         Case 3:14-cv-00956-JBA Document 530 Filed 10/16/19 Page 1 of 135




                             UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF CONNECTICUT
____________________________________
                                         :
 Joseph Strauch and Timothy Colby,       :
 on behalf of themselves and all those   :
 similarly situated                      :     CIVIL NO.: 3:14-cv-956 (JBA)
                Plaintiffs,              :
v.                                       :
                                         :
Computer Sciences Corporation            :
                Defendant.               :     October 16, 2019
____________________________________:

   DEFENDANT’S MEMORANDUM OF LAW IN OPPOSITION TO PLAINTIFFS’
   MOTION FOR PROTECTIVE ORDER AND TO SUBMIT DETAILED TIME AND
                   EXPENSE RECORDS UNDER SEAL

   I.       INTRODUCTION

         Defendant Computer Sciences Corporation (“CSC”) respectfully objects to Plaintiffs’

Motion for Protective Order and to Submit Detailed Time and Expense Records Under Seal

(“Pls.’ Mot.”). Plaintiffs’ counsel’s vague time records are not protected by attorney-client

privilege or the work-product doctrine, and the public has a strong interest in access to these

documents. To the extent that the Court finds any time entries to be privileged because the entries

are specific enough to demonstrate actual attorney strategy, Plaintiffs can simply redact such

entries rather than requiring a protective order or filing under seal. Accordingly, Plaintiffs’ motion

must be denied.

   II.      ARGUMENT

         A. There is Not a Clear and Compelling Reason To File The Time Records Under
            Seal.

         Plaintiffs’ motion has a high burden that they cannot meet. The party seeking the sealing

of records must make “a particularized showing of good cause as to why the court should depart

from the strong presumption against sealing any court records to public inspection.” Suntoke v.

                                                -1-
            Case 3:14-cv-00956-JBA Document 530 Filed 10/16/19 Page 2 of 135




PSEG Power Conn., LLC, No. 3:06-CV-01520(JCH), 2007 U.S. Dist. LEXIS 35888, at *1 (D.

Conn. May 16, 2007)1; see also Gardner v. Univ. of Conn. Health Ctr., No. 3:12-CV-1168 (CSH),

2013 U.S. Dist. LEXIS 163784, *8 n.4 (D. Conn. Nov. 18, 2013) (noting that judicial documents

subject to this presumption include “those filed in support of motions”). Thereafter, the Court must

make “particularized findings demonstrating that the sealing is supported by clear and compelling

reasons and is narrowly tailored to serve those reasons.” D. Conn. L. R. Civ. P. 5(e)(3). In making

such findings, the Court “must carefully and skeptically review sealing requests to insure that there

is really an extraordinary circumstance or compelling need.” Video Software Dealers Ass’n v.

Orion Pictures Corp., 21 F.3d 24, 27 (2d Cir. 1994). As discussed below, there is not a clear and

compelling reason to seal Class Counsel’s time records.

                    1. The Public Has a Strong Interest in Access to Records in a Class Action.

           The public’s interest in access to the documents at issue supports a denial of Plaintiffs’

motion to file under seal. “Rooted in both the common law and the First Amendment, there is a

strong and well-established presumption of public access to judicial documents . . . .” CSL

Silicones, Inc. v. Midsun Grp., Inc., No. 3:14-CV-1897 (CSH), 2017 U.S. Dist. LEXIS 189918, at

*2 (D. Conn. 2017). The Court should honor this “strong” presumption against sealing court

records absent “existence of extraordinary circumstances or a compelling need to seal from public

view.” Suntoke, 2007 U.S. Dist. LEXIS 35888, at *2–3; see also United States SEC v. Ahmed, No.

3:15cv675 (JBA), 2017 U.S. Dist. LEXIS 213773, at *4–5 (D. Conn. Sept. 19, 2017) (denying

motion to seal where party failed to identify why the information was confidential and “why this

information must be kept from the public despite the presumption of access”).




1
    Copies of all unreported cases are attached as Exhibit 1.
                                                           -2-
        Case 3:14-cv-00956-JBA Document 530 Filed 10/16/19 Page 3 of 135




       This presumption is especially strong in the class action context, as in In re Check Point

Software Techs. Ltd. Secs. Litig., No. 03 Civ. 6594, 2007 U.S. Dist. LEXIS 45579, at *4–5

(S.D.N.Y. 2007), the court rejected a motion to file time records under seal, citing the “public

interest in the fair administration of class actions [which] is better served if these documents are

available for public inspection and scrutiny.” See also Andrews v. Blick Art Materials, LLC, 286

F. Supp. 3d 365, 387 (E.D.N.Y. 2017) (indicating that the presumption of public access demands

less weight in the case of an injunction, which is akin to an individual settlement, than in the

context of multidistrict class actions “involving thousands of claimants and millions of dollars”);

Schwab v. Philip Morris USA, Inc., 228 F.R.D. 165, 168 (E.D.N.Y. 2005) (“The courts discourage

unnecessary sealing particularly in a matter of public interest such as a national class action.”). In

light of the generally applicable presumption against sealing court documents and the enhanced

public interest in access to class action records, Plaintiffs’ motion to submit detailed time and

expense records under seal should be denied.

               2. Class Counsel’s Vague Time Records Are Not Protected By Attorney-
                  Client Privilege or The Work-Product Doctrine, Nor Are They
                  Confidential Business Communications.

        “The Second Circuit has ‘consistently held that, absent special circumstances, client

identity and fee information are not privileged. . . . While consultation with an attorney, and

payment of a fee, may be necessary to obtain legal advice, their disclosure does not inhibit the

ordinary communication necessary for an attorney to act effectively, justly, and expeditiously.’”

Bernstein v. Mafcote, Inc., 43 F. Supp. 3d 109, 114 (D. Conn. 2014) (quoting In re Grand Jury

Subpoena Served Upon Doe, 781 F.2d 238, 247–48 (2d Cir. 1985)). Thus, time records do not fall

within the attorney-client privilege “unless they ‘reveal the motive of the client in seeking

representation, litigation strategy, or the specific nature of the services provided, such as



                                                -3-
         Case 3:14-cv-00956-JBA Document 530 Filed 10/16/19 Page 4 of 135




researching particular areas of law . . . .’” Id. (quoting Bria v. United States, No.

3:00CV1156(CFD), 2002 U.S. Dist. LEXIS 7306, at *16–17 (D. Conn. Mar. 20, 2002)).

         The attorney-client privilege is invoked by showing: “(1) a communication between client

and counsel, which (2) was intended to be and was in fact kept confidential, and (3) made for the

purpose of obtaining or providing legal advice.” United States v. Construction Prods. Research,

73 F.3d 464, 473 (2d Cir. 1996). Although courts have sealed materials, or portions thereof,

containing attorney work-product, confidential settlement negotiations, as well as material subject

to the attorney-client privilege, the Plaintiffs have not made a particularized showing that such

justifications are applicable here. See Travelers Indem. Co. v. Excalibur Reinsurance Corp., No.

3:11 - CV- 1209 (CSH), 2012 U.S. Dist. LEXIS 200282, at *31 (D. Conn. May 10, 2012). Despite

Class Counsel’s self-serving allegations that the time records at issue are “detailed” and contain

“prevalent” attorney-client communications, the records are not “detailed” at all. The records are

comprised of exceedingly vague entries that are not privileged.

         For comparison purposes, the Second Circuit found that a time entry stating “Calls with B.

Hopkins” was not privileged, as it was not detailed and failed to provide information about strategy

or other legal services. DiBella v. Hopkins, 403 F.3d 102, 120 (2d Cir. 2005). The following entries

have also been found to be non-privileged: “Research re National Labor Relations Act” and

“correspondence ‘re employment issues and reduction in force.’” Bernstein, 43 F. Supp. 3d at 115.

An overwhelming number of Class Counsel’s time entries strongly resemble these non-privileged

entries. Some of the many examples include:

         1. “Internet witness research; draft complaint; prepare for team meeting.” (Time entry
            7999).2
         2. “Telephone conference with potential client.” (Time entry 8015).
         3. “Legal research for class certification.” (Time entry 4616).

2
 See Docket Entry No. 522 for all time entries cited herein, as they are part of Exhibit Q to Declaration of Jahan C.
Sagafi, which was filed as a sealed document.
                                                        -4-
        Case 3:14-cv-00956-JBA Document 530 Filed 10/16/19 Page 5 of 135




       4. “Class cert drafting and research” (Time entry 411).
       5. “Settlement Research and Calls” (Time entry 581).
       6. “Class member inquiry.” (Time entry 5118).
       7. “continue research for opp to mot to decertify” (Time entry 1018).
       8. “Damages research” (Time entry 1232).
       9. “CSC appeal strategy” (Time entry 1578).
       10. “Plan for next steps after hearing” (Time entry 1543).
       11. “Research and edit fee petition.” (Time entry 22207).

Attorney-client communications cannot be discerned from these nondescript time entries, which

solely contain a generic description of the services provided. These are the same services that

anyone viewing the docket and the various filings would be able to discern. For example, viewing

the docket would show that Plaintiffs’ counsel filed a motion for class certification, and one would

further assume to file that motion Plaintiffs would need to conduct “[l]egal research for class

certification” and perform “[c]lass cert drafting and research.” Perhaps the entries are intentionally

vague, as Class Counsel knew that the time records would be produced if Plaintiffs ultimately

prevailed or were required to produce these records pursuant to a settlement.

       Moreover, Plaintiffs’ concern that the time records contain communications with “class

members who requested that their identities not be shared with Defendant” is baseless. (Pls.’ Mot.,

p. 4.) Indeed, Plaintiffs fail to offer any evidence that class members do not want their identities

shared with Defendant. Furthermore, CSC assumes that Class Counsel informed their clients that

such a request is an impossibility since their identities have been shared with Defendant and

Defendant has produced their information to Class Counsel through this litigation. In addition, not

only have class members’ identities been shared with the Defendant but their identities have been

shared with the public pursuant to Plaintiffs’ case filings, including but not limited to opt-in

consent forms filed with the Court. See, e.g., Docket Entry Nos. 7, 8, 10, 11, 17, 19, 181, 206, 219,

221, 222, 230, 231. Finally, as stated above, “absent special circumstances, client identity and fee

information are not privileged.” In re Grand Jury Subpoena Served Upon Doe, 781 F.2d 238, 247


                                                -5-
        Case 3:14-cv-00956-JBA Document 530 Filed 10/16/19 Page 6 of 135




(2d Cir. 1986); see also Rahman v. Smith & Wollensky Rest. Group, Inc., No. 06 Civ. 6198 (LAK)

(JCF), 2007 U.S. Dist. LEXIS 37642, at *34 (S.D.N.Y. May 24, 2007) (noting that even if there is

an attorney-client relationship between plaintiff’s counsel and defendant’s employees (potential

class members), their identities are not protected by attorney-client privilege). No such special

circumstances exist here. Since the class members’ identities have already been divulged to

Defendant and to the public by Class Counsel, Plaintiffs’ justification is a bit absurd. Such

information is non-privileged and should not be sealed. To the extent Class Counsel or Class

Members truly have any concern about their identities in the time records, Class Counsel could

request that this Court allow Plaintiffs to redact their names from the billing records.

       Similarly, Class Counsel’s time entries do not disclose work product. Invocation of the

work-product doctrine requires showing “the documents were prepared principally or exclusively

to assist in anticipated or ongoing litigation.” Construction Prods. Research, 73 F.3d at 473.

Although time records by definition exist because of litigation, they do not qualify for work-

product immunity where they do not reveal attorneys’ mental processes. See Anthropologie, Inc.

v. Forever 21, No. 07 Civ. 7873 (RJS) (MHD), 2009 U.S. Dist. LEXIS 61005, at *3–4 n.2

(S.D.N.Y. Apr. 20, 2009); see also Forgione v. AC & R Advertising, Inc., 147 F.R.D. 30, 33 n.3

(S.D.N.Y. 1993) (“A cursory in camera review of counsel’s time records did not make manifest

to me that a fee application . . . would necessarily reveal work product.”). Class Counsel’s time

entries, including those excerpted above, do not reveal attorneys’ mental processes and are

therefore not entitled to protection under the work-product doctrine.

       Finally, Plaintiffs also allege in a conclusory statement that the time records are

“confidential business records.” (Pls.’ Mot., p. 5.) Confidential business information includes

trade secrets, confidential research, and other internal business documents. See CSL Silicones, Inc.

v. Midsun Grp., Inc., No. 3:14-CV-1897 (CSH), 2017 U.S. Dist. LEXIS 189918, at *8 (D. Conn.
                                                -6-
        Case 3:14-cv-00956-JBA Document 530 Filed 10/16/19 Page 7 of 135




2017); see also Travelers Indem. Co. v. Excalibur Reinsurance Corp., No. 3:11-CV-1209 (CSH),

2013 U.S. Dist. LEXIS 110400, at *64 n.31 (finding materials contain “proprietary business

information” where they “clearly relate to non-parties whose privacy need not be pierced”).

“[C]onclusory statements that documents contain confidential business information are a far cry

from the ‘particular and specific demonstration of fact showing that disclosure would result in an

injury sufficiently serious to warrant protection’ that is required to justify keeping the information

under seal.” United States v. Wells Fargo Bank N.A., No. 12-CV-7527 (JMF), 2015 U.S. Dist.

LEXIS 84602, at *14 (S.D.N.Y. June 30, 2015) (quoting Lytle v. JPMorgan Chase, 810 F. Supp.

2d 616, 630 (S.D.N.Y. 2011)). Here, Plaintiffs’ lone conclusory statement fails to sufficiently

allege that the time records constitute confidential business information and that denial of the

motion to seal will cause serious injury. Moreover, the time records simply do not constitute

confidential business records. Attorneys’ time records are by nature prepared for a third party and

are not analogous to trade secrets or similar internal documents.

       For the foregoing reasons, there exists no compelling reason justifying a departure from

the strong presumption in favor of public access to court records. Class Counsel’s vague time

entries are not protected under the attorney-client privilege or work-product doctrine, nor as

confidential business information. In like cases, courts have denied requests to file under seal. See

In re September 11th Liab. Ins. Coverage Cases, 243 F.R.D. 114, 133 (S.D.N.Y. 2007) (finding

justice does not require filing time records under seal where the sample of records reviewed by the

court did not reveal privileged information); see also United States SEC v. Ahmed, No. 3:15cv675

(JBA), 2017 U.S. Dist. LEXIS 213773, at *4–5 (D. Conn. Sept. 19, 2017) (denying motion to seal

where party failed to identify why the information was confidential and thus failed to overcome

presumption of access); Mento v. Donahoe, No. 08-CV-74S, 2012 U.S. Dist. LEXIS 19197, at *3–

4 (W.D.N.Y. Feb. 14, 2012) (denying motion to seal where Defendant alleged redaction of
                                                -7-
          Case 3:14-cv-00956-JBA Document 530 Filed 10/16/19 Page 8 of 135




hundreds of pages was impractical without making any redaction attempt); Lytle v. JPMorgan

Chase, 810 F. Supp. 2d 616, 632 (S.D.N.Y. 2011) (ordering link to internal URL address unsealed

due to failure to show injury that would result if the information were unsealed); AT&T Corp. v.

Community Network Servs., 1998 U.S. Dist. LEXIS 16010, at *1–2 (S.D.N.Y. 1998) (finding

counsel’s position that time records are privileged and should be filed under seal to be “entirely

untenable,” as the records lacked undisclosed legal analysis or attorney-client communications).

Accordingly, Plaintiffs’ motion to submit detailed time and expense records under seal should be

denied.

          B. Plaintiffs’ Request to Seal the Records in Their Entirety Should Be Denied
             Because It Is Not a “Narrowly Tailored” Approach.

          Local Rule 5(e)(3) requires a court make particularized findings that the sealing of

documents is “narrowly tailored” to serve clear and compelling reasons. A court must “consider[]

whether the requested order is no broader than necessary.” Suntoke, 2007 U.S. Dist. LEXIS 35888,

at *2. Unsurprisingly, “‘blanket sealing’ is generally disfavored.” Gardner, No. 3:12-CV-1168

(CSH), 2013 U.S. Dist. LEXIS 163784, at *10 n.5 (D. Conn. Nov. 18, 2013); see also Ahmed,

2017 U.S. Dist. LEXIS 213773, at *4 n.1 (noting that requests to seal documents in their entirety

have “been viewed with disfavor in this district”); Travelers Indem. Co. v. Excalibur Reinsurance

Corp., No. 3:11-CV-1209 (CSH), 2012 U.S. Dist. LEXIS 200282, at *31 (D. Conn. May 10, 2012)

(sealing portions of exhibits and specific language therein). Therefore, if this Court finds that there

are any time entries specific enough to be considered attorney-client communication or work-

product pursuant to the law, and that an order to seal is appropriate, such an order should be

“narrowly tailored” to solely privileged time entries, rather than the time records in their entirety.

However, as noted in the next section, the Court should instead pursue the even more narrowly

tailored solution of redaction.


                                                 -8-
        Case 3:14-cv-00956-JBA Document 530 Filed 10/16/19 Page 9 of 135




       C. Should The Court Find That Any Of The Time Entries Are Privileged, Those
          Select Few Entries Should Be Redacted.

       Given the strong presumption in favor of public access to court records, particularly in the

class action context, if this Court finds that any of the time entries are privileged, it should require

redaction of those select entries instead of granting Plaintiffs’ motion. See Excellent Home Care

Servs., LLC v. FGA, Inc., No. 13 CV 5390 (ILG) (CLP), 2017 U.S. Dist. LEXIS 176017, at *18–

19 (E.D.N.Y. Oct. 23, 2017) (finding no good cause to file time records under seal where the

confidential entries had been redacted); In re Check Point Software Techs. Ltd. Secs. Litig., No.

03 Civ. 6594, 2007 U.S. Dist. LEXIS 45579, at *5 (S.D.N.Y. 2007) (denying motion to file under

seal, but permitting counsel to redact any portions of the documents that reveal work product); see

also Bernstein v. Mafcote, Inc., 43 F. Supp. 3d 109, 114 (D. Conn. 2014) (requiring plaintiff to

return time records to defendant to redact two billing entries subject to the attorney-client

privilege); Gary Friedrich Enters., LLC v. Marvel Enters., Inc., No. 08 Civ. 1533 (BSJ) (JCF),

2011 U.S. Dist. LEXIS 67766, at *11 (S.D.N.Y. 2011) (“[T]o the extent that time records do

contain privileged information, they may be redacted.”). “The redaction may remove detailed

information about the specific legal services rendered, litigation strategy, or to the extent they

reveal the motive of the client in seeking legal representation or client confidences, but should

retain the ‘general purpose of work performed[,]’ and who performed the service.” Mohr v. Sec.

Credit Servs., LLC, 141 F. Supp. 3d 179, 185–86 (N.D.N.Y. 2015).

       Plaintiffs’ argument that redaction is overly burdensome and impractical lacks merit. This

case is unlike Travelers Indemnity cited by Plaintiffs, wherein the documents contained such a

volume of confidential information that redaction was impractical. Travelers Indem. Co. v.

Excalibur Reinsurance Corp., No. 3:11-CV-1209 (CSH), 2013 U.S. Dist. LEXIS 110400, at *28

(D. Conn. 2013); see also EEOC v. Kelly Drye & Warren, LLP, No. 10 Civ. 655 (LTS)(MHD),


                                                 -9-
       Case 3:14-cv-00956-JBA Document 530 Filed 10/16/19 Page 10 of 135




2012 U.S. Dist. LEXIS 28724, at *12 (S.D.N.Y. Mar. 2, 2012) (“[W]holesale sealing of the

Judicial Documents is unnecessary, particularly in light of the EEOC’s agreement to the continued

redaction of all information that implicates the attorney-client privilege.”); Mento v. Donahoe, No.

08-CV-74S, 2012 U.S. Dist. LEXIS 19197, at *3–4 (W.D.N.Y. Feb. 14, 2012) (denying motion to

seal where Defendant alleged redaction of hundreds of pages was “impractical” without making

any attempt to redact). Here, none of Class Counsel’s time entries are privileged or otherwise

protected. At most, this Court might find a mere fraction of the time records to be privileged. Thus,

this is not the “rare situation” in which the Court should seal the records in total rather than simply

requiring redaction, a much less restrictive option. Travelers Indem. Co., 2013 U.S. Dist. LEXIS

110400, at *29. That Plaintiffs had almost one hundred billers on the file, overbilled this matter

with vague entries, and amassed an absurd lodestar should not serve as a defense that the effort to

review the records is too great.

       In Plainville Bd. of Educ. v. R.N., No. 3:09CV241 (RNC), 2009 U.S. Dist. LEXIS 54197,

at *2, *2 n.2 (D. Conn. June 26, 2009), the court held that sealing an entire administrative record

was not narrowly tailored because the confidential information therein could be redacted, despite

plaintiff’s argument that it could take up to 100 hours to redact. Id. at *2 n.2. Here, redaction would

take far less time than the plaintiff in Plainville Board of Education alleged, as Plaintiffs’ time

records consist of 743 pages. This may sound like a daunting number of documents to a layperson,

but those in the legal profession regularly read this quantity of documents. For instance, in Gross

v. Lunduski, 304 F.R.D. 136, 152–53 (W.D.N.Y. 2014), the court estimated that its in-camera

review of 135 pages took a mere 30-45 minutes and that review of hundreds of personnel file

documents should solely take 3.5 to 5 hours. Moreover, upon a review of the time records, it is

apparent that this should not be an excessively time-consuming task given that all, or at the very

least a healthy majority, of the entries are not privileged. Compare Nash v. Life Ins. Co., No.
                                                - 10 -
       Case 3:14-cv-00956-JBA Document 530 Filed 10/16/19 Page 11 of 135




08cv893 WQH (RBB), 2010 U.S. Dist. LEXIS 50089, at *4 (S.D. Cal. May 18, 2010) (holding

that despite the burdensomeness, “[t]he work of redacting [4,500 pages] is not a ‘compelling

reason’ to override the public’s right of access to court records.”), and United States v. Chevron

Corp., No. C-94-1885 SBA, 1996 U.S. Dist. LEXIS 4154, at *14–15 (N.D. Cal. Mar. 13, 1996)

(finding redaction of 2,000 pages is not unduly burdensome if they contain privileged and non-

privileged information), amended by 1996 U.S. Dist. LEXIS 8646 (N.D. Cal. May 30, 1996), with

Vietnam Veterans v. Dep’t of Homeland Sec., 8 F. Supp. 3d 188, 203–04 (D. Conn. 2014)

(requiring FOIA to review and redact 26,000 packets that each contain 50 pages is “unreasonably

burdensome”).

       Furthermore, requesting that a party seeking over thirteen million dollars in legal fees

redact their time records, which they chose not to redact prior to submitting to this Court, is not

impractical. See D. Conn. L. R. Civ. P. 5(e)(3) (listing methods for filing documents when seeking

an order to file under seal, including e-filing redacted version as a public document); see also Lyda

v. Fremantlemedia N. Am., No. 10cv4773-DAB-FM, 2016 U.S. Dist. LEXIS 90469, at *16

(S.D.N.Y. July 11, 2016) (filing redacted time records initially). Class Counsel’s time records

reflect that Christopher Truong already spent around thirty-four hours in August and September

2019 reviewing the time entries. Such a task is not reasonable even if Mr. Truong spent one hour

on it, let alone thirty-four, as it is not legal work and should not have been submitted as a

recoverable fee. Rahman v. Smith & Wollensky Rest. Group, Inc., No. 06 Civ. 6198 (LAK) (JCF),

2009 U.S. Dist. LEXIS 3510, at *27 (S.D.N.Y. Jan. 7, 2009) (“[O]nly legal work is

compensable.”). Of course, like most of Plaintiffs’ fee entries, Mr. Truong’s entries are vague, and

it is unclear what he was doing for thirty-four hours. Several representative examples include:

       1. “Reformat and edit fee app review sheet.” (Time entry 21940).
       2. “Continue with updates to fee app time entries.” (Time entries 21961, 21967).
       3. “Continue with review of fee app time entries.” (Time entries 22006, 22016, 22032).
                                               - 11 -
       Case 3:14-cv-00956-JBA Document 530 Filed 10/16/19 Page 12 of 135




       4. “Review time entries re fee app project per JWG and MJS.” (Time entries 22094, 22139).

There are also about fifteen hours’ worth of similar time entries by other timekeepers during this

period, such as the following.

       1.    “Fee review project.” (Time entry 21994).
       2.    “Review fee app entries.” (Time entry 21995).
       3.    “Review Fee App Entries for Accuracy.” (Time entry 22031).
       4.    “Review fee entries.” (Time entry 22079).

Putting aside the vagueness of these entries and that they do not constitute legal work, Mr. Truong

and the other timekeepers could have proactively redacted any privileged entries during this nearly

fifty-hour project if Class Counsel were legitimately concerned about the burdensomeness of

redaction.

       Consequently, if the Court finds any entries should be kept private, redaction will best

balance Class Counsel’s concern about revelation of purportedly privileged materials with the

public interest in access to these records. Therefore, in the alternative, the Court should order

redaction of any privileged time entries rather than permitting filing of the entirety of the time

records under seal or granting a protective order.

       D. The Motion for Protective Order Should Also Be Denied For Lack of Good Cause.

       Federal Rule of Civil Procedure 26(c) states: “The court may, for good cause, issue an

order to protect a party . . . from annoyance, embarrassment, oppression, or undue burden or

expense, including . . . limiting the scope of disclosure . . . to certain matters.” Good cause is

established by showing that “disclosure will result in a ‘clearly defined and serious injury.’”

Bernstein v. Mafcote, Inc., 43 F. Supp. 3d 109, 113 (D. Conn. 2014). “To meet the good-cause

standard under Rule 26(c), ‘the moving party must establish “particular and specific facts” rather

than “conclusory assertions,” that justify the imposition of a protective order.’” Giugliano v. FS2




                                               - 12 -
       Case 3:14-cv-00956-JBA Document 530 Filed 10/16/19 Page 13 of 135




Capital Partners, LLC, No. CV 14-7240 (ADS) (AKT), 2016 U.S. Dist. LEXIS 45925, at *8-9

(E.D.N.Y. Mar. 31, 2016) (citation omitted).

          For the same reasons established above in the context of sealing the time records, Plaintiffs

have not provided sufficient good cause to justify a protective order. The time records are not

protected by attorney-client privilege or the work-product doctrine as alleged by Plaintiffs,

therefore, their disclosure and use will not result in “serious injury” or any injury whatsoever.

          Furthermore, use of the less restrictive alternative of redaction negates the need for a

protective order. See United States v. Smith, 985 F. Supp. 2d 506, 546 (S.D.N.Y. 2013)

(acknowledging that redaction is a less restrictive alternative to a protective order). A blanket

protective order fits the scenario where “it would be virtually impossible . . . to conduct a page-

by-page, document-by-document review to single out those portions of the [documents] that must

be shielded from the public . . . .” Id. at 545–46 (S.D.N.Y. 2013). In contrast, despite Plaintiffs’

bald allegation that redaction would be burdensome and impractical, here Plaintiffs can easily

isolate any privileged material from the time records as discussed above. Id.

          Accordingly, the Court should deny Plaintiffs’ Motion for Protective Order.

   III.      CONCLUSION

          CSC respectfully requests that this Court deny Plaintiffs’ Motion for Protective Order and

to Submit Detailed Time and Expense Records Under Seal. Alternatively, CSC requests that the

Court order Plaintiffs to redact any privileged time entries.




                                                  - 13 -
Case 3:14-cv-00956-JBA Document 530 Filed 10/16/19 Page 14 of 135




                                       Respectfully submitted,
                                       DEFENDANT,
                                       COMPUTER SCIENCES CORPORATION

                                       By its attorneys,

                                       /s/ William J. Anthony
                                       Jackson Lewis P.C.
                                       William J. Anthony (ct 17865)
                                       Kristi Rich Winters (ct 28066)
                                       18 Corporate Woods Boulevard, 3rd floor
                                       Albany, New York 12211
                                       Telephone: 518-434-1300
                                       Fax: 518-427-5956
                                       Anthonyw@jacksonlewis.com
                                       Kristi.Winters@jacksonlewis.com

                                       David R. Golder (ct 27941)
                                       David C. Salazar-Austin (ct 25564)
                                       Alexa M. Farmer (ct30052)
                                       90 Statehouse Square, 8th Floor
                                       Hartford, CT 06103
                                       Tel: (860) 522-0404
                                       Fax: (860) 247-1330
                                       golderd@jacksonlewis.com
                                       salazard@jacksonlewis.com

                                       Brett M. Anders*
                                       220 Headquarters Plaza
                                       East Tower, 7th Floor
                                       Morristown, NJ 07960
                                       Tel: (973) 538-6890
                                       andersb@jacksonlewis.com

                                       Cary G. Palmer*
                                       Nathan W. Austin*
                                       801 K Street, Suite 2300
                                       Sacramento, CA 95814
                                       Tel: (916) 341-0404
                                       palmerc@jacksonlewis.com
                                       AustinN@jacksonlewis.com

                                       * pro hac vice




                              - 14 -
       Case 3:14-cv-00956-JBA Document 530 Filed 10/16/19 Page 15 of 135




                                 CERTIFICATION OF SERVICE

               I hereby certify that on October 16, 2019, a copy of the foregoing was filed

electronically and served by mail on anyone unable to accept electronic filing. Notice of this filing

will be sent by e-mail to all parties by operation of the Court’s electronic filing system and by mail

to anyone unable to accept electronic filing as indicated on the Notice of Electronic Filing. Parties

may access this filing through the Court’s CM/ECF System.




                                       /s/ William J. Anthony
                                       William J. Anthony

4851-8328-6697, v. 3




                                                - 15 -
Case 3:14-cv-00956-JBA Document 530 Filed 10/16/19 Page 16 of 135




                     Exhibit 1
              Case 3:14-cv-00956-JBA Document 530 Filed 10/16/19 Page 17 of 135




                                    Anthropologie, Inc. v. Forever 21, Inc.
                                United States District Court for the Southern District of New York
                                          April 20, 2009, Decided; April 20, 2009, Filed
                                                    07 Civ. 7873 (RJS) (MHD)

Reporter
2009 U.S. Dist. LEXIS 61005 *
                                                                    for a protective order preventing the depositions of defendants
ANTHROPOLOGIE, INC., Plaintiff, -against- FOREVER 21,
                                                                    Do Won Chang and Jin Sook Chang, the two principals of
INC., DO WON CHANG, JIN SOOK CHANG, ONE
                                                                    defendant Forever 21, Inc. Plaintiff seeks an award of fees
CLOTHING, INC., ORIGINAL INC., SALT & PEPPER,
                                                                    and disbursements in excess of $ 55,000.00. Defendants
STEPS OF CA, UNO TEXTILE, and CONCORD
                                                                    oppose, contending that the amount sought is grossly
VENTURE, Defendants.
                                                                    excessive. They also complain that plaintiff has redacted their
                                                                    copies of the time records to eliminate all references to the
Subsequent History: Costs and fees proceeding at,
                                                                    services rendered by plaintiff's counsel.
Application denied by, in part Anthropologie, Inc. v. Forever
21, Inc., 2009 U.S. Dist. LEXIS 41623 (S.D.N.Y., May 15,            We focus here on the time-record deletions, [*2] which
2009)                                                               plaintiff asserts are covered by the attorney-client privilege.
                                                                    This position is indefensible. The privilege covers
Prior History: Anthropologie, Inc. v. Forever 21, Inc., 2009
                                                                    communications between counsel and client undertaken in
U.S. Dist. LEXIS 66009 (S.D.N.Y., Mar. 17, 2009)
                                                                    confidence for the purpose of providing or rendering the
                                                                    provision of legal advice or other legal services by the
Counsel: [*1] For Anthropologie, Inc., Plaintiff: Gregory
                                                                    attorney. See, e.g., In re County of Erie, 473 F.3d 413, 418-19
Paul Gulia, Vanessa C. Hew, LEAD ATTORNEYS, Duane
                                                                    (2d Cir. 2007); United States v. Constr. Prods. Research, Inc.,
Morris, LLP (NYC), New York, NY.
                                                                    73 F.3d 464, 473 (2d Cir. 1996). 1 Descriptions in attorney
For Forever 21, Inc., One Clothing, Inc., Original Inc., Salt &     time records of the basic tasks fulfilled by a lawyer -- in this
Pepper, Steps of CA, Uno Textile, Do Won Chang, Jin Sook            case, for example, the preparation of a letter to the court and
Chang, Defendants: Robert L. Powley, LEAD ATTORNEY,                 the preparation of an affidavit and memorandum of law filed
David J. Lorenz, Hewson Chen, James Martin Gibson,                  with the court and served on defendants -- do not ordinarily
Powley & Gibson, P.C., New York, NY.                                disclose the substance of attorney-client communications
                                                                    undertaken for the purpose of rendering services. Moreover,
Judges: MICHAEL H. DOLINGER, UNITED STATES                          the records themselves, even if sent to the client as part of an
MAGISTRATE JUDGE.                                                   invoice, are communicated to him not to provide legal advice
                                                                    or services but rather to obtain payment for services. Hence,
Opinion by: MICHAEL H. DOLINGER                                     such billing records are not presumptively covered by the
                                                                    privilege. See, e.g., Rahman v. Smith & Wollensky Rest.
Opinion                                                             Group, Inc., 2008 U.S. Dist. LEXIS 20167, 2008 WL 696807,
                                                                    at *3 & n.l (S.D.N.Y. Mar. 14, 2008) [*3] ; In re Sept. 11th
                                                                    Liab. Ins. Coverage Litig., 243 F.R.D. 114, 133 (S.D.N.Y.
                                                                    2007); 105 St. Assocs., LLC v. Greenwich Ins. Co., 2006 U.S.
MEMORANDUM & ORDER                                                  Dist. LEXIS 81717, 2006 WL 3230292, at *6-7 (S.D.N.Y.
                                                                    Nov. 7, 2006); see also DiBella v. Hopkins, 403 F.3d 102, 120
MICHAEL H. DOLINGER                                                 (2d Cir. 2005) (applying New York law).
UNITED STATES MAGISTRATE JUDGE:

With the authorization of the court, plaintiff has applied for an   1 Since the claims in this case arise, in whole or in part, under federal
award of motion expenses, including attorney's fees, in             law, the privilege issues are governed by federal law as well. Fed. R.
connection with the earlier denial of a motion by defendants        Evid. 501; see, e.g., von Bulow v. von Bulow, 811 F.2d 136, 141 (2d
                                                                    Cir. 1987).
                Case 3:14-cv-00956-JBA Document 530 Filed 10/16/19 Page 18 of 135
                                                                                      Page 2 of 2
                                                    2009 U.S. Dist. LEXIS 61005, *3

In this case plaintiff does not seek to justify its deletions of
the entries for which it asks compensation, and our review of
them reflects a complete absence of any basis for those edits.
They simply summarize the sort of attorney activities that one
might expect in response to a discovery motion and do not
disclose, either directly or indirectly, confidential client
communications. 2 Under these circumstances, defendants are
entitled to see the unredacted time records pertaining to the
work for which a fee request is being made, 3 which are to be
produced to them by April 24, 2009. Defendants may, if they
wish, supplement their opposition to plaintiff's fee application
by April 27, 2009.

Dated: New York, New York

April 20, 2009

/s/ Michael H. Dolinger

MICHAEL H. DOLINGER

UNITED STATES MAGISTRATE JUDGE


  End of Document




2 An   argument [*4] might perhaps be formulated that the time
records generated in a litigation setting constitute work product in a
literal sense, since they were created because of litigation. See
generally United States v. Adlman, 134 F.3d 1194, 1202-03 (2d Cir.
1996) (work product rule governs documents created because of
litigation). To the extent that the document does not reflect in any
meaningful sense the attorney's mental processes -- and that is
certainly the case with these time records, which are far less
revealing in that sense than the letter, affidavits and memorandum of
law served by counsel on defendants -- defendants may readily
satisfy the standards of Rule 26(b)(3) for overcoming potential work-
product immunity, since those records of work actually performed
are essential for meaningfully assessing the merits of a fee
application. See generally id. at 1203.
3 The  time records submitted by plaintiff also contain numerous
entries pertaining to work done on other aspects of the case. Plaintiff
is certainly free to delete these from the copy provided to defendants.
              Case 3:14-cv-00956-JBA Document 530 Filed 10/16/19 Page 19 of 135




                                AT&T Corp. v. Community Network Servs.
                                United States District Court for the Southern District of New York
                                       October 9, 1998, Decided ; October 13, 1998, Filed
                                                    97 Civ. 316 (BSJ) (MHD)

Reporter
1998 U.S. Dist. LEXIS 16010 *

AT & T CORP., Plaintiff, -against- COMMUNITY                      Plaintiff's position on this matter is [*2] entirely untenable.
NETWORK SERVICES, INC., et al., Defendants.                       Our review of the time records discloses that they contain no
                                                                  attorney-client communications and that they do not reveal
Counsel: [*1] For AT&T CORP., plaintiff: Alan M. Unger,           any hitherto undisclosed legal analysis by counsel or others.
Steven M. Bierman, Sidley & Austin, New York, NY.                 They simply reflect the amount of time spent by counsel on a
For AT&T CORP. counter-defendant: Alan M. Unger, Steven           series of discrete tasks related to the lawsuit. Moreover, even
M. Bierman, Sidley & Austin, New York, NY.                        if this information could, by some highly creative reasoning,
                                                                  be deemed to constitute marginal work-product, defendants
For COMMUNITY NETWORK SERVICES, INC.,
                                                                  have an evident need for access to it if they are to respond
MICROTEL COMMUNICATIONS CORP., YOUNGER
                                                                  intelligently to this fee application. In this regard, plaintiff's
FACES, INC., counter-claimants: Michael S. Krome, Esq.,
                                                                  proffer of a chart showing gross totals is not an adequate
Woodbury, NY.
                                                                  substitute.
Judges: MICHAEL H. DOLINGER, UNITED STATES                        Not surprisingly, we note that service of such time records on
MAGISTRATE JUDGE.                                                 opposing counsel is routinely required on fee applications of
                                                                  this sort, since the information disclosed is not privileged and
Opinion by: MICHAEL H. DOLINGER                                   is required for the litigation of the fee application.
                                                                  Accordingly, plaintiff is ordered to serve on defendants'
Opinion                                                           attorney a copy of all materials provided to the court in
                                                                  support of its current application. Such service is to be
                                                                  accomplished by October 14, 1998. Defendants may serve
                                                                  responding papers by October 19, 1998. Reply papers, if any,
MEMORANDUM AND ORDER                                              are due by October [*3] 21, 1998.
MICHAEL H. DOLINGER

UNITED STATES MAGISTRATE JUDGE:                                   DATED: New York, New York

In applying for an award of attorney's fees and other
expenses, plaintiff initially submitted an attorney's affidavit   October 9, 1998
with no accompanying time-record documentation. The
submission was in violation of well-settled requirements in
this circuit, and accordingly the court directed that plaintiff   SO ORDERED.
supplement its submission with contemporaneous time
records.
                                                                  MICHAEL H. DOLINGER
Plaintiff's counsel has now provided a set of such records to
the court, but has declined to serve a copy on defendants,        UNITED STATES MAGISTRATE JUDGE
purporting to invoke the attorney-client privilege and work-
product rule. Counsel further asks that this documentation not
be filed or else be filed under seal.                               End of Document
               Case 3:14-cv-00956-JBA Document 530 Filed 10/16/19 Page 20 of 135




                                                    Bria v. United States
                                     United States District Court for the District of Connecticut
                                                       March 20, 2002, Decided
                      Civil No. 3:00CV1156(CFD)(Lead Case), Misc. No. 3:01MC21(CFD)(Member case)

Reporter
2002 U.S. Dist. LEXIS 7306 *; 89 A.F.T.R.2d (RIA) 2002-2141
                                                                       privilege. The government did not satisfy its burden to show
ROSEMARIE D. BRIA, 1 Plaintiff, v. UNITED STATES OF
                                                                       probable cause of a fraud or crime for application of the
AMERICA, Defendant. UNITED STATES OF AMERICA,
                                                                       crime-fraud exception. Some (but not all) of the documents at
Petitioner, v. BRYON W. HARMON and ROBERT M.
                                                                       issue were protected by the attorney-client privilege.
LANE, Respondents, ROSEMARIE BRIA, Intervenor.
                                                                       Outcome
Disposition: [*1] United States' Motion for Enforcement of
                                                                       The court granted the government's motion for enforcement
Internal Revenue Service Summonses granted in part, denied
                                                                       of IRS' summonses in part, and denied it in part.
in part.
                                                                       Counsel: For ROSEMARIE BRIA, plaintiff: E. Gates
Case Summary                                                           Garrity-Rokous, Wiggin & Dana, New Haven, CT. David B.
                                                                       Fein, Suzanne Ellen Wachsstock, Wiggin & Dana, Stamford,
                                                                       CT.
Procedural Posture
Petitioner United States moved to enforce Internal Revenue             For USA, defendant: David X. Sullivan, U.S. Attorney's
Service (IRS) administrative summonses served on                       Office, New Haven, CT. John V. Cardone, U.S. Department
respondents, intervenor executrix's former attorneys, in an            of Justice, Tax Division, Washington, DC. Lara E. Ewens,
investigation of a federal estate tax return that the executrix        U.S. Department Of Justice, Tax Division, Washington, DC.
had filed regarding the estate of her deceased mother.                 For BRYON W. HARMON, consolidated defendant: Robert
                                                                       J. Cathcart, Shipman & Goodwin, Hartford, CT.
Overview
One of the attorneys had prepared (but not filed) a federal            Judges: Christopher F. Droney, United States District Judge.
estate tax return. The IRS was investigating whether the
return that was filed understated the value of the estate. The         Opinion by: Christopher F. Droney
executrix claimed attorney-client privilege with respect to
certain questions and documents. The government contended              Opinion
that the attorneys' responses to questions fell under the tax
return and crime-fraud exceptions to the attorney-client
privilege. That the attorneys did not file the estate tax return at
issue did not prevent the application of the tax return                RULING ON UNITED STATES' MOTION FOR
exception. It was clear that the attorneys were retained, at           ENFORCEMENT OF INTERNAL REVENUE SERVICE
least in part, for the purpose of filing estate tax returns, and it    SUMMONSES
was likely that some of their communications related to filing
such returns. The court found that responses to those                  I. Introduction and Background
questions regarding joint bank accounts, relating to
                                                                       On December 10, 1999 and January 6, 2000, the United States
information that a client could reasonably expect to be
                                                                       of America served summonses on Attorneys Robert Lane
included in an estate tax return, were not protected by the
                                                                       ("Lane") and Bryon Harmon ("Harmon") in connection with
                                                                       an Internal Revenue Service ("IRS") investigation into an
1 This  case was originally captioned Jane Doe v. United States of     estate tax return filed by Rosemarie D. Bria ("Ms. Bria). In
America. However, the Amended Petition to Quash [Doc. # 36]            1997, Ms. Bria and her brother, Dr. William F. Bria ("Dr.
substituted Rosemarie D. Bria's name for that of Jane Doe. The Clerk   Bria"), had [*2] been named co-executors of their mother's
is directed to make this change.
                 Case 3:14-cv-00956-JBA Document 530 Filed 10/16/19 Page 21 of 135
                                                                                                                          Page 2 of 6
                                                    2002 U.S. Dist. LEXIS 7306, *2

estate, 2 and Ms. Bria retained Attorney Lane to handle                and Harmon, which were held on August 1, 2001. In the
certain legal matters arising from their mother's death and her        motion that is currently pending [Doc. # 39], the government
responsibilities as co-executrix. 3 Harmon, an attorney in             seeks to enforce the summonses to the extent that they pertain
Lane's firm, also worked on those matters. Attorney Harmon             to eighteen unproduced documents and to compel the
prepared a Form 706, or federal estate tax return, though Ms.          testimony of Attorneys Lane and Harmon concerning the
Bria terminated the firm's representation before the return            subjects foreclosed by the objections of Ms. Bria's counsel.
actually was filed. The IRS is investigating whether Ms. Bria          For the following reasons, the motion for enforcement is
understated the value of the estate on the return that was             granted in part and denied in part.
eventually submitted to the IRS. 4 In January and May 2000,            II. Discussion
Lane and Harmon answered some of the government's
questions and produced certain documents in response to the            The current dispute essentially involves three legal issues: (1)
summonses served upon them, but they invoked the attorney-             whether the tax return exception to the attorney-client
client privilege with respect to some of the documents and             privilege applies to the testimony and documents at issue; (2)
testimony sought by the government.                                    whether the crime-fraud exception to the attorney-client
                                                                       privilege applies to certain testimony; and (3) whether
 [*3] The instant action consists of two consolidated cases,           Harmon's testimony concerning Ms. Bria's reasons for
Bria v. United States, 3:00CV56(CFD) (lead case) and United            terminating Lane and him is privileged.
States v. Harmon, 3:01MC21(CFD) (member case). In the
latter-and the one at issue here-the government seeks to               A. [*5] Applicable law
enforce the IRS summonses served on Lane and Harmon. Ms.
Bria has intervened in this action. She also moved to quash an         "To invoke the attorney-client privilege, a party must
IRS subpoena in the lead case, Bria v. United States, which            demonstrate that there was: (1) a communication between
has since been resolved by the stipulation of the parties. 5           client and counsel, which (2) was intended to be and was in
That stipulation also pertained to this case in that it permitted      fact kept confidential, and (3) made for the purpose of
Ms. Bria's counsel to attend an interview of Lane and Harmon           obtaining or providing legal advice." United States v.
and object to any questions on the basis of attorney-client            Construction Prods. Research, Inc., 73 F.3d 464, 473 (2d Cir.
privilege. In addition, it provided that Ms. Bria's counsel            1996). 6 The attorney-client privilege applies to confidential
would prepare a privilege log listing the documents as to              communications,      not    to   facts     underlying   those
which they claimed attorney-client privilege and would turn            communications. Upjohn Co. v. United States, 449 U.S. 383,
over all other responsive documents.                                   395-96, 66 L. Ed. 2d 584, 101 S. Ct. 677 (1981). The party
                                                                       claiming the benefit of the attorney-client privilege has the
 [*4] Ms. Bria's counsel have produced most of the                     burden of establishing all the essential elements. von Bulow
responsive documents, but they continue to object to the               by Auersperg v. von Bulow, 811 F.2d 136, 144 (2d Cir. 1987).
production of several documents on the basis of attorney-
client privilege. They also have asserted the attorney-client          "There can, of course, be no [*6] question that the giving of
privilege in response some of the questions posed by the IRS           tax advice and the preparation of tax returns . . . are basically
agent and government attorney during the interviews of Lane            matters sufficiently within the professional competence of an
                                                                       attorney to make them prima facie subject to the attorney-
                                                                       client privilege." Colton, 306 F.2d at 637. See also In re
2 Rosemarie   Bria's mother was Dorothy Bria, the decedent.            Grand Jury Subpoena Duces Tecum, 731 F.2d 1032, 1037 (2d
3 The Court assumes that Dr. Bria may also be considered a client of   Cir. 1984) ("Tax advice rendered by an attorney is legal
Attorneys Lane and Harmon given that he was co-executor, although      advice within the ambit of the privilege."). A tax attorney
the parties have not addressed this issue.                             cannot assert a blanket claim of privilege for documents
4 Presumably,                                                          relating to the representation of a client, however, because
               the motivation for understating the value of Dorothy
Bria's estate would be that Ms. Bria was a beneficiary of Dorothy's    much of the information transmitted to an attorney by a client
estate under her will and would benefit from reduced taxes on that     is not intended to be confidential, but instead is given for
estate.                                                                transmittal by the attorney to others, for example, for
                                                                       inclusion in a tax return. 306 F.2d at 638. "But [when] the tax
5 Bria v. United States concerned a subpoena served on the
Connecticut Bar Association by the IRS to obtain documents
concerning a fee dispute between Ms. Bria and Lane and Harmon
following the termination by Ms. Bria of those attorneys on the        6 Questions of privilege in a federal income tax investigation are
Dorothy Bria estate matters. As mentioned, Lane and Harmon were        matters of federal law. Colton v. United States, 306 F.2d 633, 636
discharged before the final estate tax return was filed.               (2d Cir. 1962).
                  Case 3:14-cv-00956-JBA Document 530 Filed 10/16/19 Page 22 of 135
                                                                                                                              Page 3 of 6
                                                      2002 U.S. Dist. LEXIS 7306, *6

preparer . . . was also the taxpayers' lawyer, . . . it cannot be          [*9] Ms. Bria's counsel also argue that she retained Lane and
assumed that everything transmitted to him by the taxpayer                Harmon to give advice relating to the probating of Dorothy
was intended to assist him in his tax-preparation function and            Bria's estate, rather than for the purpose of filing estate tax
thus might be conveyed to the IRS, rather than in his legal-              returns. Bria has submitted an affidavit in which she states
representation function." United States v. Frederick, 182 F.3d            that she did not retain Lane and Harmon for the principal
496, 501 (7th Cir. 1999). [*7]                                            purpose of filing estate tax returns and that she had the
                                                                          expectation that any communication to Lane and Harmon
B. Testimony
                                                                          would be confidential. See Pet.'s Memo. Opp'n Mot.
At Lane and Harmon's interviews, Ms. Bria's counsel asserted              Enforcement Summons, Ex. A. Letters from Lane and
attorney-client privilege with respect to the following topics:           Harmon to Ms. Bria, however, indicate that the attorneys were
(1) twelve joint bank accounts, valued at $ 407,000, held by              working on the estate's tax returns and that they requested
the decedent but not listed on the estate tax return that was             certain information about the joint bank accounts and
ultimately filed; (2) a mortgage for property in Cos Cob,                 mortgage for that purpose. See Exs. Support United States'
Connecticut held by the decedent that also was not listed on              Mot. Enforcement IRS Summonses, Exs. 3-5. Moreover, even
the estate tax return; 7 and (3) Ms. Bria's termination of Lane           Ms. Bria's affidavit did not contend that the preparation of the
and Harmon's representation. The government argues that                   estate tax return was not within the scope of the legal work to
questioning on these matters is not foreclosed because the                be performed by Lane and Harmon. Thus, it is clear that Lane
attorneys' responses would not be privileged. Specifically, the           and Harmon were retained, at least in part, for the purpose of
government contends that their responses fall under the tax               filing estate tax returns, and it is likely that some of their
return and crime-fraud exceptions to the attorney-client                  communication related to filing such returns. As a result, the
privilege.                                                                Court will [*10] look to specific questions to determine
                                                                          whether the attorneys' responses will violate the attorney-
As an initial matter, Ms. Bria's counsel contend that the fact            client privilege. 9
that Attorneys Lane and Harmon did not actually file the
                                                                          1. Joint Bank Accounts
estate tax return at issue prevents the application of the tax
return exception. The [*8] fact that certain information was              The Court concludes that certain responses to questions
never transmitted to a third party, however, does not                     regarding the joint bank accounts will not violate the attorney-
necessarily prevent the application of the exception. "If the             client privilege. 10 Two relate to Ms. Bria's communication of
client transmitted the information so that it might be used on            information to Attorneys Lane and Harmon regarding
the tax return, such a transmission destroys any expectation of           contributions to the accounts (Lane, 47:2-3; Harmon, 25:23-
confidentiality which might have otherwise existed." United               25). This is the type of information that a client could
States v. Lawless, 709 F.2d 485, 487 (7th Cir. 1983) (reaching            reasonably expect to be included in an estate tax return and
this conclusion in a case where an attorney argued that certain           transmitted to others. Therefore, these communications are
information transmitted to him by his client, but not actually            excepted from the attorney-client privilege. Another [*11]
used in the tax return at issue, was protected by attorney-               question to Attorney Harmon concerned his basis for
client privilege). 8 The relevant inquiry thus is whether the             preparing a draft return listing the $ 405,000 in the bank
client-in this case, Ms. Bria-conveyed the information to be              accounts as an asset of the estate (Harmon, 30:15-17). To the
used on the return.                                                       extent that Harmon's response is based on information
                                                                          received from Ms. Bria about the contents of the accounts, it


7 This   mortgage also is referred to as the Conlin mortgage.             9 The transcripts from the testimony of Attorneys Lane and Harmon
8 The
                                                                          at their IRS interviews are attached to the government's motion for
       Court notes that Ms. Bria's counsel also mention the work-
                                                                          enforcement as Exhibits 1 and 2. In referring to excerpts from the
product privilege as a basis for their objections to production of
                                                                          transcripts, the court will indicate which lawyer was being
many of the documents at issue. However, pursuant to the
                                                                          questioned, and the page and line number where the question is
Stipulation and Agreement of approved by this Court on May 23,
                                                                          found (e.g. Lane, 6:20-23).
2001, Ms. Bria's counsel were permitted to compile a privilege log
for the purpose of asserting attorney-client privilege. See Stipulation   10 As to the government's question regarding how Attorney Lane
& Agreement [Doc. # 37] P4. The Court leaves it to the parties to         knew about the joint bank accounts (Lane, 43:19-20), the question
determine whether additional objections may be based on an                was answered and the Court need not rule further. This is also true
assertion of work product privilege; the instant ruling is limited to     with respect to the government's question to Attorney Harmon as to
the Court's determination of the applicability of the attorney-client     his determination of whether the joint bank accounts should be
privilege.                                                                included in the estate tax return (Harmon, 26:9-10).
              Case 3:14-cv-00956-JBA Document 530 Filed 10/16/19 Page 23 of 135
                                                                                                                    Page 4 of 6
                                               2002 U.S. Dist. LEXIS 7306, *11

also will be permitted because the information could                    Second, if and when there has been an in camera review,
reasonably have been expected to be included on the estate              the district court exercises its discretion again to
tax return. Finally, Harmon may respond to the question                 determine whether the facts are such that the exception
regarding his initial determination of whether the joint bank           applies.
accounts should be included as an asset to the decedent on the
draft estate tax return (Harmon, 27:11-13). Again, to the           United States v. Jacobs, 117 F.3d 82, 87 (2d Cir. 1997).
extent that it is based on information received from Ms. Bria,     Here, the government only speculates as to crimes or fraud
that information is of the type that would be included on the      that may have been committed by Ms. Bria, and therefore has
estate tax return. In addition, the Court notes that Attorney      not satisfied its burden of showing probable cause that a fraud
Harmon was performing an accounting function when making           or crime has been committed and that the communications in
these calculations, and it is clear that "for the privilege to     question were in furtherance of the fraud or crime. Therefore,
apply, . . . the attorney must be acting in his capacity as a      the crime-fraud exception to the attorney-client privilege does
professional legal adviser at the time the information was         not apply based on the government's showing.
transferred." Lawless, 709 F.2d at 487 (noting that the            2. Mortgage
preparation of a tax return is primarily an accounting service).
 [*12]                                                             Many of the questions posed to Lane and Harmon regarding
                                                                   the Conlin mortgage call for privileged responses. First, the
On the other hand, the government may not ask Harmon               question about "give and take" between Attorney Lane and
about any advice that Ms. Bria requested about how joint           Ms. Bria or Dr. Bria regarding the value of the mortgage
bank accounts are treated (Lane, 47:11-12). Any such               requires a privileged response (Lane, 53:4-7). This question
question was a confidential communication between a lawyer         implicates conversations between a lawyer and his client that
and client.                                                        likely went beyond the transmittal of information for tax
                                                                   return purposes. Similarly, the government may not inquire
The government also argues that it should be permitted to
                                                                   into any conversation that Lane had with [*15] Ms. Bria
inquire into the joint bank accounts on the basis of the crime-
                                                                   about how to "handle" the mortgage after speaking with the
fraud exception to the attorney-client privilege. This
                                                                   person who valued the mortgage (Lane, 55:16-19). Such a
exception provides that the attorney-client privilege cannot be
                                                                   conversation likely included legal advice, as well as
used to protect "client communications in furtherance of
                                                                   communications from Ms. Bria that she intended to keep
contemplated or ongoing criminal or fraudulent conduct." In
                                                                   confidential. The government also may not inquire into
re Grand Jury Subpoena Duces Tecum, 731 F.2d at
                                                                   Harmon's determination of the value of the mortgage,
1038. [*13] The government speculates that "Bria could have
                                                                   (Harmon, 65:7-9), because the question was asked in the
told [Lane and Harmon] who put the money in the accounts
                                                                   specific context of the probate inventory--not the estate tax
and asked how she could otherwise avoid paying tax." Memo.
                                                                   return--and Harmon was acting in his capacity as a lawyer
Support. United States' Mot. Enforcement of IRS Subpoenas,
                                                                   with respect to that document. Harmon's responses to the
at 13.
                                                                   questions regarding Ms. Bria's reaction to the draft 706 Form
     A party wishing to invoke the crime-fraud exception           (Harmon, 58:3-4) and Ms. Bria's understanding of whether
     must demonstrate that there is a factual basis for a          the asset would be included in the tax return (Harmon,
     showing of probable cause to believe that a fraud or          128:22-129:2) concern privileged matters because Harmon's
     crime has been committed and that the communications          response likely would be based on confidential
     in question were in furtherance of the fraud or crime.        communications from Ms. Bria. Two of the questions relating
     This is a two-step process. First, the proposed factual       to what Ms. Bria may have said about the value of the
     basis must strike "a prudent person" as constituting "a       property with respect to the amount of the note and whether it
     reasonable basis to suspect the perpetration or attempted     was uncollectible call for a response based upon confidential
     perpetration of a crime or fraud, and that the                communications that are privileged. (Harmon, 74:15-16, 19-
     communications were in furtherance thereof." In re John       22). Finally, any response to the government's question [*16]
     Doe, Inc., 13 F.3d 633, 637 (2d Cir. 1994) (quoting In re     of whether Harmon communicated to Ms. Bria that the
     Grand Jury Subpoena Duces Tecum, 731 F.2d 1032,               mortgage would be worthless is privileged (Harmon, 85:6-7).
     1039 (2d Cir. 1984)). Once there is a showing of a
                                                                   Lane and Harmon may answer questions about the following
     factual basis, the decision whether to engage in an in
                                                                   topics, as their responses would not be privileged: (1) what
     camera review of the evidence lies in the discretion of
                                                                   Ms. Bria and Dr. Bria may have said about the value of the
     the district court. United States v. Zolin, 491 U.S. 554,
                                                                   property with respect to the amount of the note (Harmon,
     563, 105 L. Ed. 2d 469, 109 S. Ct. 2619 (1989). [*14]
                                                                   75:20-22); and (2) how the value of the mortgage for the draft
               Case 3:14-cv-00956-JBA Document 530 Filed 10/16/19 Page 24 of 135
                                                                                                                        Page 5 of 6
                                                 2002 U.S. Dist. LEXIS 7306, *16

706 was communicated to Ms. Bria (Harmon, 56:25).                     Document 14, a letter from Lane to Ms. Bria and Dr. Bria
                                                                      dated June 16, 1997, contains tax advice concerning estate
3. Dismissal of Lane and Harmon
                                                                      administration matters and thus is protected by the attorney-
As a general rule, absent special circumstances, a client's           client privilege. Its attachment, an order of the Connecticut
identity and fee information are not privileged. See Gerald B.        Court of Probate appointing Ms. Bria and Dr. Bria executors
Lefcourt, P.C. v. United States, 125 F.3d 79, 86 (2d Cir.             of their mother's estate, is not covered by the privilege, as it
1997); Vingelli v. United States, 992 F.2d 449, 452 (2d Cir.          was not intended to be kept confidential.
1993); Colton, 306 F.2d at 636. Similarly, "the attorney-client
                                                                      Document [*19] 20 reflects confidential communication from
privilege does not extend to billing records and expense
                                                                      Ms. Bria to her attorneys.
reports." Chaudhry v. Gallerizzo, 174 F.3d 394, 402 (4th Cir.
1999). However, "correspondence, bills, ledgers, statements,          Document 21, Harmon's "Miscellaneous Notes," is privileged
and time records which also reveal the motive of the client in        because it contains confidential communications from Ms.
seeking representation, litigation strategy, or the specific          Bria.
nature of the services provided, [*17] such as researching
particular areas of law, fall within the privilege." Clarke v.        Documents 25 and 26, both of which are notes written by
American Commerce Nat'l Bank, 974 F.2d 127, 129 (9th Cir.             Lane, contain tax advice that reaches beyond the mere
1992); see also Baker v. Dorfman, 2001 U.S. Dist. LEXIS               preparation of estate tax returns.
378, No. 99 Civ. 9385(DLC), 2001 WL 55437, at *2
(S.D.N.Y. Jan. 23, 2001) ("The attorney-client privilege              Document 28, Lane's notes from a telephone call with Ms.
protects confidential client information that is contained in         Bria, includes her confidential communications to her
legal bills, but fee statements that do not contain detailed          attorneys and are privileged.
accounts of the legal services rendered are not protected from
                                                                      Documents 35 and 36 contain confidential communications
disclosure." (internal quotation omitted)).
                                                                      from Ms. Bria about matters that relate to legal advice on
The government seeks to question Harmon about why Ms.                 estate administration rather than estate tax returns and thus are
Bria terminated Lane and him and to ask about the nature of           privileged.
the fee dispute that was apparently involved (Harmon, 43:17-
19; 52:2-3). As explained above, information about fees and           Document 40, which contains Harmon's notes regarding the
                                                                      value of the mortgage, is privileged because it reflects
billing records are generally not covered by the attorney-client
                                                                      discussions based on confidential communications from Ms.
privilege. However, where the reason for the termination and
                                                                      Bria.
the resulting dispute could invite responses which refer to the
attorney's legal advice to the client, their strategy, and the
                                                                      Documents 42, 44, and 45, which contain Harmon's notes for
client's motive in seeking representation in the first place,         a meeting with Ms. Bria, relate to legal advice on estate
they may be privileged. Cf. Clark, 974 F.2d at 129. Given             administration matters and thus are privileged.
that this is likely that this is the [*18] case here, the questions
proposed by the IRS require a privileged response.                    Similarly, Document 48, Harmon's notes of a telephone call
C. Documents                                                          with Ms. Bria, relates to legal advice on estate administration
                                                                      matters and are privileged.
Ms. Bria's counsel have claimed privilege with respect to the
production of the following documents sought by the                   Document 49 contains information [*20] similar to that in
government and listed on the privilege log: 12, 14, 16, 17, 20,       Document 48 and thus is privileged.
21, 25, 26, 28, 34, 35, 36, 40, 42, 44, 45, 48, and 49. See Exs.
                                                                      The other disputed documents are not privileged:
Support United States' Mot. Enforcement IRS Summonses,
Ex. 5. The Court has reviewed the privilege log and the               Documents 16 and 17, copies of Harmon's October 2, 1997
government's responses, and it has examined the disputed              memorandum to file, contain information that was gathered
documents in camera as well.                                          from discussions with third parties, and thus the privilege
                                                                      does not apply.
The following disputed documents are protected by attorney-
client privilege:                                                     Document 34, Lane's "to do" list, also does not reflect tax
                                                                      advice or confidential communication from a client, and
Document 12, Lane's October 14, 1997 letter to Ms. Bria and
                                                                      consequently is not privileged.
Dr. Bria, reflects communication from a client that was not
intended to be conveyed to a third party.                             III. Conclusion
              Case 3:14-cv-00956-JBA Document 530 Filed 10/16/19 Page 25 of 135
                                                                                  Page 6 of 6
                                         2002 U.S. Dist. LEXIS 7306, *20

For the foregoing reasons, the United States' Motion for
Enforcement of Internal Revenue Service Summonses [Doc. #
39] is GRANTED IN PART, DENIED IN PART as set forth
in this opinion.

SO ORDERED this 20th day of March, 2002, at Hartford,
Connecticut.

Christopher F. Droney

United States District Judge


  End of Document
              Case 3:14-cv-00956-JBA Document 530 Filed 10/16/19 Page 26 of 135




                                 CSL Silicones, Inc. v. Midsun Grp., Inc.
                                 United States District Court for the District of Connecticut
                                        July 12, 2017, Decided; July 12, 2017, Filed
                                          Civil Action No. 3:14-CV-1897 (CSH)

Reporter
2017 U.S. Dist. LEXIS 189918 *
                                                                motions for partial summary judgment, oppositions to such
CSL SILICONES, INC., Plaintiff/Counterdefendant, v.
                                                                motions, and replies, each with exhibits and other evidence in
MIDSUN GROUP INC., Defendant/Counterclaimant.
                                                                support. CSL has [*2] also filed a motion to exclude
                                                                Midsun's expert's testimony. With nearly every motion, the
Prior History: CSL Silicones Inc. v. Midsun Grp. Inc., 170
F. Supp. 3d 304, 2016 U.S. Dist. LEXIS 32991 (D. Conn.,         parties have also filed to seal and redact certain material.1 In
Mar. 15, 2016)                                                  all, eleven such motions to seal have been filed by the parties.

                                                                This Ruling addresses those motions to seal and resolves each
Counsel: [*1] For CSL Silicones, Inc, Plaintiff, Counter
                                                                of them.
Defendant: John T. Winemiller, LEAD ATTORNEY, PRO
HAC VICE, Merchant & Gould P.C., Knoxville, TN; Michael
A. Erbele, Tchao-Hou J. Thao, LEAD ATTORNEYSS, PRO
                                                                II. DISCUSSION
HAC VICE, Merchant & Gould, Minneapolis, MN; Michael
J. Rye, LEAD ATTORNEY, Cantor Colburn LLP - Htfd,
Hartford, CT; Rachel K. Zimmerman, LEAD ATTORNEY,
                                                                A. Standard for Sealing and Directions for Further
PRO HAC VICE, Merchant & Gould, P.C., Denver, CO.
                                                                Submissions
For Midsun Group Inc, Defendant, Counter Claimant: Cara C.
Morris, LEAD ATTORNEY, PRO HAC VICE, Law Offices                Rooted in both the common law and the First Amendment,
of Cara Morris, PL, Palm Beach Gardens, CT; Joseph R.           there is a strong and well-established presumption of public
Carvalko, Jr., Law Firm of Joseph R. Carvalko, Milford, CT.     access to judicial documents and proceedings. Lugosch v.
                                                                Pyramid Co. of Onondaga, 435 F.3d 110, 119-20,123-24 (2d
Judges: CHARLES S. HAIGHT, JR., Senior United States            Cir. 2006). The public's right of access to court documents
District Judge.                                                 may, however, be surmounted by a party's showing that
                                                                sealing the documents will further other substantial interests,
Opinion by: CHARLES S. HAIGHT, JR.                              such as to preserve higher values. Id. at 124 (citing In re New
                                                                York Times Co., 828 F.2d 110, 116 (2d Cir. 1987)); see also
Opinion                                                         Principal Nat'l Life Ins. Co. v. Coassin, No. 3:13-cv-1520,
                                                                2015 U.S. Dist. LEXIS 70355, 2015 WL 3466111, at *1 (D.
                                                                Conn. June 1, 2015). The public's right of access is not
                                                                absolute. Consequently, court documents may be sealed: but
RULING ON MOTIONS TO SEAL [Docs. 159, 162, 165,                 only if "specific, on the record findings are made
169, 174, 177, 179, 182, 189, 192, 194]                         demonstrating that 'closure is essential to preserve higher
                                                                values and is narrowly tailored to serve that interest.'" Press-
HAIGHT, Senior District Judge:                                  Enterprise Co. v. Superior Court, 478 U.S. 1, 13-14, 106 S.
                                                                Ct. 2735, 92 L. Ed. 2d 1 (1986) (quoting Press-Enterprise Co.
                                                                v. Superior Court, 464 U.S. 501, 510, 104 S. Ct. 819, 78 L.
I. INTRODUCTION

Plaintiff CSL Silicones, Inc. ("CSL") brings this action
                                                                1 The Court previously referred several other motions to seal to
against Defendant Midsun Group Inc. ("Midsun") in
connection with Defendant's allegedly improper use of two of    Magistrate Judge Merriam. Doc. 129. A telephone conference was
                                                                held and such motions were denied as moot because the parties
Plaintiff's trademarks. The parties have both filed several
                                                                agreed that the information could be filed publicly. Doc. 139.
               Case 3:14-cv-00956-JBA Document 530 Filed 10/16/19 Page 27 of 135
                                                                                                                           Page 2 of 9
                                                2017 U.S. Dist. LEXIS 189918, *2

Ed. 2d 629 (1984)).2 "It thus follows that 'a judge must              may designate as "confidential" materials "not readily known
carefully and skeptically review sealing requests to insure that      or available to the public," including "technical information
there really [*3] is an extraordinary circumstance or                 such as product design and manufacturing techniques or
compelling need.'" Travelers Indem. Co. v. Excalibur                  processing information and any other information that would
Reinsurance Corp., No. 3:11-CV-1209, 2013 U.S. Dist.                  qualify as Confidential pursuant to Rule 26 of the Federal
LEXIS 110400, 2013 WL 4012772, at *3 (D. Conn. Aug. 5,                Rules of Civil Procedure." Doc. 50 ¶ 3. The parties may
2013) (quoting Video Software Dealers Assoc. v. Orion                 designate as AEO any information which contains or
Pictures, Corp., 21 F.3d 24, 27 (2d Cir. 1994)).                      discloses "highly commercially sensitive, confidential or
                                                                      proprietary information," and includes "trade secrets, research
In this District, Rule 5(e)(3) of the Local Rules of Civil            and development information, customer lists, sales leads,
Procedure dictates that a court may grant a request to seal           sales, cost, and pricing information (whether actual or
documents only after making "particularized findings that             protected); or information within the definition [*5] of trade
sealing is supported by clear and compelling reasons and is           secret as set forth in Section 1(4) of the Uniform Trade Secret
narrowly tailored to serve those reasons." D. Conn. L. R. Civ.        Act." Id. ¶ 4. Pursuant to the SPO, parties must "seek leave of
P. 5(e)(3). "No document shall be sealed merely by stipulation        the Court to file any document or thing incorporating
of the parties" and "[a] confidentiality order or protective          [confidential or AEO] information under seal." Id. ¶ 12. The
order entered by the Court to govern discovery shall not              parties have appropriately attempted to comply with this
qualify as an order to seal documents for purposes of this            directive through each of the motions to seal.
rule." Id; see also Suntoke v. PSEG Power Conn., LLC, No.
06-CV-1520, 2007 U.S. Dist. LEXIS 35888, 2007 WL                      The parties' designation of information as confidential and/or
1455847, at *1 (D. Conn. May 16, 2007) ("[T]he parties'               AEO under a stipulated protective order shows an admirable
agreement to seal or limit disclosure of documents on file is         level of cooperation to protect their confidential, sensitive
not a sufficient basis for granting such an order." (citing           information. As such, the Court's entry of that protective
United States v. Amodeo, 71 F.3d 1044, 1051 (2d Cir. 1995)            order, in some instances, may establish a general, strong
("Amodeo II")). Relatedly, the blanket sealing of an entire           presumption against access to documents falling under the
case is disfavored both under local rule and common law. See          order where there has been reasonable reliance upon that
D. Conn. L. R. Civ. P. 5(e)(2) ("Except as permitted or               order. See Martindell v. Int'l Tel. & Tel. Corp., 594 F.2d 291,
required by federal law, no civil case shall be sealed in its         295-97 (2d Cir. 1979) ("Unless a valid Rule 26(c) protective
entirety."); Suntoke, 2007 U.S. Dist. LEXIS 35888, 2007 WL            order is to be fully and fairly enforceable, witnesses relying
1455847, at *1 ("A blanket sealing order such as that                 upon such orders will be inhibited from giving essential
apparently requested would rarely, if ever, be appropriate.").        testimony in civil litigation."). That is not the case here. Such
In addition, the blanket sealing of entire documents or all           a presumption "applies where a court has already considered
documents within a [*4] case is also generally disfavored.            each document in the first instance according to a 'good cause'
See Doctor's Assoc. Inc. v. QIP Holders LLC, No. 3:06-cv-             standard' and is not appropriate in cases with stipulated
1710, 2007 U.S. Dist. LEXIS 70029, 2007 WL 2782516, at                protective orders that grant parties [*6] 'open-ended and
*1 (D. Conn. Sept. 24, 2007) ("The presumption that                   unilateral deference' to protect whichever discovery materials
documents should not be sealed necessitates the court's               they choose." In re Ethylene Propylene Diene Monomer
watchful eye when blanket sealing provisions are proposed."           (EPDM) Antitrust Litig., 255 F.R.D. 308, 321 (D. Conn.
(collecting cases)).                                                  2009) (quoting Fournier v. McCann Erickson, 242 F. Supp.
                                                                      2d 318, 342 (S.D.N.Y. 2003)); see also D. Conn. L. R. Civ. P.
Each of the motions to seal requests that the Court seal certain      5(e)(3) ("A confidentiality order or protective order entered
information which has been designated as "confidential" or            by the Court to govern discovery shall not qualify as an order
"confidential, attorney's eyes only information" (hereinafter         to seal documents for purposes of this rule.").
"AEO") in the Stipulated Protective Order [Doc. 50] (the
"SPO") in this case.3 The SPO states that a producing party           In the case at bar, the Court has approved the stipulated
                                                                      protective order in principle, and has thus approved the
                                                                      categories of confidential information described therein.
                                                                      However, it has examined no documents designated as
2 This expresses the standard pursuant to a First Amendment
analysis. See id. The common law standard provides that documents
may be kept under seal to accommodate "countervailing factors." See   3 Theparties jointly filed the SPO and the Court subsequently denied
Lugosch, 435 F.3d at 124 ("Notwithstanding the presumption of         Midsun's Renewed Motion for Protective Order, [Doc. 81], as the
access under . . . the common law . . . , the documents may be kept   SPO obviated any need for further protection of the parties'
under seal if 'countervailing factors' . . . so demand.").            information.
                 Case 3:14-cv-00956-JBA Document 530 Filed 10/16/19 Page 28 of 135
                                                                                                                               Page 3 of 9
                                                     2017 U.S. Dist. LEXIS 189918, *6

confidential or AEO. Until this point, only the parties were                 Merch. Corp. 97 F. Supp. 3d 485, 511 (S.D.N.Y. 2015)
responsible for making these determinations. Thus, the                       (redactions of "confidential business information," including
presumption from Martindell is unavailable to these litigants                "internal business documents," "investigative reports," and
and the Court must examine each of the judicial documents to                 "information about [] business operations" held "justified").
be sealed independently.4 See D. Conn. L. R. Civ. P. 5(e)(3)                 Notably, "[f]inancial records of a wholly owned business . . .
("No document shall be sealed merely by stipulation of the                   and similar matters will weigh more heavily against access
parties" and a protective order "does not qualify as an order to             than conduct affecting a substantial portion of the public."
seal"); SEC v. TheStreet.Com, 273 F.3d 222, 231 (2d Cir.                     Amodeo II, 71 F.3d at 1051. However, "conclusory statements
2001) ("While Martindell established a general and strong                    that documents contain confidential business information are
presumption against access to documents sealed under                         a far cry from the 'particular and specific demonstration of
protective order when there was reasonable reliance upon                     factshowing that disclosure would result in an injury
such an order, . . . we have held more recently in United                    sufficiently serious to warrant protection' that is required to
States v. Amodeo, 44 F.3d 141, 145 (2d Cir. 1995) ("Amodeo                   justify keeping the information under seal." United States v.
I") that a subspecies of sealed documents in civil cases—so-                 Wells Fargo Bank, N.A., No. 12-CV-7527, 2007 U.S. Dist.
called [*7] 'judicial documents'—deserve a presumption in                    LEXIS 4285, 2015 WL 3999074, at *4 (S.D.N.Y. June 30,
favor of access.").5                                                         2015) (quoting Lytle v. JPMorgan Chase, 810 F. Supp. 2d
                                                                             616, 630 (S.D.N.Y. 2011)). Similarly, although it is true that
As is relevant to these motions, confidential "commercial                    the "[p]otential damage from release of trade secrets is a
information" of a business—including [*8] trade secrets,                     legitimate basis for sealing documents" the "party seeking to
confidential research, internal business documents and                       preclude disclosure of trade secrets has the burden to show
information about a business's operations—has been                           that the information in fact constitutes a trade secret, that
recognized repeatedly as a proper subject for sealing. See Fed.              disclosure would harm movant's competitive [*9] position
R. Civ. P. 26(c)(1)(G); Louis Vuitton Malletier S.A. v. Sunny                and that the asserted harm outweighs the presumption of
                                                                             public access." Encyclopedia Brown Prods., Ltd. v. Home Box
                                                                             Office, Inc., 26 F. Supp. 2d 606, 612-13 (S.D.N.Y. 1998).
4 "Judicialdocuments," entitled to a presumption of public access,
are "item[s] filed [with the court that are] relevant to the performance     With this legal framework in mind, the Court will examine
of the judicial function and useful in the judicial process."                the eleven pending motions to seal, the various redactions
TheStreet.Com, 273 F.3d at 231(quoting Amodeo I, 44 F.3d at 145).            requested, and the parties' proffered reasons for sealing. With
Such documents include motion papers and evidence filed in support
                                                                             few exceptions, the parties have failed to demonstrate to this
of such papers.
                                                                             Court that the proffered documents require sealing and that
5 AsJudge Underhill of this District explained more fully in In re           clear and compelling reasons support such sealing. See D.
(EPDM) Antitrust Litig., 255 F.R.D. at 322:                                  Conn. L. R. Civ. P. 5(e)(3). The motions to seal generally
                                                                             consist of only a page or two and do not include many, if any,
       In the absence of the requisite good cause showing, it cannot be      supporting citations or a separate memorandum of law. The
       presumed that every piece of discovery filed under the Order is       parties repeatedly rely solely on the fact that the information
       actually worthy of such a high level of protection. Lugosch,          has been designated as confidential or AEO under the
       435 F.3d at 126 ("[T]he mere existence of a confidentiality
                                                                             Protective Order. As explained supra, this alone is not a
       order says nothing about whether complete reliance on the
                                                                             sufficient justification for sealing the information. See D.
       order to avoid disclosure was reasonable."). These types of
                                                                             Conn. L. R. Civ. P. 5(e)(3) ("No document shall be sealed
       orders are certainly necessary to expedite the discovery process
       in large multi-district class action litigations—to require parties   merely by stipulation of the parties" and a protective order
       to make a document-by-document showing of good cause                  "does not qualify as an order to seal").
       would be an inefficient use of judicial resources. Schiller v.
       City of New York, [No. 04 Civ. 7921, 7922 (KMK) (JCF),]               As a result, the Court will deny each of the motions to seal
       2007 U.S. Dist. LEXIS 4285, 2007 WL 136149, at * 19                   without prejudice to refiling of the motions for the reasons
       (S.D.N.Y. 2007). However, to automatically apply Martindell's         discussed in the following Parts of this Ruling. The
       strong presumption against modification to all protective orders      documents will continue to be sealed until the deadline [*10]
       would permanently shield stipulated, all-encompassing orders          to refile passes. At that point, the Court will unseal the
       from ever receiving the type of court review contemplated by          documents as appropriate or require the parties to file the
       Rule 26(c). See Fournier, 242 F. Supp. 2d at 343-44 (vacating         unredacted versions forthwith. Because the parties seek to
       the protective order for trial in part because "the Court has         seal much of the same information across each of the eleven
       never had an opportunity to consider arguments concerning             motions, the Court believes that, in the interest of efficiency,
       each specific document" and therefore had no basis to keep the
                                                                             the parties should each file one omnibus motion describing
       documents sealed "indefinitely").
               Case 3:14-cv-00956-JBA Document 530 Filed 10/16/19 Page 29 of 135
                                                                                                                              Page 4 of 9
                                                 2017 U.S. Dist. LEXIS 189918, *10

the information it seeks to have sealed and the compelling               operation information. However, certain information,
reasons for such sealing with support as appropriate. To the             particularly in Exhibit 3, may be confidential or commercially
extent that, for example, Midsun is seeking to protect                   sensitive as it relates to CSL's customers, sales, and
information that CSL has refused to de-designate, CSL must               financials. This may require at least some redaction of Exhibit
explain the reasons such information is to remain sealed to the          3.
Court and provide any changes to Midsun's redactions. The
parties should attach all relevant documents with the                    Without any input from CSL has to the sensitivity of this
appropriate redactions sought to its omnibus motion. The                 information, which CSL initially designated as confidential or
parties do not need to refile the sealed materials as those              AEO, the Court cannot fully evaluate whether it should be
materials are already available to the Court.6 The parties are           sealed. Given the potentially harmful effects if this
directed to file their omnibus motions on or before August 25,           information is sensitive and should be sealed, the Court will
2017. To the extent that either party objects to the other's             allow CSL the opportunity to explain the clear and
omnibus motion to seal, such objections must be filed on or              compelling reasons for doing so in the manner described by
before September 11, 2017.                                               this Court earlier in this Ruling. Thus, Midsun's motion to
                                                                         seal is denied without prejudice to allowing CSL to explain its
The Court reminds the parties that the [*11] Protective Order            reasons for sealing the material requested.
expressly provides that the parties will meet and confer
                                                                         2. CSL's Motion to File Under Seal [Doc. 174]
regarding removing confidential or AEO designations where
appropriate. See Doc. 50 ¶ 14. The parties should do so again            CSL filed a motion [*13] for leave to seal certain materials
prior to filing any omnibus motion and make a good faith                 filed in opposition to Midsun's motion for partial summary
effort to determine what, if any, information should remain              judgment as to Counts V and VI of CSL's Complaint. Doc.
sealed. This Ruling gives counsel sufficient time to do that.            174. CSL has separately filed publicly redacted versions of
                                                                         these documents including its: (1) Memorandum in
                                                                         Opposition, (2) Local Rule 56(a)(2) Statement, and (3)
B. Motions Related to Midsun's Partial Summary                           supporting Exhibits 2-3, 5, 7, 9-14, 18-19, 22-29, 31, 33-34
Judgment Motion (Counts V and VI)                                        attached to its Local Rule 56(a)(2) Statement. Doc. 176. In
1. Midsun's Motion to Seal [Doc. 159]                                    support, CSL asserts that these documents contain excerpts of,
                                                                         or are documents, that have been designated confidential or
Midsun has filed a motion for leave to file under seal certain           AEO under the Protective Order. Doc. 174 at 1. CSL asserts
documents related to its motion for partial summary judgment             that the documents include confidential business information
as to Counts V and VI of CSL's Complaint. Doc. 159. Midsun               of both CSL and Midsun as well as a third party Gaco
attached to its motion to seal redacted versions of these                Western LLC and sealing is necessary to prevent improper
documents including its: (1) Memorandum in Support, (2)                  disclosure. Id. at 1-2.
Local Rule 56(a)(1) Statement, and (3) Exhibit 3 attached to
its Local Rule 56(a)(1). Id. at 1. The redactions in Midsun's            The Court is aware that, as CSL has conclusorily asserted,
brief and the Local Rule 56(a)(1) Statement relate to the                some of this information may be confidential business
deposition testimony of Faisal Huda, which primarily                     information or commercially sensitive information that may
concerns decisions made and actions taken by CSL's former                in fact require sealing. However, CSL has not consistently
President and CSL's founder during the period 1994-1999.                 applied the redactions or fully and adequately explained why
Exhibit 3 contains CSL's sales information from 2004.                    these redactions are necessary. For example, in its Local Rule
                                                                         56(a)(2) Statement in responding to Midsun's ¶ 16 quotation
Midsun states that it is filing this information under seal              of Faisal Huda's testimony (which Midsun [*14] sought to
solely because CSL [*12] has refused to de-designate it and              redact on account of CSL's designation and is described
that Midsun does not in fact believe it should be filed under            supra), CSL expressly summarizes, quotes, and cites the
seal. Doc. 159 at 2. For its part, CSL has not filed any                 testimony in its response. The quoted portions recited in
response or indicated why this information must be sealed. In            CSL's response are not redacted, but oddly enough, are
general, the redacted information does not appear to be                  completely redacted in the exhibit that contains the excerpts
commercially sensitive or to contain sensitive business                  of the deposition testimony, Ex. 31.7 This cannot be


6 The parties, however, must ensure that it is clear to the Court what
exhibits correspond to which of the parties' filings and to which        7 This is not the only example. CSL also quotes from Exhibit 5 in its
sealed documents so that the Court may easily compare the sealed         brief, Doc. 176, at page 15 without any redaction, but has completely
and redacted documents.                                                  redacted that exhibit in its filings.
               Case 3:14-cv-00956-JBA Document 530 Filed 10/16/19 Page 30 of 135
                                                                                                                          Page 5 of 9
                                                 2017 U.S. Dist. LEXIS 189918, *14

reconciled. In addition, Midsun appears to have already filed            documents already filed publicly by Midsun. CSL must do so
publicly some of the documents CSL seeks to withhold and                 in the manner described by this Court earlier in this Ruling.
seal entirely. See, e.g., Doc. 159 Exs. 6, 8. In short, it is not
clear to the Court what compelling interest remains to protect
this information based on the contradictions in CSL's own                C. Motions Related to Midsun's Motion for Partial
filings or the un-objected to public filings by Midsun.                  Summary Judgment (Count I)

Furthermore, some of the redactions made by CSL appear to                1. Midsun's Motion to File Under Seal [Doc. 162]
be made solely because of designations Midsun made to the
                                                                         Midsun has also filed a motion to seal documents related to its
deposition testimony of some of its witnesses, such as its
                                                                         motion for partial summary judgment as to Count I of CSL's
President Vojtila. It is not immediately apparent to the Court
                                                                         Complaint. Doc. 162. Attached to its motion to seal, Midsun
that these designations require sealing of the testimony and
                                                                         has filed publicly a redacted version of its (1) Memorandum
the use of that testimony in CSL's brief.8 The same is true for
                                                                         in Support, (2) a Local Rule 56(a)(1) Statement, and (3)
several other exhibits that are also excerpts of deposition              Exhibits 13-14 and 23, which are attached to its Local Rule
testimony from other witnesses, including Exs. 7, 19, 23, and            56(a)(1) Statement. Doc. 162. The redactions in Exhibit 14,
24. In [*15] fact, Midsun appears to have already had this               the brief, and the Local Rule 56(a)(1) Statement relate to the
realization and filed some excerpts, including some of those             same deposition testimony of Faisal Huda sought to be sealed
CSL wishes to seal, publicly. See, e.g., Doc. 159 Ex. 5. In
                                                                         by Midsun's [Doc. 159] motion to seal, [*17] which concerns
addition, CSL seeks to seal the entirety of certain exhibits,
                                                                         decisions made and actions taken by CSL's former President
including Exs. 24 and 27. As explained supra, the sealing of
                                                                         and CSL's founder during the period 1994-1999. There are
an entire document is generally disfavored especially without
                                                                         additional redactions to these same documents related to
any compelling reason expressed for doing so as CSL has
                                                                         Faisal Huda's testimony regarding CSL's decision in 2005 to
failed to so express here. See Doctor's Assoc. Inc, 2007 U.S.
                                                                         withdraw its Petition to Cancel Midsun's MIDSUN 570
Dist. LEXIS 70029, 2007 WL 2782516, at *1. Again, Midsun
                                                                         trademark that was then pending at the U.S. Patent and
has already filed, at least some portions of these exhibits,
                                                                         Trademark Office. The redactions to Exhibit 13, CSL's
publicly and CSL has not objected to that filing. See, e.g.,
                                                                         "Minutes of Meeting" document, are from January 4, 2000.
Doc. 159 Ex. 14.                                                         The redactions to Exhibit 23, which is the same document
                                                                         described in Midsun's [Doc. 159] motion to seal, relates to
However, it is also clear to the Court that several exhibits
likely should be sealed in order to protect confidential                 CSL's sales information from 2004.
business information, including exhibits that consist of
                                                                         Midsun, again, states that it is filing this information under
presumably confidential reports of tests regarding certain CSL           seal solely because CSL has refused to de-designate it and
or Midsun products and apparent sales lists from both CSL                that Midsun does not in fact believe it should be filed under
and Midsun. Yet again, such redactions have been made to in              seal. Doc. 162 at 2. For its part, CSL has not filed any
effect seal the entirety of the document. This approach, as              response or indicated why this information must be sealed.
noted repeatedly, is generally disfavored. Given this as well            The redactions, for the most part, concern the same exact
as CSL's apparent contradictions and conclusory assertions,              information that was the subject of Midsun's first motion to
the Court will require more to approve of sealing this                   seal. Again, in general, the redacted information does not
information. [*16] See Wells Fargo Bank, N.A., 2007 U.S.                 appear to be commercially sensitive or to contain sensitive
Dist. LEXIS 4285, 2015 WL 299074, at *4 (requiring parties               business operation information.
to file briefs explaining why material should remain sealed
after parties offered only conclusory statements that the                However, without [*18] any input from CSL has to the
documents contain confidential business information).                    sensitivity of this information, which CSL initially designated
                                                                         as confidential or AEO the Court cannot fully evaluate
Thus, CSL's motion is denied without prejudice to refiling.              whether it should be sealed. The Court will allow CSL the
CSL must explain the clear and compelling reasons for                    opportunity to explain the clear and compelling reasons for
sealing the information it seeks to have sealed and reconcile            doing so in the manner described by this Court earlier in this
the contradictions in its own filings as well as with those              Ruling. Thus, Midsun's motion to seal is denied without
                                                                         prejudice to allowing CSL to explain its reasons for sealing
8 Indeed,
                                                                         the material requested.
          this was apparently not even clear to CSL who filed Exhibit
15, additional excerpts of Vojtila's testimony, not under seal or with   2. CSL's Motion to Seal [Doc. 179]
any redaction but then redacted such exact testimony from its brief,
see Doc. 176 at 23-24.                                                   CSL also filed a motion for leave to seal certain materials
              Case 3:14-cv-00956-JBA Document 530 Filed 10/16/19 Page 31 of 135
                                                                                                                      Page 6 of 9
                                               2017 U.S. Dist. LEXIS 189918, *18

filed in opposition to Midsun's motion for partial summary           sealing of the information. Thus, Midsun's motion to seal is
judgment as to Count I of its Complaint. Doc. 179. In a              again denied without prejudice to refiling. Midsun and/or
separate filing, CSL filed redacted versions of the documents        CSL must explain the clear and compelling reasons for
it seeks to seal: (1) its Memorandum in Opposition, (2) its          sealing the information it seeks to have sealed. The parties
Local Rule 56(a)(2) Statement, and (3) supporting Exhibits 2-        must do so in the manner described by this Court earlier in
3, 5, 7, 9-14, 19-20, 23, 25, 27-29, 31, 33-34, 39 and 42            this Ruling.
attached to its Local Rule 56(a)(2) Statement. Doc. 181. In
support, CSL asserts that these documents contain excerpts of
documents, or are documents, that have been designated               D. Motions Related to CSL's [*21] Motion to Exclude
confidential or AEO under the Protective Order. Doc. 179 at          Midsun's Expert
1. CSL asserts that the documents include confidential
                                                                     1. CSL's Motion to Seal [Doc. 165]
business information of both [*19] CSL and Midsun as well
as a third party Gaco Western LLC and sealing is necessary to        CSL has filed a motion to for leave to file under seal
prevent improper disclosure. Id. at 1-2.                             documents related to its motion to exclude Carl Fusco,
                                                                     Midsun's expert. Doc. 165. CSL has separately filed redacted
Much of the information sought to be sealed by CSL is
                                                                     versions of these documents: (1) its Memorandum in Support
similar to or exactly the same as the information and
                                                                     and (2) Exhibit 3 filed with its motion, which contains
documents sought to be sealed by CSL in its [Doc. 174]
                                                                     excerpts from the deposition testimony of Fusco. Doc. 168.
motion discussed supra in Part II(B)(2) of this Ruling. The
                                                                     CSL asserts that at the time its motion was filed, Midsun had
Court reaches the same conclusions with regard to this
                                                                     not yet had an opportunity to designate portions of the
information. Certain of these redactions are either
                                                                     transcript of Fusco's deposition as confidential or AEO as
irreconcilable with portions made by public by CSL or
                                                                     provided under the SPO. Doc. 165 at 1.
Midsun (and not objected to by CSL) or do not appear to be
justified in the first instance. Although other redactions may       The redactions made by CSL were done out of an abundance
ultimately be justified and necessary to protect confidential        of caution given that Midsun had not had a chance to review
business information, CSL has not adequately provided the            and designate Fusco's deposition testimony. At first glance,
reasons for such sealing, and furthermore, has not justified the     the Court does not believe that any of this testimony requires
sealing of entire documents it requests.                             sealing or refers to any information that would require such
                                                                     protection. However, in order to provide Midsun the same
Thus, CSL's motion to seal is again denied without prejudice
                                                                     opportunity as CSL with regards to the other motions, CSL's
to refiling. CSL must explain the clear and compelling
                                                                     motion will be denied without prejudice to Midsun having the
reasons for sealing the information it seeks to have sealed and
                                                                     opportunity to explain the clear and compelling reasons
reconcile the contradictions in its own filings as well as with
                                                                     justifying the sealing of the information [*22] in these
those documents already filed publicly by Midsun. CSL must
                                                                     documents. Midsun must do so in the manner described by
do so in the manner described by this Court earlier [*20] in
                                                                     this Court earlier in this Ruling.
this Ruling.
                                                                     2. Midsun's Motion for Leave to File Under Seal [Doc. 177]
3. Midsun's Motion to Seal [Doc. 192]
                                                                     Midsun has also filed a motion for leave to file under seal
As part of its reply briefing in support of its motion for partial
                                                                     documents containing certain information filed in opposition
summary judgment, Midsun seeks to file under seal its (1)
                                                                     to CSL's motion to exclude Fusco. Doc. 177. Midsun has filed
Reply Memorandum and (2) Exhibit A, which contains
                                                                     redacted versions of the documents containing this
confidential sales data. Midsun asserts that the information
                                                                     information: (1) its Memorandum in Opposition to CSL's
redacted was previously designated by Midsun or CSL as
                                                                     motion and (2) Exhibits 1, 3, 4, 12, and 15 attached to
confidential or AEO. Doc. 192. The information appears to
                                                                     Midsun's brief. Id. Midsun states that such information has
relate to the deposition of Faisal Huda and Midsun's sales
                                                                     been marked confidential or AEO, including Fusco's
data. The Court notes that this sales data appears to be similar
                                                                     deposition testimony, and that even though CSL has produced
to that which CSL has sought to seal and Midsun apparently
                                                                     some of these documents and not filed them under seal,
objects to that sealing. See, e.g., Doc. 159 at 2.
                                                                     Midsun has not waived its right to keep such documents
Again, Midsun has failed to adequately explain the clear and         confidential. Id. at 1-2.
compelling reasons for filing information under seal. Midsun
                                                                     Midsun asserts that Fusco's expert report, Ex. 3, "contains or
only offers that the information has been designated
                                                                     refers to confidential information concerning facts relied upon
confidential or AEO and conclusory assertions to support the
                                                                     and opinions offered concerning absence of the likelihood of
                Case 3:14-cv-00956-JBA Document 530 Filed 10/16/19 Page 32 of 135
                                                                                                                            Page 7 of 9
                                                  2017 U.S. Dist. LEXIS 189918, *22

confusion relating to the marks at issue." Doc. 177 at 2.                 prejudice to refiling a proper motion with narrowly tailored
Midsun also asserts that Fusco's "Sample Frame," Ex. 4,                   redactions. The Court appreciates that with some of these
contains names and associated titles and companies obtained               redactions Midsun was attempting to protect CSL's
from the source used for the survey and this [*23]                        information by redacting the entirety of the exhibit and the
information is not publicly available. Id. According to                   portions of its brief related to the exhibit because CSL has not
Midsun, the additional redacted exhibits consist of emails                de-designated the documents pursuant [*25] to the SPO.
between Faisal Huda and LAPP employees, Ex.12,                            Thus, Midsun's motion will be denied without prejudice to the
information from INMR, Ex. 15, and a CSL produced market                  parties each having the opportunity to explain the clear and
study previously marked confidential or AEO by CSL.9 Id.                  compelling reasons justifying the sealing of the information
                                                                          requested. The parties must do so in the manner described by
The Court agrees that certain information obtained from the               this Court earlier in this Ruling.
non-public source10 and certain information listed in CSL's
                                                                          3. CSL's Motion for Leave to File Under Seal [Doc. 189]
and Midsun's own customer lists may be protected as
confidential and redacted. But Midsun has redacted much                   CSL also filed a motion for leave to file under seal certain
more than necessary to protect such information. For                      information in its Reply Memorandum in support of its
example, on page 12 of its brief, Doc. 177 Ex. A, Midsun has              motion to exclude Fusco and to seal information in Exhibits 1
redacted Fusco's descriptions of his potential sources and his            and 3 attached to that briefing. Doc. 189. CSL states that the
conclusions related to those sources. Such opinions do not                redactions in these documents are to seal information that has
appear to be confidential or require sealing by the Court.                been designated confidential or AEO by either CSL or
Indeed, the majority of the redactions relate to Fusco's                  Midsun and consist of excerpts from deposition transcripts
methods, verifications, and conclusions. In fact, Midsun has              from the depositions of Tremaglio and Vojtila. Id. at 1. CSL
redacted Fusco's entire expert report, a report that CSL filed            has separately publicly filed redacted versions of these
publicly with its motion. See Doc. 168 Ex. 1. The Court sees              documents. Doc. 191.
no reason why Fusco's expert report should not be filed
publicly. Midsun has not offered any justification for this               The Court, having reviewed the redactions related to the
beyond conclusory assertions. It does not appear [*24] to be              deposition transcripts, fails to understand what compelling
confidential business or commercial information that requires             reason could justify their redaction. The testimony is used as
sealing and being kept from the public. At the very least,                additional support in the briefing for points already made by
Midsun has failed to explain at all why the entire document               CSL that it has not sought to have redacted. It is also
must be sealed. The same is true for the information offered              testimony that [*26] has, at least to some extent, been filed
by CSL's expert and discussed in Midsun's brief. In addition,             publicly by Midsun. CSL also redacted part of its reply
among other things, some of the redacted information in the               briefing that related to correspondence that is the subject of a
brief includes portions of Exhibit 15, which appears to be an             number of other motions to seal. Thus, CSL's motion will be
advertisement in a publicly published magazine, as well as the            denied without prejudice to the parties having the opportunity
method by which Fusco's survey was conducted and part of a                to explain the clear and compelling reasons justifying the
quote from a public Second Circuit decision (see page 24 of               sealing of the information in these documents. The parties
the brief, Doc. 177 Ex. A). Such information clearly does not             must do so in the manner described by this Court earlier in
require sealing.                                                          this Ruling.

Midsun's redactions appear to be entirely too broad and not
narrowly tailored to any compelling interest. As a result, the            E. Motions Related to CSL's Motion for Partial Summary
Court must deny Midsun's motion for leave to seal without                 Judgment
                                                                          1. CSL's Motion to Seal [Doc. 169]
9 This appears to be Exhibit 5, an exhibit that Midsun has not
expressly listed as needed to be filed under seal but described as such   CSL filed a motion for leave to seal certain information filed
by Midsun in an effort to protect CSL's designation of the document.      in support of its motion for partial summary judgment. Doc.
However, CSL has filed already filed that document publicly, Doc.         169. CSL has separately filed publicly redacted versions of
168 Ex. 1. Thus, Exhibit 5 clearly does not need to be sealed.            these documents including its: (1) Memorandum in Support;
10 It is unclear to the Court why it would be necessary to redact the     (2) Local Rule 56(a)(1) Statement; (3) supporting Exhibits 1-
name of the source of the information given it is a media company         3, 5-7, 9-15, 24-25, 28-29 and 33-36 attached to its Local
that simply publishes a periodical with an industry-wide database. If     Rule 56(a)(1) Statement. Doc. 172. In support, CSL asserts
there is some reason to protect this source, then Midsun must explain     that these documents contain excerpts of documents, or are
its reasoning to the Court.
              Case 3:14-cv-00956-JBA Document 530 Filed 10/16/19 Page 33 of 135
                                                                                                                     Page 8 of 9
                                              2017 U.S. Dist. LEXIS 189918, *26

documents, that have been designated confidential or AEO            information, to the extent it is considered CSL's information,
under the Protective Order. Doc. 169 at 1. CSL asserts that the     must be sealed.
documents include confidential business information of both
CSL and [*27] Midsun or that Midsun has not yet had an              The redactions, for the most part, concern the same exact
opportunity to designate certain deposition testimony and           information that are the subject of the other motions before
sealing is necessary to prevent improper disclosure. Id. at 1-2.    this Court and are done by Midsun in order to protect
                                                                    information designated confidential or AEO by CSL. Again,
Much of the information sought to be sealed by CSL is               in general, the redacted information does not appear to be
similar to or exactly the same as the information and               commercially sensitive or to contain sensitive business
documents sought to be sealed by CSL in its [Doc. 174]              operation information. However, without any input from CSL
motion or its [Doc. 179] motion discussed supra in Parts            has to the sensitivity of this information, which CSL initially
II(B)(2) and II(C)(2) of this Ruling. Again, the Court reaches      designated as confidential or AEO, the Court cannot fully
the same conclusions with regard to the information CSL             evaluate whether it should be sealed. Thus, Midsun's motion
seeks to redact related to its motion for partial summary           will be denied without prejudice to the parties having the
judgment. Certain of these redactions are either irreconcilable     opportunity to explain the clear and compelling reasons
with portions made public by CSL or Midsun (and not                 justifying the sealing of the information in these documents.
objected to by CSL) or do not appear to be justified in the first   The parties must do so in the manner described by this Court
instance. Although other redactions may ultimately be               earlier in this Ruling.
justified and necessary to protect confidential business
                                                                    3. CSL's Motion to Seal [Doc. 194]
information, CSL has not adequately provided the reasons for
such sealing, and furthermore, has not justified the sealing (in    CSL has filed a motion to [*30] seal certain portions of its
whole or in part) of the documents it requests.                     Reply Memorandum in support of its motion to for partial
                                                                    summary judgment that contain information from deposition
Thus, CSL's motion will be denied without prejudice to the
                                                                    transcripts that have been designated as AEO. Doc. 194 at 1.
parties having the opportunity to explain the clear and
                                                                    CSL again relies solely on this designation to support the need
compelling reasons justifying the sealing of the information in
                                                                    to redact the information. This is not sufficient. Thus, CSL's
these [*28] documents. The parties must do so in the manner
                                                                    motion will be denied without prejudice to the parties having
described by this Court earlier in this Ruling.
                                                                    the opportunity to explain the clear and compelling reasons
2. Midsun's Motion to Seal [Doc. 182]                               justifying the sealing of the information in these documents.
                                                                    The parties must do so in the manner described by this Court
Midsun has also filed a motion to seal certain information in       earlier in this Ruling
documents related to its opposition to CSL's partial summary
judgment motion. Doc. 182. Midsun has attached to its
motion to seal redacted versions of its: (1) Memorandum in          III. CONCLUSION
Opposition, (2) Local Rule 56(a)(2) Statement, and (3)
Exhibits 33, 44, 46-47, and 55 attached to its Local Rule           For the foregoing reasons, each of the eleven motions to seal
56(a)(2) Statement. Id. Midsun asserts that the redactions to       currently pending before the Court [Docs. 159, 162, 165, 169,
its brief relate to confidential or AEO information previously      174, 177, 179, 182, 189, 192, 194] is DENIED WITHOUT
considered as so designated by either party. Id. at 1-2. The        PREJUDICE to refiling the motions, in compliance with this
redactions to Midsun's Local Rule 56(a)(2) Statement                Ruling.
incorporates language from a document produced by CSL that
CSL considered confidential, which Midsun does not believe          The documents filed under seal will remain under seal until
is confidential. Id. at 2. This document is from INMR, Exhibit      August 25, 2017 at which time the parties must file or renew
46, and does not appear to be confidential. Other redactions        the motions to seal as instructed by the Court. The Court
relate to the same testimony of Faisal Huda that Midsun does        directs each party to file an omnibus motion, on or before
not consider to be confidential but which CSL will not de-          August 25, 2017, that clearly describes and adequately
designate and has sought to redact in its motions to seal. The      addresses all of the confidential information the [*31] party
exhibits to be sealed in whole or part include the excerpts of      seeks to seal. If no such motions to seal are filed, then the
Faisal Huda's deposition testimony, the same CSL history            Court will order the parties to file the documents publicly.
sales document [*29] that has been the subject of other             Any opposition to the omnibus motions must be filed on or
motions to seal described in this Ruling, and communications        before September 11, 2017.
between CSL and a potential customer. CSL has not filed any
                                                                    The Court reminds the parties of Local Rule 5(e)(4), which
response to Midsun's motion or indicated why some of this
                Case 3:14-cv-00956-JBA Document 530 Filed 10/16/19 Page 34 of 135
                                                                                    Page 9 of 9
                                            2017 U.S. Dist. LEXIS 189918, *31

provides the procedures for filing a motion to seal and allows
parties to file memorandum or supporting documents also
under seal as needed. In addition, as expressed throughout this
Ruling, any motions to seal must adequately explain the
compelling reasons that require sealing the information
sought to be sealed by each party. The parties must also
resolve the numerous inconsistencies in the redactions sought
and the information that has already been made publicly
available.

It is SO ORDERED.

Dated: New Haven, Connecticut

July 12, 2017

/s/ Charles S. Haight Jr.

CHARLES S. HAIGHT, JR.

Senior United States District Judge


  End of Document
             Case 3:14-cv-00956-JBA Document 530 Filed 10/16/19 Page 35 of 135




                                  EEOC v. Kelley Drye & Warren, LLP
                              United States District Court for the Southern District of New York
                                         March 2, 2012, Decided; March 2, 2012, Filed
                                                No. 10 Civ. 655 (LTS)(MHD)

Reporter
2012 U.S. Dist. LEXIS 28724 *; 2012 WL 691545
                                                                MEMORANDUM ORDER
EQUAL EMPLOYMENT OPPORTUNITY COMMISSION,
Plaintiff, -v- KELLEY DRYE & WARREN LLP, Defendant.             The Equal Employment Opportunity Commission ("EEOC")
                                                                brought this age discrimination action against Kelley Drye &
Prior History: Eeoc v. Kelley Drye & Warren, 2011 U.S.          Warren ("Kelley Drye" or "Firm") on behalf of Eugene T.
Dist. LEXIS 80673 (S.D.N.Y., July 25, 2011)                     D'Ablemont, a partner in Kelley Drye's New York office, and
                                                                other unnamed individuals. On March 29, 2011, the parties
Case Summary                                                    entered into a stipulation allowing documents to be filed
                                                                under seal in connection with EEOC's motion for partial
                                                                summary judgment, which the Court so-ordered. (Stipulation
Overview                                                        and Order for the Filing Under Seal of Documents Marked
In an EEOC discrimination action against an employer,           "Confidential", Mar. 29, 2011, ECF No. 37.) EEOC filed its
certain documents that were filed under seal in connection      motion on May 30, 2011 (Motion for Partial Summary
with a partial summary judgment motion were unsealed            Judgment to dismiss Nineteenth [*2] Affirmative Defense,
because there was a strong presumption of public access to      Mar. 30, 2011, ECF No. 38), and the Court issued its decision
judicial documents under the First Amendment, and the           on July 25, 2011. (Memorandum Order, July 25, 2011, ECF
employer failed to show that higher values overcame the         No. 70.) Before the Court is parties' Joint Memorandum of
presumption.                                                    Law responding to this Court's Order directing the parties to
                                                                show cause as to why the documents submitted in connection
Outcome                                                         with EEOC's summary judgment motion should not be
Certain documents were to be unsealed.                          unsealed and/or unredacted. The Court has reviewed carefully
                                                                the parties' submission and, for the following reasons, a subset
Counsel: [*1] For Equal Employment Opportunity
                                                                of the documents at issue is to be unsealed.
Commission, Plaintiff: Elizabeth Anne Grossman, LEAD
ATTORNEY, Judy Ann Keenan, U.S. Equal Employment
Opportunity Commission, New York, NY; Jeffrey Charles
                                                                DISCUSSION
Burstein, LEAD ATTORNEY, Equal Employment
Opportunity Commission, Newark, NJ.                             There is a strong presumption of public access to judicial
For Kelley Drye & Warren, LLP, Defendant: Bettina Barasch       documents and proceedings that is rooted in both the common
Plevan, LEAD ATTORNEY, Proskauer Rose LLP (NY),                 law and the First Amendment. See Lugosch v. Pyramid Co. of
New York, NY; Joseph C. O'Keefe, Jr, LEAD ATTORNEY,             Onondaga, 435 F.3d 110, 119-120 (2d Cir. 2006). Under the
Proskauer Rose LLP (Newark), Newark, NJ.                        common law, the Court must determine the weight of the
                                                                presumption of access and "balance competing considerations
Judges: LAURA TAYLOR SWAIN, United States District              against it." United States v. Amodeo, 71 F.3d 1044, 1050 (2d
Judge.                                                          Cir. 1995). The First Amendment presumption of public
                                                                access may be overcome "if specific, on the record findings
Opinion by: LAURA TAYLOR SWAIN                                  are made demonstrating that closure is essential to preserve
                                                                higher values and is narrowly tailored to serve that interest."
Opinion                                                         Lugosch, 435 F.3d at 120 [*3] (quoting In re New York
                                                                Times Co., 828 F.2d 110, 116). While both the common law
                                                                and the First Amendment provide a presumption of public
                                                                access, "[t]he common law does not afford as much
              Case 3:14-cv-00956-JBA Document 530 Filed 10/16/19 Page 36 of 135
                                                                                                                        Page 2 of 4
                                                2012 U.S. Dist. LEXIS 28724, *3

substantive protection to the interests [in access to judicial       documents under seal were filed in connection with a
documents] as does the First Amendment," Lugosch, 435 F.3d           dispositive summary judgment motion, and the Second
at 124 (citing Rushford v. New Yorker Magazine, Inc., 846            Circuit in Lugosch has held that "there exists a qualified First
F.2d 249, 253 (4th Cir. 1988)).                                      Amendment right of access to documents submitted to the
                                                                     court in connection with a summary judgment motion." 435
To determine whether the First Amendment presumption of              F.3d 110, 124. However, not all of the documents filed under
access attaches to sealed documents, a reviewing court must          seal in the instant action are automatically deemed judicial
first determine whether the documents are judicial documents.        documents. Rather, the judicial documents are only those
Lugosch, 435 F.3d at 120. A document is a judicial document          upon which the Court relied in deciding the EEOC's motion
when it passes either prong of the "logic and experience" test,      for partial summary judgment.
which asks whether the document has "historically been open
to the press and general public," Hartford Courant, 380 F.3d         The motion for partial summary judgment addressed Kelley
83, 92 (quoting Press-Enterprise Co. v. Superior Court, 478          Drye's [*6] nineteenth affirmative defense, which sought a
U.S. 1, 8, 106 S. Ct. 2735, 92 L. Ed. 2d 1 (1986)), or whether       setoff of any damages to which D'Ablemont may be entitled
"public access plays a significant positive role in the              based on 1) payments to him by third parties; 2) allegedly
functioning of the particular process in question." Id.              excessive client development funds provided to him; and 3)
Alternatively, a document is deemed "judicial" if the                the value of certain legal services he received from Kelley
document is "derived from or [is] a necessary corollary of the       Drye. In determining this motion, the Court relied on the
capacity to attend the relevant proceedings." Lugosch, 435           following documents (the "Judicial Documents"): relevant
F.3d at 120 [*4] (quoting Hartford Courant, 380 F.3d at 93).         provisions of the Kelley Drye Partnership Agreement
                                                                     (Declaration of Eugene T. D'Ablemont, Exh. A (hereinafter
Once a document is classified as a judicial document, the First      "D'Ablemont Decl."); Declaration of John M. Callagy, Exh. A
Amendment presumption of access may still be overcome by             (hereinafter "Callagy Decl.")); copies of two retainer
a showing that the requested sealing is narrowly tailored to         agreements between Kelley Drye partners and their clients
preserve "higher values." Lugosch, 435 F.3d at 120 (quoting          (D'Ablemont Decl., Exh. B); a memorandum, dated
In re N.Y. Times Co., 828 F.2d 110, 116 (2d Cir. 1987).              December 14, 2000, from D'Ablemont to the firm, requesting
Although the term has not been comprehensively defined,              a bonus in addition to direct compensation from clients
courts have identified particular examples of "higher values."       (D'Ablemont Decl., Exh. C); agreements between Kelley
See e.g., Lugosch, 435 F.3d at 125 (the attorney-client              Drye and other partners, indicating that these partners could
privilege); United States v. Aref, 533 F.3d 72, 83 (2d Cir.          receive direct payments from clients in addition to receiving
2008) (national security); United States v. Amodeo, 71 F.3d          compensation from Kelley Drye (D'Ablemont Decl., Exhs. D
1044, 1050 (2d Cir. 1995) (law enforcement interests and the         - H); a memorandum, dated February 22, 2000, from the firm
privacy of innocent third parties); Pal v. N.Y. Univ., No. 06        to D'Ablemont, explaining that it was not firm policy to allow
Civ. 5892(PAC)(FM), 2010 U.S. Dist. LEXIS 53353, 2010                 [*7] a partner to retain direct compensation from clients and
WL 2158283, at *1 (S.D.N.Y. May 27, 2010) (sensitive                 still receive additional compensation from the firm (Callagy
patient information). The party seeking to maintain the              Decl., Exh. B); a memorandum, dated March 12, 2001, from
judicial documents under seal bears the burden of showing            D'Ablemont to the firm, arguing that he should receive a
that higher values overcome the presumption of public access.        bonus payment from the firm in addition to direct
DiRussa v. Dean Witter Reynolds Inc., 121 F.3d 818, 826 (2d          compensation from clients (D'Ablemont Decl., Exh. I); the
Cir. 1997).                                                          firm's Client Development Allowances policy (Reply
                                                                     Declaration of Eugene D'Ablemont, Exh. 5) (hereinafter
Kelley Drye argues that the documents at issue are not
                                                                     "D'Ablemont Reply Decl.); a memorandum from D'Ablemont
judicial documents because they were not filed in connection
                                                                     to the firm regarding his client development allowance for the
 [*5] with a dispositive motion for summary judgment but
                                                                     year 2000 (D'Ablemont Reply Decl., Exh. 6); an accounting
rather, are sealed discovery documents attached to a non-
                                                                     of D'Ablemont's client development allowances for the years
dispositive motion. See Kamakana v. City & County of
                                                                     2007 to 2009 (D'Ablemont Reply Decl., Exh. 7); excerpts
Honolulu, 447 F.3d 1172, 1179-80 (9th Cir. 2006) (finding an
                                                                     from manuals setting forth the firm's policy of providing
exception to the presumption of access to judicial records for
                                                                     partners limited legal services for free (Callagy Decl., Exhs. E
sealed discovery documents attached to nondispositive
                                                                     - F); and a memorandum, dated July 18, 2008, from the firm
motions)1. Kelley Drye's premise is erroneous - the
                                                                     to D'Ablemont, agreeing to write off the bill for legal services

1 Kamakana   confirmed that "the strong presumption of access to     motions for summary judgment and related attachments." 447 F.3d at
judicial records applies fully to dispositive pleadings, including   1179.
              Case 3:14-cv-00956-JBA Document 530 Filed 10/16/19 Page 37 of 135
                                                                                                                        Page 3 of 4
                                                2012 U.S. Dist. LEXIS 28724, *7

provided to one of Mr. D'Ablemont's relatives. (D'Ablemont                properly acquired or duplicated by others."
Decl., Exh. L; Callagy Decl., Exh. I.)
                                                                     Id. Other than the conclusory allegation that the material
The other documents filed under seal but not relied upon are         under seal is "highly confidential," Kelley Drye has failed to
not "derived from or a necessary corollary of the capacity           provide facts sufficient to establish that the Judicial
 [*8] to attend the relevant proceedings," and are therefore not     Documents satisfy these six factors. Rather, most of the
judicial documents to which the First Amendment                      Judicial Documents are either specific to Mr. D'Ablemont's
presumption of access attaches. See Lugosch, 435 F.3d at 120         situation (and consequently unlikely to place Kelley Drye at a
(quoting Hartford Courant, 380 F.3d at 93).                          broad competitive disadvantage), or formulaic recitations of
                                                                     firm policies and procedures that can hardly be unique in the
As the party seeking to maintain the Judicial Documents              legal industry. See id. at 248 (denying motion to seal when
under seal, Kelley Drye bears the burden of demonstrating            defendants made "only vague and conclusory showings of the
what "higher values" overcome the presumption of public              economic value of the information contained in any particular
access and justify sealing. DiRussa, 121 F.3d at 826. Kelley         document" and failed to "demonstrate that the disclosure of
Drye argues that confidential firm documents should remain           any of the . . . documents at issue would reveal information
sealed because disclosure of such information could leave            that is not commonly known in the trade and that would cause
Kelley Drye at a competitive disadvantage. While "courts             a specific and significant harm to [defendants]"); cf.
may deny access to records that are 'sources of business             GoSMiLE, Inc. v. Dr. Jonathan Levine, D.M.D., P.C., 769 F.
information that might harm a litigant's competitive                 Supp. 2d 630, 649-50 (S.D.N.Y. 2011) (granting defendant's
standing,'" In re Parmalat Securities Litigation, 258 F.R.D.         motion to seal when documents contained "highly proprietary
236, 244 (quoting Nixon v. Warner Communications, Inc..,             material concerning [*11] the defendants' marketing
435 U.S. 589, 598, 98 S. Ct. 1306, 55 L. Ed. 2d 570 (1978)),         strategies, product development, costs and budgeting.");
the party seeking to keep documents under seal "must make a          D'Amour v. Ohrenstein & Brown, LLP, No. 601418/2006, 17
particular and specific demonstration of fact showing that           Misc. 3d 1130[A], 851 N.Y.S.2d 68, 2007 NY Slip Op
disclosure would result in an injury sufficiently serious to         52207[U], 2007 WL 4126386, at *21 (S.D.N.Y. Aug. 13,
warrant protection; broad allegations of harm unsubstantiated        2007) (finding good cause to seal a law firm's "income tax
by specific examples or articulated reasoning fail to satisfy        returns, financial statements and reports, and firm agreements
the test." Id.                                                       and memoranda" particularly because "the tax returns
                                                                     include[d] schedules pertaining to [the firm's] individual
Kelley Drye claims [*9] that the release of its confidential
                                                                     partners, some of whom are no longer associated with [the
material will put it at an economic disadvantage in the
                                                                     firm] and are not parties to this litigation."). Kelley Drye has
competitive legal market, as other firms would be able to
                                                                     proffered no evidence that the Judicial Documents it wishes to
approach Kelley Drye clients, seek to recruit Kelley Drye
                                                                     maintain under seal are of such a highly proprietary or
lawyers, copy Kelley Drye policies, and embark on
                                                                     personal nature.
arrangements with their clients and partners similar to the
arrangements Kelley Drye has in place. Although business             Kelley Drye has not made " a particular and specific
information need not be a "trade secret" in order to remain          demonstration of fact" that the disclosure of any of the
sealed or redacted, it is helpful to consider trade secret law "in   Judicial Documents would "result in an injury sufficiently
determining whether information is sufficiently valuable and         serious to warrant protection," Parmalat, 258 F.R.D. at 244,
secret to afford an actual or potential economic advantage           and so has failed to establish that its concerns of competitive
over others." Id. at 245 (internal quotations omitted). Courts       disadvantage rise to the level of "higher values" sufficient to
routinely apply the following six factors when determining           overcome the First Amendment presumption of access.
the existence of a trade secret:
                                                                     Kelley Drye also argues that the protection of client
     "(1) the extent to which the information is known outside       communications and names is a "higher value" that outweighs
     of [the] business; (2) the extent to which it is known by       the presumption [*12] of access. The preservation of
     employees and others involved in [the] business; (3) the        attorney-client confidentiality is a well-recognized exception
     extent of measures taken by [the business] to guard the         to the presumption of access. See, e.g., The Diversified
     secrecy of the information; (4) the value of the                Group. Inc. v. Daugerdas, 217 F.R.D. 152, 162 (S.D.N.Y.
     information to [the business] and [its] competitors; (5)        2003) (preserving the confidentiality of attorney-client
     the amount of effort or money expended by [the                  communication is "precisely the kind of countervailing
     business] in developing the information; [*10] (6) the          concern that is capable of overriding the general preference
     ease or difficulty with which the information could be          for public access to judicial records") (internal quotations
              Case 3:14-cv-00956-JBA Document 530 Filed 10/16/19 Page 38 of 135
                                                                                  Page 4 of 4
                                             2012 U.S. Dist. LEXIS 28724, *12

omitted). However, any request for sealing must be narrowly
tailored to achieve its aim of preserving the higher value at
issue. Lugosch, 435 F.3d at 120, 124. Accordingly, while the
Court agrees that any client information in the Judicial
Documents should remain confidential, wholesale sealing of
the Judicial Documents is unnecessary, particularly in light of
the EEOC's agreement to the continued redaction of all
information that implicates the attorney-client privilege.


CONCLUSION

For the foregoing reasons, the Court finds that Kelley Drye
has not shown cause as to why certain documents submitted
in this action under seal should remain under seal. Kelley
Drye is hereby directed to file on the ECF system, under a
cover sheet bearing the case caption [*13] and labeled
"Documents Filed Pursuant to March 2, 2012 Order of the
Court," copies of the following documents, redacted only to
the extent necessary to conceal client names and other client-
identifying information implicating the attorney-client
privilege: Exhibits A through I, and L attached to the
Declaration of Eugene T. D'Ablemont (docket entry no. 43);
Exhibits A, B, E, F, and I attached to the Declaration of John
M. Callagy (docket entry no. 54); and Exhibits 5 through 7
attached to the Reply Declaration of Eugene T. D'Ablemont
(docket entry no. 60). The documents must be filed by March
19, 2012.

Dated: New York, New York

March 2, 2012

/s/ Laura Taylor Swain

LAURA TAYLOR SWAIN

United States District Judge


  End of Document
             Case 3:14-cv-00956-JBA Document 530 Filed 10/16/19 Page 39 of 135




                            Excellent Home Care Servs., LLC v. FGA, Inc.
                               United States District Court for the Eastern District of New York
                                     October 23, 2017, Decided; October 24, 2017, Filed
                                                  13 CV 5390 (ILG) (CLP)

Reporter
2017 U.S. Dist. LEXIS 176017 *; 2017 WL 4838306
                                                                 the Rule 37 motion for sanctions. In a separate application,
EXCELLENT HOME CARE SERVICES, LLC, Plaintiff, -
                                                                 FGA continues to complain that despite the clear orders of
against- FGA, INC., Defendant.
                                                                 this Court, Excellent Home still has not produced a single
                                                                 document from the warehouse.
Prior History: Excellent Home Care Servs., LLC v. FGA,
Inc., 2014 U.S. Dist. LEXIS 21427 (E.D.N.Y., Feb. 19, 2014)

Counsel: [*1] For Excellent Home Care Services, LLC,             DISCUSSION
Plaintiff: Barry Roy Feerst, LEAD ATTORNEY, Alham
                                                                 As explained in its earlier Sanctions Order, Excellent Home, a
Usman, Marc Illish, Barry R. Feerst and Associates,
                                                                 home health care provider, entered into an agreement with
Brooklyn, NY.
                                                                 FGA, in which FGA agreed to maintain, process and transmit
For FGA, Inc., Defendant: Jura C. Zibas, LEAD                    to insurance companies and government regulators certain
ATTORNEY, Wilson Elser, New York, NY; David Scott                patient billing data generated by Excellent Home for
Sheiffer, Wilson, Elser Etc, New York, NY; Jonathan Ellis        reimbursement. (Am. Compl.1 ¶¶ 2, 4, 7). Plaintiff alleges that
Meer, Wilson Elser Moskowitz Ederlman & Dicker LLP,              defendant FGA breached the agreement by: 1) "[f]ailing to
New York, NY.                                                    timely and or properly transmit claims on behalf of [plaintiff],
                                                                 thereby resulting in denials of payment to [plaintiff];" 2)
Judges: Cheryl L. Pollak, United States Magistrate Judge.        "[f]ailing to monitor claims and denials;" and 3) "[f]ailing to
                                                                 recognize that [plaintiff's] claims were being denied and that
Opinion by: Cheryl L. Pollak                                     such claims were not resubmitted to the Carrier." (Id. ¶ 10).
                                                                 Plaintiff claims that it suffered damages of $7,000,000 on
Opinion                                                          account of this breach of contract. (Id. ¶ 21).

                                                                 On January 20, 2017, defendant filed a letter seeking
                                                                 sanctions pursuant to Rule 37 of the Federal Rules of Civil
ORDER                                                            Procedures based on plaintiff's "continuing failure to cure
                                                                 specific deficiencies in its [*3] document production despite
POLLAK, United States Magistrate Judge:                          substantial efforts to voluntarily have [plaintiff] cure these
                                                                 deficiencies." (1/20/17 Def.'s Ltr.2 at 1).3 Specifically,
On June 5, 2017, this Court issued an Order imposing             defendant complained that plaintiff had: 1) failed to reference
sanctions in the form of attorney's fees and costs upon          specific documents responsive to defendant's Document
plaintiff Excellent Home Care Services, LLC ("Excellent
Home") (the "Sanctions Order"). This Sanctions Order was
based on plaintiff's repeated failure to cure certain            1 Citations to "Am. Compl." refer to the Verified Amended
deficiencies in its discovery responses and its failure to       Complaint, filed on September 24, 2014.
comply with an Order of this Court issued on June 16, 2016,      2 Citations
                                                                           to "1/20/17 Def.'s Ltr." refer to defendant's letter, filed on
directing plaintiff to produce certain documents located in
                                                                 January 20, 2017.
plaintiff's warehouse. On August 31, 2017, following
                                                                 3 Alsoon January 24, 2017, plaintiff filed a letter seeking to have the
plaintiff's appeal to the district court, the district court
affirmed the Sanctions Order. Presently pending before this      Court disqualify defendant's counsel on the grounds that defendant's
Court is defendant FGA's application for reasonable attorney's   counsel had previously represented plaintiff in a state court action,
                                                                 and thus had a conflict of interest. (1/24/17 Pl.'s Ltr. at 1). That
fees and costs incurred in [*2] connection with the filing of
                                                                 motion was denied in an Order dated September 29, 2017.
               Case 3:14-cv-00956-JBA Document 530 Filed 10/16/19 Page 40 of 135
                                                                                                                        Page 2 of 6
                                                2017 U.S. Dist. LEXIS 176017, *3

Requests 19 through 24; 2) failed to produce so-called                time to file its response to defendant's request for attorney's
"warehouse documents" that the Court previously Ordered               fees. In light of the amount of time these discovery issues
plaintiff to produce; and 3) failed to provide specific               have been ongoing, the Court denied this extension on the
responses to interrogatories seeking itemized computations of         same day. The Court confirmed that plaintiff had until July
plaintiff's damages claims.                                           28, 2017 to file its response.

In its Sanctions Order, the Court found that plaintiff had            After hearing nothing from plaintiff regarding defendant's fee
failed to identify the documents responsive to Requests 19-24,        requests for almost two months, on September 18, 2017, this
and had failed to Bates stamp the electronically stored               Court sua sponte set a hard deadline of September 22, 2017
information. (Sanctions Order at 17). With respect to the             for a response. Plaintiff still chose not to respond, nor did
warehouse documents, this Court had previously directed               plaintiff request another extension. Accordingly, this Court
plaintiff to "produce (1) Bates stamped copies of documents           proceeds to consider defendant's fee request.
in warehouse . . . within 30 days." (6/16/2016 Minute Entry4).
As of June 5, 2017, this Order, issued almost one year earlier        Of the total $13,969.70 sought by defendant, $13,894.50
on June 16, 2016, had been ignored. (2/6/17 Def.'s Ltr., Ex.          represents 51.1 hours in attorneys' fees expended in
F). Even though defendant indicated that it was only                  connection with defendant's Rule 37 motion for sanctions.
"interested in the documentation that supports the claims             The remaining $75.20 represents court costs and [*6]
asserted by plaintiff (id. Ex. [*4] Q at 1), plaintiff took the       disbursements.
position that it was up to defendant to review the 22,000
                                                                      In accordance with New York State Ass'n for Retarded
patient files that were stored in the warehouse. (1/27/17 Pl.'s
                                                                      Children. Inc. v. Carey, 711 F.2d 1136, 1148 (2d Cir. 1983),
Ltr. at 2 n.1). Not only had the Court Ordered plaintiff to
                                                                      defendant's counsel has submitted the Declarations of
produce the documents, but plaintiff conceded that it had not
                                                                      Jonathan E. Meer, Esq. ("Meer Decl."), and David S. Sheiffer,
produced the documents, nor had plaintiff sought
                                                                      Esq. ("Scheiffer Decl."), along with contemporaneous billing
reconsideration of the Order or explained to the Court that the
                                                                      records,5 setting forth the dates and amount of time during
documents were irrelevant and burdensome to produce. Thus,
                                                                      which services were rendered, the hourly rate at which the
the Court found that plaintiff had violated its discovery
                                                                      services were charged, along with the name of the attorney
obligations and this Court's June 16, 2016 Order by failing to
                                                                      performing the work and a description of services performed.
produce any documents from its warehouse that are relevant
                                                                      (See Meer Decl., Ex. A).
either to its damages calculations or to defendant's document
requests. (Sanctions Order at 20-21). Accordingly, in its             In determining whether a fee request is "reasonable," courts
Sanctions Order, the Court ordered plaintiff to produce               employ the "lodestar" method, multiplying the number of
documents from the warehouse by July 20, 2017. (Id.) The              hours reasonably spent by counsel on the matter by a
Court also recommended sanctions in the form of attorneys'            reasonable hourly rate. See Perdue v. Kenny A., 559 U.S.
fees to be awarded to defendant's counsel based upon                  542, 546, 551-52, 130 S. Ct. 1662, 176 L. Ed. 2d 494 (2010);
plaintiff's violation of Rule 37 of the Federal Rules of Civil        Millea v. Metro-North R.R. Co., 658 F.3d 154, 166 (2d Cir.
Procedure. (Id. at 25). The Court also indicated that further         2011); Arbor Hill Concerned Citizens Neighborhood Ass'n v.
noncompliance may result in a recommendation of further               County of Albany, 522 F.3d 182, 183 (2d Cir. 2008); Cowan
sanctions, such as an order of preclusion or adverse inference.       v. Ernest Codelia. P.C., No. 98 CV 5548, 2001 U.S. Dist.
(Id. at 21).                                                          LEXIS 185, 2001 WL 30501, at *7 (S.D.N.Y. Jan. 12, 2001),
                                                                      aff'd, 50 F. App'x 36 (2d Cir. 2002). Although there is a
In an Order dated August 30, 2017, the [*5] Honorable I. Leo
                                                                      "strong presumption that this amount represents a reasonable
Glasser affirmed this Court's Sanctions Order.
                                                                      fee," the resulting lodestar figure may be adjusted based on
A. FGA's Request for Attorneys' Fees                                  certain other factors. Cowan v. Ernest Codelia. P.C., 2001
                                                                      U.S. Dist. LEXIS 185, 2001 WL 30501 at *7; Quaratino v.
In its application dated July 7, 2017, FGA requests an award          Tiffany & Co., 166 F.3d 422, 425 (2d Cir. 1999).
of $13,969.70 in connection with its efforts to secure
Excellent Home's compliance with its discovery obligations            1) Reasonable Hourly Rate
and with this Court's prior Orders.
                                                                      In determining a reasonable fee, the Court is afforded
On July 21, 2017, plaintiff filed a motion for an extension of        considerable discretion in determining reasonable hourly


4 Citations
          to "6/16/2016 Minute Entry" refer to the Minute Entry for   5 Defendant  FGA submitted a motion to file these billing records
Telephone Conference proceeding held on 6/16/2016, ECF No. 62.        under seal. That motion is addressed below.
              Case 3:14-cv-00956-JBA Document 530 Filed 10/16/19 Page 41 of 135
                                                                                                                        Page 3 of 6
                                                2017 U.S. Dist. LEXIS 176017, *6

rates, in part based on its experience and an understanding of             attorney might have initially acted pro bono . . ., and
the course of the litigation. See, e.g., Matusick v. Erie Cty.             other returns (such as reputation, etc.) the attorney might
Water Auth., 757 F.3d 31, 64 (2d Cir. 2014) (explaining that               expect from the representation
"[w]e afford a district court considerable discretion in
determining what constitutes reasonable [*7] attorney's fees          Arbor Hill Concerned Citizens Neighborhood Ass'n v. County
in a given case, mindful of the court's 'superior understanding       of Albany, 522 F.3d at 184; see also Heng Chan v. Sung Yue
of the litigation'") (quoting Barfield v. N.Y.C. Health &             Tung Corp., No. 03 CV 6048, 2007 U.S. Dist. LEXIS 33883,
Hosps. Corp., 537 F.3d 132, 151 (2d Cir. 2008)); Chen v. JP           2007 WL 1373118, at *2 (S.D.N. Y. May 8, 2007).
Standard Constr. Corp., No. 14 CV 1086, 2016 U.S. Dist.
                                                                      In this case, plaintiffs were represented by the firm of Wilson,
LEXIS 36464, 2016 WL 2909966, at *15 (E.D.N.Y. Mar. 18,
                                                                      Elser, Moskowitz, Edelman & Dicker LLP (the "Firm"). In
2016), report and recommendation adopted, 2016 U.S. Dist.
                                                                      moving for fees, defendant seeks an hourly rate of $275 per
LEXIS 63007, 2016 WL 2758272 (E.D.N. Y. May 12, 2016)
                                                                      hour for David Sheiffer, a partner with the Firm, admitted to
(observing that the "[c]ourt can and should exercise broad
                                                                      practice in 1987, and Jonathan Meer, also a partner with the
discretion in determining a reasonable fee award").
                                                                      Firm, admitted to practice in 2007. (Sheiffer Decl. ¶¶ 4, 6;
To calculate the presumptively reasonable fee, a court must           Meer Decl. ¶¶ 4, 6).
first determine a reasonable hourly rate for the legal services
                                                                      Based on the Court's knowledge of the rates generally charged
performed. See Arbor Hill Concerned Citizens Neighborhood
                                                                      in this district by partners, Mr. Sheiffer's [*9] and Mr. Meer's
Ass'n v. County, of Albany, 522 F.3d at 183. In Arbor Hill,
                                                                      requested rate of $275 per hour is consistent with or lower
the Second Circuit adopted the following factors to guide the
                                                                      than the rates generally awarded to partners in this district.
court's inquiry as to what constitutes a reasonable hourly rate:
                                                                      See, e.g., Hall v. ProSource Techs., LLC, No. 14 CV 2502,
     1) the time and labor required; 2) the novelty and               2016 U.S. Dist. LEXIS 53791, 2016 WL 1555128, at *12
     difficulty of the questions; 3) the level of skill required to   (E.D.N.Y. Apr. 11, 2016) (holding that a partner with twelve
     perform the legal service properly; 4) the preclusion of         years of experience in litigating FLSA and NYLL wage and
     employment by the attorney due to acceptance of the              hour lawsuits should be awarded an hourly rate of $450);
     case; 5) the attorney's customary hourly rate; 6) whether        Bosoro v. American Comprehensive Healthcare Med. Grp.,
     the fee is fixed or contingent; 7) the time limitations          No. 14 CV 1099, 2015 U.S. Dist. LEXIS 129465, 2015 WL
     imposed by the client or the circumstances; 8) the               5676679, at *9 (E.D.N.Y. Aug. 31, 2015), report and
     amount involved in the case and the results obtained; 9)         recommendation adopted, 2015 U.S. Dist. LEXIS 129367,
     the experience, reputation, and ability of the attorneys;        2015 WL 5686481 (E.D.N.Y. Sept. 25, 2015) (stating that
     10) the "undesirability" of the case; 11) the nature and         "prevailing hourly rates in the Eastern District of New York
     length of the professional relationship with the client;         [are] between $350 and $400 for law firm partners"); Bodon
     and 12) awards in similar cases[.]                               v. Domino's Pizza, LLC, No. 09 CV 2941, 2015 U.S. Dist.
                                                                      LEXIS 82039, 2015 WL 3889577, at *8 (E.D.N.Y. June 4,
Id. at 187 n.3 (citation omitted). [*8] A number of courts            2015), report and recommendation adopted sub nom. Bodon
within the Second Circuit have applied these factors when             v. Domino's Pizza, Inc., No. 09 CV 2941, 2015 U.S. Dist.
awarding attorney's fees. See, e.g., Manzo v. Sovereign Motor         LEXIS 81879, 2015 WL 3902405 (E.D.N.Y. June 24, 2015)
Cars, Ltd., No. 08 CV 1229, 2010 U.S. Dist. LEXIS 46036,              (holding that "recent cases have held that partners are
2010 WL 1930237, at *7 (E.D.N.Y. May 11, 2010); Adorno                generally entitled to recover $300 to $450 per hour"); Hui
v. Port Auth. of New York & New Jersey, 685 F. Supp. 2d               Luo v. L&S Acupuncture, P.C., No. 14 CV 1003, 2015 U.S.
507, 511 (S.D.N. Y. 2010); Cruz v. Henry Modell & Co., Inc.,          Dist. LEXIS 56236, 2015 WL 1954468, at *2 (E.D.N.Y. Apr.
No. 05 CV 1450, 2008 U.S. Dist. LEXIS 25339, 2008 WL                  29, 2015) (observing that the prevailing hourly rates for
905351, at *3 (E.D.N.Y. Mar. 31, 2008).                               partners in this district ranges from $300 to $400), aff'd, 649
                                                                      Fed. Appx. 1, 2016 WL 2848646 (2d Cir. 2016); Griffin v.
Courts are also instructed to balance:                                Astro Moving & Storage Co. Inc., No. 11 CV 1844, 2015
                                                                      U.S. Dist. LEXIS 43326, 2015 WL 1476415, at *8 (E.D.N.Y.
     the complexity and difficulty of the case, the available
                                                                      Mar. 31, 2015) (collecting cases and awarding a partner at a
     expertise and capacity of the client's other counsel (if
                                                                      law firm with 27 years of employment litigation experience
     any), the resources required to prosecute the case
                                                                      an hourly rate of $400 after a jury trial); Leser v. U.S. Bank
     effectively . . ., the timing demands of the case, whether
                                                                      Nat. Ass'n, No. 09 CV 2362, 2013 U.S. Dist. LEXIS 67468,
     the attorney might have an interest (independent of that
                                                                      2013 WL 1952306, at *10 (E.D.N.Y. May 10, 2013)
     of his client) in achieving the ends of the litigation or
                                                                      (awarding $425 per hour in straightforward commercial
     might initiate the representation himself, whether the
              Case 3:14-cv-00956-JBA Document 530 Filed 10/16/19 Page 42 of 135
                                                                                                                      Page 4 of 6
                                               2017 U.S. Dist. LEXIS 176017, *9

litigation to lead partner with 28 years of experience ); Ferrara   Rather than itemizing individual entries as excessive, the
v. CMR Contracting LLC, 848 F. Supp. 2d 304, 313                    court may make an "across-the-board reduction, or percentage
(E.D.N.Y. 2012) (observing that "[i]n recent years, courts in       cut, in the amount of hours." T.S. Haulers, Inc. v. Cardinale,
this district have approved hourly fee rates in the range of        No. 09 CV 451, 2011 U.S. Dist. LEXIS 9578, 2011 WL
$200 to $450 partners, $100 to $300 for associates [*10] and        344759, at *3 (E.D.N.Y. Jan. 31, 2011) (citing Green v. City
$70 to $100 paralegal assistants"); Toussie v. County of            of New York, 403 F. App'x 626, 630 (2d Cir. 2010)).
Suffolk, No. 01 CV 6716, 2011 U.S. Dist. LEXIS 58179,               Similarly, courts routinely apply across-the-board reductions
2011 WL 2173870, at *2 (E.D.N.Y. May 31, 2011)                      for vague entries. See, e.g., Kirsch v. Fleet St. Ltd., 148 F.3d
(approving fees at the rate of $450 per hour for a partner with     149, 173 (2d Cir. 1998) (affirming district court's 20%
34 years' experience).                                              reduction in attorneys' fees for "vagueness, inconsistencies,
                                                                    and other deficiencies in the billing records"); Moore v.
In this case, plaintiff has not filed any opposition to             Diversified Collection Servs., Inc., No. 07 CV 397, 2013 U.S.
defendant's fee request. Thus, the Court has not only               Dist. LEXIS 56246, 2013 WL 1622949, at *4 (E.D.N.Y. Mar.
considered the rates found reasonable in other cases, but has       19, 2013) (reducing attorney's fees by 10% due to the
also considered the time and effort needed on the part of           "vagueness and incompleteness" of some of the entries);
counsel based in part on plaintiff's own conduct. Based on          Tucker v. Mukasey, No. 03 CV 3106, 2008 U.S. Dist. LEXIS
these factors, the Court finds that the hourly rate of $275 for     48687, 2008 WL 2544504, at *2 (S.D.N.Y. June 20, 2008)
Mr. Sheiffer and Mr. Meer is reasonable.                            (reducing fees by 30% in part because although some entries
2) Reasonable Number of Hours Billed                                were detailed, others were vaguely worded or inconsistent);
                                                                    Marisol A. ex rel. Forbes v. Giuliani, 111 F. Supp. 2d 381,
In awarding attorney's fees, it is necessary for the Court to       396-97 (S.D.N.Y. 2000) (concluding that "the vagueness of
determine the reasonableness of the number of hours                 some of the time records prevents the Court from determining
expended by counsel on the case. See, e.g., LaBarbera v.            why plaintiffs were required [*12] to expend so many hours
Empire State Trucking, Inc., No. 07 CV 669, 2008 U.S. Dist.         on these tasks" and accounting for this factor by reducing fees
LEXIS 125161, 2008 WL 746490, at *4-5 (E.D.N.Y. Feb. 26,            by 15%); Cabrera v. Fischler, 814 F. Supp. 269, 290
2007). In reviewing a fee application, the court "should            (E.D.N.Y. 1993) (reducing fees by 30% for vague entries with
exclude excessive, redundant or otherwise unnecessary               insufficient descriptions of work performed), rev'd in part &
hours." Bliven v. Hunt, 579 F.3d 204, 213 (2d Cir. 2009)            remanded on other grounds, 24 F.3d 372 (2d Cir. 1994), cert.
(quoting Hensley v. Eckerhart, 461 U.S. 424, 433-35, 440,           denied, 513 U.S. 876, 115 S. Ct. 205, 130 L. Ed. 2d 135
103 S. Ct. 1933, 76 L. Ed. 2d 40 (1983)). If the court finds        (1994).
"that some of the time was not reasonably necessary . . . it
should reduce the time for which compensation is awarded            As noted above, defendant's counsel has submitted
accordingly." Louis Vuitton Malletier, S.A. v. LY USA, Inc.,        contemporaneous billing records, setting forth the dates and
676 F.3d 83, 111 (2d Cir. 2012); see also Struthers v. City of      amount of time during which services were rendered, the
New York, No. 12 CV 242, 2013 U.S. Dist. LEXIS 137773,              hourly rate at which the services were charged, and the names
2013 WL 5407221, at *8-9 (E.D.N.Y. Sept. 25, 2013)                  of the individuals who provided these services, along with a
(reducing fees because the fees requested for responding to         description of the work performed. In total, Mr. Meer billed
motion papers were "excessive"); Jemine v. Dennis, 901 F.           31.6 hours of work, and Mr. Sheiffer billed 19.5 hours. (Meer
Supp. 2d 365, 393 (E.D.N.Y. 2012) (reducing requested fees          Decl. ¶ 6, Ex. 1; Sheiffer Decl. ¶ 6). The records indicate that
by 10% because the "quality and complexity of the                   between January 17, 2017 and January 27, 2017, while FGA's
submissions and calculations" [*11] did not reflect the hours       counsel was preparing the motion for sanctions, reviewing
expended); Ehrlich v. Royal Oak Fin. Servs., No. 12 CV              Excellent Home's opposition papers, and preparing FGA's
3551, 2012 U.S. Dist. LEXIS 159815, 2012 WL 5438942, at             reply, counsel expended a total of 12.7 hours. (Meer Decl.,
*3-4 (E.D.N.Y. Nov. 7, 2012) (reducing attorneys' fees              Ex. 1). The Court finds this amount to be reasonable.
because the attorney's litigation of the suit made apparent his
                                                                    FGA's counsel also prepared for and attended the January 30,
"lack of experience" and for duplicative entries); Quinn v.
                                                                    2017 Show Cause hearing set by this Court, which plaintiff's
Nassau Cnty. Police Dep't., 75 F. Supp. 2d 74, 78 (E.D.N.Y.
                                                                    counsel failed to attend. Indeed, when the Court contacted
1999) (reducing one attorney's fees by 20% and another's by
                                                                    plaintiff's [*13] counsel, who had been listed as counsel of
30% for unnecessary and redundant time); American Lung
                                                                    record since the beginning of the case, counsel indicated that
Ass'n v. Reilly, 144 F.R.D. 622, 627 (E.D.N.Y. 1992) (finding
                                                                    he had no knowledge of the matter. Thus, the Court finds that
that the "use of so many lawyers for relatively straightforward
                                                                    FGA is entitled to be reimbursed for the ten hours of wasted
legal tasks was excessive and led to duplication of work," and
                                                                    time spent by its counsel in preparation for a hearing that did
deducting 40% of plaintiffs' lawyer's hours).
               Case 3:14-cv-00956-JBA Document 530 Filed 10/16/19 Page 43 of 135
                                                                                                                        Page 5 of 6
                                               2017 U.S. Dist. LEXIS 176017, *13

not occur as scheduled due to plaintiff's counsel's failure to        plaintiff has simply provided Bates stamped "lists" of 33,000
appear. (Id.)                                                         patient claims, which at times provide the claimed reasons
                                                                      and amounts of the bills, but which are duplicative in many
Thereafter, between January 31 and March 23, 2017,                    instances and which lack confirmation that Excellent Home
defendant's counsel prepared a supplemental motion for                was actually entitled to collect on these claims. (Id.)
sanctions as directed by this Court at the January 30, 2017           Defendant argues that plaintiff should not be allowed to raise
conference. This amounted to 28.2 hours spent preparing               "spurious objections, or claim such documents are in FGA's
defendant's submission and reviewing plaintiff's response.            possession," given that the records that FGA has received
(Id.)                                                                 indicate clearly that plaintiff has access to documents that
                                                                      should have been produced. (Id.) Indeed, defendant questions
The Court notes that plaintiff was given ample opportunity to
                                                                      whether plaintiff actually reviewed its own records. (Id.)
cure its defective discovery and simply ignored the requests
from defendant and the Orders from this Court. Had it                 Defendant also complains that despite this Court's Orders,
complied, the number of hours spent by defendant in an effort         plaintiff still has not provided an itemization of its damages
to obtain discovery would not have been as high. Since                calculations. (Id.) According to FGA, plaintiff has not
plaintiff has not challenged the reasonableness of the hours          produced a "single document demonstrating [*16] it has any
expended and based on the Court's own review of the billing           of the necessary supporting evidence required to have
records, the Court finds no reason to reduce the requested fees       obtained payment for the billings it contends FGA failed to
based on any concern that counsel inflated the number of              correctly handle." (Id.) Although plaintiff provided a list of
hours or [*14] that there was a duplication of hours.                 30,000 patient billing records, defendant contends that it is
Accordingly, the Court Orders plaintiff to reimburse                  unclear which of these 30,000 patients are at issue in this
defendant FGA for $13,894.50 in attorneys' fees as a sanction         case. (Id.) Defendant contends that under the holdings in Cine
for plaintiff's failure to comply with its discovery obligations      Forty Second Street Theater Corp. v. Allied Artists Pictures
and with this Court's prior Orders.                                   Corp., 602 F.2d 1062 (2d Cir. 1979) and National Hockey
                                                                      League v. Metropolitan Hockey Club, Inc., 427 U.S. 639,
FGA also seeks $75.20 in court costs and disbursements
                                                                      642, 96 S. Ct. 2778, 49 L. Ed. 2d 747 (1979), the appropriate
incurred in connection with the efforts to obtain discovery in
                                                                      sanction for plaintiffs continued failure to comply with its
this case. According to the invoices attached to the Meer
                                                                      discovery obligations and this Court's Orders is entry of a
Declaration, counsel for defendant incurred $73.40 in Pacer
                                                                      preclusion order barring any evidence of damages, or
Service Center costs between December 12, 2016 and March
                                                                      "outright dismissal." (Id. at 3, 4).
23, 2017. In addition, counsel seeks $1.80 in Pacer Service
Center costs incurred on July 28, 2016 and August 12, 2016.           In its Sanction Order, this Court Ordered plaintiff to provide
(Id.) Since counsel has failed to explain why these expenses,         the warehouse documents that plaintiff claims establish
which were incurred before the motion to compel was filed,            defendant's liability and/or damages. (Sanctions Order at 20-
should be subject to reimbursement in connection with this            21, 25). The plaintiff was also explicitly Ordered to provide
sanctions order, the Court awards only $73.40 as the                  an itemized computation of damages. (Id.) Although plaintiff
reimbursable amount for costs.                                        has had two months to respond to defendant's motion to
                                                                      preclude or dismiss, plaintiff has not filed any response to the
Accordingly, the Court awards FGA $13,967.90 in fees and
                                                                      defendant's August 21, 2017 letter.
costs incurred with the sanction Order of June 5, 2017.
B. FGA's Renewed Motion to Compel                                     Accordingly, because the sanction sought by defendant is case
                                                                      dispositive, the Court Orders plaintiff to Show Cause by
By letter dated August 21, 2017, defendant FGA complains              November 10, 2017 why the case should [*17] not be
that plaintiff, despite the clear orders from this Court, has         dismissed, or an order of preclusion entered, based on
still [*15] failed to provide a single Bates stamped                  plaintiff's continued violations of this Court's Orders and its
"warehouse document." (Def.'s 8/21/17 Ltr6 at 1). According           discovery obligations under Rule 37 of the Federal Rules of
to defendant, rather than producing the 22,000 relevant               Civil Procedure.
documents that plaintiff admitted in its July 16, 2016 letter,
                                                                      C. FGA's Motion to File Documents Under Seal
plaintiff is now taking the position that there are "no relevant
warehouse documents." (Id. at 2). Defendant represents that           On June 30, 2017, FGA filed a motion for leave to file its
                                                                      attorney declarations and billing records under seal.
                                                                      According to FGA, these billing records and entries "include
6 Citationsto "Def.'s 8/21/17 Ltr" refers to the defendant's letter
motion, dated August 21, 2017.
               Case 3:14-cv-00956-JBA Document 530 Filed 10/16/19 Page 44 of 135
                                                                                                                        Page 6 of 6
                                               2017 U.S. Dist. LEXIS 176017, *17

confidential information." (6/30/17 Mot.7 at 1).
                                                                      CONCLUSION
Pursuant to Federal Rule of Civil Procedure 26(c), the Court
may issue a protective Order allowing documents to be filed           Having reviewed both the billing records and the time spent
under seal upon a showing of good cause. In re "Agent                 litigating this sanctions motion, the Court finds that the
Orange" Prod. Liability Litig., 821 F.2d 139, 145 (2d Cir.            number of hours billed by FGA's counsel is not excessive.
1987). "Ordinarily, good cause exists 'when a party shows that        Thus, in light of the rates and hours discussed above, the
disclosure will result in a clearly defined, specific and serious     Court awards $13,967.90 in fees and costs. Additionally, the
injury." In re Terrorist Attacks on Sept. 11, 2001, 454 F.            Court Orders plaintiff to Show Cause by November 10, 2017
Supp. 2d 220, 221 (S.D.N.Y. 2006) (quoting Shingara v.                why the case should not be dismissed, or an order of
Skiles, 420 F.3d 301, 306 (3d Cir. 2005)).                            preclusion entered, based on plaintiff's continued violations of
                                                                      this Court's Orders and its discovery obligations under Rule
There is a longstanding tradition in the judicial system of           37 of the Federal Rules of Civil Procedure. Finally, the Court
maintaining public access to judicial records, which creates a        denies FGA's motion to file its billing records under seal and
"presumption of access" to the public. Lugosch v. Pyramid             Orders that FGA re-submit these records and attorney
Co. of Onondaga, 435 F.3d 110 (2d Cir. 2006). In Lugosch v.           affidavits on the public docket.
Pyramid Co. of Onondaga, the Second Circuit specified
several factors that weigh in favor of granting public access to      The Clerk is directed to send copies of this Order to the
a document: 1) the document must be "judicial," meaning               parties either electronically through the Electronic Case Filing
"'the item filed must be relevant to the performance of the           (ECF) system or by mail.
judicial function and useful in the judicial process,'" [*18] id.
at 119 (citing United States v. Amodeo, 44 F.3d 141, 145 (2d          SO ORDERED.
Cir. 1995)); 2) the court must determine the relevance of the
                                                                      Dated: Brooklyn, New York
material at issue to a proper adjudication of the case, id. at
119; and 3) the court must balance these considerations               October 23, 2017
against countervailing factors including "the danger of
impairing law enforcement or judicial efficiency" and "the            /s/ Cheryl Pollak
privacy interests of those resisting disclosure." Id. at 120.
                                                                      Cheryl L. Pollak
The Court finds that FGA has not met its burden of
demonstrating "good cause" for filing its billing records under       United States Magistrate Judge
seal. First, FGA has redacted all of the billing entries that do
not relate to the motions at issue in this opinion. (Meer Decl.,      Eastern District of New York
Ex. 1). Furthermore, FGA has redacted certain confidential
information within the billing entries for amounts it requests.
                                                                        End of Document
(Id.) Having reviewed the billing records provided by FGA,
the Court has found no examples of documents which might
reveal attorney-client communications. If these documents, in
their un-redacted form, ever did reveal attorney-client
communications, the redactions already made by FGA's
counsel are sufficient to solve this issue.

Balancing the fact that FGA's billing entries are already
redacted so as to not reveal any potentially privileged
communications, with the public's right of access to
information, [*19] the Court denies FGA's request to file its
billing records and attorney affidavits under seal.
Accordingly, the Court Orders that FGA re-submit these
records and affidavits on the public docket.



7 Citations
          to "6/30/17 Mot." refer to FGA's Motion for Leave to File
Under Seal, filed on June 30, 2017.
              Case 3:14-cv-00956-JBA Document 530 Filed 10/16/19 Page 45 of 135




                                    Gardner v. Univ. of Conn. Health Ctr.
                                    United States District Court for the District of Connecticut
                                    November 18, 2013, Decided; November 18, 2013, Filed
                                                      3:12 - CV- 1168 (CSH)

Reporter
2013 U.S. Dist. LEXIS 163784 *; 2013 WL 6073430
                                                                    had a seizure disorder since 1999, "suffered a partial seizure
ERIN GARDNER, Plaintiff, v. UNIVERSITY OF
                                                                    during the course of her working hours" at York Correctional
CONNECTICUT HEALTH CENTER, Defendant.
                                                                    Institute on June 21, 2012, was subsequently determined to be
                                                                    "not . . . physically fit for duty" by UCHC, and discharged for
Subsequent History: Summary judgment granted by Gardner
                                                                    her disability on June 28, 2012. Doc. 1 ("Complaint"), ¶¶ 15,
v. Univ. of Conn. Health Ctr., 2016 U.S. Dist. LEXIS 118919
                                                                    22-36. Plaintiff brings this action for discriminatory
(D. Conn., Sept. 1, 2016)
                                                                    termination pursuant to the Rehabilitation Act, 29 U.S.C. §§
Counsel: [*1] For Erin Gardner, Plaintiff: Thomas W. Bucci,         791, 794, and 794a, et seq. 2 Doc. 1, [*2] ¶ 1.
LEAD ATTORNEY, Willinger, Willinger & Bucci,
                                                                    Pending before the Court is the parties' "Joint Motion for
Bridgeport, CT.
                                                                    Protective Order" [Doc. 25], seeking the Court's entry of a
For University of Connecticut Health Center, Defendant:             stipulated "Joint Protective Order" [Doc. 25-1] pursuant to
Carolyn Ennis, LEAD ATTORNEY, Office of the Attorney                Fed. R. Civ. P. 26(c). In particular, the proposed protective
General, Employment Rights Department, Hartford, CT.                order limits disclosure of "all disks . . . which show or depict
                                                                    any inmate and any part of the inside or outside of a
Judges: Charles S. Haight, Jr., Senior United States District       Connecticut Correctional Institution." The order then limits
Judge.                                                              those to whom the disks may be shown (i.e., counsel of record
                                                                    and their staff; experts, investigators and consultants retained
Opinion by: Charles S. Haigh, Jr.                                   by counsel; this Court; any court reporter in the proceedings
                                                                    of this action; plaintiff in the presence of her counsel; and
Opinion                                                              [*3] witnesses at deposition). Doc. 25-1, ¶ 1(a)-(g). The order
                                                                    mandates notice of, and agreement to be bound by, the order
                                                                    with respect to "any person to whom the disks are to be
                                                                    disclosed." Id., ¶ 2. In addition, the order prohibits copying of
RULING ON JOINT MOTION FOR PROTECTIVE                               the disks "without prior written approval of the Court." Id., ¶
ORDER                                                               3.

HAIGHT, Senior District Judge:
                                                                    II. DISCUSSION

I. INTRODUCTION                                                     The scope of discovery in a federal action is well-defined and
                                                                    intentionally broad. Absent a court order limiting its
Plaintiff brings this action seeking relief and damages for the     permissible range, "[p]arties may obtain discovery regarding
alleged unlawful termination of her employment as a clinical        any nonprivileged matter that is relevant to any party's claim
social worker by the State of Connecticut, University of            or defense." Fed. R. Civ. P. 26(b)(1). In this context,
Connecticut Health Center, Correctional Managed Health
Care ("UCHC"). 1 Specifically, plaintiff alleges that she has

                                                                    2 Due  to plaintiff's federal claim, the Court has "federal question"
1 While employed by UCHC, plaintiff was assigned to the York        subject matter jurisdiction over this action. See 28 U.S.C. § 1331
Correctional Institution, a high-security facility in Niantic,      ("The district courts shall have original jurisdiction of all civil
Connecticut. Her partial seizure on June 21, 2012 occurred in the   actions arising under the Constitution, laws, or treaties of the United
hallway of Building 4 at that facility. Doc. 1, ¶ 22.               States.").
              Case 3:14-cv-00956-JBA Document 530 Filed 10/16/19 Page 46 of 135
                                                                                                                       Page 2 of 4
                                              2013 U.S. Dist. LEXIS 163784, *3

relevance is viewed broadly in that "[r]elevant information        injury" to the subject inmates and prison. In particular, if
need not be admissible at the trial if the discovery appears       disseminated to the public, such images may unduly invade
reasonably calculated to lead to the discovery of admissible       the privacy of inmates and/or impair prison security. See, e.g.,
evidence." Id. See also Sedona Corp. v. Open Solutions, Inc.,      Houchins v. KQED, Inc., 438 U.S. 1, 5 n.2, 98 S. Ct. 2588, 57
249 F.R.D. 19, 21 (D.Conn. 2008); Allied-Signal, Inc. v.           L. Ed. 2d 553 (1978) [*6] ("Inmates in jails, prisons, or
Allegheny Ludlum Corp., 132 F.R.D. 134, 136 (D. Conn.              mental institutions retain certain fundamental rights of
1990). Relevancy thus creates a broad vista for discovery,         privacy; they are not like animals in a zoo to be filmed and
Oppenheimer Fund, Inc. v. Sanders, 437 U.S. 340, 351, 98 S.        photographed at will by the public or by media reporters");
Ct. 2380, 57 L. Ed. 2d 253 (1988), such that a trial becomes       Covino v. Patrissi, 967 F.2d 73, 78 (2d Cir. 1992) ("prison
"less a game of blind man's buff and more a fair contest with      security is not burdened unduly by the recognition that
the basic issues and [*4] facts disclosed to the fullest           inmates do retain a limited right to bodily privacy");
practicable extent," United States v. Procter & Gamble Co.,        Thornburgh v. Abbott, 490 U.S. 401, 415, 109 S. Ct. 1874,
356 U.S. 677, 682, 78 S. Ct. 983, 2 L. Ed. 2d 1077 (1958).         104 L. Ed. 2d 459 (1989) (maintaining prison security is an
                                                                   undeniably significant penological interest); Duamutef v.
Despite this liberal construction of relevance in discovery,       Hollins, 297 F.3d 108, 113 (2d Cir. 2002) (recognizing the
pursuant to Federal Rule of Civil Procedure 26(c), "[t]he court    "paramount importance of exercising caution in matters of
may, for good cause, issue an order to protect a party or          prison security").
person from annoyance, embarrassment, oppression, or undue
burden or expense." Fed. R. Civ. P. 26(c)(1). Moreover,            Federal courts have repeatedly found good cause to limit
parties are encouraged "to jointly propose a protective order      discovery or disclosure of information implicating the safety
to ensure that any potentially privileged [or confidential]        and security of prisons. See, e.g., Matson v. Hrabe, No. 11-
materials that may be disclosed between the parties during         3192-RDR, 2013 U.S. Dist. LEXIS 117654, 2013 WL
discovery are not publicly revealed unless they are eventually     4483000, at *5 (D.Kan. Aug. 20, 2013) ("The Court agrees
filed with the Court." Giordano v. United States, No. 3:11cv9      that information relating to other inmates and their housing
(MRK), 2011 U.S. Dist. LEXIS 27910, 2011 WL 1831578, at            assignments could potentially create security concerns . . . . In
* 4 (D.Conn. Mar. 17, 2011). For example, protective orders        fact, '[p]rison officials have a duty ... to protect prisoners from
may be useful in protecting materials such as, inter alia, trade   violence at the hands of other prisoners.'") (quoting Verdecia
secrets; proprietary or confidential research, development, and    v. Adams, 327 F.3d 1171, 1175 (10th Cir.2003)); [*7] Cooper
commercial information; medical records; information               v. Sely, No. 1:11-cv-00544-AWI-MJS (PC), 2013 U.S. Dist.
implicating the reputational interests of third parties; and       LEXIS 5470, 2013 WL 146428, at *3 (E.D. Cal. Jan. 14,
information which, if disclosed, could negatively impact           2013) ("Where otherwise discoverable information would
public health and safety.                                          pose a threat to the safety and security of the prison or
                                                                   infringe upon a protected privacy interest, a need may arise
In general, a protective order may only be issued upon a           for the Court to balance interests in determining whether
finding of "good [*5] cause," which calls for a sound basis or     disclosure should occur."); Biscoe v. Garcia, No. CV11-943-
legitimate need to limit discovery of the subject information.     PHX-ROS (LOA), 2012 U.S. Dist. LEXIS 109646, 2012 WL
Fed. R. Civ. P. 26(c). The burden is on the party seeking the      3228820, at *1 (D. Ariz. Aug. 6, 2012) ("Discovery in
order to demonstrate good cause for its issuance. Uniroyal         prisoner cases raises unique challenges. For example, where
Chem. Co. Inc. v. Syngenta Crop Prot., 224 F.R.D. 53, 56 (D.       otherwise discoverable information would pose a threat to the
Conn. 2004). See also In re "Agent Orange" Prod. Liab.             safety and security of the prison or infringe upon a protected
Litig., 821 F.2d 139, 145 (2d Cir. 1987), cert. denied sub nom.    privacy interest, a need may arise for the Court to balance
Dow Chem. Co. v. Ryan, 484 U.S. 953, 108 S. Ct. 344, 98 L.         interests in determining whether disclosure should occur.")
Ed. 2d 370 (1987). See also generally 10A Fed. Proc., L. Ed.       (internal quotations and citation omitted); Robinson v. Adams,
§ 26:279. "Good cause" may be established upon a showing           No. 1:08-cv-01380-AWI-BAM PC, 2012 U.S. Dist. LEXIS
that "disclosure will work a clearly defined and very serious      36028, 2012 WL 912746, at *2-3 (E.D.Cal. Mar.16, 2012)
injury" to the party seeking protection. Uniroyal Chem. Co.,       (issuing protective order regarding documents containing
224 F.R.D. at 56.                                                  information which implicated the safety and security of the
                                                                   prison). 3
In the case at bar, I find that on the face of the jointly
proposed protective order, disclosure of images or materials
on disks "which show or depict any inmate and any part of the
                                                                   3 Also  with respect to law enforcement, federal common law
inside or outside of a Connecticut Correctional Institution"
may include images which would potentially result in "serious      recognizes "a qualified executive privilege designed 'to prevent
                                                                   disclosure of law enforcement techniques and procedures, [*8] to
               Case 3:14-cv-00956-JBA Document 530 Filed 10/16/19 Page 47 of 135
                                                                                                                             Page 3 of 4
                                                  2013 U.S. Dist. LEXIS 163784, *8

In sum, upon review of the parties' proposed terms, the Court            Rather, in order for the Court to grant such a motion to seal,
will approve and enter their "Joint Protective Order" as set             the moving party must demonstrate that "sealing is supported
forth at Doc. 25-1. There is good cause for the parties to               by clear and compelling reasons and is narrowly tailored to
protect information during discovery which has the potential             serve those reasons." D. Conn. L. Civ. R. 5(e)(3). In addition,
to negatively impact inmate privacy and/or prison security.              a motion to seal shall be accompanied by a supporting written
                                                                         memorandum of law. Id. 7(a)(1), 5(e). 5
Nonetheless, the parties are reminded that this protective
order protects the referenced disks for purposes of discovery
and does not determine admissibility at trial and/or serve to            III. CONCLUSION
override the strong presumption of public access to judicial
documents and proceedings. 4 As the parties have                         For the foregoing reasons, the Court GRANTS the parties'
acknowledged, Doc. 25-1, ¶ 6, if either party "fil[es] the disks         "Joint Motion for Protective Order" [Doc. 25] and
with the court and/or mov[es] for their introduction into                APPROVES and ENTERS the proposed "Joint Protective
evidence," the disks' contents will be accessible to the public          Order" [Doc. 25-1].
unless the parties, if so advised, make a proper [*9] motion to
seal them.                                                               It [*11] is SO ORDERED.

Furthermore, the fact that the parties have stipulated to a              Dated: New Haven, Connecticut
court-approved protective order will not be dispositive on the
                                                                         November 18, 2013
issue of whether designated materials should be sealed. D.
Conn. L. Civ. R. 5(e)(3) ("No document shall be sealed                   /s/ Charles S. Haight, Jr.
merely by stipulation of the parties. A confidentiality order or
protective order entered by the Court to govern discovery                Charles S. Haight, Jr.
shall not qualify as an order to seal documents for purposes of
this rule."). See, e.g., Vassiliades v. Israely, 714 F. Supp. 604,       Senior United States District Judge
606 (D. Conn. 1989) ("neither the parties' agreement to keep
the related matter confidential nor the consent of defendants
to the instant motion can bind the Court to order a sealing that         JOINT PROTECTIVE ORDER
is otherwise impermissible"); Landmark Amer. Ins. Co. v.
                                                                                 1) The use of all disks provided by defense counsel to
Magoo's II, Inc., No. 3:07-CV-327 (MRK), 2007 U.S. Dist.
                                                                                 plaintiff's counsel, his staff or experts which show or
LEXIS 75887, 2007 WL 3023265, at *1 (D. Conn. Oct. 12,
                                                                                 depict any inmate and any part of the inside or outside of
2007) [*10] ("parties' agreement to seal or limit disclosure of
                                                                                 a Connecticut Correctional Institution ("disks") shall
documents on file is not a sufficient basis for granting such an
                                                                                 consist of and be limited to disclosure to:
order" to seal); Doctor's Assoc. Inc. v. QIP Holders LLC, No.
3:06-CV-1710 (VLB), 2007 U.S. Dist. LEXIS 70029, 2007                                 a) Counsel of record for the named plaintiff and
WL 2782516, at *1 (D. Conn. Sept. 24, 2007) ("An agreement                            defendants;
by parties to an action to seal or limit disclosure of documents
on file is not a sufficient basis for granting such an order [to                      b) The paralegal, clerical and secretarial staffs
seal].").                                                                             employed by counsel referenced in section a above;

                                                                                      c) Experts, investigators, and consultants retained
                                                                                      by counsel in connection with any litigation arising
preserve the confidentiality of sources, to protect witness and law                   from this incident;
enforcement personnel, to safeguard the privacy of individuals
involved in an investigation, and otherwise to prevent interference                   d) This Court;
with an investigation.'" El Badrawi v. Dep't of Homeland Sec., 258
F.R.D. 198, 203 (D.Conn. 2009) (quoting In re Dep't of                                e) Any court reporter present in his or her official
Investigation, 856 F.2d 481, 484 (2d Cir.1988)).

4 The  Second Circuit has defined a judicial document as an item
which is "relevant to the performance of the judicial function and       5 The  parties are reminded that "blanket sealing" is generally
useful in the judicial process." United States v. Amodeo, 44 F.3d 141,   disfavored. Doctor's Assoc. Inc., 2007 U.S. Dist. LEXIS 70029,
145 (2d Cir.1995). Such documents include, for example, those filed      2007 WL 2782516, at *1. In moving to seal, they must specify the
in support of motions and/or presented to the court as exhibits at an    particular portions of the disks to be sealed and the corresponding
oral argument, hearing or trial.                                         reasons for sealing them.
              Case 3:14-cv-00956-JBA Document 530 Filed 10/16/19 Page 48 of 135
                                                                                                        Page 4 of 4
                                               2013 U.S. Dist. LEXIS 163784, *11

          capacity at any hearing, deposition or other               & BUCCI, P.C.
          proceeding in this action;
                                                                     855 Main Street
          f) The plaintiff while she is in the presence of her
          counsel, Attorney Thomas Bucci                             Bridgeport, CT 06604

          g) Witnesses at deposition and trial.                      Tel: (203) 366-3939

     2) That any person to whom the disks are to be disclosed        Fax: (203) 337-4588
     subject to the Protective Order shall be informed of the
                                                                     Email: thomasbucci@earthlink.net
     contents of the Protective Order prior to said disclosure
     and shall agree in writing, or by statement recorded            Federal Bar # ct07805
      [*12] in a written transcript of proceedings, to be bound
     by its terms.                                                   DEFENDANT,

     3) Plaintiff, her attorneys, agents, employees, and/or          UNIVERSITY OF CONNECTICUT
     experts are expressly prohibited from copying said disks
     without prior written approval of the Court and all copies      HEALTH CENTER
     of the disks shall be returned to defense counsel at the
     conclusion of the case;                                         By: /s/ Carolyn Ennis

                                                                     Carolyn Ennis
     4) Any party may seek a modification of the Protective
     Order based upon a showing of good cause that the
                                                                     Assistant Attorney General
     modification is necessary to further this pending court
     proceeding only. In the event such a motion is made, the        55 Elm Street, P. O. Box 120
     identity of any person to whom disclosure of information
     is sought shall be included within the motion, along with       Hartford, CT 06141-0120
     the reason or reasons that disclosure of protected
     information is necessary to advance this litigation. Such       Tel.: 860-808-5340
     disclosure of identity may be made to the court in
                                                                     Fax: 860-808-5383
     camera.
                                                                     E-mail: Carolyn.Ennis@ct.gov
     5) Nothing in this Protective Order waives any party's
     right to object to the admissibility of the disks at trial in   Federal Bar # ct28485
     this or any other proceeding.

     6) Prior to filing said disks with the court and/or moving        End of Document
     for their introduction into evidence, both parties will
     jointly request that the disks be filed under seal.

By Order of the Court this 18th day of November, 2013

BY: /s/ Charles S. Haight, Jr. [*13]

Senior United States District Court Judge

PLAINTIFF,

ERIN GARDNER

By: /s/ Thomas W. Bucci

Thomas W. Bucci

WILLINGER, WILLINGER
              Case 3:14-cv-00956-JBA Document 530 Filed 10/16/19 Page 49 of 135




                         Gary Friedrich Enters., LLC v. Marvel Enters., Inc.
                              United States District Court for the Southern District of New York
                                         June 21, 2011, Decided; June 21, 2011, Filed
                                                   08 Civ. 1533 (BSJ) (JCF)

Reporter
2011 U.S. Dist. LEXIS 67766 *; 2011 WL 2623458
                                                                 California Corporation, Michael De Luca Productions, Inc., a
GARY FRIEDRICH ENTERPRISES, LLC and GARY
                                                                 California Corporation, Sony Pictures Entertainment, Inc., a
FRIEDRICH, Plaintiffs, -against- MARVEL ENTERPRISES,
                                                                 Delaware corporation, Defendants: David Fleischer, LEAD
INC., et al., Defendants.
                                                                 ATTORNEY, Haynes and Boone, LLP (NY), New York, NY;
                                                                 Jodi Aileen Kleinick, LEAD ATTORNEY, Paul, Hastings,
Subsequent History: Claim dismissed by Gary Friedrich
                                                                 Janofsky & Walker LLP (NYC), New York, NY.
Enters., LLC v. Marvel Enters., 2011 U.S. Dist. LEXIS 81570
(S.D.N.Y., July 26, 2011)                                        For Columbia Tri-Star Motion Picture Group, a joint venture,
                                                                 MVL International C.V., Marvel Characters B.V., Marvel
Prior History: Gary Friedrich Enters., LLC v. Marvel             Entertainment, LLC, Marvel International Character
Enters., 2011 U.S. Dist. LEXIS 54154 (S.D.N.Y., May 20,          Holdings, Inc., Marvel Worldwide, Inc., Defendants: David
2011)                                                            Fleischer, Haynes and Boone, LLP (NY), New York, NY.

Counsel: [*1] For Gary Friedrich Enterprises, LLC.,              For RC2 Corporation, Defendant: Charles Francis Gfeller,
Plaintiff, Counter Defendant: Charles Kramer, Joseph D.          LEAD ATTORNEY, Seiger Gfeller Laurie LLP, West
Schneider, LEAD ATTORNEYS, Riezman Berger, P.C., St.             Hartford, CT; William Louis Hurlock, LEAD ATTORNEY,
Louis, MO; Daniel N. Bloom, LEAD ATTORNEY, Riezman               Seiger Gfeller Laurie LLP, New York, NJ.
& Blitz, St. Louis, MO; Dawn Kamadulski O'Leary, PRO             For The Walt Disney Company, All Defendants: James W.
HAC VICE, Eric W. Evans, J. Thomas Long, LEAD                    Quinn, Randi Wolkenbreit Singer, LEAD ATTORNEYS,
ATTORNEYS, Roth Evans P.C., Granite City, IL; Nelson L.          Weil, Gotshal & Manges LLP (NYC), New York, NY.
Mitten, LEAD ATTORNEY, Reizman Berger, P.C., St.
                                                                 For Marvel Characters, Inc., a Delaware corporation, Counter
Louis, IL; Leonard Frederick Lesser, Simon Lesser P.C., New
                                                                 Claimant: David [*3] Fleischer, LEAD ATTORNEY,
York, NY.
                                                                 Haynes and Boone, LLP (NY), New York, NY; Jodi Aileen
For Gary Friedrich, Plaintiff, Counter Defendant: Charles        Kleinick, LEAD ATTORNEY, Paul, Hastings, Janofsky &
Kramer, Joseph D. Schneider, LEAD ATTORNEYS,                     Walker LLP (NYC), New York, NY.
Riezman Berger, P.C., St. Louis, MO; Daniel N. Bloom,
LEAD ATTORNEY, Riezman & Blitz, St. Louis, MO; Dawn              Judges: JAMES C. FRANCIS IV, UNITED STATES
Kamadulski O'Leary, PRO HAC VICE, Eric W. Evans, J.              MAGISTRATE JUDGE.
Thomas Long, LEAD ATTORNEYS, Roth Evans P.C.,
Granite City, IL; Leonard Frederick Lesser, Simon Lesser         Opinion by: JAMES C. FRANCIS IV
P.C., New York, NY.
For Marvel Enterprises, Inc., a Delaware corporation,            Opinion
Defendant: David Fleischer, LEAD ATTORNEY, Haynes
and Boone, LLP (NY), New York, NY.
For Marvel Entertainment, Inc., a Delaware corporation,          MEMORANDUM AND ORDER
Marvel Studios, Inc., a Delaware corporation, Marvel
Characters, Inc., a Delaware corporation, Hasbro, Inc., a        JAMES C. FRANCIS IV
Rhode Island Corporation, Take Two Interactive
[*2] Software, Inc., a Delaware corporation, Columbia            UNITED STATES MAGISTRATE JUDGE
Pictures Industries, Inc., a Delaware corporation, Crystal Sky
                                                                 The plaintiffs, Gary Friedrich Enterprises, LLC and its
Pictures, a California Corporation, Relativity Media L.L.C., a
              Case 3:14-cv-00956-JBA Document 530 Filed 10/16/19 Page 50 of 135
                                                                                                                       Page 2 of 3
                                               2011 U.S. Dist. LEXIS 67766, *3

principal, Gary Friedrich, allege that the defendants in this       conducted a reasonable search and have not uncovered all
action violated the Copyright Act by creating and distributing      requested documents, it is up to the requesting party to show
the movie "Ghost Rider" and related merchandise using               that the search was inadequate. Here, the plaintiffs have failed
characters and story elements developed by Mr. Friedrich.           to do so. They have proffered no evidence that the steps taken
Two discovery motions are currently pending. The plaintiffs         by the defendants were in any way insufficient. The plaintiffs'
have moved pursuant to Rule 37 of the Federal Rules of Civil        motion is therefore denied.
Procedure for an order compelling defendants Columbia
Pictures Industries, Columbia Tri-Star Motion Picture Group,
and Sony Pictures Entertainment, Inc. to produce all tapes and      Attorney Time Records
other documents relating to "Sin and Salvation: The Comic
Book Origin of Ghost Rider" ("Sin & Salvation"), a                  The defendants seek to compel the production of time records
documentary that was included as a bonus feature on the             showing work performed by attorneys for the plaintiffs prior
DVD release of the Ghost Rider movie. (Memorandum in                to April 4, 2007, the [*6] date that this lawsuit was
Support of Motion to Compel ("Pl. Memo.") at 1-2). The              commenced. The plaintiffs oppose the motion on the grounds
defendants have moved for an order [*4] compelling the              that (1) the document request was untimely because no
plaintiffs to produce time records for legal services performed     response was required until after the discovery deadline, (2)
on their behalf for a period prior to the filing of the complaint   the request seeks irrelevant material, and (3) the information
in this action. For the reasons discussed below, the plaintiffs'    sought is privileged. (Plaintiff's Memorandum of Law in
motion is denied and the defendants' motion is granted.             Opposition to Defendants' Motion to Compel ("Pl. Opp.
                                                                    Memo.") at 5-10). None of these objections has merit.

                                                                    The defendants served the plaintiffs with the request at issue
"Sin & Salvation"
                                                                    on April 14, 2011. (Defendants' Second Document Request
The documentary Sin & Salvation describes how the Ghost             ("Doc Request"), attached as Exh. 1 to Pl. Opp. Memo.).
Rider movie evolved from the comic books that included the          Pursuant to Rule 34(b)(2)(A) of the Federal Rules of Civil
same characters and plot lines. (Pl. Memo. at 1). Among other       Procedure, the defendants were required to respond thirty
things, the documentary includes interviews with persons who        days thereafter, on May 14, 2011. However, because May 14
describe Gary Friedrich's role in creating the characters that      fell on a Saturday, the defendants indicated in the request that
appeared in the first publication featuring Ghost Rider, a          the plaintiffs could respond by May 16, the following
comic book known as Marvel Spotlight #5. (Pl. Memo. at 1-           Monday. (Doc. Request at 1-2). The plaintiffs argue that the
2). The defendants do not dispute the relevance of the              request was untimely because the scheduling order in place
requested information and, indeed, they agreed to produce it.       required all discovery to be completed by May 15. (Pl. Opp.
However, upon conducting a search, they were able to locate         Memo. at 5-6). This contention, however, fails to account for
only a limited number of responsive materials, which they           Rule 6 of the Federal Rules of Civil Procedure, which
produced to the plaintiffs. (Letter of Sarah Jacobson dated         "appl[ies] [*7] in computing any time period specified in . . .
April 21, 2011, attached as Exh. G to Reply in Support of           any local rule or court order . . . ." Fed. R. Civ. P. 6(a). Under
Plaintiffs' Motion to Compel ("Pl. Reply")). Film relating to       Rule 6, "if the last day [of the period established by a court
certain interviews was missing, and the defendants                  order] is a Saturday, Sunday, or legal holiday, the period
represented that they had "exhausted [*5] all avenues trying        continues to run until the end of the next day that is not a
to locate this footage . . . ." (E-mail from Eric Evans to David    Saturday, Sunday, or legal holiday." Fed. R. Civ. P.
Fleischer dated April 21, 2011, attached as Exh. F to Pl.           6(a)(1)(C). Thus, by operation of the rule, discovery did not
Reply).                                                             close until May 16, and the defendants' discovery request was
                                                                    therefore timely.
The burden is on the party seeking to compel discovery to
cast doubt on the responding party's assertion that it does not     Furthermore, the defendants' request seeks relevant
have the requested information. See Chatman v. Felker, No.          information. Generally, "[p]arties may obtain discovery
CIV S-03-2415, 2010 U.S. Dist. LEXIS 19622, 2010 WL                 regarding any nonprivileged matter that is relevant to any
785839, at *1 (E.D. Cal. March 4, 2010); Guantanamera               party's claim or defense[.]" Fed. R. Civ. P. 26(b)(1).
Cigar Co. v. Corporacion Habanos, S.A., 263 F.R.D. 1, 7             "Although not unlimited, relevance, for purposes of
(D.D.C. 2009); Equal Rights Center v. Post Properties, Inc.,        discovery, is an extremely broad concept." Condit v. Dunne,
246 F.R.D. 29, 32 (D.D.C. 2007); see also Golden Trade,             225 F.R.D. 100, 105 (S.D.N.Y. 2004); see also Oppenheimer
S.r.L. v. Lee Apparel Co., 143 F.R.D. 514, 525 n.7 (S.D.N.Y.        Fund, Inc. v. Sanders, 437 U.S. 340, 351, 98 S. Ct. 2380, 57
1992). Accordingly, when counsel represent that they have           L. Ed. 2d 253 (1978); Convolve, Inc. v. Compaq Computer
                Case 3:14-cv-00956-JBA Document 530 Filed 10/16/19 Page 51 of 135
                                                                                                                              Page 3 of 3
                                                     2011 U.S. Dist. LEXIS 67766, *7

Corp., 223 F.R.D. 162, 167 (S.D.N.Y. 2004). "Relevant                       long before engaged in extensive consultation with counsel
information need not be admissible at the trial if the discovery            about his rights.
appears reasonably calculated to lead to the discovery of
admissible evidence." Fed. R. Civ. P. 26(b)(1). The burden                  Finally, the attorney-client privilege does not categorically bar
 [*8] of demonstrating relevance is on the party seeking                    the disclosure of attorney time records and billing statements
discovery. See, e.g., Mandell v. Maxon Co., No. 06 Civ. 460,                under the law of the jurisdictions where legal services were
2007 U.S. Dist. LEXIS 99237, 2007 WL 3022552, at *1                         performed in connection with the issues here -- New York,
(S.D.N.Y. Oct. 16, 2007).                                                   Missouri, and Illinois -- billing records are not privileged
                                                                            where they do not reveal otherwise privileged information.
Here, the defendants have met that burden. They have raised                 See, e.g., DiBella v. Hopkins, 403 F.3d 102, 120 (2d Cir.
defenses to the plaintiffs' copyright claims based on the                   2005) ("In New York, attorney time records and billing
statute of limitations and laches. With respect to both                     statements are not privileged when they do not contain
defenses, it is critical to determine when the plaintiffs knew or           detailed accounts of the legal services rendered."); Baryo v.
had reason to know of the injury upon which their claim is                  Philip Morris USA, Inc., No. 05-1182-CV, 2007 U.S. Dist.
based. See Kwan v. Schlein, 634 F.3d 224, 228 (2d Cir. 2011)                LEXIS 51717, 2007 WL 2084111, at *4 (W.D. Mo. July 17,
(holding that claim based on dispute over ownership of                      2007) (finding billing statements not privileged under
copyright accrues "when 'a reasonably diligent plaintiff would              Missouri law where entries do not "'advise, analyze, or
have been put on inquiry as to the existence of a right'"                   discuss privileged communications'" (quoting Tipton v.
(quoting Stone v. Williams, 970 F.2d 1043, 1048 (2d Cir.                    Barton, 747 S.W.2d 325, 332 (Mo. Ct. App. 1988));
1992)); Estate of Burne Hogarth v. Edgar Rice Burroughs,                     [*11] Northern Trust Co. v. MS Securities Services, Inc., No.
Inc., 342 F.3d 149, 163 (2d Cir. 2003) (holding in copyright                05 C 3370, 2007 U.S. Dist. LEXIS 100626, 2007 WL
case that "'[a] cause of action accrues when a plaintiff knows              1628361, at *1 (N.D. Ill. May 3, 2007) (finding "nothing
or has reason to know of the injury upon which the claim is                 protectable" about billing statements). Of course, to the extent
premised'" (quoting Merchant v. Levy, 92 F.3d 51, 56 (2d Cir.               that time records do contain privileged information, they may
1996)); Coach, Inc. v. Kmart Corporations, 756 F. Supp. 2d                  be redacted. See 105 Street Associates, LLC v. Greenwich
421, 427 (S.D.N.Y. 2010) ("Laches 'bars a claim when a                      Insurance Co., No. 05 Civ. 9938, 2006 U.S. Dist. LEXIS
defendant has suffered prejudice [*9] because of a plaintiff's              81717, 2006 WL 3230292, at *6-7 (S.D.N.Y. Nov. 7, 2006).
unreasonable and inexcusable delay in bringing the claim.'"
(quoting Legislator 1357 Ltd. v. Metro-Goldwvn-Maver, Inc.,
452 F. Supp. 2d 382, 391 (S.D.N.Y. 2006)); Mason v. Jamie                   Conclusion
Music Publishing Co., 658 F. Supp. 2d 571, 587 (S.D.N.Y.
2009) ("The essential elements of the equitable doctrine of                 For the reasons set forth above, the plaintiffs' motion to
laches 'are unreasonable delay by a plaintiff and resulting                 compel (Docket no. 101) is denied. The defendants' motion to
harm to the defendant.'" (quoting Eyal R.D. Corp. v. Jewelex                compel (Docket no. 142) is granted, and the plaintiffs shall
New York, Ltd., 576 F. Supp. 2d 626, 644 (S.D.N.Y. 2008)).1                 produce the requested records by June 30, 2011, redacting any
                                                                            privileged information.
The information sought is germane to that question. For
example, any contention that Mr. Friedrich had reason to                    SO ORDERED.
know of his potential claims only shortly before filing the
                                                                            /s/ James C. Francis IV
complaint would be undermined by a showing that he had
                                                                            JAMES C. FRANCIS IV

1 The parties dispute whether the laches defense is available in a          UNITED STATES MAGISTRATE JUDGE
copyright action. (Pl. Opp. Memo. at 9; Reply Memorandum of Law
                                                                            Dated: New York, New York
in Further Support of Defendants' Motion to Compel at 4-5 & n.3).
This is an issue that has divided the district courts in this circuit and
                                                                            June 21, 2011
has created a split among the circuits; the Second Circuit has not yet
ruled on it. See Price v. Fox Entertainment Group, Inc., No. 05 Civ.
5259, 2007 U.S. Dist. LEXIS 6081, 2007 WL 241387, at *2 & n.32
                                                                              End of Document
(S.D.N.Y. Jan. 26, 2007) (citing disparate rulings); Legislator 1357
Ltd., 452 F. Supp. 2d at 392-93 (same). The question need not be
decided now, however, since the requested discovery would be
relevant to the statute of limitations defense even if the defense
 [*10] of laches is not available.
              Case 3:14-cv-00956-JBA Document 530 Filed 10/16/19 Page 52 of 135




                                  Giugliano v. FS2 Capital Partners, LLC
                                United States District Court for the Eastern District of New York
                                        March 31, 2016, Decided; March 31, 2016, Filed
                                                  CV 14-7240 (ADS) (AKT)

Reporter
2016 U.S. Dist. LEXIS 45925 *
                                                                 Exec. L. § 290 et seq. ("NYSHRL"), and the New York City
RALPH GIUGLIANO, Plaintiff, - against - FS2 CAPITAL
                                                                 Human Rights Law, N.Y.C. Admin. Code § 8-101 et seq.
PARTNERS, LLC, LANCE MURPHY, BILL WOLFE, AND
                                                                 ("NYCHRL"). See generally Compl. [DE 1].1 Presently
JOHN SHAIN, Defendants.
                                                                 before the Court is Plaintiff's letter motion seeking (1) to
Prior History: Giugliano v. FS2 Capital Partners, LLC, 2015      quash the subpoena duces tecum and subpoena ad
U.S. Dist. LEXIS 118679 (E.D.N.Y., Sept. 1, 2015)                testificandum [*2] (collectively, the "Subpoena") issued by
                                                                 FS2 to Dividend Capital Securities, LLC ("Dividend"), a
Counsel: [*1] For Ralph Giugliano, Plaintiff: Saul D. Zabell,    company Plaintiff worked for after his employment with FS2
LEAD ATTORNEY, Zabell & Associates, P.C., Bohemia,               ended; and (2) a protective order precluding the use of
NY.                                                              information obtained from the Subpoena and barring
                                                                 Defendant from serving additional subpoenas on Dividend.
For FS2 Capital Partners, LLC, Lance Murphy, Bill Wolfe,         See Pl.'s Mot. [DE 51]. FS2 opposes the motion. See Def.'s
John Shain, in their individual capacity, Defendants: Mary       Opp'n [DE 52]. For the reasons set forth in this Memorandum
Ellen O'Laughlin, LEAD ATTORNEY, PRO HAC VICE,                   and Order, Plaintiff's motion is GRANTED, in part, and
Klehr Harrison Harvey Branzburg LLP, Philadelphia, PA;           DENIED, in part.
Paige Melanie Willan, LEAD ATTORNEY, Carianne
Torrissi, Klehr Harrison Harvey Branzburg LLP,
Philadelphia, PA; William A. Harvey, Klehr Harrison Harvey,      II. RELEVANT BACKGROUND
Philadelphia, PA.
                                                                 Plaintiff was formerly employed by FS2 as a Regional Sales
Judges: A. KATHLEEN TOMLINSON, United States                     Director. Compl. ¶ 32. Plaintiff alleges that, during the course
Magistrate Judge.                                                of his employment, FS2 (1) intentionally discriminated against
                                                                 him on the basis of his age, and (2) retaliated against him for
Opinion by: A. KATHLEEN TOMLINSON                                filing a charge of discrimination with the Equal Employment
                                                                 Opportunity Commission, in violation of the ADEA, the
Opinion                                                          NYSHRL, and the NYCHRL. See id. ¶¶ 61-100. According to
                                                                 Plaintiff, around June 10, 2014, he was "constructively
                                                                 terminated" from his position with FS2 as a result of the
                                                                 Defendant's discriminatory and retaliatory conduct. See id. ¶¶
MEMORANDUM AND ORDER

A. KATHLEEN TOMLINSON, Magistrate Judge:                         1 Plaintifforiginally brought this action against three individual
                                                                 defendants in addition to FS2. See Compl. On February 23, 2015,
                                                                 Defendants moved to dismiss the Complaint in its entirety. See DE
I. PRELIMINARY STATEMENT                                         18. While the instant discovery motion was pending, Judge Spatt (1)
                                                                 granted Defendants' motion to dismiss, in part, as to Plaintiff's causes
Plaintiff Ralph Giugliano ("Giugliano" or "Plaintiff") brings    of action for unpaid wages, breach of contract, conversion, and
this age discrimination and retaliation action against his       unjust enrichment; and (2) denied the motion, in part, as to Plaintiff's
former employer, Defendant FS2 Capital Partners, LLC             causes of action under the ADEA, the NYSHRL, and the NYCHRL
("Defendant" or "FS2"), alleging violations of the Age           against FS2. See DE 53. As a result of Judge Spatt's decision on the
Discrimination in Employment Act, 29 U.S.C. § 621 et seq.        motion, the three individual defendants have been dismissed from
                                                                 this case. See id.; see [*3] also Answer [DE 54] (Answer to the
("ADEA"), the New York State Human Rights Law, N.Y.
                                                                 Complaint filed on behalf of FS2 only).
              Case 3:14-cv-00956-JBA Document 530 Filed 10/16/19 Page 53 of 135
                                                                                                                           Page 2 of 7
                                                2016 U.S. Dist. LEXIS 45925, *3

63, 65, 72, 79, 98. Plaintiff seeks damages in this litigation for   760 F. Supp. 2d 288, 291 (E.D.N.Y. 2011) (citations omitted);
"past and future earnings, bonuses, [and] other employment           see In re Subpoena Issued to Dennis Friedman, 350 F.3d 65,
benefits . . . in an amount to be determined at trial." Id. ¶¶ 67,   68 (2d Cir. 2003); John Wiley & Sons, Inc. v. Doe Nos. 1-30,
74, 81, 87.                                                          284 F.R.D. 185, 189 (S.D.N.Y. 2012) ("A determination to
                                                                     grant or deny . . . a motion to quash a subpoena is
Not long after his employment with FS2 ended, Plaintiff              discretionary."); Solomon v. Nassau Cnty., 274 F.R.D. 455,
worked for Dividend from approximately June 2014 to                  460 (E.D.N.Y. 2011) ("Motions to quash subpoenas under the
August 2015. See Pl.'s Mot. at 3. On July 29, 2015, FS2              Rules are 'entrusted to the sound discretion of the district
served Plaintiff's counsel with a notice and a copy of the           court.'") (quoting In re Fitch, Inc., 330 F.3d 104, 108 (2d Cir.
Subpoena Defendant intended to serve on Dividend. See DE             2003)).
51-1. The Subpoena directs [*4] a corporate representative of
Dividend to appear for a deposition to testify as to the             "A subpoena issued to a non-party pursuant to Rule 45 is
following topics:                                                    subject to Rule 26(b)(1)'s overriding relevance requirement."
     1. All matters relating to the recruitment and hiring of        Warnke v. CVS Corp., 265 F.R.D. 64, 66 (E.D.N.Y. 2010)
     Giugliano by Dividend.                                          (internal quotation marks omitted); see, e.g., In re Refco Sec.
     2. Giugliano's employment with Dividend, including his          Litig., 759 F. Supp. 2d 342, 345 (S.D.N.Y. 2011) ("Subpoenas
     compensation.                                                   issued under Rule 45 are subject to the relevance requirement
     3. Any communications between Dividend and                      of Rule 26(b)(1)"); Ford Motor Credit Co. v. Meehan, No.
     Giugliano concerning FS2.                                       CV 05-4807, 2008 U.S. Dist. LEXIS 53192, 2008 WL
     4. Any communications between Dividend and                      2746373, at *4 (E.D.N.Y. July 11, 2008). "In response to a
     Giugliano concerning the instant litigation; and                motion to quash a subpoena, the party [*6] issuing the
     5. The content of any documents produced in response to         subpoena must demonstrate that the information sought is
     th[e] Subpoena.                                                 relevant and material to the allegations and claims at issue in
                                                                     the proceedings." Libaire, 760 F. Supp. 2d at 291 (quoting
See id. The Subpoena further directs Dividend's corporate            Kingsway Fin. Servs., Inc. v. Pricewaterhouse—Coopers LLP,
representative to bring to the deposition all documents and          No. 03-CV-5560, 2008 U.S. Dist. LEXIS 77018, 2008 WL
materials from December 1, 2013 to the present which                 4452134, at *4 (S.D.N.Y. Oct. 2, 2008)); see, e.g., AP Links,
concern: (1) Dividend's recruitment and hiring of Plaintiff; (2)     LLC v. Russ, 299 F.R.D. 7, 11 (E.D.N.Y. 2014) (quoting
Plaintiff's compensation while employed by Dividend; (3) the         Night Hawk Ltd. v. Briarpatch Ltd., 03-CV-1382, 2003 U.S.
termination of Plaintiff's employment with Dividend; (4)             Dist. LEXIS 23179, 2003 WL 23018833, at *8 (S.D.N.Y.
communications between Dividend and Plaintiff concerning             Dec. 23, 2003)); Crosby v. City of New York, 269 F.R.D. 267,
FS2; and (5) the instant litigation. See id.                         282 (S.D.N.Y. 2010). Relevance in this context "'has been
                                                                     construed broadly to encompass any matter that bears on, or
Before FS2 completed service of the Subpoena on Dividend,
                                                                     that reasonably could lead to other matter that could bear on
Plaintiff filed this motion to quash. See Def.'s Opp'n at 1 n.1.
                                                                     any issue that is or may be in the case.'" AP Links, 299 F.R.D.
According to counsel for FS2, she has "refrained from serving
                                                                     at 11 (quoting Oppenheimer Fund, Inc. v. Sanders, 437 U.S.
the Subpoena, and ha[s] not received any information in
                                                                     340, 351, 98 S. Ct. 2380, 57 L. Ed. 2d 253 (1978)) (citing
response to the Subpoena." Id.
                                                                     Maresco v. Evans Chemetics, Div. of W.R. Grace & Co., 964
                                                                     F.2d 106, 114 (2d Cir. 1992) (noting that the scope of
                                                                     discovery under Rule 26(b) is "very broad")); see, e.g.,
III. [*5] LEGAL STANDARDS
                                                                     Warnke, 265 F.R.D. at 66; see also Barrett v. City of New
Under Rule 45 of the Federal Rules of Civil Procedure, any           York, 237 F.R.D. 39, 40 (E.D.N.Y. 2006) (recognizing that
party may serve a subpoena commanding a non-party to, as             the information sought pursuant to Rule 26 "need not be
relevant here, "attend and testify[, and/or] produce designated      admissible at trial to be discoverable").2
documents, electronically stored information, or tangible
things in that person's possession, custody, or control[.]" Fed.     2 While  the Plaintiff's motion to quash was pending, Rule 26(b)(1)
R. Civ. P. 45(a)(1)(A)(iii)). Rule 45 further provides that
                                                                     was amended to allow discovery of "any nonprivileged matter that is
"[o]n timely motion, the issuing court must quash or modify a
                                                                     relevant to any party's claim or defense and proportional to the needs
subpoena that . . . requires disclosure of privileged or other       of the case, considering the importance of the issues at stake in the
protected matter, if no exception or waiver applies; or subjects     action, the amount in controversy, the parties' relative access to
a person to undue burden." Id. (c)(3)(A)(iii)-(iv). "The             relevant information, the parties' resources, the importance of the
decision whether to quash or modify a subpoena is committed          discovery in resolving the issues, and whether the burden or expense
to the sound direction of the trial court." Libaire v. Kaplan,       of the proposed discovery outweighs its likely [*7] benefit." Fed. R.
               Case 3:14-cv-00956-JBA Document 530 Filed 10/16/19 Page 54 of 135
                                                                                                                          Page 3 of 7
                                                  2016 U.S. Dist. LEXIS 45925, *7

"Once the party issuing [*8] the subpoena has demonstrated             Moreover, under Rule 26(c), the "court may, for good cause,
the relevance of the requested [information], the party seeking        issue an order to protect a party or person from annoyance,
to quash the subpoena bears the burden of demonstrating that           embarrassment, oppression, or undue burden or expense,
the subpoena is over-broad, duplicative, or unduly                     including . . . forbidding the disclosure or discovery." Fed. R.
burdensome." AP Links, 299 F.R.D. at 11 (quoting Kingsway              Civ. P. 26(c)(1)(A). "The burden of showing good cause for
Fin. Servs., 2008 U.S Dist. LEXIS 77018, 2008 WL 4452134,              the issuance of a protective order falls on the party seeking
at *4) (internal quotation marks omitted); see Libaire, 760 F.         the order." Torcasio v. New Canaan Bd. of Ed., No. 15-CV-
Supp. 2d at 291 (quoting Corbett v. eHome Credit Corp., No.            53, 2016 U.S. Dist. LEXIS 8683, 2016 WL 312102, at *2 (D.
10—CV—26, 2010 U.S. Dist. LEXIS 77712, 2010 WL                         Conn. Jan. 26, 2016) (citing Brown v. Astoria Fed. Sav. &
3023870, at *3 (E.D.N.Y. Aug. 2, 2010)); accord John Wiley             Loan Ass'n, 444 F. App'x 504, 505 (2d Cir. 2011) (summary
& Sons, Inc., 284 F.R.D. at 189 (burden on motion to quash is          order)). To meet the good-cause standard under Rule 26(c),
borne by the moving party); Ford Motor Credit Co., 2008                "the moving party must establish 'particular and specific facts'
U.S. Dist. LEXIS 53192, 2008 WL 2746373, at *5 (same).                 rather than 'conclusory [*9] assertions,' that justify the
"Whether a subpoena imposes an 'undue burden depends on                imposition of a protective order." Coggins v. Cty. of Nassau,
such factors as relevance, the need of the party for the               No. 07-CV-3624, 2014 U.S. Dist. LEXIS 15001, 2014 WL
documents, the breadth of the document request, the time               495646, at *2 (E.D.N.Y. Feb. 6, 2014) (quoting Rofail v.
period covered by it, the particularity with which the                 United States, 227 F.R.D. 53, 54-55 (E.D.N.Y. 2005)); see,
documents are described and the burden imposed.'" Libaire,             e.g., Torcasio, 2016 U.S. Dist. LEXIS 8683, 2016 WL
760 F. Supp. 2d at 293-94 (quoting Ebbert v. Nassau Cty.,              312102, at *2 ("To establish good cause under Rule 26(c),
No. 05-CV-5445, 2007 U.S. Dist. LEXIS 15159, 2007 WL                   courts require a particular and specific demonstration of fact,
674725, at *4 (E.D.N.Y. Mar. 5, 2007)); accord Crespo v.               as distinguished from stereotyped and conclusory
Beauton, No. 15-CV-412, 2016 U.S. Dist. LEXIS 15495,                   statements.") (internal quotation marks omitted). Ultimately,
2016 WL 259637, at *2 (D. Conn. Jan. 21, 2016) (quoting                the trial court has "broad discretion" in determining whether
Travelers Indemnity Co. v. Metropolitan Life Ins. Co., 228             to enter a protective order pursuant to Rule 26(c). See, e.g.,
F.R.D. 111, 113 (D. Conn. 2005)).                                      Seattle Times Co. v. Rhinehart, 467 U.S. 20, 26, 104 S. Ct.
                                                                       2199, 81 L. Ed. 2d 17 (1984) ("The unique character of the
                                                                       discovery process requires that the trial court have substantial
Civ. P. 26(b)(1). As explained in the Advisory Committee's Note to     latitude to fashion protective orders."); Penthouse Int'l, Ltd. v.
the December 2015 amendment, "the provision for discovery of           Playboy Enters., Inc., 663 F.2d 371, 391 (2d Cir. 1981)
relevant but inadmissible information that appears 'reasonably         (stating that a district court has "broad discretion to determine
calculated to lead to the discovery of admissible evidence'" has now   whether an order should be entered protecting a party from
been eliminated. Fed. R. Civ. P. 26 advisory committee's note.         disclosure of information claimed to be privileged or
However, "[u]nder the amended Rule, 'relevance is still to be          confidential").
construed broadly to encompass any matter that bears on, or that
reasonably could lead to other matter that could bear on any party's
claim or defense.'" Henry v. Morgan's Hotel Grp., Inc., No. 15-CV-
                                                                       IV. DISCUSSION
1789, 2016 U.S. Dist. LEXIS 8406, 2016 WL 303114, at *3
(S.D.N.Y. Jan. 25, 2016) (quoting State Farm Mut. Auto. Ins. Co. v.
Fayda, No. 14—CV—9792, 2015 U.S. Dist. LEXIS 162164, 2015
WL 7871037, at *2 (S.D.N.Y. Dec. 3, 2015)) (internal quotation         A. Motion to Quash
marks and alteration omitted); accord Bagley v. Yale Univ., No. 13-
CV-1890, 2015 U.S. Dist. LEXIS 166759, 2015 WL 8750901, at *7
(D. Conn. Dec. 14, 2015). As courts in this Circuit have observed,     1. The Parties' Contentions
"the amended Rule is intended to encourage judges to be more
aggressive in identifying and discouraging discovery overuse by        Plaintiff seeks a complete nullification of the Subpoena on the
emphasizing the need to analyze proportionality before ordering        grounds that the testimony and documents FS2 seeks from
production of relevant information." Henry, 2016 U.S. Dist. LEXIS      Dividend are "irrelevant" to this case. Pl.'s Mot. at 3. In
8406, 2016 WL 303114, *3 (S.D.N.Y. 2016); accord Augustyniak v.        particular, Plaintiff contends that the information requested in
Lowe's Home Ctr., LLC, No. 14-CV-00488-JJM, 2016 U.S. Dist.            the Subpoena is not related to the "subject matter" of this
LEXIS 15112, 2016 WL 462346, at *5 (W.D.N.Y. Feb. 8, 2016).            litigation — i.e., Defendant's alleged discriminatory and
Particularly, in the context of a motion to quash a subpoena, "the     retaliatory conduct — and instead [*10] "concerns a period
Court should consider both the nature of information sought and
                                                                       after the cessation of Plaintiff's employment with the
whether its production is 'proportional to the needs of the case.'"
Henry, 2016 U.S. Dist. LEXIS 8406, 2016 WL 303114, at *3
(quoting Fed. R. Civ. P. 26(b)(1)).
               Case 3:14-cv-00956-JBA Document 530 Filed 10/16/19 Page 55 of 135
                                                                                                                           Page 4 of 7
                                                  2016 U.S. Dist. LEXIS 45925, *10

corporate Defendant." Id. (emphasis in original).3 Plaintiff            dearth of information Plaintiff produced in discovery
further asserts that, "[a]ssuming arguendo that this Court              concerning the employment that he commenced immediately
concludes that the information is relevant," the Subpoena               following his alleged constructive termination, relevant both
should still be quashed because it is overbroad, unduly                 to that allegation and to his purported damages, Defendant[]
burdensome, and seeks information which is "at most [of] de             determined it was necessary to issue the Subpoena to
minimis value to Defendant[]." Id. According to Plaintiff,              Dividend to discover relevant documents and information."
allowing FS2 to serve the Subpoena on Dividend would                    Id. at 1-2.
"significantly intrude[] upon his privacy interest" and could
injure his "professional reputation," making it more difficult
for him to secure future employment. Id. Plaintiff also points          2. Application
out that "the scope of the Subpoena spans a period of time
greater than Plaintiff's employment with Dividend." Id.                 As a threshold matter, it is undisputed that, as Plaintiff states
Ultimately, Plaintiff asserts that, because his deposition has          in his motion, he has standing to move to quash the Subpoena
not yet been taken and "discovery is still ongoing, the                 directed to Dividend. "Generally, standing to quash a non-
Subpoena is at minimum premature." Id.                                  party subpoena exists where the plaintiff asserts a legitimate
                                                                        privacy interest in the information [*13] sought." Warnke,
In response, FS2 asserts that the testimony and documents               265 F.R.D. at 66 (citing Ireh v. Nassau Univ. Med. Center,
sought in the Subpoena are relevant to Plaintiff's claim of             No. 06-CV-09, 2008 U.S. Dist. LEXIS 76583, 2008 WL
constructive discharge and are necessary to support the                 4283344, at *3 (E.D.N.Y. Sept. 17, 2008); Mirkin v. Winston
defense "that Plaintiff voluntarily resigned from his position          Res., LLC, No. 07-CV-02734, 2008 U.S. Dist. LEXIS 91492,
at FS2 because he received a job offer from Dividend." Def.'s           2008 WL 4861840, at *1 (S.D.N.Y. Nov. 10, 2008)). "Here,
Opp'n at 2. FS2 further maintains that the Subpoena is                  Plaintiff has a legitimate privacy interest in information
"appropriately tailored" to seek "relevant documents and                regarding his subsequent employment and therefore has
information concerning Dividend's recruitment of Plaintiff,             standing to bring the instant motion." Warnke, 265 F.R.D. at
including documents for the period preceding Plaintiff's                66.
alleged constructive discharge." Id. FS2 points out that,
although it has "sought an itemization of damages allegedly             Turning to the merits of the motion, as noted above, the party
incurred by Plaintiff, he has responded only that those                 seeking enforcement of the Subpoena carries the initial
damages are 'to be determined at trial.'" Id. at 1 (citing              burden to establish both relevance and materiality as to the
Plaintiff's Response to Defendants' First Set of                        allegations and claims at issue. See, e.g., id.; Night Hawk Ltd.,
Interrogatories, annexed to Def.'s Opp'n as Ex. A, at 4-5).             2003 U.S. Dist. LEXIS 23179, 2003 WL 23018833, at *8.
Plaintiff also has not produced his federal and state tax returns       Here, FS2 asserts that the information sought in the Subpoena
and has instead provided FS2 with "only five pages of W-2s              is relevant to Plaintiff's claim that he was constructively
related to certain years of his employment with FS2 and a               discharged from FS2, as well as FS2's defense that Plaintiff
previous [*12] employer, but no W-2 for 2014 and nothing                voluntarily left FS2 for a position with Dividend. See Def.'s
related to his employment with Dividend." Id. "Nor has                  Opp'n at 2-3. There is no question that FS2 is permitted to
Plaintiff produced any documentation . . . about the process            explore Plaintiff's alleged constructive discharge, since
by which Plaintiff was hired at Dividend, or about any                  Plaintiff put that claim in issue, and to pursue a defense to that
statements Plaintiff made to Dividend about his employment              claim based on Plaintiff's subsequent employment with
with FS2." Id. Meanwhile, FS2 notes that Plaintiff has                  Dividend, which appears to have begun almost immediately
certified in an affidavit that he has produced all relevant             after his employment with FS2 ended. The Court further notes
documents in his possession. Id. (citing Affidavit of Ralph             that, although Plaintiff has not yet been deposed, Plaintiff has
Giugliano ("Giugliano Aff."), annexed to Def.'s Opp'n as Ex.            not provided any documentation concerning when and how he
D, ¶¶ 4-5). Accordingly, FS2 asserts that "[i]n light of the            was hired by Dividend or the salary he was paid while he
                                                                        worked [*14] there — information that is relevant not only to
                                                                        the constructive discharge claim but also to Plaintiff's duty to
                                                                        mitigate his damages.
3 Plaintiff
          also asserts that the information sought in the Subpoena is
not relevant to his "claims relating to violations of New York Labor    In light of these considerations, the Court concludes that FS2
Law and breach of contract as pertaining to Plaintiff's assigned        has met its burden of demonstrating that certain information it
geographic sales territory and commissions." Pl.'s Mot. at 3.           seeks in the Subpoena is relevant and material to Plaintiff's
However, [*11] Plaintiff's causes of action for unpaid wages under      constructive discharge claim, FS2's defenses to that claim, and
the New York Labor Law and breach of contract have been                 Plaintiff's alleged damages. In particular, the Court finds that
dismissed from this action. See DE 53.
              Case 3:14-cv-00956-JBA Document 530 Filed 10/16/19 Page 56 of 135
                                                                                                                    Page 5 of 7
                                               2016 U.S. Dist. LEXIS 45925, *14

the document requests regarding: (1) Dividend's recruitment         The Court finds that the December 1, 2013 start date is
and hiring of Plaintiff (Document Request No. 1); (2)               appropriately tailored to allow FS2 to discover information
Plaintiff's compensation while employed by Dividend                 concerning any alleged recruitment and hiring of Plaintiff by
(Document Request No. 2); and (3) communications between            Dividend — a process which may have begun before he
Dividend and Plaintiff concerning FS2 (Document Request             began working for Dividend in June 2014 — as well as
No. 4), could to lead to information which bears on these           Plaintiff's communications with Dividend about FS2.
issues. The Court reaches the same conclusion with respect to       However, the Court concludes that, without a finite end date,
the deposition topics regarding: (1) Dividend's recruitment         the timeframe for the document requests is overbroad.
and hiring of Plaintiff (Deposition Topic No. 1); (2) Plaintiff's   Accordingly, Plaintiff's motion to quash is GRANTED,
employment with Dividend and his compensation while                 in [*17] part, to the extent that the timeframe for the
employed there (Deposition Topic No. 2); (3)                        document requests shall be modified to December 1, 2013 to
communications between Plaintiff and Dividend concerning            April 30, 2015.
FS2 (Deposition Topic No. 3); and (4) the contents of
documents produced [*15] in response to the Subpoena                The motion to quash is also GRANTED, in part, with respect
(Deposition Topic No. 5).                                           to Deposition Topic No. 2, which the Court finds is overbroad
                                                                    as written. The Court is limiting this topic solely to two
However, FS2 has not met its burden of demonstrating the            issues: (1) Plaintiff's' compensation at Dividend, and (2)
relevance of the deposition topic regarding communications          whether Plaintiff ever brought any internal or external
between Dividend and Plaintiff about this action (Deposition        complaints of age discrimination while employed by
Topic No. 4), or the document requests regarding (1) the            Dividend. As to Deposition Topic No. 5, the questioning is
termination of Plaintiff's employment with Dividend                 limited to the documents produced in response to the Court's
(Document Request No. 3), and (2) the instant litigation            directives. The Subpoena is therefore modified to this extent
(Document Request No. 5). The Court finds that the                  as well.
information sought by these demands is irrelevant to both the
constructive discharge claim and FS2's asserted defense to that     Plaintiff also generally argues that the Subpoena directed to
claim. The Court further notes that Document Request No. 4          his former employer is unduly burdensome because it
— which directs Dividend to provide all communications              "intrudes upon his privacy interest" and could potentially
between it and Plaintiff during the relevant time period —          injure his professional reputation. Pl.'s Mot. at 3. Citing
adequately encompasses any potentially relevant information         Warnke, Plaintiff notes that courts in the Second Circuit have
sought by both Deposition Topic No. 4 and Document                  recognized "the direct negative effect that disclosures of
Request No. 5 such that Dividend should not be compelled to         disputes with past employers can have on present
respond to these requests, which are overbroad and seek             employment" and have therefore required defendants to
information to which the Court finds FS2 has no entitlement.        "obtain the information from less intrusive means where
Accordingly, Plaintiff's motion to quash is GRANTED, in             possible," such as through documents [*18] in the plaintiff's
part, with respect to Deposition Topic No. 4, Document              possession or through the plaintiff's deposition. Id. (quoting
Request No. 3, and Document Request No. 5, and the                  Warnke, 265 F.R.D. at 69).
Subpoena [*16] shall be modified to remove those requests.
                                                                    Plaintiff is correct that issues of privacy and the potential
Having addressed relevance, the Court now considers whether         impact on a plaintiff's employment prospects are factors
Plaintiff has met his burden of demonstrating that the              which courts consider in deciding whether to quash a
Subpoena should be quashed because it "is over-broad,               subpoena directed to a former employer. See, e.g., Warnke,
duplicative, or unduly burdensome." AP Links, 299 F.R.D. at         265 F.R.D. at 66 (stating that "Plaintiff has a legitimate
11; see During v. City Univ. of New York, No. 05-CV-6992,           privacy interest in information regarding his subsequent
2006 U.S. Dist. LEXIS 53684, 2006 WL 2192843, at *2                 employment"); Gambale v. Deutsche Bank AG, No. 02-CV-
(S.D.N.Y. Aug. 1, 2006) ("Only if a matter is relevant and          4791, 2003 U.S. Dist. LEXIS 27412, 2003 WL 115221, at *2
potentially discoverable must a court then consider whether         (S.D.N.Y. Jan. 10, 2003) (granting motion to quash because
additional Rule 26 limitations on discovery apply.").               the Rule 45 subpoenas served on executive search firms with
                                                                    which plaintiff worked before and after her termination
Plaintiff first argues that the timeframe of December 1, 2013       because such discovery "would subject plaintiff to necessary
to the present for FS2's document requests is overbroad             annoyance and embarrassment within the meaning of Rule
because it "spans a period of time greater than Plaintiff's         26(c)"). However, having considered Plaintiff's privacy
employment with Dividend," which Plaintiff states "lasted           concerns in light of the circumstances here, the Court finds
from approximately June 2014 to March 2015." Pl's Mot. at 3.        that "the burden imposed on Plaintiff by Defendant's
              Case 3:14-cv-00956-JBA Document 530 Filed 10/16/19 Page 57 of 135
                                                                                                                        Page 6 of 7
                                               2016 U.S. Dist. LEXIS 45925, *18

subpoena is slight and do[e]s not outweigh Defendant's right        information FS2 seeks. [*21] Accordingly, Plaintiff's motion
to obtain the information sought." Mirkin, 2008 U.S. Dist.          to quash is GRANTED, in part, to the extent set forth above,
LEXIS 91492, 2008 WL 4861840, at *1. Notably, the fact              and is otherwise DENIED.
that Plaintiff (1) has raised a constructive termination claim in
this litigation, and (2) started working for Dividend so soon       The Court also briefly addresses here Defendant's statements
after he left FS2, diminish the weight afforded to his stated       regarding the itemization of damages it has sought
privacy interests. These factors also serve to                      unsuccessfully from Plaintiff. See Def.'s Opp'n at 1. The
differentiate [*19] this case from Warnke and other cases           Court has reviewed Plaintiff's response to Interrogatory No. 3
Plaintiff has relied on to demonstrate undue burden.                and finds the response to be deficient and in contravention of
                                                                    the Federal Rules. The Court first points out that Plaintiff had
This case is also distinguishable from Warnke in other key          an obligation to set forth the categories of damages sought
respects. First, unlike Warnke, where the plaintiff was             and the estimated calculation of each of those categories in his
"currently employed by two companies the defendant sought           Rule 26(a) Initial Disclosures. All litigants are aware that
to subpoena," Plaintiff no longer works for Dividend. 265           damages estimates and calculations are often fluid at the
F.R.D. at 69; see Mirkin, 2008 U.S. Dist. LEXIS 91492, 2008         outset of litigation and are subject to adjustment as
WL 4861840, at *1 (denying motion to quash and noting that          information becomes known during the discovery phase of the
the plaintiff "s no longer employed" by the employer                case. However, that does not relieve a plaintiff from providing
subpoenaed by the defendant). Second, the universe of               the best estimate of the client's damages based on information
documents and information at issue here is not as broad as in       vetted with the client at intake and throughout the course of
Warnke, and, as discussed above, FS2 has met its burden of          the litigation. The Court has no way of knowing what
establishing the relevance of certain categories of information     information Plaintiff provided in his Rule 26(a) Initial
it seeks. 265 F.R.D. at 66-67, 69-70 (quashing subpoena             Disclosures because no one has provided a copy of those
which sought plaintiff's employment applications, resumes,          disclosures to the Court. However, [*22] as to the chart
personnel files, payroll records, and offers of employment to       provided in response to Defendant's Interrogatory No. 3, the
support a mitigation defense). Third, by the time the               response of "To be determined at trial" is unacceptable. There
defendant sought to subpoena plaintiff's employers in               is no reasonable basis why Plaintiff cannot provide his best
Warnke, the plaintiff had already produced some of the              estimate of the backpay he seeks as damages, nor his best
information sought in the subpoenas — specifically, "copies         estimate of the compensatory damages/emotional damages he
of his income tax returns for the years 2005 through 2008 and       seeks, nor the estimated amount of unpaid commissions, as
copies of his 2009 pay stub from both of his current                well as eligible accrued vacation and sick time that was not
employers." 265 F.R.D. at 70. In light of that fact, this Court     used. As to front pay, Plaintiff is certainly in a position to give
stated in Warnke [*20] that the defendant was not entitled to       an estimate of what he will ask the Court to award going
obtain information from the plaintiff's payroll records directly    forward for a specific period of time calculated on annual
from the plaintiff's employers, "but rather, must obtain the        wages. As to attorney's fees and expenses, the Court will not
information from less intrusive means where possible." Id.          require further information at this time. In the event the
(emphasis supplied). By contrast, here, Plaintiff has not           parties enter into settlement discussions, that issue may
produced any tax returns or W-2s related his employment             become more pressing. However, as to any costs/expenses
with Dividend, nor has he produced any documents regarding          Plaintiff has incurred in the case, the Plaintiff is in a position
the hiring or recruitment process or his communications to          to provide a finite number that has been expended in this case
Dividend about FS2. See Def.'s Opp'n at 1. And, according to        to date and he is directed to do so, understanding that such
Plaintiff's affidavit, he has already produced all documents in     numbers will need to be supplemented as the litigation
his possession which are responsive to FS2's demands. See           proceeds and further expenses are incurred. Therefore, the
Giugliano Aff. ¶¶ 4-5.                                              Court is directing that Plaintiff supplement [*23] his
                                                                    responses to Interrogatory No. 3 within 14 days of the entry of
In sum, the progress of discovery so far demonstrates to the        this Order and in conformance with the directive given here.
Court that, unlike in Warnke, it is not reasonably possible for
FS2 to obtain the information it seeks "from less intrusive
means." 265 F.R.D. at 70. Rather, as FS2 states in its              B. Motion for a Protective Order
opposition, it "ha[s] no choice but to seek discovery of
relevant materials from Dividend via the Subpoena." Def.'s          Plaintiff also asks the Court to impose a protective order
Opp'n at 3. The Court also sees no reason to postpone               which precludes FS2 from using information it obtained from
enforcement of the Subpoena until after Plaintiff's deposition      the Subpoena and bars FS2 from serving additional subpoenas
since Plaintiff has indication that he simply does not have the     on Dividend. See Pl.'s Mot. at 1. In response, FS2 asserts that
              Case 3:14-cv-00956-JBA Document 530 Filed 10/16/19 Page 58 of 135
                                                                                  Page 7 of 7
                                             2016 U.S. Dist. LEXIS 45925, *23

this request for relief is moot because FS2 has "refrained from
serving the Subpoena, and ha[s] not received any information
in response to the Subpoena." Def.'s Opp'n at 1 n.1. The Court
accepts the representations of FS2's counsel as officer of the
Court. Therefore, the application for a protective order is
DENIED AS MOOT.


V. CONCLUSION

For the reasons set forth in this Memorandum and Order,
Plaintiff's motion is GRANTED, in part, and DENIED, in
part. Specifically, the motion to quash the Subpoena is
GRANTED, to the extent that the Subpoena is hereby
modified as discussed above, and is otherwise DENIED.
Further, Plaintiff's motion for a protective order is DENIED
AS MOOT.

FS2 must effect service of the modified Subpoena on
Dividend by April 14, 2016. Thereafter, if FS2 elects to
depose Dividend's [*24] corporate representative, that
deposition must be completed within 30 days, namely, by
May 11, 2016.

SO ORDERED.

Dated: Central Islip, New York

March 31, 2016

/s/ A. Kathleen Tomlinson

A. KATHLEEN TOMLINSON

U.S. Magistrate Judge


  End of Document
               Case 3:14-cv-00956-JBA Document 530 Filed 10/16/19 Page 59 of 135




                           In re Check Point Software Techs. Ltd. Secs. Litig.
                                United States District Court for the Southern District of New York
                                            June 20, 2007, Decided; June 20, 2007, Filed
                                                           No. 03 Civ. 6594

Reporter
2007 U.S. Dist. LEXIS 45579 *; 2007 WL 1827113

IN RE CHECK POINT SOFTWARE TECHNOLOGIES                              For Ronald Di Sandro, Movant: Christopher J. Keller,
LTD. SECURITIES LITIGATION                                           Jonathan M. Plasse, LEAD ATTORNEYS, Labaton Rudoff &
                                                                     Sucharow LLP, New York, NY.
Prior History: In re Check Point Software Techs. Sec. Litig.,
                                                                     For Jay Stegmann, Lead Plaintiff: Kirk e. Chapman, Lili R.
2006 U.S. Dist. LEXIS 24317 (S.D.N.Y., Apr. 25, 2006)
                                                                     Sabo, LEAD ATTORNEYS, Milberg Weiss Bershad &
                                                                     Schulman LLP (NYC), New York, NY.
Counsel: [*1] For Bryant Strickland, individually, Bryant
Strickland on behalf of all others similarly situated, Plaintiffs:   For Daniel E. Offutt, Consolidated Plaintiff: Aaron Lee
Samuel Howard Rudman, LEAD ATTORNEY, Lerach,                         Brody, Jules Brody, LEAD ATTORNEYS, Stull Stull &
Coughlin, Stoia, Geller, Rudman & Robbins, LLP (LIs),                Brody, New York, NY.
Melville, NY.
                                                                     For Peter Fusco, individually and on behalf of all others
For Daniel Parquette, Plaintiff: Kirk e. Chapman, Lili R.            similarly situated, Rod Sherman, individually and on behalf of
Sabo, LEAD ATTORNEYS, Milberg Weiss Bershad &                        all others similarly situated., Consolidated Plaintiffs:
Schulman LLP (NYC), New York, NY.                                    Frederick Taylor Isquith, Sr, LEAD ATTORNEY, Wolf,
                                                                     Haldenstein, Adler, Freeman & Herz, L.L.P., New York, NY.
For Rebecca Krangel, individually and on behalf of all others
similarly situated., Consolidated Plaintiff: Catherine A.            For David Brittenham, individually and on behalf of all others
Torell, LEAD ATTORNEY, Cohen, Milstein, Hausfeld &                   similarly situated., Michael Malone, individually and on
Toll, P.L.L.C., New York, NY.                                        behalf of all others similarly situated., Consolidated
                                                                      [*3] Plaintiffs: Peter Edward Seidman, Steven G. Schulman,
For John Feith, individually and on behalf of all others
                                                                     LEAD ATTORNEYS, Milberg Weiss Bershad & Schulman
similarly situated, Consolidated Plaintiff: Menachem E.
                                                                     LLP (NYC), New York, NY.
Lifshitz, LEAD ATTORNEY, Bernstein Liebhard & Lifshitz,
LLP, New York, NY.                                                   For John H. Cottrell, individually and on behalf of all others
                                                                     similarly situated., Consolidated Plaintiff: John G. Emerson,
For Anthony Cassani, Consolidated Plaintiff: David Avi
                                                                     Jr., LEAD ATTORNEY, Emerson, Poynter, L.L.P., Little
Rosenfeld, Russell James Gunman, Samuel Howard Rudman,
                                                                     Rock, AR; Peter Edward Seidman, Steven G. Schulman,
LEAD ATTORNEYS, Lerach, Coughlin, Stoia, Geller,
                                                                     LEAD ATTORNEYS, Milberg Weiss Bershad & Schulman
Rudman & Robbins, LLP (LIs), Melville, NY.
                                                                     LLP (NYC), New York, NY. Scott E. Poynter, LEAD
For Check Point Software Technologies, Ltd., Gil Shwed,              ATTORNEY, Emerson Poynter LLP, Little Rock, AR.
Jerry Ungerman, Eyal Desheh, Defendants: Andrew Scott
                                                                     For Raymond J. Upright, individually and on behalf of all
Weinstein, LEAD ATTORNEY, Paul, Weiss, Rifkind,
                                                                     others similarly situated., Sandra Upright, individually and on
Wharton & Garrison LLP, New York, NY; Brad Scott Karp,
                                                                     behalf of all others similarly situated., Consolidated Plaintiffs:
Bruce Birenboim, Daniel Jonathan Kramer, [*2] LEAD
                                                                     Christopher J. Keller, Jonathan M. Plasse, LEAD
ATTORNEYS, Paul, Weiss, Rifkind, Wharton & Garrison
                                                                     ATTORNEYS, Labaton Rudoff & Sucharow LLP, New
LLP (NY), New York, NY.
                                                                     York, NY.
For Irwin Federman, Alex Vieux, Defendants: Andrew Scott
                                                                     For Gary McLaughlin, Consolidated Plaintiff: David Avi
Weinstein, LEAD ATTORNEY, Paul, Weiss, Rifkind,
                                                                     Rosenfeld, Russell James Gunman, Samuel Howard Rudman,
Wharton & Garrison LLP, New York, NY; Brad Scott Karp,
                                                                     LEAD ATTORNEYS, Lerach, Coughlin, Stoia, Geller,
LEAD ATTORNEY, Daniel Jonathan Kramer, Paul, Weiss,
                                                                     Rudman & Robbins, LLP (LIs), Melville, NY; Karen H.
Rifkind, Wharton & Garrison LLP (NY), New York, NY.
                                                                     Riebel, LEAD ATTORNEY, Lockridge, Grindal, Nauen,
              Case 3:14-cv-00956-JBA Document 530 Filed 10/16/19 Page 60 of 135
                                                                                                                     Page 2 of 2
                                                2007 U.S. Dist. LEXIS 45579, *3

P.L.L.P., Minneapolis, MN; Richard A. Lockridge, LEAD                provided however that Lead Counsel may redact appropriate
ATTORNEY, Lockridge, Grindal, Nauen, Minneapolis, MN.                portions of the supplemental exhibits that may reveal attorney
                                                                     work product and file the redacted versions with the Court on
Judges: Hon. Richard M. Berman, U.S.D.J.                             or before June 27, 2007 (noon). See, e.g., Healey v. Chelsea
                                                                     Res. Ltd., 133 F.R.D. 449, 458 n.6 (S.D.N.Y. 1990), rev'd
Opinion by: Richard M. Berman [*4]                                    [*6] on other grounds, 947 F.2d 611 (2d Cir. 1991).

Opinion                                                              Dated: New York

                                                                     June 20, 2007

                                                                     Hon. Richard M. Berman, U.S.D.J.
DECISION AND ORDER

In connection with Lead Counsel's Motion for an Award of
                                                                       End of Document
Attorneys' Fees and Reimbursement of Expenses, dated May
30, 2007, the Court directed Lead Counsel to submit detailed
"[d]ocumentary evidence of attorneys' fees and costs (sought
to be reimbursed) incurred through May 22, 2007, based upon
the 'lodestar' methodology . . . ." (Order, dated June 11, 2007,
at 1.) On or about June 18, 2007, Lead Counsel submitted
(supplemental) affidavits from David Kessler and Kirk E.
Chapman, dated June 14, 2007 and June 17, 2007,
respectively, along with an application to file those affidavits
and all exhibits attached thereto in camera and under seal.
(See Notice of Motion, dated June 18, 2007, at 1
("[A]ffidavits contain [the] firms' expense records and reflect
attorney work product.").)

Having reviewed the time records, the Court finds that Lead
Counsel has "not demonstrated that 'justice requires' filing
such records under seal" In re September 11th Liab. Ins.
Coverage Cases, No. 03 Civ. 0332, 243 F.R.D. 114, 2007
U.S. Dist. LEXIS 43734, 2007 WL 1739666, at *19
(S.D.N.Y. June 18, 2007) (Hellerstein, J.) (citing Fed. R. Civ.
P. 26(c)). The public interest in the fair administration of class
actions is better served [*5] if these documents are available
for public inspection and scrutiny. Lead Counsel's application
for approximately $ 3.35 million (plus interest) in fees and
expenses cannot properly be assessed absent analysis of,
among other things, over 550 billable hours for "fact
research," "investigation," and "damages"; over 300 billable
hours regarding the filing of the initial complaint, amended
complaint, and second amended complaint; approximately
400 billable hours for work associated with drafting and filing
oppositions to two motions to dismiss filed by defendant
Check Point Software Technologies, Ltd.; and nearly 275
billable hours associated with "document review" and
"discovery." (See Supplemental Kessler Aff., Ex. 2;
Supplemental Chapman Aff., Ex. 2.)

Order

Lead Counsel's application to file the supplemental affidavits
and exhibits in camera and under seal is therefore denied
              Case 3:14-cv-00956-JBA Document 530 Filed 10/16/19 Page 61 of 135




                                         Lyda v. Fremantlemedia N. Am.
                                United States District Court for the Southern District of New York
                                           July 11, 2016, Decided; July 11, 2016, Filed
                                                      10cv4773-DAB-FM

Reporter
2016 U.S. Dist. LEXIS 90469 *
                                                                  recommend that $118,705.09 be awarded to Fremantle as
EDWIN LYDA, Plaintiff, - against - FREMANTLEMEDIA
                                                                  reasonable attorneys' fees and costs.
NORTH AMERICA, Defendant.
                                                                  I. Background
Subsequent History: Adopted by, Costs and fees proceeding
at Lyda v. Fremantlemedia N. Am., Inc., 2016 U.S. Dist.           Lyda initially filed this action on June 18, 2010, alleging
LEXIS 118148 (S.D.N.Y., Aug. 31, 2016)                            patent infringement under [*2] 35 U.S.C. §§ 271 and 281.
                                                                  (Compl.). After filing a first amended complaint on
Prior History: Lyda v. FremantleMedia North Am., Inc.,            September 13, 2010, (ECF No. 2 ("FAC")), Lyda effected
2011 U.S. Dist. LEXIS 77540 (S.D.N.Y., July 14, 2011)             service on September 14, 2010, (ECF No. 3). Lyda's
                                                                  pleadings alleged that he was the sole owner of two United
Counsel: [*1] For Edwin Lyda, Plaintiff: David Fink, LEAD         States patents: the "243 Patent," relating to a "Response
ATTORNEY, Fink & Johnson, Houston, TX.                            Apparatus Method and System;" and the "506 Patent,"
                                                                  relating to a "Method and Apparatus for Response System."
For Fremantlemedia North America, Defendant: Theresa M.
                                                                  (FAC ¶¶ 3-5). Lyda further alleged that Fremantle
Gillis, LEAD ATTORNEY, Howrey LLP (NYC), New York,
                                                                  substantially controls production of the television program
NY; Charles Deforest Manice, Morgan Lewis & Bockius,
                                                                  American Idol and infringed his patents by, among other
LLP (NY), New York, NY; Jason C. White, Morgan, Lewis
                                                                  things, "utiliz[ing] 'dress rehearsals' to test its electrical
& Bockius LLP (Chicago), Chicago, IL.
                                                                  systems such as audience voting both in the theater, and
                                                                  outside the theater along with its computer processing for
Judges: FRANK MAAS, United States Magistrate Judge.
                                                                  compiling votes as well [as] other electrical system functions
Opinion by: FRANK MAAS                                            anticipated for conducting a major show on television before
                                                                  a live audience." (Id. ¶¶ 7-8).
Opinion                                                           In lieu of an answer, Fremantle filed a motion to dismiss for
                                                                  failure to state a claim on October 5, 2010. (ECF No. 11).
                                                                  Your Honor granted that motion on July 14, 2011, with leave
                                                                  for Lyda to file a second amended complaint. (ECF No. 22).
REPORT AND RECOMMENDATION TO THE                                  After Lyda filed such a complaint on July 27, 2011, (ECF No.
HONORABLE DEBORAH A. BATTS*                                       23), Fremantle filed a second motion to [*3] dismiss for
                                                                  failure to state a claim on August 8, 2011, (ECF No. 24). On
FRANK MAAS, United States Magistrate Judge.
                                                                  March 8, 2012, Your Honor granted the motion and dismissed
Plaintiff Edwin Lyda ("Lyda") commenced this patent               Lyda's claims with prejudice. (ECF No. 27).
infringement action on June 18, 2010, against defendant
                                                                  On April 3, 2012, Fremantle filed a motion for attorneys' fees
Fremantlemedia North America ("Fremantle"). (ECF No. 1
                                                                  pursuant to 28 U.S.C. § 1927 and 35 U.S.C. § 285, (ECF No.
("Complaint" or "Compl.")). On October 23, 2013, having
                                                                  32), which Your Honor granted over Lyda's opposition, (ECF
dismissed all of Lyda's claims and granted Fremantle's motion
                                                                  No. 34), on August 9, 2012, (ECF No. 36). After also denying
for attorneys' fees, Your Honor referred the case to me for an
                                                                  two motions by Lyda for reconsideration of the order of
inquest. (ECF No. 43). For the reasons set forth below, I now
                                                                  dismissal with prejudice, (see ECF Nos. 28, 36, 38, 42), Your
                                                                  Honor referred this matter to me for an inquest as to attorneys'
* This
     Report and Recommendation was prepared with the assistance   fees on October 23, 2013, (ECF No. 43). Thereafter, I
of Maybeline Saharig, a student at Seton Hall Law School.         directed Fremantle to serve and file its inquest papers by
                 Case 3:14-cv-00956-JBA Document 530 Filed 10/16/19 Page 62 of 135
                                                                                                                     Page 2 of 7
                                               2016 U.S. Dist. LEXIS 90469, *3

December 9, 2013, and Lyda to serve and file any opposition         line with those prevailing in the community for similar
papers by December 23, 2013. (ECF No. 45). My order                 services by lawyers of reasonably comparable skill,
cautioned that, "[i]f no request for a hearing is made by any       experience[,] and reputation." I.B. v. N.Y.C. Dep't of Educ.,
party, I shall make my report and recommendation on the             336 F.3d 79, 80, 63 Fed. Appx. 21 (2d Cir. 2003) (quoting
basis of the papers submitted to me without any oral                Blum v. Stenson, 465 U.S. 886, 895 n.11, 104 S. Ct. 1541, 79
argument." (Id. at 2). Although Fremantle timely filed its          L. Ed. 2d 891 (1984)). In doing so, the Court may rely on its
inquest papers, (ECF Nos. 46-48), Lyda has neither responded        own knowledge of private firm hourly rates. Miele v. N.Y.
nor had any other communication with the Court.                     State Teamsters Conference Pension & Ret. Fund, 831 F.2d
                                                                    407, 409 (2d Cir. 1987).
II. Discussion
                                                                    Fremantle is currently represented in this action by Morgan,
Fremantle seeks to recover attorneys' fees and costs in the
                                                                    Lewis & Bockius LLP ("Morgan Lewis"), an international
total [*4] amount of $166,638. (ECF No. 47 (Def.'s Inquest
                                                                    law firm with twenty-eight offices and more than 2,000 legal
Mem. ("Def.'s Mem.")) at 2). Of this amount, Fremantle
                                                                    professionals.    See     Morgan      Lewis,     About      Us,
attributes $165,356 to attorneys' fees (including paralegal and
                                                                    http://www.morganlewis.com/our-firm/about-us (last visited
filing clerk fees) and $1,282 to costs. (Id. at 4; see also infra
                                                                    June 27, 2016). Earlier in their representation of Fremantle,
note 6).
                                                                    several of the Morgan Lewis attorneys were affiliated with
A. Reasonable Attorneys' Fees                                       Howrey LLP, a now-defunct law firm.1 (Def.'s Mem. at 4).
                                                                    Fremantle seeks to recover fees for a total of two partners and
Pursuant to 35 U.S.C. § 285, in "exceptional" circumstances,        five associates, as well as [*6] paralegals and filing clerks.
a court may award reasonable attorneys' fees to the prevailing      (See ECF No. 48 (Decl. of Charles D. Manice, Esq., dated
party. Computer Docking Station Corp. v. Dell, Inc., 519 F.3d       Dec. 9, 2013 ("Manice Decl.")), Ex. 3 (Attorney Hours
1366, 1379 (Fed. Cir. 2008) (citing Beckman Instruments,            Worked Spreadsheet ("Spreadsheet"))).
Inc. v. LKB Produkter AB, 892 F.2d 1547, 1551 (Fed. Cir.
1989)). Your Honor previously found that this case is               The most highly compensated attorney for whom Fremantle
"exceptional" because, among other factors, the question of         seeks to recover fees is Theresa M. Gillis, a partner with more
infringement was not a close one, the litigation was                than forty years of experience practicing intellectual property
objectively baseless, and Lyda knew of the deficiencies in his      law. (Manice Decl., Ex. 4 ("Attorney Bios") at 2-4).
claims as early as August of 2010 yet continued to prosecute        Fremantle seeks to be reimbursed for Ms. Gillis' time at the
them for several years. (See ECF No. 36 at 4-5). Accordingly,       rate of $765 per hour. (Spreadsheet at 2). The other partner
Fremantle is entitled to its reasonable attorneys' fees.            for whom Fremantle seeks to recover attorneys' fees is Jason
                                                                    C. White. Mr. White has more than fifteen years of
To determine the amount of attorneys' fees to which a party is      experience litigating intellectual property matters. (Attorney
entitled, a court must calculate the "presumptively reasonable      Bios at 5-6). Fremantle seeks to be reimbursed for his time at
fee," often referred to as the "lodestar." Arbor Hill Concerned     the rate of $605 per hour. (Spreadsheet at 2-5). The five
Citizens Neighborhood Ass'n v. Cnty. of Albany, 522 F.3d            associates for whom Fremantle seeks attorneys' fees are
182, 183, 189-90 (2d Cir. 2008). That amount is "the rate a         Mansi H. Shah, Charles D. Manice, Scott D. Sherwin, David
paying client would be willing to pay . . . bear[ing] in mind       N. Patariu, and William Chang. (Spreadsheet at 2-5; Attorney
that a reasonable, paying client wishes to spend the minimum        Bios at 7-15). Fremantle seeks to be reimbursed for these
necessary to litigate the case effectively." Id. at 190; see also   associates' work at varying rates at varying times, ranging
Perdue v. Kenny A. ex rel. Winn, 559 U.S. 542, 552, 130 S.          from $290 to $550 per hour. (Spreadsheet at 2-5). In addition
Ct. 1662, 176 L. Ed. 2d 494 (2010) (noting that the lodestar        to the fees of the partners and associates, Fremantle also [*7]
method is "objective, [*5] . . . cabins the discretion of trial     seeks to recover paralegal fees at rates between $245 and
judges, permits meaningful judicial review, and produces            $260 per hour and filing clerk fees at the rate of $240 per
reasonably predicable results") (internal quotation marks           hour. (Id.).
omitted). Courts calculate the presumptively reasonable fee
by multiplying the reasonable number of hours that the case         In assessing the reasonableness of the hourly rates charged by
requires by the reasonable hourly rates. Millea v. Metro-N.         Fremantle's counsel, the Court may consider the prevailing
R.R. Co., 658 F.3d 154, 166 (2d Cir. 2011).                         market rates "for similar services by lawyers of reasonably
1. Reasonable Hourly Rate                                           comparable skill, experience[,] and reputation." I.B., 336 F.3d

In assessing the reasonableness of an attorney's hourly rate,
                                                                    1 The Court is aware that Howrey LLP was a large, well-regarded
the Court must consider whether "the requested rates are in
                                                                    firm with expertise in the intellectual property area.
               Case 3:14-cv-00956-JBA Document 530 Filed 10/16/19 Page 63 of 135
                                                                                                                          Page 3 of 7
                                                  2016 U.S. Dist. LEXIS 90469, *7

at 80. The Court also may factor into its determination "the           Ms. Gillis' forty years of experience in the field, as well as the
difficulty of the questions involved[,] the skill required to          higher average rates in New York, I find that it is reasonable
handle the problem[,] the time and labor required[,] the               to award Fremantle attorneys' fees for work performed by Ms.
lawyer's experience, ability and reputation[,] the customary           Gillis at the rate of $675 per hour, the seventy-fifth percentile
fee charged by the Bar for similar services[,] and the amount          rate reported for partners in the [*9] New York metropolitan
involved." F.H. Krear & Co. v. Nineteen Named Trustees,                area in 2010. I note that I previously have found a similar rate
810 F.2d 1250, 1263 (2d Cir. 1987) (quoting In re Schaich, 55          appropriate for such an experienced intellectual property
A.D.2d 914, 391 N.Y.S.2d 135, 136 (2d Dep't 1977)). The                partner. See, e.g., OZ Mgm't, 2010 U.S. Dist. LEXIS 138873,
rates that counsel actually charged are, of course, also               2010 WL 5538552, at *3 ($657 hourly rate for chairman of
evidence of what might constitute a reasonable fee. See                firm's intellectual property practice with more than twenty
Crescent Publ'g Grp. v. Playboy Enters., Inc., 246 F.3d 142,           years of experience deemed reasonable).
151 (2d Cir. 2001). Nevertheless, the issue ultimately is not
what well-heeled clients might be willing to pay, but the              The rate of $605 per hour requested by Fremantle for the
"hourly rate at which a client who wished to pay no more than          work performed by Mr. White between 2010 and 2013 is also
necessary would be willing to compensate his attorney" for             somewhat excessive. (See Spreadsheet at 2-5). Mr. White
the services that Morgan Lewis provided. Arbor Hill, 522               graduated from law school in 1996; thus, [*10] when he
F.3d at 192.                                                           began working on this case at its inception in 2010, he had
                                                                       approximately fourteen years of experience. (Attorney Bios at
Assessed in this manner, I find that the hourly billing rates of       5-6). According to the 2011 AIPLA Survey, the nationwide
some of the attorneys involved in this matter require                  average rate in 2010 of a partner with less than fifteen years
downward adjustment. [*8] First, the rate of $765 per hour             of experience was $383, the median was $360, and the
that Fremantle seeks to recover for Ms. Gillis' five hours of          seventy-fifth percentile was $425. (2011 AIPLA Excerpts at
work in 2010 is excessive. (See Spreadsheet at 2). According           4). In Oz Mgm't, however, I awarded a partner five years Mr.
to the 2011 AIPLA Report of the Economic Survey ("AIPLA                White's junior a discounted billing rate of $459 per hour for
Survey"),2 the nationwide average rate in 20103 of a partner           work performed in 2009 and 2010. See 2010 U.S. Dist.
with more than thirty-five years of experience was $524 per            LEXIS 138873, 2010 WL 5538552, at *4. Moreover, that
hour, the median was $550, and the seventy-fifth percentile            partner was at a New York City firm considerably smaller
was $653. (Manice Decl., Ex. 1 ("2011 AIPLA Excerpts") at              than Morgan Lewis. I therefore find that an hourly rate of
4). The 2011 AIPLA Survey also shows that these rates varied           $500 for Mr. White is reasonable for the work that he
according to the location of the private firm, with rates in           performed in 2010 and 2011. Although the 2013 AIPLA
New York being among the highest in comparison to other                shows that rates increased modestly in 2012, (see Manice
metropolitan areas nationwide. (Id.). By this metric, according        Decl., Ex. 2 ("2013 AIPLA Excerpts") at 4), I consider this
to the 2011 AIPLA Survey, the average rate of an intellectual          rate also to be reasonable for work performed by Mr. White in
property partner at a private law firm in the New York                 2012 and 2013. See also Ritchie v. Gano, 756 F. Supp. 2d
metropolitan area was $557 per hour, the median was $590,              581, 583 (S.D.N.Y. 2010) (rates of "$475 to $525 per hour for
and the seventy-fifth percentile was $675. (Id.). Considering          two partners with over twenty years of experience . . . are
                                                                       reasonable in light of the rates normally charged for
                                                                       [copyright and trademark infringement] work in this district");
2 The  AIPLA Survey examines the economic aspects of intellectual      Malletier v. Artex Creative Int'l Corp., 687 F. Supp. 2d 347,
property law, including the average hourly billing rates of partners   360-61 (S.D.N.Y. 2010) (hourly rates between [*11] $475
and associates in private law firms. 2013 Report of the Economic       and $540 deemed "reasonable in light of [attorney's]
Survey,      American       Intellectual    Prop.    Law      Ass'n,   approximately twenty-four years' experience in the practice of
http://www.aipla.org/learningcenter/library/books/econsurvey/2013E     law and the fact that he practices intellectual property law at a
conomicSurvey/Pages/default.aspx (last visited June 27, 2016).
                                                                       large Manhattan law firm"); Yurman Designs, Inc. v. PAJ,
Courts frequently refers to AIPLA surveys when determining
                                                                       Inc., 125 F. Supp. 2d 54, 58 (S.D.N.Y. 2000) (awarding
attorneys' reasonable hourly rates in cases involving intellectual
                                                                       $520.69 per hour for intellectual property partner's time).
property claims. See, e.g., OZ Mgm't LP v. Ozdeal Inv. Consultants,
Inc., No. 09 Civ. 8665 (JGK) (FM), 2010 U.S. Dist. LEXIS 138873,
                                                                       Turning to the associates' rates, Fremantle first requests
2010 WL 5538552, at *3 (S.D.N.Y. Dec. 6, 2010); Takeda Chem.
                                                                       reimbursement for Ms. Shah's work from 2010 to 2013. (See
Indus. Ltd. v. Mylan Labs., Inc., Nos. 03 Civ. 8253 (DLC), 04 Civ.
1966 (DLC), 2007 U.S. Dist. LEXIS 19614, 2007 WL 840368, at *3         Spreadsheet at 2-5). According to Fremantle, Ms. Shah billed
(S.D.N.Y. Mar. 21, 2007).                                              at a rate of $420 per hour in 2010, but at the rate of $370 per
                                                                       hour in succeeding years. (Id.). This anomaly is apparently
3 The 2011 AIPLA Survey reports the hourly billing rates that
                                                                       attributable to the transfer of Fremantle's business and
partners and associates in private law firms earned in 2010.
              Case 3:14-cv-00956-JBA Document 530 Filed 10/16/19 Page 64 of 135
                                                                                                                     Page 4 of 7
                                              2016 U.S. Dist. LEXIS 90469, *11

attorneys from Howrey LLP to Morgan Lewis. Ms. Shah                range for the duration of his work on this case, Fremantle's
graduated from law school in 2006; thus, when she started          requested hourly rate of $290 for Mr. Patariu's work is
working on the case in 2010, she had approximately four            reasonable.
years of experience. (Attorney Bios at 9-10). Fremantle has
only furnished the Court with excerpts from the AIPLA              The last associate for whom Fremantle requests
Surveys for 2011 and 2013. According to the 2011 AIPLA             reimbursement is Mr. Chang, who was billed [*14] at a rate
Survey, the nationwide average rate in 2010 of an associate        of $335 per hour. (Spreadsheet at 4). Mr. Chang graduated
with less than five years of experience was $264, the median       from law school in 2005; thus, when he worked on this case
was $250, and the seventy-fifth percentile was $325. (2011         in 2012, he had approximately seven years of experience.
AIPLA Excerpts at 5). According to the 2013 AIPLA Survey,          (Attorney Bios at 7-8). Mr. Chang was an "appellate
the [*12] nationwide average rate in 2012 of an associate          associate" at Morgan Lewis, not an attorney specializing in
with 5-6 years of experience was $330, the median was $310,        intellectual property law. (Id.). Although the AIPLA average
and the seventy-fifth percentile was $394. (2013 AIPLA             rates therefore are not directly applicable, according to the
Excerpts at 5). Based on these numbers, I find that a blended      2013 AIPLA Survey, the nationwide median rate in 2012 for
rate of $360 is appropriate for all of the work that Ms. Shah      an associate with seven years of experience was $325 and the
performed.                                                         nationwide seventy-fifth percentile rate was $400. (2013
                                                                   AIPLA Excerpts at 5). Viewed through that lens, I find that
Next, Fremantle requests reimbursement for Mr. Manice's            Fremantle's requested hourly rate of $335 for Mr. Chang's
work from 2010 to 2013. (See Spreadsheet at 2-5). According        services is reasonable.
to Fremantle, Mr. Manice billed at a rate of $395 per hour in
2010, $450 per hour in 2011 and 2012, and $550 per hour in         Fremantle also seeks to be reimbursed for a relatively small
2013. (Id.). Since Mr. Manice graduated from law school in         number of hours of paralegal time from 2010 through 2012
2007, when he started working on the case in 2010, he had          and filing clerk time from 2011 through 2013. (Spreadsheet at
approximately three years of experience. (Attorney Bios at         2-5). The paralegal time was billed at $245 per hour in 2010
11). He, of course, became more experienced as this case           and $260 per hour in 2011 and 2012; the filing clerk time was
lingered on. By 2012, according to the 2013 AIPLA Survey,          billed at $240 per hour. (Id.). Fremantle has not provided any
the nationwide average billing rates for an associate with 5-6     information regarding the paralegals' backgrounds, nor has it
years of intellectual property experience was $330, the            attempted to otherwise justify their hourly billing rates. As
median was $310, and the seventy-fifth percentile was $394.        Judge John [*15] F. Keenan noted in a recent decision, a
(2013 AIPLA Excerpts at 5). I note, however, that Mr.              "[r]eview of contemporaneous cases in the Southern District
Manice is an associate in Morgan Lewis' general litigation         of New York . . . suggests that paralegal fees range between
practice, and not an intellectual property specialist. (Attorney   $100 and $280." Tabatznik v. Turner, No. 14 Civ. 8135
Bios at 11.). Thus, I find that a blended [*13] rate of $360 per   (JFK), 2016 U.S. Dist. LEXIS 42972, 2016 WL 1267792, at
hour is reasonable for all of Mr. Manice's work.                   *12 (S.D.N.Y. Mar. 30, 2016) (citing Doe v. Unum Life Ins.
                                                                   Co. of Am., No. 12 Civ. 9327 (LAK) (AJP), 2016 U.S. Dist.
Next, Fremantle requests reimbursement for Mr. Sherwin's           LEXIS 10706, 2016 WL 335867, at *6 (S.D.N.Y. Jan. 28,
work during 2011 and 2012 at a rate of $350 per hour. (See         2016) (approving $200 paralegal rate); Tackney v. WB Imico
Spreadsheet at 3-4). Mr. Sherwin graduated from law school         Lexington Fee, LLC, No. 10 Civ. 2734 (PGG), 2015 U.S.
in 2007, the same year as Mr. Manice. Mr. Sherwin, however,        Dist. LEXIS 32001, 2015 WL 1190096, at *5 (S.D.N.Y. Mar.
has extensive patent experience and an undergraduate               16, 2015) (approving $135 paralegal rate); Genger v. Genger,
engineering degree. (Attorney Bios at 12-13). The $350 per         No. 14 Civ. 5683 (KBF), 2015 U.S. Dist. LEXIS 28813, 2015
hour that Fremantle seeks for his time therefore is eminently      U.S. Dist. LEXIS 28813, 2015 WL 1011718, at *3 (S.D.N.Y.
reasonable.                                                        Mar. 9, 2015) (approving $260-280 paralegal rates even
                                                                   though they "might reflect some degree of largesse"); Sprint
Fremantle also seeks reimbursement for Mr. Patariu's work          Commc'ns Co. v. Chong, No. 13 Civ. 3846 (RA), 2014 U.S.
during 2011 and 2012 at a rate of $290 per hour. (Spreadsheet      Dist. LEXIS 96320, 2014 WL 6611484, at *8 (S.D.N.Y. Nov.
at 3-4). Mr. Patariu graduated from law school in 2009.            21, 2014) (approving $180-205 paralegal rates); Berrian v.
(Attorney Bios at 14-15). Thus, when he started working on         City of N.Y., No. 13 Civ. 1719 (DLC) (DF), 2014 U.S. Dist.
the case in 2011, he had only about two years of experience.       LEXIS 104255, 2014 WL 6611356, at *7 (S.D.N.Y. July 28,
Nevertheless, even in 2012, the nationwide seventy-fifth           2014) (approving $100 paralegal rate)). Within this range, I
percentile rate for an associate with less than five years of      find that an hourly billing rate of $180 per hour is reasonable.
intellectual property experience was $317. (2013 AIPLA
Excerpts at 5). Since Mr. Patariu's experience fell within this    Finally, I note that Fremantle seeks to recover for 1.9 hours of
                 Case 3:14-cv-00956-JBA Document 530 Filed 10/16/19 Page 65 of 135
                                                                                                                            Page 5 of 7
                                                   2016 U.S. Dist. LEXIS 90469, *15

"filing clerk" time. (See Def.'s Mem. at 4; Spreadsheet at 3-5).          memorandum, (Def.'s Mem. at 5), and the unredacted time
The actual invoices indicate that this time was expended by               records, I find that the number of hours expended in this case
someone described as an "administrative paralegal," (see                  was excessive in certain respects. For example, in 2012, after
Manice Decl., Ex. 5 ("Invoices") at 25, 32, 38, 46, 53, 63, 93),          Fremantle's second motion to dismiss had been granted but
and that the time charges for individuals described as filing             before the firm's inquest preparations had begun, (see ECF
and docket clerks are not time for which Fremantle seeks to               Nos. 27, 43), Morgan Lewis attorneys worked on this matter
recover, (see id. at 32, 46). The administrative paralegal's time         for 170 hours (28.2 partner hours and 141.8 associate hours),
should also be allowed at an hourly rate of $180.                         (see Def.'s Mem. at 5). According to Fremantle's inquest
                                                                          memorandum, these 170 hours were devoted to: (a)
In sum, the following table details the requested rates and the           responding to Lyda's two motions for reconsideration, (see
hourly rates which I find [*16] to be reasonable for all of the           Def.'s Mem. at 4), which Fremantle did through relatively
timekeepers:                                                              brief memoranda containing duplicative text, (see ECF Nos.
                                                                          30, 39); and (b) the preparation and filing of reply papers
       Go to table1                                                       regarding Fremantle's motion for attorneys' fees, (see Def.'s
                                                                          Mem. at 4), which again were brief, (see ECF No. 35). Given
2. Hours Reasonably Expended
                                                                          the relatively straightforward nature of both these tasks, I find
Having assessed the reasonableness of Fremantle's requested               that 170 [*18] hours is an excessive amount of time.
hourly rates for attorneys, paralegals, and filing clerks, I now          Similarly, in 2011, Morgan Lewis attorneys worked on this
turn to the reasonableness of the hours expended by                       matter for 92.8 hours (12.8 partner hours and 80 associate
Fremantle's counsel.                                                      hours) that appear to have been devoted almost entirely to
                                                                          preparing and filing Fremantle's second motion to dismiss and
To enable a court to determine the reasonableness of the hours            related reply papers. (See Def.'s Mem. at 5). Lyda's claims,
expended, a party seeking an award of attorneys' fees must                however, had already been dismissed once, and, by
submit contemporaneous time records indicating the number                 Fremantle's own admission, his second amended complaint
of hours expended and the nature of the work done. See Lewis              was not substantially different from its predecessor. (See ECF
v. Coughlin, 801 F.2d 570, 577 (2d Cir. 1986); Puglisi v.                 No. 24 at 3).
Underhill Park Taxpayer Ass'n, 964 F. Supp. 811, 817
(S.D.N.Y. 1997). In keeping with this requirement, Fremantle              In light of these and similar billing concerns, I find [*19] that
initially furnished the Court with redacted copies of its                 it is appropriate to reduce all of Morgan Lewis' time charges
counsel's contemporaneous time records. (See Invoices).                   by twenty percent. See In re "Agent Orange" Product Liab.
Subsequently, at my request, Fremantle provided unredacted                Litig., 818 F.2d 226, 237 (2d Cir. 1987) ("[A]n across-the-
copies of these time records for in camera review.                        board percentage cut[] in hours [is] a practical means of
                                                                          trimming fat from a fee application[.]") (quotation marks and
Fremantle seeks reimbursement for a total of 71.25 partner                citation omitted); Days Inn Worldwide, Inc. v. Amar Hotels,
hours and 314.85 associate hours,4 for a total of 386.1 hours             Inc., No. 05 Civ. 10100 (KMW) (KNF), 2008 U.S. Dist.
of attorney [*17] time. (Def.'s Mem. at 4; see also                       LEXIS 37328, 2008 WL 2485407, at *10 (S.D.N.Y. June 18,
Spreadsheet at 2-5). In addition, Fremantle seeks                         2008) (reducing attorneys' fee by seventy-five percent when
reimbursement for a total of 10.45 hours of paralegal time and            "a substantial amount of work performed . . . was redundant
1.9 hours of filing clerk time.5 (Id.). Having reviewed both              and unnecessarily duplicative"); Lide v. Abbott House, No. 05
Fremantle's explanation of these hours in its inquest                     Civ. 3790 (SAS), 2008 U.S. Dist. LEXIS 13826, 2008 WL
                                                                          495304, at *1-2 (S.D.N.Y. Feb. 25, 2008) (reducing attorney
                                                                          fee award by thirty percent for various reasons, including
                                                                          "excessive and unnecessary hours spent on indisputably
4 In  its inquest memorandum, Fremantle appears to have
                                                                          straightforward tasks").
inadvertently double-counted 0.2 hours of 2013 filing clerk time as
both associate time and filing clerk time. (Compare Def.'s Mem. at 4,     After making this adjustment, Fremantle is entitled to recover
with Spreadsheet at 5). The total associate hours claimed therefore is
                                                                          a total of $117,936 as its reasonable attorneys' fees in this
314.85, not 315.05 as Fremantle suggests.
                                                                          case. The following chart explains how this amount was
5I calculated the total of 1.9 hours of filing clerk time by adding the   determined:
hours in each relevant year in the spreadsheet provided by
Fremantle. (See Spreadsheet at 3-5). Although Fremantle separately
                                                                             Go to table2
accounted for filing clerk time in this spreadsheet, in its inquest
memorandum, this time was folded into an "other costs/fees"               B. Costs
category. See also infra note 6.
                Case 3:14-cv-00956-JBA Document 530 Filed 10/16/19 Page 66 of 135
                                                                                                                            Page 6 of 7
                                                    2016 U.S. Dist. LEXIS 90469, *19

In addition to attorneys' fees, Fremantle seeks to recover                 Judge Batts. Failure to file these [*22] timely objections will
$1,282 in costs from 2010 through 2012. (See Spreadsheet at                result in a waiver of those objections for purposes of appeal.
2-4).6 However, Fremantle has provided invoices totaling                   See Thomas v. Arn, 474 U.S. 140, 106 S. Ct. 466, 88 L. Ed.
only $809.09. (See Invoices at 8, 13, 17, 26, 33, 47, 54, 64,              2d 435 (1985); 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 6(a),
71, 95). These invoices reflect expenditures for court filing              6(d), 72(b).
fees, reproduction, computer-assisted research, and postage.
(Id.). For the remaining $472.91 claimed, Fremantle has                    Dated: New York, New York
provided no supporting documentation of the charges other
                                                                           July 11, 2016
than their amounts and the months incurred. (See Spreadsheet
at 2-4). It therefore is impossible to determine what these                /s/ Frank Maas
charges were for and whether they are reimbursable.
Furthermore, I decline to award the $40 in documented costs                FRANK MAAS
attributable to Mr. White's pro hac vice admission, because it
was Fremantle's choice to retain non-local counsel. See                    United            States           Magistrate            Judge
Access 4 All, Inc. v. 135 W. Sunrise Realty Corp., No. 06
Civ. 5487 (AKT), 2008 U.S. Dist. LEXIS 91674, 2008 WL
4453221, at *11 (E.D.N.Y. Sept. 30, 2008) ("It is within the
Court's discretion whether to award attorney's fees for a pro
hac vice motion."); Harty v. Par Builders, Inc., No. 12 Civ.
2246 (CS), 2016 U.S. Dist. LEXIS 18520, 2016 WL 616397,
at *5 (S.D.N.Y. Feb. 16, 2016) (declining to award pro hac
vice costs because "the decision not to use counsel already
admitted in this District was entirely up to [the p]laintiff, and
[the d]efendant need not pay for that choice"). Fremantle
consequently is entitled only to costs in the amount of
$769.09. [*21]
III. Conclusion

For the forgoing reasons, I recommend that Fremantle be
awarded attorneys' fees in the amount of $117,936, plus costs
in the amount of $769.09, for a total of $118,705.09.
IV. Notice of Procedure For Filing Objections to This Report
and Recommendation

The parties shall have fourteen days from the service of this
Report and Recommendation to file written objections
pursuant to 28 U.S.C. § 636(b)(1) and Rule 72(b) of the
Federal Rules of Civil Procedure. See also Fed. R. Civ. P. 6(a)
and (d). Any such objections shall be filed with the Clerk of
the Court, with courtesy copies delivered to the chambers of
the Honorable Deborah A. Batts, to my chambers at the
United States Courthouse, 500 Pearl Street, New York, New
York 10007, and to any opposing parties. See 28 U.S.C. §
636(b) (1); Fed. R. Civ. P. 6(a), 6(d), 72(b). Any requests for
an extension of time for filing objections must be directed to


6 Inits inquest papers, Fremantle requests a total of $1,738 in "other
costs/fees," (see Def.'s Mem. at 4), which, upon closer examination,
represents the sum of the "filing clerk" columns and the "other fees"
columns in the supporting spreadsheet, (see Spreadsheet at 2-5). In
the alternative, subtracting the $456 attributable to filing clerk fees,
(see id.), from $1,738 also yields $1,282 in requested costs.
             Case 3:14-cv-00956-JBA Document 530 Filed 10/16/19 Page 67 of 135
                                                                                            Page 7 of 7
                                           2016 U.S. Dist. LEXIS 90469, *22

Table1 (Return to related document text)
          Timekeeper                 Requested Rate      Adjusted Rate
      Ms. Gillis (partner)                $765               $675
      Mr. White (partner)                 $605               $500
      Ms. Shah (associate)             $420/$370             $360
     Mr. Manice (associate)          $395/$450/$550          $360
     Mr. Sherwin (associate)              $350               $350
     Mr. Patariu (associate)              $290               $290
     Mr. Chang (associate)                $335               $335
           Paralegals                  $245/$260             $180
          Filing clerks                   $240               $180

Table1 (Return to related document text)


Table2 (Return to related document text)
          Timekeeper               Hours     Adjusted Rate      Total     Adjusted Total
      Ms. Gillis (partner)            5          $675           $3,375      $2,700.00
      Mr. White (partner)          66.25         $500          $33,125     $26,500.00
      Ms. Shah (associate)         189.4         $360          $68,184     $54,547.20
     Mr. Manice (associate)        47.55         $360          $17,118     $13,694.40
     Mr. Sherwin (associate)        10.4         $350           $3,640      $2,912.00
     Mr. Patariu (associate)        64.3         $290          $18,647     $14,917.60
     Mr. Chang (associate)           3.2         $335           $1,072       $857.60
           Paralegals              [*20]         $180           $1,917      $1,533.60
                                   10.65
          Filing clerks              1.9         $180            $342           $273.60
            TOTAL                                              $147,420       $117,936.00

Table2 (Return to related document text)


  End of Document
              Case 3:14-cv-00956-JBA Document 530 Filed 10/16/19 Page 68 of 135




                                                   Mento v. Donahoe
                                United States District Court for the Western District of New York
                                     February 14, 2012, Decided; February 15, 2012, Filed
                                                           08-CV-74S

Reporter
2012 U.S. Dist. LEXIS 19197 *

THERESE M. MENTO, Plaintiff, v. PATRICK R.                         3. Judge Scott's "Confidentiality Agreement and Protective
DONAHOE, POSTMASTER GENERAL, Defendant.                            Order" states that the parties have stipulated and agreed that
                                                                   "Defendant will not disclose to the public or to other
Subsequent History: Summary judgment granted, in part,             employees, [*2] any and all information obtained by
summary judgment denied, in part by Mento v. Potter, 2012          Defendant concerning Plaintiff's medical condition and/or
U.S. Dist. LEXIS 73319 (W.D.N.Y., May 21, 2012)                    psychological condition and/or financial circumstances,
                                                                   including but not limited to, medical, psychiatric,
Prior History: Mento v. Potter, 2011 U.S. Dist. LEXIS
                                                                   psychological and/or counseling records, employment
77455 (W.D.N.Y., July 18, 2011)
                                                                   records, personnel records, and financial records." (Docket
                                                                   No. 22, ¶ 1.) However, the order goes on to state that
Counsel: [*1] For Therese M. Mento, Plaintiff: Josephine A.
                                                                   "[n]othing contained in this Agreement and Order . . . shall
Greco, LEAD ATTORNEY, Duane D. Schoonmaker, Greco
                                                                   operate as an admission by the parties that any particular
Trapp, PLLC, Buffalo, NY.
                                                                   document or information is, or is not, confidential." (Docket
For John E. Potter, Postmaster General, Defendant: Lynn S.         No. 22, ¶ 6.) Further, "[n]othing in this Agreement and Order
Edelman, LEAD ATTORNEY, Michael S. Cerrone, LEAD                   shall affect the admissibility, or non-admissibility, of
ATTORNEY, U.S. Attorney's Office, Buffalo, NY.                     documents or other evidence at trial." (Docket No. 22, ¶ 7.)
                                                                   Indeed, documents designated as confidential by either party
Judges: WILLIAM M. SKRETNY, Chief United States                    may still be offered into evidence in open court, unless an
District Judge.                                                    appropriate protective order is first sought. (Id.)

Opinion by: WILLIAM M. SKRETNY                                     4. Local Rule 5.3(a) provides that there is a presumption in
                                                                   favor of making documents accessible to the public. This
Opinion                                                            presumption is only overcome upon a "substantial showing"
                                                                   that restricting access is necessary. "In most cases, a judge
                                                                   must carefully and skeptically review sealing requests to
                                                                   insure [*3] that there really is an extraordinary circumstance
ORDER                                                              or compelling need." In re Orion Pictures Corp., 21 F.3d 24,
                                                                   27 (2d Cir. 1994). This typically involves a careful review of
1. On February 13, 2012, Defendant filed a Motion to Seal          each document a party wishes to file under seal. See City of
Document. (Docket No. 74.) Specifically, Defendant requests        Hartford v. Chase, 942 F.2d 130, 137 (2d Cir. 1991) (Pratt, J.,
permission to file his Motion for Summary Judgment,                concurring) (observing that without careful document-by-
consisting of a 42-page Declaration, 27 Exhibits to that           document review, "a sealing order represents little more than
Declaration, a 29-page Statement of Undisputed Facts, and a        an imprimatur reflexively placed on determinations that have
24-page Memorandum of Law, under seal.                             been made by the parties"). A blanket sealing order is rarely,
                                                                   if ever appropriate. Rossi v. West Bd. of Educ., No.
2. Defendant's Motion to Seal Document is premised on the          3:03CV1247, 2005 U.S. Dist. LEXIS 6086, 2005 WL 839661,
belief that redacting the private information contained in these   at *1 (D. Conn. Apr. 8, 2005).
documents would be impractical, and filing it under seal is
necessary to comply with a Protective Order, dated August          5. In the present case, Defendant has only stated that redacting
13, 2009, signed by the Honorable Hugh B. Scott, United            the private information in the documents sought to be sealed
States Magistrate Judge. (Docket No. 22.)                          would be "impractical." Defendant has made no effort to
              Case 3:14-cv-00956-JBA Document 530 Filed 10/16/19 Page 69 of 135
                                                                                  Page 2 of 2
                                            2012 U.S. Dist. LEXIS 19197, *3

identify specific documents to be sealed, but has instead
proposed to seal every document attached to his Motion for
Summary Judgment. No attempt to redact any of the
voluminous submissions has been made. Moreover, Judge
Scott's Order in no way precludes admission of any of the
information contained in these exhibits at open trial.

6. Given what this Court can only [*4] describe as a blanket
attempt to seal hundreds of pages worth of documents without
any attempt having been made at differentiating between
those that should be sealed and those that can be safely
redacted, this Court finds that Defendant's motion should be
denied.

Accordingly, IT HEREBY IS ORDERED, that Defendant's
Motion to Seal Document (Docket No. 74) is DENIED.

SO ORDERED.

Dated: February 14, 2012

Buffalo, New York

/s/ William M. Skretny

WILLIAM M. SKRETNY

Chief Judge

United States District Court


  End of Document
             Case 3:14-cv-00956-JBA Document 530 Filed 10/16/19 Page 70 of 135




                                                 Nash v. Life Ins. Co.
                              United States District Court for the Southern District of California
                                        May 18, 2010, Decided; May 18, 2010, Filed
                                              CASE NO. 08cv893 WQH (RBB)

Reporter
2010 U.S. Dist. LEXIS 50089 *; 2010 WL 2044935

TODD NASH, Plaintiff, vs. LIFE INSURANCE COMPANY                 Pursuant to Federal Rule of Civil Procedure 5.2(a),
OF NORTH AMERICA, an Illinois corporation; LONG
TERM DISABILITY INSURANCE PLAN FOR                                    Unless the court orders otherwise, in an electronic or
ADMINISTAFF OF TEXAS INC. AND PARTICIPATING                           paper filing with the court that contains an individual's
COMPANIES a group of welfare benefits plans under                     social-security number, taxpayer-identification number,
ERISA, Defendants.                                                    or birth date, the name of an individual known to be a
                                                                      minor, or a financial-account [*2] number, a party or
Subsequent History: Findings of fact/conclusions of law at            nonparty making the filing may include only:
Nash v. Life Ins. Co. of N. Am., 2010 U.S. Dist. LEXIS                (1) the last four digits of the social-security number and
134024 (S.D. Cal., Dec. 9, 2010)                                      taxpayer-identification number;
                                                                      (2) the year of the individual's birth;
Counsel: [*1] For Todd Nash, an individual, Plaintiff: Susan          (3) the minor's initials; and
Lee Horner, LEAD ATTORNEY, Miller Monson Peshel                       (4) the last four digits of the financial-account number.
Polacek and Hoshaw, San Diego, CA.
                                                                 Pursuant to Federal Rule of Civil Procedure 5.2(d), a court
For Life Insurance Company of North America, an Illinois
                                                                 "may order that a filing be made under seal without
corporation, Group Long Term Disability Insurance Plan for
                                                                 redaction." However, even if a court orders an undredacted
Administaff of Texas Inc. and Participating Companies, a
                                                                 version filed under seal, it may subsequently "order the
group of welfare benefits plan under ERISA, Defendants:
                                                                 person who made the filing to file a redacted version for the
Russell H. Birner, LEAD ATTORNEY, Wilson Elser
                                                                 public record." Id.
Moskowitz Edeman & Dicker, Los Angeles, CA.
                                                                 "Historically, courts have recognized a 'general right to
Judges: WILLIAM Q. HAYES, UNITED STATES                          inspect and copy public records and documents, including
DISTRICT JUDGE.                                                  judicial records and documents.'" Kamakana v. City and
                                                                 County of Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006)
Opinion by: WILLIAM Q. HAYES
                                                                 (quoting Nixon v. Warner Communs., Inc., 435 U.S. 589, 597,
                                                                 & n.7, 98 S. Ct. 1306, 55 L. Ed. 2d 570 & n.7 (1978)). Except
Opinion                                                          for documents that are traditionally kept secret, there is "a
                                                                 strong presumption in favor of access to court records." Foltz
                                                                 v. State Farm Mut. Auto. Ins. Co., 331 F.3d 1122, 1135 (9th
                                                                 Cir. 2003); see also Kamakana, 447 F.3d at 1178-79. "A party
ORDER                                                            seeking to seal a judicial record then bears the burden of
                                                                 overcoming [*3] this strong presumption by meeting the
HAYES, Judge:
                                                                 compelling reasons standard. That is, the party must articulate
The matter before the Court is the Joint Motion to Manually      compelling reasons supported by specific factual findings, . . .
File Unredacted Administrative Record Under Seal. (Doc. #        that outweigh the general history of access and the public
51). The parties contend redacting social security numbers,      policies favoring disclosure, such as the public interest in
dates of birth, the names of minor children, and financial       understanding the judicial process." Kamakana, 447 F.3d at
account numbers from the administrative record is                1178-79 (citations and quotation marks omitted). The
"impracticable" because the record is "approximately 4,500       presumed right to access to court proceedings and documents
pages" long. Id. at 2.                                           can be overcome "only be an overriding right or interest
              Case 3:14-cv-00956-JBA Document 530 Filed 10/16/19 Page 71 of 135
                                                                                  Page 2 of 2
                                              2010 U.S. Dist. LEXIS 50089, *3

'based on findings that closure is essential to preserve higher
values and is narrowly tailored to serve that interest.'"
Oregonian Publishing Co. v. United States District Court,
920 F.2d 1462, 1465 (9th Cir. 1990) (quoting Press-
Enterprise Co. v. Superior Court, 464 U.S. 501, 510, 104 S.
Ct. 819, 78 L. Ed. 2d 629 (1985)).

In order to seal the administrative record in this case, as
opposed to simply redacting the portions which must be
redacted pursuant to Federal Rule of Civil Procedure 5.2(a),
the parties must satisfy the "compelling reason" standard
established by Foltz and Kamakana. See Foltz, 331 F.3d at
1135; Kamakana, 447 F.3d at 1178-79. The parties' motion is
solely based on the difficulty of redacting [*4] 4,500 pages of
documents, a task which they contend is "impracticable." The
work of redacting these documents is not a "compelling
reason" to override the public's right of access to court
records. While it may be burdensome for the parties to
comply with Federal Rule of Civil Procedure 5.2, the Court
finds that any burden to the parties does not overcome the
"strong presumption in favor of access to court records." See
Kamakana, 447 F.3d at 1178-79.

IT IS HEREBY ORDERED THAT the Joint Motion to
Manually File Unredacted Administrative Record Under Seal
is DENIED. (Doc. # 51).

DATED: 5/18/10

/s/ William Q. Hayes

WILLIAM Q. HAYES

UNITED STATES DISTRICT JUDGE


  End of Document
              Case 3:14-cv-00956-JBA Document 530 Filed 10/16/19 Page 72 of 135




                                          Plainville Bd. of Educ. v. R.N.
                                   United States District Court for the District of Connecticut
                                          June 26, 2009, Decided; June 26, 2009, Filed
                                                 CASE NO. 3:09CV241 (RNC)

Reporter
2009 U.S. Dist. LEXIS 54197 *; 2009 WL 1870866
                                                                   seeks leave to file the administrative record under seal. 1 It
PLAINVILLE BOARD OF ED., Plaintiff, v. R.N.,
                                                                   estimates that "over 95% of the Administrative Record-
Defendant.
                                                                    [*2] consisting of thousands of pages of documents--
Subsequent History: Motion granted by, in part, Motion             contains the name and/or other personal information of the
denied by, in part Plainville Bd. of Educ. v. R.N., 2009 U.S.      Defendant, R.N., which would enable the public to ascertain
Dist. LEXIS 61693 (D. Conn., July 10, 2009)                        R.N.'s identity." (Def's Mem., doc. # 1702 at 2.) In addition,
                                                                   the administrative record includes confidential health
Counsel: [*1] For Plainville Bd of Ed, Plaintiff, Counter          information. The plaintiff argues that its obligation to protect
Defendant: Joshua L. Jackson, Nicole Alexandra Bernabo,            the confidentiality of the records, combined with the burden
LEAD ATTORNEYS, Robinson & Cole-Htfd, Hartford, CT;                and cost of redacting these thousands of pages, justifies
Linda L. Morkan, LEAD ATTORNEY, Robinson & Cole,                   sealing them. 2 The defendant, whose records are at issue,
Hartford, CT.                                                      opposes sealing, arguing that the records should instead be
                                                                   redacted. The parties appear to be in agreement as to which
For R. N., by his Mrs. HS & next friends, Mr. & Mrs. H.,           information requires protection.
Defendant, Counter Claimant: Piper A. Paul, LEAD
ATTORNEY, Law Office of Piper A. Paul, LLC, Norwalk,               Local Rule 5(e)(3) provides that an order sealing a judicial
CT.                                                                document "shall include particularized findings demonstrating
                                                                   that sealing is [*3] supported by clear and compelling reasons
Judges: Donna F. Martinez, United States Magistrate Judge.         and is narrowly tailored to serve those reasons." See also
                                                                   Lugosch v. Pyramid Co., 435 F.3d 110, 124 (2d Cir.
Opinion by: Donna F. Martinez                                      2006)(because of the presumption of public access to legal
                                                                   documents, sealing orders to protect competing interests such
Opinion                                                            as privacy of medical records must be "narrowly tailored" to
                                                                   achieve those aims). The plaintiff does not meet its burden of
                                                                   providing clear and compelling reasons for sealing. The court
                                                                   recognizes the defendant's privacy interest in maintaining his
RULING ON EMERGENCY MOTIONS TO SEAL                                anonymity and in preserving the confidentiality of his medical
                                                                   records, and the plaintiff's obligation to protect those privacy
This is an action brought under the Individuals with               interests. However, in the absence of clear and compelling
Disabilities Education Act ("IDEA"), 20 U.S.C. §1400, et           reasons for sealing the entire record, such sealing is not the
seq., regarding a public school student with disabilities. The     "narrowly tailored" approach required by the local rule or the
court has previously granted leave for the student and his         Second Circuit. Therefore, the plaintiff is ordered to redact
parents to be referred to by fictional names in order to protect   the record.
the student's privacy. Pending before the court are the
plaintiff's Emergency Motion to Seal Administrative Record
(doc. # 18) and Emergency Motion to Seal Supplemental              1 Pursuant to the IDEA statute, in this type of action, the court "shall
Exhibits A-H (doc. # 19).                                          receive the records of the administrative proceedings." 20 U.S.C. §
                                                                   1415(i)(2)(C)(i).
The parties' summary judgment motions are due soon. The
                                                                   2 The  plaintiff contends that it could take as much as 100 hours to
plaintiff school board, in preparation for filing its motion,
                                                                   fully and accurately redact the record. It also points to the risk that
                                                                   sensitive information might inadvertently be overlooked during the
                                                                   redaction process.
                 Case 3:14-cv-00956-JBA Document 530 Filed 10/16/19 Page 73 of 135
                                                                                     Page 2 of 2
                                              2009 U.S. Dist. LEXIS 54197, *3

The plaintiff also moves to seal several documents that were
attached as exhibits to its Motion to Submit Additional
Evidence (doc. # 16). The documents were partially redacted,
but it was later discovered that some confidential information
was not redacted. The exhibits at issue are relatively
 [*4] short, and they have been sealed by the clerk's office on
a temporary basis.

The motion is granted in part and denied in part. The exhibits
to doc. # 16 shall remain sealed. However, if leave is granted
for the documents to be filed in support of the plaintiff's
Motion for Summary Judgment, the plaintiff shall not file
them under seal but shall instead fully redact them.

SO ORDERED at Hartford, Connecticut this 26th day of
June, 2009.

/s/

Donna F. Martinez

United States Magistrate Judge


      End of Document
              Case 3:14-cv-00956-JBA Document 530 Filed 10/16/19 Page 74 of 135




                            Rahman v. Smith & Wollensky Rest. Group, Inc.
                                United States District Court for the Southern District of New York
                                           May 24, 2007, Decided ; May 24, 2007, Filed
                                                     06 Civ. 6198 (LAK) (JCF)

Reporter
2007 U.S. Dist. LEXIS 37642 *; 2007 WL 1521117
                                                                    documents sought by the plaintiff, including documents
MOHAMMED MUHIBUR RAHMAN, individually and on
                                                                    withheld on the basis of privilege, still had to be produced
behalf of all others similarly situated, Plaintiff, -against- THE
                                                                    insofar as they were relevant to damages or class certification.
SMITH & WOLLENSKY RESTAURANT GROUP, INC.,
SMITH & WOLLENSKY OPERATING CORP., and PARK
                                                                    Outcome
AVENUE CAFE, Defendants.
                                                                    Plaintiff's motion was granted, and defendants were precluded
                                                                    from contesting liability with respect to plaintiff's individual
Subsequent History: Costs and fees proceeding at, Sanctions
                                                                    claims. The documents requested by plaintiff needed to be
allowed by Rahman v. Smith & Wollensky Rest. Group, Inc.,
                                                                    produced only insofar as they were relevant to damages or
2008 U.S. Dist. LEXIS 741 (S.D.N.Y., Jan. 7, 2008)
                                                                    class certification. Defendants' motion to compel was granted
                                                                    in part and denied in part.
Case Summary
                                                                    Counsel: [*1] For Mohammed Muhibur Rahman,
                                                                    individually and on behalf of all others similarly situated,
Procedural Posture                                                  Plaintiff: Krishnan Shanker Chittur, LEAD ATTORNEY,
Plaintiff worked as a waiter for defendant restaurant group.        Chittur & associates, P.C., New York, NY.
Plaintiff brought a class action, alleging defendants
discriminated against Muslim employees and employees of             For The Smith & Wollensky Restaurant Group, Inc., Smith &
South Asian descent. In a discovery dispute, plaintiff moved        Wollensky Operating Corp., Park Avenue Cafe, Defendants:
for sanctions a second time, alleging that defendants did not       Christina L. Feege, LEAD ATTORNEY, Elena Paraskevas-
comply with the court's order. Plaintiff sought an order            Thandani, Littler Mendelson, P.C., New York, NY.
precluding defendants from contesting liability. Defendants in
turn filed a motion to compel.                                      Judges: JAMES C. FRANCIS IV, UNITED STATES
                                                                    MAGISTRATE JUDGE.
Overview
Defendants' revised responses indicated that they had               Opinion by: JAMES C. FRANCIS IV
withheld a number of documents on the basis of privilege
despite the fact that the court previously found that the           Opinion
defendants had waived all objections to the plaintiff's
requests. Nevertheless, defendants claimed, without citing
case law, that assertions of privilege were not "objections"
and therefore had not been waived. The court found this             MEMORANDUM AND ORDER
argument meritless, noting that it was well established that
failure to provide a privilege log in a timely manner could         JAMES C. FRANCIS IV
result in waiver of objections on the basis of privilege. Having
                                                                    UNITED STATES MAGISTRATE JUDGE
waived any objections, defendants were required to produce
all responsive documents by December 20, 2006. They failed          The plaintiff in this putative class action, Mohammed
to do so, and defendants now had to be precluded from               Muhibur Rahman, alleges that the defendants discriminated
contesting liability. Because no class had been certified,          against him and other similarly situated employees on the
defendants were precluded from contesting liability only with       basis of race, color, religion, and national origin. At issue here
respect to plaintiff's individual claims. Although defendants'      are a number of discovery disputes. The plaintiff claims that
liability for plaintiff's claims were no longer at issue, the       the defendants did not comply with an order entered by the
               Case 3:14-cv-00956-JBA Document 530 Filed 10/16/19 Page 75 of 135
                                                                                                                        Page 2 of 10
                                                  2007 U.S. Dist. LEXIS 37642, *1

Honorable Lewis A. Kaplan, U.S.D.J., on December 13, 2006              requests on December 8, 2006. (Order at 1). The plaintiff then
(the "Order"), and has moved to preclude them from                     made a motion for sanctions pursuant to Rule 37, alleging that
contesting liability. For the reasons set forth below, the             the defendants had failed to provide a privilege log and had
plaintiff's motion is granted, and the defendants are precluded        improperly asserted objections to the requests despite having
from contesting liability with respect [*2] to Mr. Rahman's            been ordered to produce all responsive documents. In its
individual claims. Accordingly, the defendants are not                 Order dated December 13, 2006, the Court agreed:
required to produce documents that are relevant only to those               The defendants' failure to respond to plaintiff's document
claims, but are required to produce documents that are                      request, which was served on October 19, within thirty
relevant to damages or class certification. The defendants in               days waived all objections to the request. . . . That is why
turn have moved to compel the plaintiff to respond to                       the December 1 order required production of the
interrogatories and to produce requested documents. Their                   requested documents, not simply the service of a
motion is granted in part and denied in part.                               response to the document request. Accordingly,
                                                                            plaintiff's motion is granted to the extent that defendants
                                                                            shall produce all of the documents requested by plaintiff
Background                                                                  no later than December 20, 2006 absent [which]
                                                                            defendants shall be precluded from contesting liability in
Defendant Smith & Wollensky Restaurant Group owns and                       this action.
operates sixteen restaurants in major cities across the United         (Order at 2).
States, including defendant Park Avenue Cafe, a restaurant in
New York City. 1 (Complaint, PP 5-6). Mr. Rahman, who                  On December 28, 2006, the defendants served their Rule
worked as a waiter at Park Avenue Cafe from 1998 until his             26(a) mandatory disclosures, and on December 20, 2006
termination in 2005, brings this action on behalf of a                 served "Revised Responses" to the plaintiff's document
purported class comprised of "all past, present, and future            requests. (Defendants' Rule 26(a) Initial [*5] Disclosures,
employees of defendants that are Muslims, non-whites, and/or           attached as Exh. D to Affirmation of Christina L. Feege dated
of South Asian descent." (Complaint, PP 9, 23). The                    Jan. 4, 2007 ("Feege 1/4/07 Aff."); Defendants' Revised
Complaint, filed on August 15, 2006, alleges that the                  Responses to Plaintiff's First Set of Requests for Documents
defendants discriminated against Muslim employees and                  ("Revised Responses"), attached to Chittur 12/26/06 Aff.). In
employees of South Asian descent "with respect to job                  their Revised Responses, the defendants asserted numerous
assignment, compensation and other terms or conditions of              objections and indicated that, with the exception of
employment, and/or by creating [*3] a racially-hostile and             documents they considered to be privileged, responsive
abusive climate, and/or unlawfully or discriminatorily                 documents had been produced or would be produced by
terminating employees on false pretenses." (Complaint, P 21).          December 29, 2006. (Revised Responses at 1-9). The plaintiff
                                                                       filed the instant motion for sanctions on December 26, 2006,
The defendants filed their Answer on September 29, 2006.               alleging that the defendants had once again improperly
The plaintiff served document requests on October 19, 2006.            asserted objections and had failed to produce all responsive
(Affirmation of Krishnan Chittur dated Dec. 26, 2006                   documents. The plaintiff asks that, consistent with the
("Chittur 12/26/06 Aff."), P 4). At that time, the defendants          language of the Order, the defendants be precluded from
had not made their Rule 26(a)(1) initial disclosures. 2 (Chittur       contesting liability in this action.
12/26/06 Aff., P 3). The defendants did not respond to the
plaintiff's document requests, and on November 27, 2006 the            The defendants served their first set of document requests and
plaintiff moved to compel the defendants to respond and to             interrogatories on January 18, 2007. (Declaration of Christina
make their initial disclosures. (Chittur 12/26/06 Aff., P 5). On       L. Feege dated March 13, 2007 ("Feege 3/13/07 Decl."), P 5).
December 1, 2006, the Court ordered the defendants to make             The plaintiff objected to a number of the defendants'
Rule 26(a)(1) disclosures and to produce the requested                 document requests and interrogatories, and on March 13,
documents on or before December 8, 2006.                               2007, the defendants filed a motion to compel.

[*4] The defendants responded to the plaintiff's document               [*6] On January 25, 2007, the plaintiff served a second set of
                                                                       document requests, requests for admissions, and notices of
                                                                       Rule 30(b)(6) depositions. (Letter of Krishnan Chittur dated
1 Defendant
                                                                       March 30, 2007 ("Chittur 3/30/07 Letter") at 1). On March
           Smith & Wollensky Operating Corp. operates Smith &
                                                                       30, 2007, Mr. Rahman submitted a letter to the Court
Wollensky Restaurant Group. (Complaint, P 4).
                                                                       contending that the defendants had failed to adequately
2 Rule 26(a) requires parties to produce certain information without   respond to these requests and had improperly objected to the
awaiting a discovery request.
              Case 3:14-cv-00956-JBA Document 530 Filed 10/16/19 Page 76 of 135
                                                                                                                      Page 3 of 10
                                               2007 U.S. Dist. LEXIS 37642, *6

noticed depositions. (Chittur 3/30/07 Letter at 1-2). The letter    documents withheld on the basis of privilege, must still be
does not seek any specific relief aside from the sanctions          produced insofar as they are relevant to damages or class
sought in the plaintiff's earlier motion.                           certification.

                                                                    The plaintiff maintains that the defendants have thus far
Discussion                                                          refused to produce discovery relevant to the class claims.
                                                                    (Chittur 3/30/07 Letter at 1-2). The defendants contend that
A. Plaintiff's Motion for Sanctions                                 the plaintiff cannot succeed in obtaining certification of the
1. Waiver                                                           proposed class. (Letter of Christina L. Feege dated April 4,
                                                                    2007 ("Feege 4/4/07 Letter") at 2-3). However, the defendants
The defendants' Revised Responses indicate that they have           may not refuse to produce discovery relevant to class
withheld a number of documents on the basis of privilege            certification on that basis. In order to obtain certification of
despite the fact that the Court previously found that the           the class, the plaintiff must demonstrate, pursuant to Rule
defendants had waived all objections to the plaintiff's             23(a) of the Federal Rules of Civil Procedure [*9] , that
requests. The Order clearly states that "[t]he defendants'                (1) the class is so numerous that joinder of all members
failure to respond to plaintiff's document request, which was             is impracticable, (2) there are questions of law or fact
served on October 19, within thirty days waived all objections            common to the class, (3) the claims or defenses of the
to the request." (Order at 2). The Court cited Eldaghar v. City           representative parties are typical of the claims or
of N.Y. Dep't of Citywide Admin. Servs., No. 02 Civ. 9151,                defenses of the class, and (4) the representative parties
2003 U.S. Dist. LEXIS 19247, 2003 WL 22455224 (S.D.N.Y.                   will fairly and adequately protect the interests of the
Oct. 28, 2003), [*7] which states:                                        class.
      Given the absence of a valid explanation for the
      defendant's failure to serve its objections in a timely       Pre-certification discovery is often necessary in order to
      manner, . . . a finding of waiver is appropriate. Any other   provide the court with sufficient information to determine
      result would ignore the time limits set forth in the          whether certification is appropriate. See Sirota v. Solitron
      Federal Rules of Civil Procedure, contribute further to       Devices, Inc., 673 F.2d 566, 571 (2d Cir. 1982) ("[T]here can
      the delay in resolving cases and effectively turn Article     be no doubt that it is proper for a district court, prior to
      V of the Federal Rules of Civil Procedure from a              certification of a class, to allow discovery and to conduct
      structure of well-defined rights and obligations to a         hearings to determine whether the prerequisites of Rule 23 are
      system of suggested, but non-binding, guidelines.             satisfied."); Calabrese v. CSC Holdings, Inc., No. 02-CV-
2003 U.S. Dist. LEXIS 19247, [WL] at *1.                            5171, 2007 U.S. Dist. LEXIS 16059, 2007 WL 749690, at *5
                                                                    (March 7, 2007) (citing In re Initial Public Offering Securities
The defendants nevertheless claim, without citing case law,         Litigation, 472 F.3d 24, 41 (2d Cir. 2006)) (noting that before
that assertions of privilege are not "objections" and therefore     deciding whether to certify class, "district court is required to
have not been waived. (Feege 1/4/07 Aff., P 5). This                be sure that enough pre-certification discovery is provided so
argument lacks merit. It is well established that failure to        that it is satisfied [*10] that each Rule 23 requirement has
provide a privilege log in a timely manner may result in            been met"). "The discovery permitted must be sufficiently
waiver of objections on the basis of privilege. See, e.g., Lopez    broad in order that the plaintiffs have a realistic opportunity to
v. City of New York, No. 05-CV-3624, 2007 U.S. Dist. LEXIS          meet [the Rule 23(a)] requirements; at the same time, the
19694, 2007 WL 869590, at *3 (E.D.N.Y. March 20, 2007)              defendant must be protected from discovery which is overly
(collecting cases); FG Hemisphere Assocs., L.L.C. v.                burdensome, irrelevant, or which invades privileged or
Republique du Congo, No. 01 Civ. 8700, 2005 U.S. Dist.              confidential areas." National Organization for Women,
LEXIS 3523, 2005 WL 545218, at *6 (S.D.N.Y. March 8,                Farmington Valley Chapter v. Sperry, 88 F.R.D. 272, 276-77
2005) (collecting cases).                                           (D. Conn. 1980).

 [*8] Having waived any objections, the defendants were             By contrast, pre-certification discovery on the merits of the
required to produce all responsive documents by December            class claims is generally inappropriate. See Calabrese, 2007
20, 2006. They failed to do so, and must now be precluded           U>S. Dist. LEXIS 16059, [WL] at *5 (noting that discovery
from contesting liability. Because no class has been certified,     should be limited so that Rule 23 hearing does not "'extend
the defendants are precluded from contesting liability only         into a protracted mini-trial of substantial portions of the
with respect to Mr. Rahman's individual claims. Although the        underlying litigation'" (quoting In re Initial Public Offering,
defendants' liability for Mr. Rahman's claims is no longer at       471 F.3d at 41)). Barring other objections, the defendants
issue, the documents sought by the plaintiff, including             must therefore produce requested discovery to the extent that
              Case 3:14-cv-00956-JBA Document 530 Filed 10/16/19 Page 77 of 135
                                                                                                                       Page 4 of 10
                                               2007 U.S. Dist. LEXIS 37642, *10

it is relevant to the issue of class certification but not insofar   and "Table Assignment" sheets. 3 (Affirmation of Mohammed
as it relates to the merits of the class claims.                     Muhibur Rahman dated Dec. 26, 2006, PP [*13] 3-4). In their
                                                                     response to the plaintiff's motion, the defendants claim that
2. Adequacy of Production                                            they are searching for tip reports and documents related to
                                                                     table assignments. (Feege 1/4/07 Aff., PP 10-11). The
a. Documents Relied Upon in Preparing Answer
                                                                     defendants do not address the plaintiff's contention that they
The plaintiff's [*11] Request No. 1 seeks documents upon             have produced only a limited number of W-2 forms. To the
which the defendants relied in preparing the Answer.                 extent that they have not already done so, the defendants must
(Revised Responses at 4). The defendants interpreted this            produce tip reports, payroll records, W-2 forms, and
request to mean documents actually reviewed by counsel in            documents related to table assignments, all of which are
preparing the Answer, and they claim to have produced                relevant to the issue of damages, within two weeks of the date
documents responsive to the request. (Feege 1/4/07 Aff., P 7;        of this order.
Revised Responses at 4; Letter of Christina L. Feege dated
                                                                     c. Prior Complaints of Discrimination
Dec. 26, 2006, attached as Exh. C to Feege 1/4/07 Aff., at 1).
The plaintiff, on the other hand, contends that this is a            Request No. 8 seeks "[d]ocuments concerning allegations or
"comprehensive" request for all documents supporting the             complaints of discrimination made to Defendants,
denials and affirmative defenses raised in the Answer, and           including [*14] any response or action taken by Defendants
complains that the defendants have not produced all such             regarding such complaints or allegations." (Revised
documents. (Chittur 12/26/06 Aff., P 22; Reply Affirmation           Responses at 6). The plaintiff contends that while the
of Krishnan Chittur dated Jan. 8, 2007 ("Chittur 1/8/07 Aff."),      defendants have produced some responsive documents, a
P 7).                                                                number of documents are missing. (Chittur 12/26/06 Aff., PP
                                                                     18-20, 25). In their opposition to the plaintiff's motion, the
The defendants' interpretation of this request was reasonable.
                                                                     defendants claim that they have now produced all responsive
In any case, the plaintiff has now served the defendants with a
                                                                     documents, including those specified by the plaintiff in his
second set of discovery requests seeking information that,
                                                                     motion, with the exception of certain documents withheld on
according to the defendants, did not fall within the scope of
                                                                     the basis of privilege. (Feege 1/4/07 Aff., PP 3-16). For the
the plaintiff's previous requests. (Chittur 3/30/07 Letter at 1).
                                                                     reasons stated above, those documents, which are relevant to
This second set of requests includes a request for all
                                                                     whether there are "questions of law or fact common to the
documents "relevant to the allegations [*12] set forth in the
                                                                     class," Fed. R. Civ. P. 23(a), must also be produced.
Answer in this action including without limitation documents
that allegedly refute, confirm or are otherwise material in any      d. Statements Made By Other Employees
way to any of the allegations in the Answer according to
Defendants." (Plaintiff's Second Set of Requests for                 Request No. 9 seeks "[d]ocuments concerning the affidavits
Documents, attached as Exh. A to Chittur 3/30/07 Letter,             or statements taken from any employees of the Park Avenue
Request No. 2). Accordingly, since the plaintiff has clarified       Cafe after the commencement of this lawsuit, including
the previous request, the parties' dispute over the meaning of       without limitation any correspondence concerning such
Request No. 1 is no longer material.                                 affidavits or statements." (Revised Responses at 7). The
                                                                     defendants objected to this request on the basis of attorney-
b. Documents Concerning Plaintiff                                    client privilege and work product [*15] immunity, but did not
                                                                     indicate that any responsive documents had been withheld.
Request No. 4 seeks "[d]ocuments concerning Plaintiff."
                                                                     (Revised Responses at 7). For the reasons set forth above,
(Revised Responses at 5). The defendants state that they have
                                                                     these assertions of privilege have been waived. However,
produced responsive documents, with the exception of certain
                                                                     these documents are not relevant to damages or class
documents withheld on the basis of privilege. (Revised
                                                                     certification, and need not be produced.
Responses at 5; Feege 1/4/07 Aff., P 11). As explained above,
the defendants must turn over all documents responsive to this       e. Documents Concerning Plaintiff's Manager
request that have previously been withheld on the basis of
privilege, but only to the extent that they are relevant to
damages or class certification. The plaintiff contends that the
                                                                     3 The   plaintiff also claims the defendants have not produced all
defendants have produced only a few W-2 forms, pay stubs,
                                                                     documents related to his internal complaints of discrimination and
                                                                     harassment. Since the defendants are now precluded from contesting
                                                                     liability with respect to Mr. Rahman's individual claims, these
                                                                     documents are no longer relevant.
               Case 3:14-cv-00956-JBA Document 530 Filed 10/16/19 Page 78 of 135
                                                                                                                        Page 5 of 10
                                                2007 U.S. Dist. LEXIS 37642, *15

Request No. 10 seeks "[d]ocuments concerning Plaintiff's              The plaintiff contends that the two documents produced by
manager at the Park Avenue Cafe including, without                    the defendants in response to Request No. 12 "fail to elucidate
limitation, personnel records, performance reviews, any               issues of control, decision-making, and ownership between
complaints or allegations of discrimination, harassment or            the various corporate entities." (Chittur 1/8/07 Aff., P 8). It is
abuse against such manager, and all other employment related          difficult to believe, and the defendants do not actually claim,
documents." (Revised Responses at 7). The defendants have             that they have no documents responsive to this request other
stated that they will produce such documents with respect to          than the ones already produced. With respect to Request No.
two Park Avenue Cafe managers. (Feege 1/4/07 Aff., P 18).             13, the plaintiff has clarified [*18] his request by stating that
The plaintiff has indicated, however, that he seeks documents         he seeks documents, such as "job descriptions, employment
related to "all of those individuals who were responsible for         contracts, internal memos, or intra-corporate communications
managing or supervising" the plaintiff. (Feege 1/4/07 Aff., P         delineating hierarchy and responsibilities," that reveal "each
18). Because such documents are not relevant to damages or            manager's responsibilities and accountability." (Chittur 1/8/07
to class certification, no further documents need be produced         Aff., P 10). The defendants assert that they "would readily
at this time.                                                         have provided [this] information" if they had understood the
                                                                      plaintiff's request at the time that they received it. (Feege
f. Documents Submitted to the EEOC                                    1/4/07 Aff., P 22).
Request No. 11 seeks documents submitted [*16] to the                 Because the documents sought in Requests Nos. 12 and 13 are
Equal Employment Opportunity Commission (the "EEOC")                  relevant to the issue of whether there are questions of law and
by the defendants. (Revised Responses at 8). Although the             fact common to the class, any responsive documents that have
defendants have produced a number of responsive documents,            not yet been produced must be produced within two weeks of
the plaintiff complains that they have not produced a list of         the date of this order.
Park Avenue Cafe employees that was apparently submitted
to the EEOC. (Feege 1/4/07 Aff., P 19; Chittur 12/26/06 Aff.,         B. Defendants' Motion to Compel
P 29; Chittur 1/8/07 Aff., P 18). This list is relevant to Rule
                                                                      As noted above, the plaintiff has objected to a number of the
23(a)'s requirement that the class be "so numerous that joinder
                                                                      defendants' interrogatories and document requests. The
of all members is impracticable," and must therefore be
                                                                      defendants now seek an order compelling the plaintiff to
produced if it exists.
                                                                      respond to the interrogatories and to produce the requested
g. Corporate Structure                                                documents.
                                                                      1. Plaintiff's Tax Returns
Request No. 12 seeks documents concerning the defendants'
"corporate structure," while Request No. 13 seeks documents           The defendants have served document requests seeking (1)
concerning the "management, ownership and operational                 the plaintiff's W-2 forms from January 2000 onward; (2) the
control of restaurants within [t]he Smith & Wollensky                 plaintiff's federal [*19] and state income tax returns from
Restaurant Group including without limitation [t]he Park              1998 onward; and (3) documents concerning any audit of the
Avenue Cafe." (Revised Responses at 8). In response to                plaintiff's finances conducted by the Internal Revenue Service
Request No. 12, the defendants stated that they "have not             or any state or local tax authority since 1998. (Defendants'
prepared an organizational chart outlining the corporate              First Request for the Production of Documents ("Def. Req."),
structure or relation among the various Defendants." (Revised         attached as Exh. C to Feege 3/13/07 Decl., Requests Nos. 60-
Responses at 8). The defendants did produce two pages of              62). The plaintiff objects to these requests and has not
information from the Smith & Wollensky [*17] Restaurant               produced any responsive documents. (Plaintiff's Responses to
Group website as well as its 2005 annual report. 4 (Feege             Defendants' Requests for Production of Documents, attached
1/4/07 Aff., P 20; Chittur 12/26/06 Aff., P 30). In response to       as Exh. F to Feege 3/13/07 Decl., PP 60-62; Feege 3/13/07
Request No. 13, the defendants stated that the request was too        Decl., P 10).
vague to permit the defendants to determine what was sought.
(Revised Responses at 8-9).                                           Courts have been reluctant to require disclosure of tax returns
                                                                      because of both "the private nature of the sensitive
                                                                      information contained therein" and "the public interest in
4 The                                                                 encouraging the filing by taxpayers of complete and accurate
       defendants also offered to respond to an interrogatory
regarding the defendants' corporate structure and management.         returns." Smith v. Bader, 83 F.R.D. 437, 438 (S.D.N.Y. 1979).
(Feege 1/4/07 Aff., P 20). However, the plaintiff is not limited to   Disclosure is appropriate "only if, on balance, the federal
interrogatories, and may seek discovery in the form of documents if   policy of liberal discovery outweighs the policy of
he so chooses.                                                        maintaining the confidentiality of tax returns." Hazeldine v.
                Case 3:14-cv-00956-JBA Document 530 Filed 10/16/19 Page 79 of 135
                                                                                                                            Page 6 of 10
                                                   2007 U.S. Dist. LEXIS 37642, *19

Beverage Media, No. 94 Civ. 3466, 1997 U.S. Dist. LEXIS                   With respect to back pay, the defendants claim that the
8971, 1997 WL 362229, at *4 (S.D.N.Y. June 27, 1997);                     plaintiff's W-2 forms, which indicate that he earned between
accord Raba v. Suozzi, No. CV 06-1109, 2007 U.S. Dist.                    $900 and $6,000 each year, do not reflect his actual earnings.
LEXIS 1567, 2007 WL 81932, [*20] at *1 (E.D.N.Y. Jan. 9,                  (Feege 3/16/07 Decl., P 1). There appears to be some basis for
2007). Accordingly, a court will order disclosure when (1) the            this suspicion. For instance, the plaintiff has submitted to the
returns are relevant to the subject matter of the action and (2)          Court a handwritten form produced by the defendants. (Form
there is "'a compelling need for the returns because the                  8027 Worksheet, attached as Exh. A to Chittur 3/15/07 Aff.).
information contained therein is not otherwise readily                    This form was apparently used to assist the defendants in
available.'" 5 Id. (quoting Securities & Exchange Commission              filling out IRS Form 8027 ("Employer's Annual Information
v. Cymaticolor Corp., 106 F.R.D. 545, 547 (S.D.N.Y. 1985));               Return of Tip Income and Allocated Tips") for Mr. Rahman.
accord Raba, 2007 U.S. Dist. LEXIS 1567, [WL] at *1.                      Presumably in order to discourage tipped employees from
"While the party seeking disclosure of the tax returns bears              under-reporting their tip income, the IRS requires employers
the burden of establishing relevance, the party resisting                 to calculate eight percent of their gross receipts from food or
disclosure should bear the burden of establishing alternative             beverage operations and, if that amount is greater than the
sources for the information." United States v. Bonanno                    total tips reported to the employer by its tipped employees,
Organized Crime Family of La Cosa Nostra, 119 F.R.D. 625,                 the difference must be allocated among tipped employees for
627 (S.D.N.Y. 1988).                                                      tax purposes. The allocated amount must then be entered in
                                                                          the box labeled "Allocated Tips" on each employee's W-2
 [*21] As an initial matter, W-2 forms are not the equivalent             form. On the form submitted [*23] by the plaintiff, the
of tax returns; they are "prepared by a third party to document           amount of tips allocated to Mr. Rahman for tax purposes for
yearly income, and [are] not confidential" to the plaintiff.              that year is $51,016. 6 (Form 8027 Worksheet). Thus, one
Burger v. Litton Indus., No. 91 Civ. 0918, 1994 U.S. Dist.                would assume that Mr. Rahman's income from tips would be
LEXIS 17015, 1994 WL 669505, at *2 (S.D.N.Y. Nov. 29,                     approximately that amount, absent unusual circumstances.
1994). Unsurprisingly, it appears that the defendants already             However, the form also indicates that the plaintiff reported no
have the plaintiff's W-2 forms for the years during which they            tip earnings to his employer. Thus no tip earnings were shown
employed him. (Declaration of Christina L. Feege dated                    on his W-2.
March 16, 2007 ("Feege 3/16/07 Decl."), P 1; Chittur 3/15/07
Aff., P 8). W-2 forms for the time period following the                   The amount of Mr. Rahman's actual earnings during the
termination of his employment at the Park Avenue Cafe are                 period in question is plainly relevant to the issue of back pay.
also relevant, since they would reveal information regarding              Given that the form submitted by the plaintiff shows a wide
mitigation of damages. However, the plaintiff states that he              discrepancy between the tip amount allocated to Mr. Rahman
did not obtain other employment after being fired by the                  for tax purposes ($51,016) and the amount that he reported to
defendants. (Chittur 3/15/07 Aff., P 14). Presumably, then, no            his employer ($0), it is possible that the plaintiff's tax returns
such W-2 forms exist.                                                     will provide more accurate information than his W-2 forms
                                                                          regarding his income from the Park Avenue Cafe. The
As noted above, the defendants also seek the plaintiff's tax              plaintiff has not suggested any means (aside from a
returns, contending that they are "probative of [his] claim for           deposition) by which the defendants could obtain that
back pay and his obligation to mitigate damages." (Feege                  information. Therefore, [*24] the defendants are entitled to
3/13/07 Decl., P 10). With respect to mitigation, because the             production of Mr. Rahman's tax returns for the years during
plaintiff has not worked since being terminated [*22] from                which he worked at the Park Avenue Cafe. The defendants
the Park Avenue Cafe, his tax returns will not reveal any                 state that they have agreed to treat the tax returns as
information relevant to mitigation.                                       confidential and to permit the plaintiff to redact "all
                                                                          information other than his reported earnings from
                                                                          employment." (Feege 3/16/07 Decl., P 1). The plaintiff must
5 Despite  the reluctance of courts to order disclosure, most have        produce the requested tax returns subject to these conditions.
found that tax returns are not privileged. See, e.g., Raba, 2007 U.S.
Dist. LEXIS 1567, [WL] at *1; Brassco, Inc. v. Klipo, No. 99 Civ.         Finally, the defendants seek all documents related to tax
3014, 2004 U.S. Dist. LEXIS 11164, 2004 WL 1385816, at *3                 audits conducted by the IRS or other tax authorities.
(S.D.N.Y. June 21, 2004). Certainly, they are not absolutely              However, in their motion to compel, the defendants do not
privileged. However, the test for determining whether disclosure is       elaborate on their reasons for seeking this information.
necessary "is characterized by virtually the same features as tests for   Without a further explanation of relevance, it is inappropriate
[] qualified privileges." Gattegno v. Pricewaterhousecoopers, LLP,
205 F.R.D. 70, 72 (D. Conn. 2001) (finding qualified privilege for
tax returns).                                                             6 The   form is undated.
                Case 3:14-cv-00956-JBA Document 530 Filed 10/16/19 Page 80 of 135
                                                                                                                              Page 7 of 10
                                                     2007 U.S. Dist. LEXIS 37642, *24

to order production of these documents.                                      Kingsepp v. Wesleyan University, 142 F.R.D. 597, 599
                                                                             (S.D.N.Y. 1991) (court must "'scrutinize the character,
2. Credentials of Class Counsel
                                                                             competence and quality of counsel retained' by the plaintiff"
The defendants served several document requests seeking                      (quoting Smith v. Josten's American Yearbook Co., 78 F.R.D.
documents regarding the past experience of plaintiff's counsel               154, 163 (D. Kan. 1978)). The court "may examine class
with respect to employment discrimination class actions.                     counsel's conduct in both: (1) prior litigations, and (2) the
(Def. Req. Nos. 8, 55, 56). The defendants also served related               putative class action before the court." Kingsepp, 142 F.R.D.
interrogatories. Interrogatory No. 13 asks the plaintiff to                  at 599 (citation omitted). Accordingly, the defendants claim
identify "past class actions that Plaintiff's counsel have                   that they are entitled to discovery regarding plaintiff's
handled that have resulted in a successful [*25] jury trial                  counsel's past experience with class action litigation.
result or an approved settlement on behalf of class members
                                                                              [*27] The plaintiff contends that the defendants "cite no case
in any past matter that involved allegations of employment
                                                                             -- and we found none -- permitting such attorney discovery."
discrimination." (Defendants' First Set of Interrogatories to
                                                                             (Chittur 3/15/07 Aff., P 27). However, the plaintiff provides
Plaintiff ("Def. Int."), attached as Exh. D to Feege 3/13/07
                                                                             no cases that prohibit this kind of discovery, and indeed such
Decl., No. 13). 7 Interrogatory No. 14 asks the plaintiff to
                                                                             discovery was in fact conducted in one of the cases that he
identify "all past cases in which Plaintiff's counsel have
                                                                             cites. See Ockerman v. King & Spalding, No. 1:85-CV-2958,
unsuccessfully sought class certification or has [sic]
                                                                             1988 U.S. Dist. LEXIS 9898, 1988 WL 39937, at *4 (N.D.
represented one or more clients in a matter that involved
                                                                             Ga. March 31, 1988) (rejecting defendants' claim that
allegations of employment discrimination and that resulted in
                                                                             plaintiffs had been "less than forthright" in their responses to
dismissal of the case or an adverse decision through a motion
                                                                             discovery requests "concerning how many other class actions
for summary judgment." (Def. Int. No. 14).
                                                                             [plaintiff's] counsel are involved in"). The plaintiff also cites
 [*26] As mentioned above, Rule 23(a) requires a district                    Eggleston v. Chicago Journeymen Plumbers' Local Union No.
court to determine, prior to certifying a class action, whether,             130, U.A., 657 F.2d 890 (7th Cir. 1981) for the proposition
among other things, "the representative parties will fairly and              that
adequately protect the interests of the class." As part of this                    [w]hen it comes . . . to determining whether 'the
inquiry, the court must determine whether class counsel is                         representative parties will fairly and adequately protect
"'qualified, experienced, and generally able' to conduct the                       the interests of the class,' or the plaintiff's ability to
litigation." In re Drexel Burnham Lambert Group, 960 F.2d                          finance the litigation, [reliance upon information
285, 291 (2d Cir. 1992) (quoting Eisen v. Carlisle &                               provided by defendants] is a bit like permitting a fox,
Jacquelin, 391 F.2d 555, 562 (2d Cir. 1968)); see also                             although with a pious countenance, to take charge of the
                                                                                   chicken house.

7 The defendants served two sets of interrogatories. One is labeled          Id. at 895. However, [*28] as another court more recently
"Defendants' First Set of Interrogatories to Plaintiff," and the other is    noted,
labeled "Defendant Park Avenue Cafe's First Set of Interrogatories to
Plaintiff." I will refer to the former as "Def. Int." and to the latter as        although Eggleston expressed skepticism as to the
"PAC Int."                                                                        benevolence of a defendant who challenges an
                                                                                  application for class counsel, it did not hold that a
The plaintiff points out that when parties "are acting in unison and              defendant is not allowed discovery for making such a
are represented by the same counsel, they may be treated as one                   challenge. To the contrary, Eggleston expressly
party for purposes of the interrogatory limits." Gucci Am., Inc. v.               acknowledged that courts must allow a degree of pre-
Exclusive Imps. Int'l, No. 99 Civ. 11490, 2002 U.S. Dist. LEXIS                   certification discovery "to aid making the necessary class
14837, 2002 WL 1870293, at *5 (S.D.N.Y. Aug. 13, 2002). He
                                                                                  determinations."
contends that the defendants' interrogatories, when combined, exceed
the twenty-five permitted by Rule 33(a) of the Federal Rules of Civil        Stock v. Integrated Health Plan, Inc., F.R.D. , 241 F.R.D.
Procedure, and that they should therefore be stricken altogether.
                                                                             618, 2007 U.S. Dist. LEXIS 18194, 2007 WL 790032, at *4
(Chittur 3/15/07 Aff., P 4). However, the decision to consider
                                                                             (S.D. Ind. March 15, 2007) (internal citations omitted)
multiple parties as one for the purposes of Rule 33(a) is within the
                                                                             (quoting Eggleston, 657 F.2d at 895)(finding that district
discretion of the court. See In re Independent Energy Holdings
Securities Litigation, No. 00 Civ. 6689, 2003 WL 42010, at *1                court has "broad discretion to allow discovery bearing on
(S.D.N.Y. Jan. 6, 2003); Charles Alan Wright, Arthur R. Miller &             adequacy of representation").
Richard L. Marcus, Federal Practice and Procedure § 2168.1 at 261
(2d ed. 1994). I decline to strike the defendants' interrogatories on        Given that the Court must consider the qualifications of
this ground and will address the plaintiff's specific objections in turn.    plaintiff's counsel in determining whether the class should be
              Case 3:14-cv-00956-JBA Document 530 Filed 10/16/19 Page 81 of 135
                                                                                                                         Page 8 of 10
                                                 2007 U.S. Dist. LEXIS 37642, *28

certified, it is appropriate for the defendants to obtain some     Park Avenue Cafe and (b) Other Defendants ("Pl. Resp."),
discovery regarding prior class actions in which plaintiff's       attached as Exh. G to Feege 3/13/07 Decl., at 9). His response
counsel have been involved. However, this information is           to Interrogatory No. 23 indicates that there were no periods
more appropriately sought through interrogatories than             during which he was unavailable for work after his
through document requests. Accordingly, the plaintiff need         termination. (Pl. Resp. at 9). There appears to be no reason for
not produce the [*29] requested documents but must respond         the Court to compel any further response from the plaintiff.
to Interrogatory No. 13 and Interrogatory No. 14 within two
                                                                   5. Communications with Defendants' Employees
weeks of the date of this order.
3. Plaintiff's Involvement in Prior Litigation                     The defendants served an interrogatory asking the plaintiff to
                                                                   identify "any and all contacts or communications (either
The defendants have requested "[a]ll documents concerning          verbal or written)" between the plaintiff or his attorney and
any lawsuits [other than this one] that Plaintiff has been         "any of the defendants' employees or agents . . . regarding the
involved in, either as a party, witness or as a third party."      allegations which are at issue in this matter." (Def. Int. No. 4).
(Def. Req. No. 37). The defendants contend that the plaintiff      The interrogatory also asks the plaintiff to identify all of the
may "have claimed emotional injuries in other lawsuits" and        defendants' employees or agents with whom he or his attorney
that those lawsuits may therefore "reveal that any alleged         has communicated. (Def. Int. No. 4).
emotional injuries [resulting from the defendants' actions]
were caused by other events." (Feege 3/13/07 Decl., P 9). Mr.      The plaintiff first contends that this information is subject to
Rahman asserts that he has never been a party to any other         the attorney-client privilege. 8 As an initial matter, the
lawsuit. (Chittur 3/15/07 Aff., P 29). His participation as a      privilege, which requires an attorney-client communication, is
witness or third party in previous litigation is wholly            plainly inapplicable to communications between [*32] the
irrelevant, and the defendants are entitled to no further          plaintiff and the defendants' employees. In order to
response from the plaintiff.                                       demonstrate that the attorney-client privilege applies to
                                                                   communications between plaintiff's counsel and potential
The defendants also seek "documents concerning Plaintiff's         class members, Mr. Rahman must show "(1) a communication
eviction from his apartment in 2005 or 2006." (Def. Req. No.       between client and counsel that (2) was intended to be and
73). They claim that such documents are relevant because           was in fact kept confidential, and (3) was made for the
"Plaintiff has informed Defendant that Plaintiff's eviction and    purpose of obtaining or providing legal advice." In re County
related consequential damages [*30] constitute part of the         of Erie, 473 F.3d 413, 419 (2d Cir. 2007) (citing United States
damages claimed in this matter." (Feege 3/13/07 Decl., P 9).       v. Construction Products Research, Inc., 73 F.3d 464, 473 (2d
The plaintiff does not address this request in his opposition to   Cir. 1996)). "The burden of establishing the existence of the
the defendants' motion to compel. It appears, based upon the       attorney-client privilege, in all of its elements, rests with the
defendants' representations, that documents concerning the         party asserting it." United States v. International Brotherhood
plaintiff's eviction are relevant to the issue of damages. They    of Teamsters, Chauffeurs, Warehousemen and Helpers of
must therefore be produced.                                        America, AFL-CIO, 119 F.3d 210, 214 (2d Cir. 1997) (citing
                                                                   Schwimmer, 892 F.2d at 244).
4. Efforts to Obtain Employment
                                                                    [*33] Certification under Rule 23(c) "makes the Class the
Defendant Park Avenue Cafe served interrogatories asking
                                                                   attorney's client for all practical purposes." Van Gemert v.
the plaintiff to identify employers with whom he sought
                                                                   Boeing Co., 590 F.2d 433, 440 n.15 (2d Cir. 1978) (finding
employment after being terminated by the Park Avenue Cafe,
                                                                   attorney-client relationship between absentee class members
as well as any periods following his termination during which
                                                                   and class counsel after certification and trial). On the other
he was unable to work, and to identify any related documents.
(PAC Int. Nos. 22-23). This information is plainly relevant to
the plaintiff's attempts to mitigate damages.                      8 The  plaintiff also asserts, without explanation, that the "joint
The plaintiff has not objected to these interrogatories; he        defense privilege," also known as the "common interest rule," should
                                                                   apply. This rule "serves to protect the confidentiality of
states that he has "already answered [them] to the best of his
                                                                   communications passing from one party to the attorney for another
recollection" and will produce related documents to the extent
                                                                   party where a joint defense effort or strategy has been decided upon
that they exist. (Chittur 3/15/07 Aff., P 25). Mr. Rahman's
                                                                   and undertaken by the parties and their respective counsel." United
response to Interrogatory No. 22 states that he sought             States v. Schwimmer, 892 F.2d 237, 243 (2d Cir. 1989) (citing
employment at "[s]everal restaurants in New York" as well as       United States v. Bay State Ambulance and Hospital Rental Service,
the New York City Health and [*31] Hospitals Corporation.          Inc., 874 F.2d 20, 28 (1st Cir. 1989)). There is no indication that this
(Plaintiff's Combined Responses to Interrogatories from (a)        privilege is applicable.
              Case 3:14-cv-00956-JBA Document 530 Filed 10/16/19 Page 82 of 135
                                                                                                                      Page 9 of 10
                                              2007 U.S. Dist. LEXIS 37642, *33

hand, "[w]hile lead counsel owes a generalized duty to             representative.'" FDIC v. Wachovia Ins. Servs., 241 F.R.D.
unnamed class members [prior to certification], the existence      104, 106 (D. Conn. 2007) (quoting Cornelius v. CONRAIL,
of such a fiduciary duty does not create an inviolate attorney-    169 F.R.D. 250, 253 (N.D.N.Y. 1996)). If these requirements
client relationship with each and every member of the              are met, [*36] the material is "discoverable only upon a
putative class." In re McKesson HBOC, Inc. Securities              showing of substantial need of the materials and inability,
Litigation, 126 F. Supp. 2d 1239, 1245 (N.D. Cal. 2000).           without undue hardship, to obtain their substantial equivalent
Although courts have, under certain circumstances, found an        elsewhere." United States v. Adlman, 134 F.3d 1194, 1194-95
attorney-client relationship between class counsel and             (2d Cir. 1998).
potential class members, "[t]here is no bright line rule as to
whether putative class members are considered clients for the      Written communications between the defendants' employees
purposes of determining whether a communication is                 and the plaintiff or his counsel might well be subject to work
privileged." Gates v. Rohm and Haas Co., Civ. A. No. 06-           product immunity. However, as the plaintiff himself
1743, 2006 U.S. Dist. LEXIS 85562, 2006 WL 3420591, at             acknowledges (Chittur 3/15/07 Aff., P 37), the interrogatory
*2 (E.D. Pa. Nov. 22, 2006). The critical question is whether      does not ask the plaintiff to produce such documents or to
potential class members "reasonably believed that they were        state their contents; it merely asks him to identify them. 9 "It
consulting [*34] counsel in their capacity as lawyers." Vodak      is settled law . . . that the work product concept furnishes no
v. City of Chi., No. 03 C 2463, 2004 U.S. Dist. LEXIS 532,         shield against discovery, by interrogatories or deposition, of .
2004 WL 783051, at *3 (N.D. Ill. Jan. 16, 2004). Here, the         . . the existence or nonexistence of documents, even though
plaintiff has made no effort to demonstrate that any               the documents themselves may not be subject to discovery."
communications between plaintiff's counsel and potential           Board of Education of Evanston Township High School
class members were made within the context of an attorney-         District No. 202 v. Admiral Heating and Ventilating, Inc., 104
client relationship or were made for the purpose of obtaining      F.R.D. 23, 32 (N.D. Ill. 1984) (quotation marks and citation
or providing legal advice. Accordingly, he has not met his         omitted). Furthermore, the identities of persons with whom
burden of establishing that the privilege should apply.            the plaintiff or his counsel has communicated are not
                                                                   protected by work product immunity. [*37]
Moreover, "absent special circumstances," the identity of an
attorney's client is not privileged. In re Grand Jury Subpoena     Accordingly, the plaintiff must respond to Interrogatory No. 4
Served Upon Doe, 781 F.2d 238, 247 (2d Cir. 1986); accord          within two weeks of the date of this order.
Lefcourt v. United States, 125 F.3d 79, 86 (2d Cir. 1997).         6. Prior Statements of Witnesses
Therefore, even assuming that Mr. Rahman can establish an
attorney-client relationship between plaintiff's counsel and       Defendants' Interrogatory No. 10 asks the plaintiff to provide
any of the defendants' employees, those employees' identities      "any prior statement within the meaning of Rule 801(d)(1) of
are not protected by the privilege. Mr. Rahman nevertheless        the Federal Rules of Evidence that Plaintiff[] claim[s] could
asserts that the court should not require him to identify any      be used in support of [his] allegations in this action" as well
such employees because of the possibility that the defendants      as the identity of the speaker, the date the statement was
will retaliate against them. (Chittur 3/15/07 Aff., PP 39-41).     made, the identity of any person who heard the statement (or
 [*35] Although he does not say as much, the plaintiff             saw it if it was written down), and the circumstances under
appears to seek a protective order pursuant to Rule 26(c)          which the statement was made. 10 (Def. Int. No. 10). This
barring disclosure of the identities of employees with whom        interrogatory [*38] is impermissible under Local Rule 33.3,
he or his counsel has spoken. However, the mere spectre of         which provides in relevant part that
retaliation, without more, does not establish good cause for             (a) Unless ordered by the court, at the commencement of
such an order.                                                           discovery, interrogatories will be limited to those seeking
                                                                         names of witnesses with knowledge of information
Mr. Rahman next asserts, without explanation, that these
communications are protected by work product immunity.
This doctrine, which was first recognized by the Supreme
                                                                   9 The  interrogatory also asks the plaintiff to identify any oral
Court in Hickman v. Taylor, 329 U.S. 495, 67 S. Ct. 385, 91
                                                                   communications between himself or his counsel and any of the
L. Ed. 451 (1947), is codified in Rule 26(b)(3) of the Federal
                                                                   defendants' employees or agents. Presumably, the defendants simply
Rules of Civil Procedure. In order for the work product
                                                                   seek the identity of any employee with whom the plaintiff or his
doctrine to apply, three requirements must be met: "'First, the    counsel has communicated orally about the allegations at issue in
material must be a document or tangible thing. Second, it          this case.
must have been prepared in anticipation of litigation. Third, it
                                                                   10 thatcertain prior statements of witnesses are not hearsay and are
must have been prepared by or for a party or its
                                                                   therefore admissible at trial.
                Case 3:14-cv-00956-JBA Document 530 Filed 10/16/19 Page 83 of 135
                                                                                                                         Page 10 of 10
                                                   2007 U.S. Dist. LEXIS 37642, *38

     relevant to the subject matter of the action, the                    interrogatories.
     computation of each category of damage alleged, and the
                                                                          C. Plaintiff's March 30 Letter
     existence, custodian, location and general description of
     relevant documents, including pertinent insurance                    On March 30, 2007, the plaintiff submitted a letter purporting
     agreements, and other physical evidence, or information              to supplement his earlier motion for sanctions. In it, he claims
     of a similar nature.                                                 that the defendants (1) "unilaterally continue to refuse any
     (b) During discovery, interrogatories other than those               class discovery" and (2) have refused to produce witnesses
     seeking information described in paragraph (a) may only              noticed by the plaintiff for depositions pursuant to Rule
     be served (1) if they are a more practical method of                 30(b)(6). (Chittur 3/30/07 Letter at 2). It is not clear what
     obtaining the information sought than a request for                  relief the plaintiff seeks, and neither issue has been properly
     production or a deposition, or (2) if ordered by the court.          briefed by the parties. [*41] To the extent that the plaintiff
Interrogatory No. 10 asks the plaintiff to describe the                   believes that he has received inadequate responses to his
substance of, and the circumstances surrounding, any relevant             second document request or has been improperly prevented
prior statements made by persons who might be witnesses in                from deposing witnesses, he should confer with defendants'
this action. This information is more appropriately sought                counsel and, if necessary, being the issue to the Court in the
through a document request or deposition. Accordingly, the                form of a motion to compel.
plaintiff need not respond.

                                                                          Conclusion
[*39] 7. Remaining Objections
                                                                          For the reasons stated above, the plaintiff's motion is granted,
The plaintiff also objects to Park Avenue Cafe's                          and the defendants are precluded from contesting liability
Interrogatories Nos. 1-18 and to the remaining defendants'                with respect to Mr. Rahman's individual claims. Accordingly,
Interrogatories Nos. 3, 5, and 7. (Chittur 3/15/07 Aff., PP 20-           the documents requested by the plaintiff need be produced
24, 32-35). Park Avenue Cafe's Interrogatories Nos. 1-18 seek             only insofar as they are relevant to damages or class
Rule 801(d)(1) of the Federal Rules of Evidence provides                  certification. The defendants' motion is granted in part and
information relevant only to Mr. Rahman's individual claims.              denied in part. The parties shall produce documents and
Because the information that they seek is not relevant to the             respond to interrogatories as set forth above within two weeks
issues of damages or class certification, the plaintiff need not          of the date of this order.
answer them. The remaining interrogatories (Def. Int. Nos. 3,
5, 7) are beyond the scope of Local Rule 33.3. For example,               SO ORDERED.
one asks the plaintiff to
                                                                          JAMES C. FRANCIS IV
     identify the complete factual basis in support of any
     allegation that any policy(ies), practice(s), or                     UNITED STATES MAGISTRATE JUDGE
     procedure(s) of Defendants, were applied in a
                                                                          Dated: New York, New York
     discriminatory manner (based on race, national origin or
     adherence to the Muslim religion) to any employee of                 May 24, 2007
     any Defendant, including, but not limited to: the identity
     of the policy, practice, or procedure in question; the
     identity of the individual(s) involved in the alleged                  End of Document
     discriminatory application of the policy and the
     employees negatively impacted [*40] by such alleged
     discriminatory application.
(Def. Int. No. 3). Depositions and document demands are
more practical means of obtaining this sort of information. 11
Accordingly, the plaintiff need not answer these


11 To the extent that this inquiry might be viewed as a contention
interrogatory, it is equally improper as it would require the plaintiff
to regurgitate evidence previously provided in discovery. See
Convolve, Inc. v. Compaq Computer Corp., 223 F.R.D. 162, 173
(S.D.N.Y. 2004).
              Case 3:14-cv-00956-JBA Document 530 Filed 10/16/19 Page 84 of 135




                            Rahman v. Smith & Wollensky Rest. Group, Inc.
                                United States District Court for the Southern District of New York
                                                     January 7, 2009, Decided
                                                    06 Civ. 6198 (LAK) (JCF)

Reporter
2009 U.S. Dist. LEXIS 3510 *; 2009 WL 72441
                                                                  and were immaterial to the employee's case. Defendants were
MOHAMMED MUHIBUR RAHMAN, individually and on
                                                                  entitled to additional time to depose the employee. The class
behalf of all others similarly situated, Plaintiff, - against -
                                                                  complaint alleged a variety of discriminatory employment
THE SMITH & WOLLENSKY RESTAURANT GROUP,
                                                                  practices and the employee was the currently the only
INC., SMITH & WOLLENSKY OPERATING CORP., and
                                                                  identified class member. The employee was defendants' best
PARK AVENUE CAFE, Defendants.
                                                                  source of information concerning members of the putative
                                                                  class.
Subsequent History: Motion denied by, Sanctions
disallowed by Rahman v. Smith & Wollensky Rest. Group,
                                                                  Outcome
Inc., 2009 U.S. Dist. LEXIS 30275 (S.D.N.Y., Mar. 18, 2009)
                                                                  The employee's motion for reconsideration was denied.
                                                                  Defendants were granted additional time to take the
Prior History: Rahman v. Smith & Wollensky Rest. Group,
                                                                  employee's deposition. The employee's counsel was to pay
Inc., 2008 U.S. Dist. LEXIS 61785 (S.D.N.Y., Aug. 14, 2008)
                                                                  defendants $ 80,230.44 for fees and costs.

Case Summary                                                      Counsel: [*1] For Mohammed Muhibur Rahman,
                                                                  individually and on behalf of all others similarly situated,
                                                                  Plaintiff: Krishnan Shanker Chittur, LEAD ATTORNEY,
Procedural Posture
                                                                  Audrey Strutinskiy, Chittur & Associates, P.C., New York,
In an employment discrimination suit, the court ruled on
                                                                  NY; Himanshu Rajan Sharma, Law Offices of H. Rajan
plaintiff employee's motion for an order compelling discovery
                                                                  Sharma Esq., Edison, NJ.
with respect to certain requests for admission and document
demands. The court found the employee's motion was largely        For The Smith & Wollensky Restaurant Group, Inc., Smith &
unfounded and awarded costs and attorneys' fees to                Wollensky Operating Corp., Park Avenue Cafe, Defendants:
defendants. The employee moved for, inter alia,                   Christina L. Feege, LEAD ATTORNEY, Elena Paraskevas-
reconsideration. Defendants moved for, inter alia, additional     Thadani, Littler Mendelson, P.C. (NYC), New York, NY;
time to depose the employee.                                      Gregory Bertram Reilly, III, LEAD ATTORNEY, Littler
                                                                  Mendelson, P.C. (Newark), Newark, NJ.
Overview
A motion for reconsideration was not intended as a vehicle for    Judges: JAMES C. FRANCIS IV, UNITED STATES
repetition of arguments that had been considered fully. Here,     MAGISTRATE JUDGE.
essentially all of the legal and factual issues raised by the
employee were considered and decided in full by the court's       Opinion by: JAMES C. FRANCIS IV
decision. To the extent that the employee merely rehashed old
arguments, no reconsideration was warranted. With respect to      Opinion
the production of guest checks, the court found that the
employee utterly failed to show that defendants had any
previous obligation to produce guest checks. Because there
was no indication that defendants had a previous obligation to    MEMORANDUM AND ORDER
produce guest checks, they were not to be faulted for their
failure to do so. The employee was not entitled to IRS Form       JAMES C. FRANCIS IV
8027 (IRS Tip Reports). The forms could not be used to
                                                                  UNITED STATES MAGISTRATE JUDGE
demonstrate disparities in pay between individual employees
              Case 3:14-cv-00956-JBA Document 530 Filed 10/16/19 Page 85 of 135
                                                                                                                           Page 2 of 9
                                                2009 U.S. Dist. LEXIS 3510, *1

Discovery disputes have pervaded this employment                    avoid repetitive arguments on issues that have [*4] been
discrimination suit. On August 14, 2008, I denied, in most          considered fully by the Court."). Essentially all of the legal
respects, a motion by the plaintiff seeking sanctions and an        and factual issues raised by the plaintiff were considered and
order compelling discovery with respect to certain requests         decided in full by the August 14 decision. 1 To the extent that
for admission and document demands. Finding that the                the plaintiff merely rehashes old arguments, no
plaintiff's motion was largely unfounded, I awarded costs and       reconsideration is warranted.
attorneys' fees to the defendants pursuant to Rule 37 of the
Federal Rules of Civil Procedure. Since then, motions and           One of the plaintiff's assertions, however, necessitates further
letter applications [*2] from both parties have snowballed,         attention. Relying on defendants' representation that they
raising various discovery issues more or less related to my         produced all documents in their possession and control
August order. This decision endeavors to resolve all such           reflecting [*5] table assignments, I concluded that documents
outstanding disputes between the parties.                           related to table assignments had been produced and based part
                                                                    of my decision on this predicate. Rahman, 2008 U.S. Dist.
A. Plaintiff's Motion for Reconsideration of the August Order       LEXIS 61785, 2008 WL 3823958, at *3 (citing Declaration of
                                                                    Christina Feege dated June 26, 2008, P 13 & Exh. C).
The plaintiff seeks reconsideration of several aspects of the
                                                                    Pointing to new documents recently produced by the
August 14, 2008 order, familiarity with which is assumed. See
                                                                    defendants, the plaintiff now claims that the defendants had
Rahman v. Smith & Wollensky Restaurant Group, Inc., No. 06
                                                                    not in fact produced all responsive documents in their
Civ. 6198, 2008 U.S. Dist. LEXIS 61785, 2008 WL 3823958
                                                                    possession at the time of the August 14 order. (Letter of
(S.D.N.Y. Aug. 14, 2008). To prevail, he "must demonstrate
                                                                    Krishnan S. Chittur dated Sept. 9, 2008 ("Chittur 9/9/08
that the Court overlooked controlling decisions or factual
                                                                    Letter") at 2-3; Pl. Reply Memo. at 5-7).
matters that were put before it on the underlying motion."
Eisemann v. Greene, 204 F.3d 393, 395 (2d Cir. 2000)                In September and October 2008, the defendants produced
(quotation marks omitted); accord Local Civil Rule 6.3              over one hundred thousand guest checks, which show the
(authorizing motion for reconsideration when there are
                                                                    waiter's name, table assignment, and tip amount. 2 (Letter of
"matters or controlling decisions which . . . the court has
                                                                    Elena Paraskevas-Thadani dated Sept. 4, 2008, attached as
overlooked"). "The major grounds justifying reconsideration
                                                                    Exh. 2 to Affirmation of Andrey Strutinskiy dated Oct. 17,
are an intervening change of controlling law, the availability
                                                                    2008 ("Strutinskiy Aff."); Defendants' Responses to Plaintiff's
of new evidence, or the need to correct a clear error or prevent
                                                                    Third Set of Requests for Documents ("Def. Response to 3rd
manifest injustice." Virgin Atlantic Airways, Ltd. v. National
                                                                    Doc. Req."), attached as Exh. 1 to Strutinskiy Aff., at 4).
Mediation Board, 956 F.2d 1245, 1255 (2d Cir. 1992)
                                                                    Their production was triggered by the August 14 decision,
(quotation marks omitted). Absent [*3] these compelling
                                                                    which ordered the defendants to produce all payroll and tip
circumstances, however, motions for reconsideration are
                                                                    data documents post-dating the period [*6] of Mr. Rahman's
typically denied. Wells Fargo Financial, Inc. v. Fernandez,
No. 98 Civ. 6635, 2001 U.S. Dist. LEXIS 4120, 2001 WL
345226, at *1 (S.D.N.Y. April 9, 2001).

Specifically, the plaintiff argues that I (1) overlooked several
                                                                    1 The  plaintiff argues at great length that the defendants had a legal
grounds necessitating further production of so-called "Table
Assignment Sheets" by the defendants, (2) erroneously denied        obligation to preserve Table Assignment Sheets and therefore cannot
all relief concerning the plaintiff's requests for admission, (3)   justify their failure to retain these documents. (Pl. Reconsideration
                                                                    Memo. at 11-17; Plaintiff's Reply Memorandum of Law in Further
"inexplicably limited corporate relationship discovery," and
                                                                    Support of Motion for Reconsideration and in Furtherance of Judge
(4) wrongly granted attorneys' fees and costs to the
                                                                    Kaplan's Order of September 12, 2008 ("Pl. Reply Memo.") at 7-9).
defendants. (Plaintiff's Objections to the Memorandum and
                                                                    This particular issue, however, was squarely addressed in the August
Order of Magistrate Judge Francis IV of August 14, 2008             14 order. Rahman, 2008 U.S. Dist. LEXIS 61785, 2008 WL
("Pl. Reconsideration Memo.")). However, "a motion for              3823958, at *3. The plaintiff cannot use this reconsideration motion
reconsideration is not intended as a vehicle for repetition of      to advance new legal theories he failed to articulate during the first
arguments that have been considered fully." Pfizer, Inc. v.         go-round. See Chamberlin v. Principi, No. 02 Civ. 8357, 2006 U.S.
Stryker Corp., No. 02 Civ. 8613, 2005 U.S. Dist. LEXIS 250,         Dist. LEXIS 10254, 2006 WL 647785, at *1 (S.D.N.Y. March 15,
2005 WL 44383, at *1 (S.D.N.Y. Jan. 10, 2005) (citing Caleb         2006).
& Co. v. E.I. DuPont De Nemours & Co., 624 F. Supp. 747,            2 Like many computerized restaurant checks, the guest checks from
748 (S.D.N.Y. 1985)); accord Wells Fargo Financial, 2001            Park Avenue Cafe display the corresponding table number in the top
U.S. Dist. LEXIS 4120, 2001 WL 345226, at *1 ("Local Rule           right-hand corner of the check, presumably to minimize confusion
6.3 is to be narrowly construed and strictly applied so as to       when restaurant staff serve multiple tables.
               Case 3:14-cv-00956-JBA Document 530 Filed 10/16/19 Page 86 of 135
                                                                                                                            Page 3 of 9
                                                  2009 U.S. Dist. LEXIS 3510, *6

employment. 3 See Rahman, 2008 U.S. Dist. LEXIS 61785,                 concerning table assignments. As there is no indication that
2008 WL 3823958, at *3; (Declaration of Elena Paraskevas-              the defendants had a previous obligation to produce guest
Thadani dated Oct. 10, 2008 ("Paraskevas-Thadani 10/10/08              checks, they will not be faulted for their failure to do so.
Decl."), P 4).
                                                                       Therefore, the plaintiff's motion for reconsideration is denied
The defendants provide ample support for their contention              in full.
that they had no obligation to produce guest checks prior to
                                                                       B. IRS Tip Reports
the August 14 decision. The plaintiff's first document request
did not ask for any information pertaining to table                    The plaintiff also seeks IRS Form 8027 (the "IRS Tip
assignments or tipping. (Defendants' Revised Responses to              Reports") and related documents. 5 (Letter of Krishnan
Plaintiff's First Set of Requests for Documents, attached as           Chittur dated Oct. 9, 2008 ("Chittur 10/9/08 Letter"), at 1-2).
Exh. A to Declaration of Christina Feege dated Oct. 9, 2008            All restaurants file an IRS Tip Report annually with
("Feege Decl.")). Although the plaintiff did not expressly             information about its gross receipts. 6 [*9] Although these
request guest checks in his second request for documents, he           forms contain data on the restaurant's direct and indirect tips,
did request "all [*7] documents concerning . . . compensation          such information is provided on an aggregated basis only. IRS
. . . paid at restaurants owned, controlled, operated or               Form 8027 (2008). Therefore, the forms cannot be used to
otherwise affiliated with Defendants broken down by                    demonstrate disparities in pay between individual employees
employee-name and/or job assignment . . . ." (Defendant's              and are immaterial to the plaintiff's case. As the plaintiff has
Responses to Plaintiff's Second Set of Requests for                    failed to explain the importance of the IRS Tip Reports, his
Documents ("Def. Response to 2nd Doc. Req."), attached as              request is denied.
Exh. B to Feege Decl., at 14). The defendants initially
objected to this request as vague and unduly broad, but then           In addition to IRS Tip Reports, the plaintiff claims that he is
entered into an agreement with the plaintiff to narrow the             entitled to documents underlying the reports, namely certain
scope of the production. (Feege Decl., PP 5-6; Def. Response           worksheets showing annual tips for each tipped employee.
to 2nd Doc. Req. at 15). According to the defendants, they             (Letter of Krishnan Chittur dated Oct. 14, 2008 ("Chittur
produced all agreed-upon documents to the plaintiff in March           10/14/08 Letter")). To illustrate, the plaintiff's counsel
and April 2007, including certain tip reports, labor reports,          attached a handwritten worksheet showing Mr. Rahman's tip
table assignment reports, and payroll information. (Feege              information from 2001 and insinuated that the defendants
Decl., P 6 & Exh. C). Indeed, there is no indication that the          possessed additional similar worksheets. (Chittur 10/14/08
plaintiff complained about guest checks at any time before the         Letter at 1 & Exh. A). In fact, however, Mr. Rahman obtained
instant dispute. 4 (Paraskevas-Thadani 10/10/08 Decl., P 5).           this worksheet from the IRS, not from the defendants.
                                                                       (Transcript of Deposition of Mohammed Muhibur Rahman,
The plaintiff, by contrast, utterly fails to show that the             attached as Exh. B to Letter of Gregory B. Reilly dated Oct.
defendants had any previous obligation to produce guest                16, 2008 ("Reilly 10/16/08 Letter"), at 275-77). As the
checks. Instead, the plaintiff makes a semantic argument,              defendants have made clear, their tip records are
claiming that production of the guest checks now proves that           computerized and have already been produced to the plaintiff.
the defendants' previous representation that they had produced         (Reilly 10/16/08 Letter at 3). The plaintiff is therefore entitled
"all documents in their possession and control reflecting table
assignments" was false. (Chittur 9/9/08 Letter at 2-3; Pl.
                                                                       5 On October 14, 2008, the plaintiff subpoenaed BDO Seidman, LLP,
Reply Memo. at 3). However, the defendants presumably
meant that they had produced all responsive documents                  the defendants' accountants, seeking the IRS Tip Reports and
                                                                       underlying documents. (Subpoena Issued to BDO Seidman, LLP,
                                                                       attached to Letter of Elena Paraskevas-Thadani dated Oct. 22, 2008
                                                                       ("Paraskevas-Thadani 10/22/08 Letter")). Apparently, however,
3 Although  the order specifically required production of documents    BDO Seidman, LLP has no responsive documents. (Letter of
created after Mr. Rahman's termination in March 2005, the guest        Krishnan Chittur dated Oct. 31, 2008; Letter of Gregory B. Reilly
checks that were produced range from January 2002 to September         dated Nov. 12, 2008). Any request to the accountants is therefore
2008. (Def. Response to 3rd Doc. Req. at 4).                           moot.

4 Itis indisputable that Mr. Rahman was aware of the information       6 According  to the IRS website: "Form 8027 is used by large food or
contained on guest checks. As a former waiter at the Park Avenue       beverage establishments . . . to make annual reports to the IRS on
Cafe, Mr. Rahman handled guest checks on a daily basis. In addition,   receipts from food or beverage operations and tips reported by
he annexed a guest check [*8] to his Equal Employment                  employees."        IRS,     Instructions    for     Form       8027,
Opportunity Commission charge. (EEOC Charge, Document A,               http://www.irs.gov/instructions/i8027/ch01.html [*10] (last visited
attached as Exh. B to Paraskevas-Thadani 10/10/08 Decl.).              Jan. 6, 2009).
              Case 3:14-cv-00956-JBA Document 530 Filed 10/16/19 Page 87 of 135
                                                                                                                         Page 4 of 9
                                               2009 U.S. Dist. LEXIS 3510, *10

to no further discovery on the matter.                             first deposition or otherwise acted in bad faith. Under these
                                                                   circumstances, additional time for Mr. Rahman's deposition is
C. Additional Time to Depose Plaintiff
                                                                   appropriate.
The defendants deposed Mr. Rahman for five and one-half
                                                                   The plaintiff is therefore ordered to make Mr. Rahman
hours on October 1, 2008. The first deposition was stopped
                                                                   available for six additional hours of deposition. The
earlier than the standard seven hours in order [*11] to
                                                                   deposition must be completed by January 30, 2009.
accommodate Mr. Rahman's observance of Ramadan.
(Transcript of Deposition of Mohammed Muhibur Rahman,              D. Rule 30(b)(6) Witness
attached as Exh. B to Letter of Gregory B. Reilly dated Oct. 8,
2008 ("Reilly 10/8/08 Letter"), at 321-25). Arguing that more      On October 22, 2008, the plaintiff deposed Kevin Dillon, who
time is needed to depose Mr. Rahman sufficiently, the              was selected by the defendants as their corporate designee.
defendants now seek a continuation of his deposition. (Reilly      See Fed. R. Civ. P. 30(b) (6) (requiring corporate designee to
10/8/08 Letter at 2). According to the defendants, there are       appear on corporation's behalf when corporation receives
several areas they need to explore in further detail, including    deposition request). Alleging that Mr. Dillon was "totally
the grounds for Mr. Rahman's belief that table assignments         unprepared and ill-informed," the plaintiff now seeks
were made in a discriminatory manner and his alleged               sanctions. (Letter of Krishnan S. Chittur dated Oct. 27, 2008
damages and mitigation efforts. (Reilly 10/8/08 Letter at 2).      ("Chittur 10/27/08 Letter") at 1-3). The defendants concede
The plaintiff objects, primarily because the defendants            that, although Mr. Dillon was prepared to speak on certain
"wasted" time during the first deposition by starting late and     topics, he could not testify concerning every matter of interest
initiating multiple breaks. (Letter of Krishnan S. Chittur dated   to the plaintiff. 7 (Letter of Gregory B. Reilly dated Oct. 29,
Oct. 9, 2008 ("Chittur 10/9/08 Letter") at 3).                     2008 ("Reilly 10/29/08 Letter") at 2). The defendants,
                                                                   however, have made a good faith effort to remedy the
Rule 30(d)(1) of the Federal Rules of Civil Procedure               [*14] deficiencies in Mr. Dillon's testimony: they have
provides a "default rule" limiting each deposition to seven        offered to produce additional witnesses and have proposed
hours in one day. Arista Records LLC v. Lime Group LLC,            dates to continue the Rule 30(b)(6) deposition. (Reilly
No. 06 Civ. 5936, 2008 U.S. Dist. LEXIS 31269, 2008 WL             10/29/08 Letter at 2). Accordingly, sanctions are not
1752254, at *1 (S.D.N.Y. April 16, 2008). Only time spent          appropriate.
actually taking the deposition, not breaks, counts toward the
seven hours. [*12] Condit v. Dunne, 225 F.R.D. 100, 112            The defendants shall designate additional corporate
(S.D.N.Y. 2004) (citing Fed. R. Civ. P. 30(d) advisory             representatives and make them available for deposition.
committee's note to 2000 Amendment). Although courts               Again, the depositions must be completed by January 30,
enjoy broad discretion in regulating the deposition process        2009.
under Rule 26(b)(2)(A), courts must allow additional time          E. Plaintiff's Request for Discovery Extension
when necessary for the deponent to be fairly examined. Fed.
R. Civ. P. 30(d)(1).                                               In early October, the plaintiff requested a ninety day
                                                                   extension of the discovery deadline to review the guest checks
Mr. Rahman is the named plaintiff in this putative class           and other recently-submitted documents. (Chittur 10/9/08
action, bringing suit on behalf of himself and a class of          Letter at 3). By now, the plaintiff has had sufficient time to
Muslims, non-white persons, and persons of South Asian             review all documents produced by the defendants in
descent who are or have been employed by the Park Avenue           September and October of 2008. Thus, all fact discovery must
Cafe. (Amended Class Action Complaint, P 9). The complaint         be completed by January 30, 2009.
alleges a variety of discriminatory employment practices, a
hostile work environment, and unlawful retaliation, and            F. Defendants' Motion for Fees and Costs After determining
demands compensatory and punitive damages. The litigation           [*15] that the plaintiff's motion for sanctions and to compel
is still in its pre-certification phase, and Mr. Rahman is         discovery was largely unfounded, I awarded the defendants
currently the only identified class member. Thus, Mr. Rahman       partial costs incurred in connection with defending the
is the defendants' best source of information concerning
members of the putative class, the nature of their claims, and
the scope of their possible damages. In this context, it is
                                                                   7 The plaintiff's Rule 30(b)(6) notice identified several subject
unsurprising that the defendants need additional time to
                                                                   matters of interest, ranging from corporate discrimination policies to
examine him. Furthermore, despite the plaintiff's
                                                                   documentation practices to information about the defendants'
 [*13] allegations, the deposition transcript gives no
                                                                   corporate control and management. (Notice of Deposition dated Oct.
indication that defendants' counsel were inefficient during the    3, 2008, attached as Exh. A to Reilly 10/29/08 Letter).
               Case 3:14-cv-00956-JBA Document 530 Filed 10/16/19 Page 88 of 135
                                                                                                                               Page 5 of 9
                                                   2009 U.S. Dist. LEXIS 3510, *15

plaintiff's motion, including attorneys' fees. 8 Rahman, 2008            founder of the firm's New York office who has practiced
U.S. Dist. LEXIS 61785, 2008 WL 3823958, at *4. The                      labor and employment law for over thirty-five years; $ 440.00
defendants submitted an application for fees and costs on                per hour for Gregory B. Reilly, a Harvard Law graduate with
September 5, 2008. When I subsequently agreed to address                 twenty years of litigation and employment law experience; $
the plaintiff's motion for reconsideration, I determined that if         440.00 per hour for Christina Feege, the former lead attorney
the defendants prevailed, they could add related fees and costs          on the case who practiced with the firm for eleven years; 10
to their pending fee application. Therefore, the defendants              and $ 350.00 per hour for Elena Paraskevas-Thadani, an
currently seek fees and costs incurred in connection with (1)            associate with eleven years of litigation experience. (Def.
defending against the plaintiff's original motion for sanctions          Att'y Fee Memo. at 5-6; Reilly Decl. at 2-3). In addition, the
and to compel discovery, (2) opposing the plaintiff's later              defendants seek paralegal [*18] fees at $ 160.00 per hour.
Rule 72 objections to the August 14 decision, 9 (3) opposing             (Def. Att'y Fee Memo. at 5). These rates are "in line with
the plaintiff's current motion for reconsideration of the August         those prevailing in the community for similar services by
14 decision, and (4) preparing their fee application.                    lawyers of reasonably comparable skill, experience and
                                                                         reputation." Blum v. Stenson, 465 U.S. 886, 895 n.11, 104 S.
In fashioning their fee request, the defendants relied primarily         Ct. 1541, 79 L. Ed. 2d 891 (1984); see also Arbor Hill
on the lodestar method: they multiplied the number of hours              Concerned Citizens Neighborhood Association v. County of
expended by each attorney and paralegal by the appropriate               Albany, 522 F.3d 182, 191 (2d Cir. 2008).
hourly rate. See Hensley v. Eckerhart, 461 U.S. 424, 433, 103
S. Ct. 1933, 76 L. Ed. 2d 40 (1983). Then, they added costs              The plaintiff objects to (1) the number of attorney hours billed
incurred for electronic legal research and postage. The                  and the manner in which these hours were recorded, (2) the
defendants applied a twenty percent discount to the award                twenty percent discount used to calculate the defendants'
sought for opposing the plaintiff's sanctions motion,                    award on the sanctions motion, (3) hours billed [*19] for
representing the partial success they achieved in the August             paralegal work, and (4) costs associated with computerized
14 decision. All other requested awards represent the full               legal research. (Memorandum of Law in Opposition to
amount of fees and costs incurred. In [*17] total, the                   Defendants' Motion for Attorneys' Fees and Costs Pursuant to
defendants seek $ 81,749.44. (Defendants' Reply                          the Court's Order of August 14, 2008 ("Pl. Att'y Fee
Memorandum of Law in Further Support of Defendants'                      Memo.")).
Motion for Attorneys' Fees ("Def. Att'y Fee Reply") at 9).
                                                                         1. Attorney Hours Billed
Although the plaintiff has challenged numerous other aspects
                                                                         The plaintiff contends that the defendants have failed to
of the defendants' requested award, he has not challenged the
                                                                         adequately justify the "excessive" amount of hours they
defendants' hourly rates. In any event, the requested rates are
                                                                         billed. (Pl. Att'y Fee Memo. at 4, 8-10). Specifically,
reasonable. The defendants are represented by Littler
                                                                         according to the plaintiff, the defendants' time entries "suffer
Mendelson, the largest labor and employment firm in the
                                                                         from a veritable plague of block-billing problems and
country. (Reilly Decl., P 3). The defendants' fee request is
                                                                         vagueness issues." (Pl. Att'y Fee Memo. at 8). Although
based on the following hourly rates of Littler Mendelson
                                                                         various tasks are aggregated within each time entry (so-called
attorneys: $ 535.00 per hour for A. Michael Weber, the
                                                                         "block billing"), the defendants counter that their entries
                                                                         sufficiently identify the billing attorney, date, hours expended,
                                                                         and nature of the work performed. (Def. Att'y Fee Reply at 5).
8 The parties were instructed to "attempt to agree on the appropriate
                                                                         Furthermore, the defendants argue, "the Court must look at
amount of an award." Rahman, 2008 U.S. Dist. LEXIS 61785, 2008
                                                                         the big picture presented by the fee application." (Def. Att'y
WL 3823958, at *4. Accordingly, on August 28, 2008, the
                                                                         Fee Reply at 5 (quoting Rodriguez v. McLoughlin, 84 F. Supp.
defendants sent a letter to the plaintiff seeking an award of $
38,222.74, representing total compensable attorneys' [*16] fees and      2d 417, 425 (S.D.N.Y. 1999))).
costs at a 20% discount. (Declaration of Gregory Reilly dated Sept.
5, 2008 ("Reilly Decl."), P 2 & Exh. A). The plaintiff never             10 Although she has left Little Mendelson for an in-house counsel
responded, and the defendants brought a formal motion for attorneys'
                                                                         position, Ms. Feege was retained by the firm as a consultant to assist
fees and costs.
                                                                         with the defendants' opposition to the plaintiff's sanctions motion.
9 Inaddition to bringing a motion for reconsideration before me, the     (Defendants' Memorandum of Law in Support of Defendants'
plaintiff filed objections to the August 14 decision with The            Motion for Attorneys' Fees and Costs Pursuant to the Court's August
Honorable Lewis A. Kaplan, U.S.D.J., pursuant to Rule 72 of the          14, 2008 Order Awarding Such Relief to Defendants ("Def. Att'y Fee
Federal Rules of Civil Procedure. Judge Kaplan overruled these           Memo.") at 6 n.4). In total, the defendants only bill for 2.7 hours of
objections, finding that the plaintiff failed to identify any material   her time. (Chart of Fees and Costs, attached as Exh. A to Declaration
error of law or fact. (Order dated Sept. 17, 2008).                      of Elena Paraskevas-Thadani dated Oct. 17, 2008, at 15).
                Case 3:14-cv-00956-JBA Document 530 Filed 10/16/19 Page 89 of 135
                                                                                                                                 Page 6 of 9
                                                    2009 U.S. Dist. LEXIS 3510, *19

To determine the number of compensable hours, a court                     5). In sum, the defendants spent a reasonable number of hours
"must initially look to the amount of time spent on each                  defending against the plaintiff's motion for sanctions and for
category of tasks, [*20] as documented by contemporaneous                 an order compelling discovery. Given the reasonableness of
time records" of each attorney. Kuper v. Empire Blue Cross &              their total hours, it is unnecessary for the defendants to
Blue Shield, No. 99 Civ. 1190, 2003 U.S. Dist. LEXIS 27728,               identify with precision the amount of hours allocated to each
2003 WL 23350111, at *11 (S.D.N.Y. Dec. 18, 2003). In                     individual task. Therefore, the defendants' time records
calculating the number of reasonable hours, the court may                 provide no basis for objection.
rely on its own familiarity with the case and the evidentiary
submissions and arguments of the parties. Clarke v. Frank,                The defendants incurred fewer hours in connection with each
960 F.2d 1146, 1153 (2d Cir. 1992). Although block billing                of their other tasks: 43.9 hours opposing the plaintiff's Rule
can make it more difficult to determine precisely how much                72 objections, 34.8 hours opposing the plaintiff's motion for
time was spent on each task, the practice is tolerable "as long           reconsideration, and 41.2 hours in connection with their fee
as all of the work recorded in one entry is compensable." See             application. (Chart of Fees and Costs at 16-18). These hourly
Ursa Minor Ltd. v. Aon Financial Products, Inc., No. 00 Civ.              amounts are not excessive. Overall, the defendants have billed
2474, 2001 U.S. Dist. LEXIS 7455, 2001 WL 1842042, at *6                  for a reasonable number of hours, and thus properly used
(S.D.N.Y. May 30, 2001). "To the extent, however, that                    these hours to calculate their total fees.
compensable and non-compensable tasks are included in the                 2. Percentage Sought for Partial Award
same entry, it must be presumed that the bulk of the time was
devoted to non-compensable work." Id. Likewise, "[i]f the                 As discussed above, the defendants [*23] applied a twenty
court concludes that portions of the expended time were not               percent discount to the award sought for opposing the
reasonably necessary to achieve the successful result obtained            plaintiff's motion for sanctions. The plaintiff objects to two
by the movant, it should reduce the time for which                        aspects of the discount. First, the plaintiff contends that
compensation is awarded." Kuper, 2003 U.S. Dist. LEXIS                    because requests for admission are not true discovery
27728, 2003 WL 23350111, at *11.                                          procedures, Rule 37 sanctions are altogether inapplicable. 12
                                                                          (Pl. Att'y Fee Memo. at 3). Although not phrased in these
The defendants logged 116.7 hours of attorney [*21] and                   terms, the plaintiff is essentially arguing that I lack the power
paralegal time defending against the plaintiff's motion for               to sanction him for bringing a frivolous motion concerning
sanctions and to compel discovery. (Chart of Fees and Costs               requests for admission. See Rahman, 2008 U.S. Dist. LEXIS
at 1-5, 15). This time was spent in part preparing two                    61785, 2008 WL 3823958, at *1-2. But Rule 37(a)(5)
memoranda of law (a total of twenty-four pages) and three                 provides that "reasonable expenses" incurred in connection
supporting declarations to refute the plaintiff's claims. (Def.           with motions to compel disclosure or discovery be routinely
Att'y Fee Memo. at 8). The defendants note that many of the               awarded. The only limitation imposed by this section is one of
plaintiff's claims were "scattered and vague," requiring them             reasonableness. There is no indication that motions
to "sift through almost three years of discovery,                         concerning Rule 36 admissions are outside the scope of the
correspondence and communiques." (Def. Att'y Fee Memo. at                 court's power. Indeed, such a limitation would defeat the
8). Indeed, although the defendants' time entries do not allow            deterrent purpose of this subdivision:
for precise calculation, they apparently spent ten to twenty
hours reviewing the case file and previous correspondence                      [T]he rules should deter the abuse implicit in carrying or
and just as many hours discussing the plaintiff's factual                      forcing a discovery dispute to court when no genuine
allegations with Christina Feege, former lead attorney on the                  dispute exists. . . . [T]he potential or actual imposition of
case. (Chart of Fees and Costs at 1-5).                                        expenses is virtually the sole formal sanction in the rules
                                                                               to deter [*24] a party from pressing to a court hearing
Given the diverse factual allegations raised by the plaintiff in               frivolous requests for or objections to discovery.
his sanctions motion and the extensive history of this case, I            Fed. R. Civ. P. 37(a)(4) advisory committee's note to 1970
agree that the defendants had no choice but to spend                      Amendment. Not surprisingly, the plaintiff has failed to
significant hours on factual development. Similarly, the
defendants' lengthy memorandum and supporting documents
were a proportionate response to the [*22] plaintiff's equally            12 The plaintiff apparently had a different understanding when he
lengthy motion papers. 11 Finally, the defendants' time entries           brought his motion for Rule 37 sanctions in June 2008; that motion
reflect only compensable tasks. (Chart of Fees and Costs at 1-            was largely based on the defendants' alleged failure to adequately
                                                                          respond to the plaintiff's requests for admissions. (Plaintiff's Notice
                                                                          of Motion for Sanctions Under Rule 37, Fed. R. Civ. P. dated June
11 In
    total, the plaintiff submitted a ten-page affirmation, an eighteen-   17, 2008; Affirmation of Krishnan Chittur dated June 17, 2008 at 6-
page memorandum, and twenty different exhibits.                           9).
               Case 3:14-cv-00956-JBA Document 530 Filed 10/16/19 Page 90 of 135
                                                                                                                         Page 7 of 9
                                                  2009 U.S. Dist. LEXIS 3510, *24

support his tenuous position with any persuasive authority.            document filing system ("ECF") and 2 hours for locating
(Pl. Att'y Fee Memo. at 3).                                            documents in the case file. (Chart of Fees and Costs at 2-5,
                                                                       15). The plaintiff objects to these hours, arguing that these
Second, the plaintiff argues that the defendants were less than        tasks are akin to a receptionist's duties and are therefore not
eighty percent successful in opposing the motion, and thus             compensable. (Pl. Att'y Fee Memo. at 11).
must discount their total fees and costs by more than twenty
percent. (Pl. Att'y Fee Memo. at 7). The plaintiff specifically        There is no question "that paralegals are capable of carrying
contends that the defendants prevailed on only two out of              out many tasks, under the supervision of an attorney, that
eight contested document requests, or twenty-five percent of           might otherwise be performed by a lawyer and billed at a
the document request issues. (Pl. Att'y Fee Memo. at 7); see           higher rate." Missouri v. Jenkins, 491 U.S. 274, 288 n.10, 109
also Rahman, 2008 U.S. Dist. LEXIS 61785, 2008 WL                      S. Ct. 2463, 105 L. Ed. 2d 229 (1989). Thus, it has long
3823958, at *3-4 (discussing eight categories of                        [*27] been standard practice for courts to include paralegal
 [*25] documents sought by plaintiff). In addition, as                 fees in attorneys' fee awards. See, e.g., United States Football
discussed above, the plaintiff argues that the defendants              League v. National Football League, 887 F.2d 408, 416 (2d
cannot collect for time spent on the requests for admission,           Cir. 1989) (finding that billing paralegal time is prevailing
which comprised half of the overall sanctions motion and thus          practice in New York City that is commendably cost-
should account for fifty percent of the defendants' overall            efficient). However, only legal work is compensable; "purely
award. The plaintiff concludes that the defendants are entitled,       clerical or secretarial tasks should not be billed at a paralegal
at most, to twelve and one-half percent of their total costs and       rate, regardless of who performs them." Jenkins, 491 U.S. at
fees. (Pl. Att'y Fee Memo. at 7).                                      288 n.10.

I agree with the logic of separately analyzing each party's            Locating documents in the case file is a purely clerical task
success on each issue. See Rahman, 2008 U.S. Dist. LEXIS               that cannot be compensated at $ 160.00 per hour. Electronic
61785, 2008 WL 3823958, at *1-4 (discussing requests for               filing -- a relatively new practice in the Southern District of
admission, then document requests). The plaintiff was denied           New York -- necessitates closer examination. Only an
relief altogether with respect to the requests for admission;          attorney can obtain an ECF log-in name and password, which
therefore, the defendants were fully successful in their               serves as his or her electronic signature for purposes of
defense of fifty percent of the overall motion. 2008 U.S. Dist.        electronic filing. S.D.N.Y. Electronic Case Filing Rules and
LEXIS 61785, [WL] at *2. Concerning document requests,                 Instructions, P 13.20 (2008) ("ECF Rules"). 14 However,
however, I held that the defendants had failed to produce two          although an attorney must approve of all documents filed
categories of documents: documents showing their corporate             under his or her log-in name, the filing attorney need not
structure and certain employee lists. 13 2008 U.S. Dist. LEXIS         personally complete all of the necessary steps. Rather, the
61785, [WL] at *3. I therefore ordered prompt production. Id.          ECF Rules indicate that electronic filing is an appropriate task
Although I also ordered production of certain documents                 [*28] for supporting staff members. ECF Rules, P 24.1. ECF
created after the plaintiff's termination, I noted that the            is intended to replace the manual filing of hard-copy
defendants [*26] were not previously obligated to produce              documents and designed to be just as easy; no legal skills are
post-termination documents. Id. In sum, the plaintiff was              involved. ECF Rules, P 13.2. Although such services are
successful on approximately twenty-five percent of the                 necessary, they should be compensated at rates appropriate
document request issues; his overall degree of success was             for a clerk, not at rates charged by an attorney or paralegal.
twelve and one-half percent.                                           Accordingly, the defendants will be reimbursed $ 50.00 per
                                                                       hour for the 7.1 hours spent locating documents in the case
All things considered, the twenty percent discount applied by          file and electronic filing. See Kuper, 2003 U.S. Dist. LEXIS
the defendants is entirely reasonable, and perhaps even                27728, 2003 WL 23350111, at *12 (compensating clerical
generous.                                                              tasks at $ 50.00 per hour rate); Cowan v. Ernest Codelia,
3. Paralegal Hours Billed                                              P.C., No. 98 Civ. 5548, 2001 U.S. Dist. LEXIS 185, 2001
                                                                       WL 30501, at *9 (S.D.N.Y. Jan. 12, 2001) (same); Pascuiti v.
Among other tasks performed by paralegals, the defendants              New York Yankees, 108 F. Supp. 2d 258, 267 (S.D.N.Y. 2000)
billed 5.1 hours for filing documents in the court's electronic        (same); Lawson v. City of New York, No. 99 Civ. 10393, 2000
                                                                       U.S. Dist. LEXIS 15709, 2000 WL 1617014, at *5 (S.D.N.Y.
                                                                       Oct. 27, 2000) (same).
13 I
   declined to impose sanctions, however, because of the plaintiff's
undue delay in raising these issues. Rahman, 2008 U.S. Dist. LEXIS     14 The   ECF    Rules     manual    is   available on-line  at
61785, 2008 WL 3823958, at *3.                                         http://www1.nysd.uscourts.gov/ecf/ECF_rules_SDNY_Aug08.pdf.
              Case 3:14-cv-00956-JBA Document 530 Filed 10/16/19 Page 91 of 135
                                                                                                                            Page 8 of 9
                                               2009 U.S. Dist. LEXIS 3510, *28

4. Computerized Research Costs                                      fees and costs. 17

Although courts in this district are split on whether the cost of   SO ORDERED.
computerized legal research is compensable, see BD v.
DeBuono, 177 F. Supp. 2d 201, 209 (S.D.N.Y.                         /s/ James C. Francis IV
2001)(collecting cases demonstrating [*29] division in
                                                                    JAMES C. FRANCIS IV
authority but denying recovery), I have previously held that
such expenses are recoverable as a component of attorneys'          UNITED STATES MAGISTRATE JUDGE
fees where it is clear that counsel regularly charge paying
clients separately for them. Rozell v. Ross-Holst, 576 F. Supp.     Dated: New York, New York
2d 527, 2008 WL 2229842, at *15 (S.D.N.Y. 2008) (citing
Gonzalez v. Bratton, 147 F. Supp. 2d 180, 212 (S.D.N.Y.             January                             7,                            2009
2001)). That is the case here. (Reilly Decl., P 10). Therefore,
these costs are appropriately included in the defendants'
award request.
5. Summary of Fees Awarded

For the reasons stated above, the defendants are entitled to the
following fees in connection with their opposition of the
plaintiff's motion for sanctions:

   Go to table1

In addition, the defendants shall be awarded $ 355.00 for
clerical work done by the paralegal and $ 3,199.44 for the
costs of mailings and electronic research. After applying the
twenty percent discount, the total award amount is $
36,170.75.

The defendants are also entitled to fees and costs incurred in
connection with opposing the plaintiff's [*30] Rule 72
objections and motion for reconsideration, as well as those
incurred in preparing their fee application. Thus, the
defendants shall also be awarded the following fees:

   Go to table2

In addition, the defendants incurred $ 1,128.69 for the costs of
mailings and electronic research.

In total, defendants are entitled to an award of $ 80,230.44.
Conclusion

In conclusion, the plaintiff's motion for reconsideration is
denied. The plaintiff is not entitled to IRS Tip Reports or
underlying documents; however, the defendants shall
designate additional [*31] corporate representatives and
make them available for deposition. The defendants shall be
permitted to take Mr. Rahman's deposition for an additional         17 The  parties did not address whether any fee award should be
six hours. All discovery, including the additional depositions,     assessed against the plaintiff directly or against his attorneys.
must be completed by January 30, 2009. Finally, the                 However, it is apparent that the tactical decisions that have led to the
plaintiff's counsel shall pay the defendants $ 80,230.44 for        award were the responsibility of counsel. See Greater Buffalo Press,
                                                                    Inc. v. Federal Reserve Bank of New York, 129 F.R.D. 462, 467
                                                                    (W.D.N.Y.), aff'd, 923 F.2d 843 (2d Cir. 1990) (table).
               Case 3:14-cv-00956-JBA Document 530 Filed 10/16/19 Page 92 of 135
                                                                                                                             Page 9 of 9
                                                  2009 U.S. Dist. LEXIS 3510, *31

Table1 (Return to related document text)

                           Attorney                               Hours       Rates           Total
                           Mr. Webber                             1.0         $ 535.00        $ 535.00
                           Ms. Feege                              2.7         $ 440.00        $ 1188.00
                           Mr. Reilly                             31.9        $ 440.00        $ 14,036.00
                           Ms. Paraskevas-Thadani                 74          $ 350.00        $ 25,900.00
                                                                                              $ 41,659.00

Table1 (Return to related document text)


Table2 (Return to related document text)

                           Attorney 15                            Hours       Rates           Total
                           Mr. Reilly                             35.7        $ 440.00        $ 15,708.00
                           Ms. Paraskevas-Thadani                 74.9        $ 350.00        $ 26,215.00
                           Paralegal 16                           6.3         $ 160.00        $ 1,008.00
                                                                                              $ 42,931.00

Table2 (Return to related document text)


  End of Document




15 The defendants include one three-hour entry for "GW." (Chart of Fees and Costs at 7, 16). However, this attorney is not identified; thus,
there is no way to assess whether the rate charged is reasonable. Accordingly, this charge is not included in the award.
16 Thedefendants bill one hour of paralegal work performed by "OB" at $ 170.00 per hour. (Chart of Fees and Costs at 7, 16). Again, without
an explanation of why he or she warrants a higher rate, I will award fees at the paralegal rate otherwise applied.
              Case 3:14-cv-00956-JBA Document 530 Filed 10/16/19 Page 93 of 135




                                    Suntoke v. PSEG Power Conn., LLC
                                  United States District Court for the District of Connecticut
                                         May 16, 2007, Decided ; May 16, 2007, Filed
                                          CIVIL ACTION NO. 3:06-CV-01520(JCH)

Reporter
2007 U.S. Dist. LEXIS 35888 *; 2007 WL 1455847
                                                                  circumstances, this court may order certain records to be
RUSSI SUNTOKE, Plaintiff v. PSEG POWER
                                                                  sealed. However, "[i]n most cases, a judge must carefully and
CONNECTICUT, LLC, Defendant
                                                                  skeptically review sealing requests to insure that there really
                                                                  is an extraordinary circumstance or compelling need." Id. at
Subsequent History: Summary judgment granted by Suntoke
                                                                  27 (citation omitted); see Securities & Exchange Comm'n v.
v. PSEG Power Connecticut, LLC, 2009 U.S. Dist. LEXIS
                                                                  The Street.com, 273 F.3d 222, 232 (2d Cir. 2001). Moreover,
11434 (D. Conn., Feb. 13, 2009)
                                                                  ordinarily, a court must make that determination on the basis
Counsel: [*1] For Russi T. Suntoke, Plaintiff: Evan David         of a careful, document-by-document review of the particular
Gamm, LEAD ATTORNEY, Mendillo & Gamm, LLC, New                    portions of the document that a party wishes to be kept under
Haven, CT.                                                        seal and after considering whether the requested order is no
                                                                  broader than necessary to serve the interests that require
For PSEG Power CT LLC, Defendant: Elizabeth A. Fowler,            protection. See United States v. Amodeo, 71 F.3d 1044, 1051-
LEAD ATTORNEY, Mark S. Baldwin, Stephen R. Klaffky,               51 (2d Cir. 1995). A blanket sealing order such as that
Brown Rudnick Berlack Israels - Htfd, Hartford, CT;               apparently requested would rarely, if ever, be appropriate.
                                                                  Furthermore, the parties' agreement to seal or limit disclosure
Judges: Janet C. Hall, United States District Judge.              of documents on file is not a sufficient basis for granting such
                                                                  an order. Id. Until either party demonstrates the existence of
Opinion by: Janet C. Hall                                         extraordinary circumstances or a compelling [*3] need to seal
                                                                  from public view any particular portion of any specific
Opinion                                                           document filed in this case, this court will not depart from the
                                                                  governing strong presumption of open access.

                                                                  If a party (hereinafter "filing party") intends to file anything
ORDER                                                             that contains material designated by another party
                                                                  ("designating party") as "confidential," the filing party must
The parties' Joint Motion for Protective Order [Doc. No. 18]      give any designating party 14 days notice of intent to file. If
is GRANTED, except as to paragraph 7. If either party wants       the designating party objects, it should notify the filing party
to designate anything filed with, or presented to, the court as   and file a Motion to Seal no later than 5 days before the filing
confidential and place it under seal, that party must make a      date, and the filing party shall hold his pleadings containing
separate motion in accordance with District of Connecticut        any such designated material until the court acts on the
Local Rule 5(d), specifying precisely what the parties wish to    Motion to Seal, at which point the filing party should file
be kept under seal and making a particularized showing of         within 5 days of the court's Order on the Motion to Seal.
good cause as to why the court should depart from the strong
presumption against sealing any court records to public           A redacted version of any pleading filed under seal must be
inspection. See Nixon v. Warner Comm., Inc., 435 U.S. 589,        filed within 5 days of the court's Order sealing the pleading.
597-99, 98 S. Ct. 1306, 55 L. Ed. 2d 570 (1978); United
States v. Graham, 257 F.3d 143, 150 (2d Cir. 2001); United
States v. Amodeo, 44 F.3d 141, 146 (2d Cir. 1995); Video          SO ORDERED
Software Dealers Assoc. v. Orion Pictures, Corp. (In re Orion
Pictures Corp.), 21 F.3d 24, 26 (2d Cir. 1994). [*2]              Dated at Bridgeport, Connecticut, this 16th day of May, 2007.

In limited circumstances and upon a showing of compelling         /s/ Janet C. Hall
              Case 3:14-cv-00956-JBA Document 530 Filed 10/16/19 Page 94 of 135
                                                                                  Page 2 of 2
                                  2007 U.S. Dist. LEXIS 35888, *3

United States District Judge


  End of Document
              Case 3:14-cv-00956-JBA Document 530 Filed 10/16/19 Page 95 of 135




                        Travelers Indem. Co. v. Excalibur Reinsurance Corp.
                                 United States District Court for the District of Connecticut
                                       August 5, 2013, Decided; August 5, 2013, Filed
                                                  3:11 - CV- 1209 (CSH)

Reporter
2013 U.S. Dist. LEXIS 110400 *
                                                                [*2] Meredith A Long, Mitchell R. Harris, LEAD
THE TRAVELERS INDEMNITY COMPANY as successor
                                                                ATTORNEYS, Day Pitney LLP-Trmbl St Htfd-CT, Hartford,
in interest to GULF INSURANCE COMPANY, Plaintiff, v.
                                                                CT; Thomas O. Farrish, LEAD ATTORNEY, Day Pitney
EXCALIBUR REINSURANCE CORPORATION f/k/a
                                                                LLP-Htfd-CT, Hartford, CT.
CAPITAL INSURANCE COMPANY, Defendant.
                                                                Judges: CHARLES S. HAIGHT, JR., Senior United States
Subsequent History: Motion denied by, As moot, Motion
                                                                District Judge.
granted by, Motion to strike granted by, Stay granted by
Travelers Indem. Co. v. Excalibur Reinsurance Corp., 2014
                                                                Opinion by: CHARLES S. HAIGHT, JR.
U.S. Dist. LEXIS 33182 (D. Conn., Mar. 11, 2014)

Prior History: Travelers Indem. Co. v. Excalibur                Opinion
Reinsurance Corp., 2013 U.S. Dist. LEXIS 110396 (D. Conn.,
Aug. 5, 2013)

Counsel: [*1] For Travelers Indemnity Company, Successor        RULING ON MOTIONS TO SEAL AND MOTIONS TO
Gulf Ins Co, Plaintiff: Meredith A Long, Mitchell R. Harris,    DESIGNATE CONFIDENTIAL DISCOVERY
LEAD ATTORNEYS, Day Pitney LLP-Trmbl St Htfd-CT,                MATERIALS
Hartford, CT; Thomas O. Farrish, LEAD ATTORNEY, Day
                                                                HAIGHT, Senior District Judge:
Pitney LLP-Htfd-CT, Hartford, CT.
For Excalibur Reinsurance Corporation, formerly known as
PMA Capital Ins Co, Defendant: Ann E Halden, Joshua             I. BACKGROUND
Laurence Milrad, Michael H Goldstein, LEAD
ATTORNEYS, Mound, Cotton, Wollan & Greengrass, New              Plaintiff, the Travelers Indemnity Company ("Travelers")
York, NY; Raymond S. Mastrangelo, LEAD ATTORNEY,                brings this contract action as successor in interest to Gulf
Mound Cotton Wollan & Greengrass -GC NY, Garden City,           Insurance Company, which entered into a reinsurance contract
NY.                                                             with defendant Excalibur Reinsurance Corporation
                                                                ("Excalibur"), formerly known as PMA Capital Insurance
For Excalibur Reinsurance Corporation, Counter Claimant:        Company. This reinsurance case arises out of several "errors
Joshua Laurence Milrad, LEAD ATTORNEY, Mound,                   and omissions" policies Travelers issued to an insurance and
Cotton, Wollan & Greengrass, New York, NY.                      reinsurance broker. The polices had annual periods extending
For Travelers Indemnity Company, Counter Defendant:             from 1997 to 2001. A number of the broker's insurance
Meredith A Long, LEAD ATTORNEY, Day Pitney LLP-                 company clients brought claims against the broker for losses
Trmbl St Htfd-CT, Hartford, CT; Thomas O. Farrish, LEAD         allegedly sustained due to "reinsurance spirals." 1 The broker
ATTORNEY, Day Pitney LLP-Htfd-CT, Hartford, CT.
For Excalibur Reinsurance Corporation, Counter Claimant:
Ann E Halden, Michael H Goldstein, LEAD ATTORNEYS,              1A  reinsurance spiral may occur when a reinsurer buys reinsurance
Mound, Cotton, Wollan & Greengrass, New York, NY;               protection from other reinsurers and "unknowingly gets some of its
Raymond S. Mastrangelo, LEAD ATTORNEY, Mound                    own business (and therefore its own liabilities) back." Wikipedia,
Cotton Wollan & Greengrass -GC NY, Garden City, NY.             Reinsurance, http://en.wikipedia.org/wiki/Reinsurance. "In the 1980s
                                                                the London market was badly affected by the creation of reinsurance
For Travelers Indemnity Company, Counter Defendant:             spirals. This resulted in the same loss going around the market
                Case 3:14-cv-00956-JBA Document 530 Filed 10/16/19 Page 96 of 135
                                                                                                                               Page 2 of 17
                                                   2013 U.S. Dist. LEXIS 110400, *2

sought coverage for the clients' claims from Travelers, from              financial data, or implicates the commercial, proprietary or
certain Travelers' insurance company affiliates (the                      reputational interests of third parties." Doc. 24-1, ¶ 1. If a
"Affiliates"), and from unaffiliated insurance companies (the             party decides to file "Confidential Discovery Material" with
"Underwriters"). [*3] In so doing, the broker shared                      the Court, pursuant to the protective order, that party shall
confidential documents with Travelers, including privileged               make the filing "under seal in accordance with the procedure
communications with its legal counsel as well as details of               set forth in the District of Connecticut Local Rule 5(e) and
settlement negotiations with its clients. Moreover, the                   accompanied by a motion to seal from the requesting party."
Affiliates and Underwriters shared confidential documents                 Id., [*6] ¶ 11.
with Travelers, including communications with their own
attorneys, Mayer, Brown, Rowe and Maw ("Mayer Brown").                    On March 6, 2012, Travelers applied for a prejudgment
2                                                                         remedy [Doc. 26]. 3 Excalibur opposed that application,
                                                                          including with its opposition papers several documents that
In February 2010 Travelers and the Affiliates reached a                   named the broker, contained legal advice obtained by the
confidential settlement with the broker. Because the                      broker, and described details of settlement discussions
Underwriters did not settle at that time, Travelers represents            between Travelers and the broker. As the case record reflects,
that it does not know whether the broker's coverage claims                Travelers moved to seal such documents [Doc. 40] and the
against the Underwriters remain active. In any event,                     Court granted the motion, denying it only to the extent that
Travelers sought to recover a portion of its share of the                 the Court required further specific redactions of particular
settlement from one of its reinsurers, defendant Excalibur. In            documents [Doc. 48, p. 21-23].
response to Excalibur's failure [*5] to pay the bulk of
Travelers' claims, Travelers filed the present action with this           On July 9, 2012, Travelers moved for leave to amend its
Court on August 1, 2011. Specifically, Travelers has alleged              complaint [Doc. 56]. In opposing Travelers' motion,
that "Excalibur has failed and refused to pay $1,573,189.58               Excalibur submitted opposition papers which included a
worth of valid reinsurance claims under the contract, thereby             declaration from Angela Aloisio [Doc. 59], an employee of
breaching it." Doc. 1, p. 1.                                              Armour Risk Management, Inc.,"the entity that manages the
                                                                          business of Excalibur." 4 Doc. 59, ¶ 1. Attached to Aloisio's
On February 29, 2012, the parties jointly requested the Court's           declaration were four documents that Travelers designated as
approval of a proffered "Stipulated Protective Order" (herein             "Confidential Discovery Material" pursuant to the terms of
"SPO"). Doc. 24-1. The Court reviewed, approved, and                      the SPO [Doc. 24-1]. Travelers contends that the "four
entered the parties' protective order, as written, on March 1,            documents invoke the same concerns as the earlier set of
2012. Doc. 25. Under that order, "Confidential Discovery                  documents, and accordingly the Court should seal them" as
Material" is defined as material that "a party believes, in good          well. Doc. 62, p. 3.
faith, includes personal information or confidential,
commercial, proprietary business information or non-public
                                                                          II. PENDING MOTIONS
thereby artificially inflating market loss figures of big claims." Id.
This London Market Excess of Loss spiral ("LMX spiral") was               Pending before the Court are eight motions to seal and two
eventually "stopped by excluding retrocessional business from
reinsurance covers protecting direct insurance accounts." Id.
                                                                          3 Inseeking a prejudgment remedy, Travelers asserted that "there is
2 According  to Travelers, the Affiliates and the Underwriters hired a
                                                                          probable cause that a judgment in the amount sought, or in an
single law firm to protect the interests of the primary layer insurers:
                                                                          amount greater than the amount of the prejudgment remedy sought,
Mayer, Brown, Rowe and Maw, [*4] an international law firm
                                                                          taking into account all recoveries made to date, any known defenses,
which officially changed its name to "Mayer Brown" on September
                                                                          counterclaims or set-offs, will be rendered in this matter in favor of
1, 2007. This firm provided legal advice to the Affiliates and the
                                                                          Travelers." Doc. 26, ¶ 3. Travelers requests an order to secure the
Underwriters concerning the broker's coverage claims and
                                                                          sum of $1,573,189.58 by attaching the real or personal property of
participated in settlement negotiations with the broker on their
                                                                          Excalibur within the state of Connecticut and/or garnishing the real
behalf. As primary insurers, the Affiliates and the Underwriters
                                                                          or personal property of Excalibur in the custody or control of third
updated the excess insurers on the status of the underlying claims
                                                                          persons, including debts owed to [*7] Excalibur by natural persons
from time to time. Doc. 77-1, p. 3. Eventually, Travelers and the
                                                                          and corporations, within the state of Connecticut. Id., ¶ 4 (a), (b).
Affiliates entered into several settlements to resolve the broker's
coverage claims in the primary and excess layers. A final                 4 The  Court granted Plaintiff's Motion for Leave to Amend
confidential settlement agreement between the broker, on one hand,        Complaint [Doc. 56] on February 1, 2013. Doc. 73. Travelers
and Travelers and its Affiliates, on the other hand, was entered into     thereafter filed its Amended Complaint. Doc. 85 ("Amended
on February 17, 2010. Id.                                                 Complaint," filed 2/15/2013).
              Case 3:14-cv-00956-JBA Document 530 Filed 10/16/19 Page 97 of 135
                                                                                                                       Page 3 of 17
                                             2013 U.S. Dist. LEXIS 110400, *7

motions to designate discovery materials as "confidential."       119-120 (2d Cir. 2006). 5 Consequently, there is a strong
The motions to seal include the following: Doc. 45 (Travelers'    presumption against sealing court records from public
Motion to Seal Portions of Excalibur's Motion [*8] to             inspection.
Compel [Doc. 42 & 43] and supporting exhibits [Doc. 44]);
Doc. 52 (Travelers' Motion to Seal Portions of Exhibit 1 to       The public's right to access court documents is not, however,
Travelers' Opposition to Excalibur's Motion to Compel [Doc.       absolute in that it may be surmounted by [*10] a party's
51-1]); Doc. 58 (Excalibur's Motion to Seal Exhibits 1, 3, 4,     showing that sealing will further other substantial interests,
& 7 to Declaration of Angela Aloisio); Doc. 61 (Travelers'        for example, a criminal defendant's right to a fair trial or a
Motion to Seal Exhibits 1, 3, 4 & 7 to Declaration of Angela      third party's privacy interests. Matter of New York Times Co.,
Aloisio); Doc. 77 (Travelers' Motion to Seal Portions of          828 F.2d 110, 114-16 (2d Cir.1987), cert. denied, 485 U.S.
Excalibur's Memorandum in Support of its Motion to Compel         977, 108 S. Ct. 1272, 99 L. Ed. 2d 483 (1988). Thus, in
[Doc. 75] and exhibits attached to Declaration of Raymond S.      limited circumstances and upon a showing of compelling
Mastrangelo); Doc. 84 (Travelers' Motion to Seal Unredacted       need, the court may order certain records to be sealed.
Memorandum of Law in Support of Motion for Pre-Pleading           Lugosch, 435 F.3d at 123; Hartford Courant Co. v.
Security and Exhibit 1 to that Memorandum, an excerpt from        Pellegrino, 380 F.3d 83, 95-96 (2d Cir. 2004); Suntoke v.
Diane Ferro's deposition); Doc. 91 (Travelers' Motion to Seal     PSEG Power Connecticut, LLC., No. 3:06-CV-01520 (JCH),
Unredacted Memorandum of Law in Opposition to                     2007 U.S. Dist. LEXIS 35888, 2007 WL 1455847, at *1 (D.
Excalibur's Motion to Designate Discovery Material as             Conn. May 16, 2007).
Confidential and Exhibits 1 & 2 to that Memorandum); and
                                                                  To be precise, court documents may be sealed if "specific, on
Doc. 101 (Travelers' Motion to Seal Portions of February 26,
                                                                  the record findings are made demonstrating that 'closure is
2013 Hearing Transcript).
                                                                  essential to preserve higher values and is narrowly tailored to
Each party has also filed a motion to designate various           serve that interest.'" Press-Enterprise Co. v. Superior Court,
discovery materials as "confidential" pursuant to the Court-      478 U.S. 1, 13-14, 106 S. Ct. 2735, 92 L. Ed. 2d 1 (1986)
approved SPO [Doc. 24-1 & 25]. See Doc. 74 & 80 (motions          ("Press Enterprise II") (quoting Press-Enterprise Co. v.
re confidential [*9] discovery materials filed by Excalibur       Superior Court, 464 U.S. 501, 510, 104 S. Ct. 819, 78 L. Ed.
and Travelers, respectively).                                     2d 629 (1984) ("Press-Enterprise I")). Accord New York
                                                                  Times Co., 828 F.2d at 116; Hartford Courant Co., 380 F.3d
For the reasons set forth below, all of the foregoing motions     at 95-96 (judicial records may be sealed only when and to the
to seal and motions to designate discovery materials as           extent necessary to preserve higher values). 6 It thus follows
confidential will be granted.                                     that [*11] "a judge must carefully and skeptically review
                                                                  sealing requests to insure that there really is an extraordinary
                                                                  circumstance or compelling need." Video Software Dealers
III. DISCUSSION                                                   Assoc. v. Orion Pictures, Corp. (In re Orion Pictures Corp.),
                                                                  21 F.3d 24, 27 (2d Cir.1994). See also Sec. & Exch. Comm'n
                                                                  v. The Street.com, 273 F.3d 222, 232 (2d Cir. 2001).
A. Motions to Seal
                                                                  In this District, the Local Rules expressly dictate that the

1. Sealing in General
                                                                  5 Seealso Vassiliades v. Israely, 714 F. Supp. 604, 605-06 (D. Conn.
In two previous Rulings on the parties' motions to seal in this   1989); United States v. Gerena, 703 F. Supp. 211, 212-13 (D.
case, the Court has set forth the relevant law with respect to    Conn.1988), aff'd sub nom, United States v. Suarez, 880 F.2d 626
sealing. See Doc. 38 & 48 (Rulings re: sealing, filed             (2d Cir. 1989).
4/13/2012 & 5/10/2012). The Supreme Court and the Second          6 Although  the term "higher values" has not been comprehensively
Circuit have recognized the public's right to access court
                                                                  defined, courts have identified particular examples. See, e.g.,
records and proceedings, which is rooted in both the common       Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110, 125 (2d Cir.
law and the First Amendment. Nixon v. Warner Commc'ns,            2006) (attorney-client privilege); United States v. Aref, 533 F.3d 72,
Inc., 435 U.S. 589, 597-98, 98 S. Ct. 1306, 55 L. Ed. 2d 570      83 (2d Cir.2008) (national security); United States v. Amodeo, 71
(1978); Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110,         F.3d 1044, 1050 (2d Cir.1995) (law enforcement interests and the
                                                                  privacy of innocent third parties); Pal v. New York Univ., No. 06
                                                                  Civ. 5892(PAC)(FM), 2010 U.S. Dist. LEXIS 53353, 2010 WL
                                                                  2158283, at *1 (S.D.N.Y. May 27, 2010) (sensitive patient
                                                                  information).
               Case 3:14-cv-00956-JBA Document 530 Filed 10/16/19 Page 98 of 135
                                                                                                                          Page 4 of 17
                                                 2013 U.S. Dist. LEXIS 110400, *11

Court may seal a judicial document only by an order which               blanket sealing provisions are proposed.") (citing Nixon v.
"shall include particularized findings demonstrating that               Warner Comm., Inc., 435 U.S. 589, 597-99, 98 S. Ct. 1306,
sealing is supported by clear and compelling reasons and is             55 L. Ed. 2d 570 (1978)); Suntoke, 2007 U.S. Dist. LEXIS
narrowly tailored to serve those reasons." D. Conn. L. Civ. R.          35888, 2007 WL 1455847, at *1 ("A blanket sealing order
5(e)(3). [*12] 7 "No document shall be sealed merely by                 such as that apparently requested would rarely, if ever, be
stipulation of the parties." Id. Furthermore, the blanket sealing       appropriate.").
of an entire case is disfavored both under rule and case
precedent. See id. 5(e)(2) ("Except as permitted or required by         With this legal framework regarding sealing in mind, the
federal law, no civil case shall be sealed in its entirety."). See      Court turns to each motion to seal and the parties' proffered
also Crossman v. Astrue, 714 F.Supp.2d 284, 290 (D. Conn.               reasons for such sealing. The Court notes at the outset that
2009) (denying plaintiff's request for "blanket order allowing          although not a factor in determining whether the motions will
[him] to file every document under seal").                              be granted, neither party has objected to any of the motions to
                                                                        seal addressed by this Ruling.
With respect to documents, blanket sealing of entire
documents or all documents within a case is generally
disfavored. See, e.g., Jadwalean Int'l Co. For Operations &             2. Pending Motions to Seal
Mgmt v. United Tech Corp. ,3:09-CV-00018(JCH), 2009 U.S.
Dist. LEXIS 33520, 2009 WL 1064495, at *1 (D. Conn. April               All eight pending motions to seal have been filed pursuant to
17, 2009) (rejecting blanket sealing request because "a court           Local Rule 5(e)(3) and (e)(4) of Civil Procedure. As to each
must make that determination [of whether to seal] on the basis          motion, the movant alleges that there are "clear and
of a careful, document-by-document review of the particular             compelling reasons" to seal the material at issue and that the
portions of the document that a party wishes to be kept under           request for sealing is "narrowly tailored to serve those
seal and after considering whether the requested order is no            reasons." D. Conn. L. Civ. R. 5(e)(3). [*15] Furthermore, to
broader than necessary to serve the interests that require              the extent that such a practice is feasible, the materials
protection.") (emphasis added); [*14] Doctor's Assoc. Inc. v.           presented for sealing have been filed in redacted and
QIP Holders LLC, No. 3:06-CV-1710 (VLB), 2007 U.S. Dist.                unredacted form to designate the particular sections that the
LEXIS 70029, 2007 WL 2782516, at *1 (D. Conn. Sept. 24,                 party would like sealed. That is to say, where specific
2007) (denying request by parties for blanket sealing of                redactions suffice, counsel have designated such material to
documents in that "[t]he presumption that documents should              be redacted; and where redaction of material would not
not be sealed necessitates the court's watchful eye when                suffice to protect its confidential nature, a limited number of
                                                                        entire documents have been presented for sealing. In this
                                                                        regard, able counsel have performed dutifully in this sealing
7 Local
      Rule of Civil Procedure 5(e), captioned "Sealed Proceedings       endeavor.
and Documents," provides at subsection 3, in relevant part:
                                                                        Furthermore, counsel have followed the stipulated procedures
     Every document used by parties moving for or opposing an           in the Court-approved SPO [Doc. 24-1] in that they have filed
     adjudication by the Court, other than trial or hearing exhibits,   the materials sought to be sealed provisionally under seal and
     shall be filed with the Court. No judicial document shall be
                                                                        then filed memoranda of law to explain the specific reasons
     filed under seal, except upon entry of an order of the Court
                                                                        why said material should remain sealed. 8 Doc. 24-1, ¶ 11.
     either acting sua sponte or specifically granting a request to
     seal that document. Any such order sealing a judicial document
     shall include particularized findings demonstrating that sealing
     is supported by clear and compelling reasons and is narrowly       a. Doc. 45
     tailored to serve those reasons. A statute mandating or
     permitting the nondisclosure of a class of documents (e.g.,        Examining the individual [*16] motions, the Court first
     personnel [*13] files, health care records, or records of          addresses Doc. 45, Travelers' Motion to Seal designated
     administrative proceedings) provides sufficient authority to       portions of Excalibur's Motion to Compel [Doc. 42 & 43] and
     support an order sealing such documents. . . . No document         the Exhibits attached to the Declaration of Raymond
     shall be sealed merely by stipulation of the parties. A
     confidentiality order or protective order entered by the Court
     to govern discovery shall not qualify as an order to seal          8 Counsel  have also cooperated by showing opposing counsel
     documents for purposes of this rule. Any document filed under
                                                                        potentially confidential papers intended for filing. That way
     seal in the absence of a Court order to seal it is subject to
                                                                        opposing counsel have been provided the opportunity to request any
     unsealing without prior notice to the parties.
                                                                        necessary redactions prior to filing and then to file explanatory
D. Conn. L. Civ. R. 5(e)(3) (emphasis added).                           memoranda in support of sealing.
                Case 3:14-cv-00956-JBA Document 530 Filed 10/16/19 Page 99 of 135
                                                                                                                                 Page 5 of 17
                                                    2013 U.S. Dist. LEXIS 110400, *16

Mastrangelo in support of that motion [Doc. 44, Ex. 3-12 and                may be a sufficiently compelling reason to defeat the public's
15-17]. After careful review of the material presented for                  right of access to judicial documents. 10 See, e.g., Lugosch v.
sealing, I find that, as described by counsel, the documents                Pyramid Co. of Onondaga, 435 F.3d 110, 125 (2d Cir. 2006)
contain "privileged communications between Travelers and                    (recognizing attorney-client privilege as potential "compelling
its counsel;" "privileged communications between non-parties                reason" to seal documents, especially where party asserting
and their counsel;" and information that "implicates the                    the privilege is not the party who seeks to admit such
reputational interests of third parties not before the court."              documents into the record). Accordingly, the Court will grant
Doc. 45, p. 1                                                               the motion to seal as to the material covered by the attorney-
                                                                            client privilege. 11
Specifically, the material sought to be redacted from
Excalibur's Motion to Compel quotes from and provides                       In addition, the Court will approve requested redactions of
privileged or confidential information contained in the                     sections of Exhibits containing confidential settlement
attached Exhibits, also sought to be sealed. For example, the               discussions between the broker and its clients. Doc. 44-7 to -9
Exhibits include, inter alia, insurance policies issued by the              (Ex. 7-9). There is no established presumption of public
Underwriters to the broker, whose confidential identity was                 access with respect to confidential settlement discussions and
sealed by the Court's prior Ruling [Doc. 48]. 9 The redactions              documents. See, e.g., Gambale v. Deutsche Bank AG, 377
in those policies protect the identity of that broker. Doc. 44-3            F.3d 133, 143 (2d Cir. 2004), United States v. Glens Falls
to -4 (Ex. 3-4). Other proposed redactions of the broker's                  Newspapers, Inc., 160 F.3d 853, 857 (2d Cir. 1998). Rather,
name appear in Exhibits 11, 12, 16 & 17 [*17] (Excalibur's                  the Second Circuit has recognized the value of confidentiality
First Set of Document Production Requests and First Set of                  in settlement negotiations. See, e.g., In re Teligent, Inc., 640
Interrogatories and Travelers' Responses and Objections to                  F.3d 53, 57-58 (2d Cir. 2011) ("Confidentiality is an
these discovery requests). Doc. 44-11, -12 , -16, & -17.                    important feature of the mediation and other alternative
                                                                            dispute resolution processes. Promising participants
As set forth supra, this Court has previously examined the                  confidentiality in these proceedings promotes the free flow of
potential damage to the reputational interest and finances of               information that may result in the settlement of a dispute, and
the broker and has agreed to seal its identity. Therefore, the              protect[s] the integrity of alternative dispute resolution
identity of the broker will remain sealed. Doc. 44-3 to -12 &               generally.") (internal citations omitted); Palmieri v. New
44-15 to -17 (Ex. 3-12, 15-17).                                             York, 779 F.2d 861, 865 (2d Cir. 1985) (noting [*21] that
Travelers also seeks redaction of language providing legal
advice to Travelers in Exhibits [*18] such as Ex. 5-8 and 10.
                                                                            10 The    attorney-client privilege extends only to those
See, e.g., Doc. 44-5 (Ex. 5: status report sent to Excalibur by
                                                                            communications "that are necessary to obtain informed legal advice"
Travelers on March 14, 2007, containing a legal
                                                                             [*19] and which "would not be made without the privilege." United
memorandum from counsel Mayer Brown, evaluating claims
                                                                            States v. Goldberger & Dubin, P.C., 935 F.2d 501, 505 (2d
against the broker by its clients and providing other legal
                                                                            Cir.1991). For a communication to be protected by the privilege, (a)
advice on a variety of topics); Doc. 44-6 to -8, & 44-10 (Ex.               the communication must be between client and counsel; (b) the
6-8, 10: detailing privileged legal advice from Mayer Brown                 communication must be intended to be kept confidential and actually
to the Underwriters and legal advice to Travelers from its own              be kept confidential; and (c) the communication must have been
counsel).                                                                   made for the purpose of obtaining or providing legal advice. United
                                                                            States v. Mejia, 655 F.3d 126, 132 (2d Cir. 2011).
With respect to the attorney-client privilege, it is well-settled
                                                                            11 With
within the Second Circuit that the attorney-client privilege                        respect to legal memoranda of Mayer Brown, the Court also
                                                                            recognizes the applicability of the "work product doctrine," which
                                                                            provides qualified immunity of an attorney's work product from
                                                                            discovery or other compelled disclosure. See Fed. R. Civ. P. 26(b)(3)
9 As the Court observed in its ruling on Travelers' previous motion,        ("Ordinarily, a party may not discover documents and tangible things
"[n]on-parties' privacy interests may comprise 'a strong factor             that are prepared in anticipation of litigation or for trial by or for
weighing against disclosure of their identities.'" Doc. 48, p. 17           another party or its representative (including the other party's
(quoting In re Savitt/Adler Litigation, No. 95-CV-1842 (RSP/DRH),           attorney, consultant, surety, indemnitor, insurer, or agent).");
1997 U.S. Dist. LEXIS 23671, 1997 WL 797511, at *3 (N.D.N.Y.                Hickman v. Taylor, 329 U.S. 495, 67 S. Ct. 385, 91 L. Ed. 451
Dec. 23, 1997)). "Based on Travelers argument that publicity of the         (1947). See also In re Sealed Case, 676 F.2d 793, 809-10, 219 U.S.
broker's identity, and thus its clients' claims against it, would lead to   App. D.C. 195 (D.C. Cir. 1982) ("to the extent that work product
damage to its business reputation and finances," the Court "grant[ed]       reveals the opinions, judgments, [*20] and thought processes of
Travelers' sealing request to the extent that it [sought] protection        counsel, it receives some higher level of protection, and a party
solely of the broker's identity." Doc. 48, p. 19 (emphasis in original).    seeking discovery must show extraordinary justification").
               Case 3:14-cv-00956-JBA Document 530 Filed 10/16/19 Page 100 of 135
                                                                                                                                      Page 6 of 17
                                                    2013 U.S. Dist. LEXIS 110400, *20

"[s]ecrecy of settlement terms . . . is a well-established                   communications, attorney work product, confidential
American litigation practice") (citation omitted). 12 Portions               policyholder information, and/or descriptions of highly-
of documents pertaining to the details of the broker's dispute               confidential settlement discussions." Doc. 46, p. 14-15. The
with its client, and specifically the negotiations to resolve                remainder of the documents Excalibur submitted with respect
those disputes, will be sealed. Doc. 44-5 to -10, & 44-15 to -               to its Motion to Compel [Doc. 42] will remain subject to
16 (Ex. 5-10 & 15-16).                                                       public inspection.

The Court recognizes that all of the documents at issue in
Doc. 45 reveal sensitive business information that both                      b. Doc. 52
Travelers and the broker seek to protect, such as confidential
proprietary information, documents and client data. Doc. 46,                 In Doc. 52, Travelers moves the Court to seal portions of
p. 11. The parties to an action often have a significant interest            Exhibit 1 to Travelers' Opposition to Excalibur's Motion to
in protecting such information from public dissemination.                    Compel [Doc. 50-1]. Exhibit 1 is comprised of an email 13
See, e.g., Crossman v. Astrue, 714 F.Supp. 2d 284, 287                       and attachments, which include: (a) a letter from Charlaine
(D.Conn. 2009) [*22] (holding that "there can be (and often                  Dacres, Travelers' "Reinsurance Claims Consultant,"
are) considerations of personal privacy, public safety, or a                 containing the broker's name, names of its insurance company
business's propriety information, such as trade secrets or                   clients, and the gross amount of a settlement between the
confidential research, that can trump the right of the public to             broker [*24] and Travelers (and its affiliates); a letter from
access court records"). The specific portions of documents                   the broker's in-house legal counsel to another broker, detailing
revealing sensitive business information may be redacted.                    the broker's consultations with said in-house counsel and
                                                                             making legal recommendations as to how the broker should
Lastly, the Court notes that, as Travelers represents, "the                  respond to its clients' claims; and a portion of an insurance
information contained in Exhibits 3-11 and 15 that is subject                proposal form filled out by the broker, which was provided to
to this Motion to Seal was furnished by Travelers to Excalibur               Travelers in the context of confidential settlement discussions
under the express condition that Excalibur maintain its                      and contains the broker's comments on then-pending
confidentiality." Doc. 46, p. 12. Although such confidentiality              litigation. See Doc. 50-1, Doc. 53, p. 2-3.
agreements are not binding on the Court with respect to
sealing, the Court may consider their terms as one factor in its             The Court finds that sealing the designated portions of the
analysis when deciding to seal. See Gambale, 377 F.3d at                     documents is proper in that the gross settlement amount
143-44 (portions of hearing transcript redacted to remove                    between Travelers (and its affiliates) and the broker was part
settlement amount because parties previously agreed to                       of confidential settlement discussions. See Gambale, 377 F.
preserve such information as confidential).                                  3d at 143. The letter from the broker's in-house counsel
                                                                             communicated confidential legal advice in response to the
In sum, the Court finds that sealing designated portions of                  broker's clients' claims. See Lugosch, 435 F.3d at 125.
Excalibur's Memorandum in Support of its Motion to Compel                     [*25] Finally, the broker's proposal form, although not
[Doc. 42, 43] and Exhibits attached to the Declaration of                    traditionally privileged as an insurance document, was
Raymond Mastrangelo [Doc. 44-3 to -12, 44-15 [*23] to -17                    conveyed to Travelers during confidential settlement
(Ex. 3-12, 15-17)] is supported by "clear and compelling                     negotiations and contained the broker's evaluation of then-
reasons" — including, inter alia, the reputational interests,                pending litigation against it. Therefore, the proposal may also
settlement discussions, and sensitive business information of a              be sealed.
non-party and the attorney-client privilege . See D. Conn. L.
Civ. R. 5(e)(3). Furthermore, proposed sealing has been                      In sum, as Travelers asserts, Exhibit 1 contains information
"narrowly tailored to serve those reasons" in that Travelers                 that is identical or similar to information that the Court
asks "only that the Court seal those portions of those                       already ordered sealed in the context of an earlier motion
documents      that   contain      attorney-client   privileged              [Doc. 48]." 14 Doc. 52, p. 1. Specifically, Exhibit 1 contains:


12 See also Goodyear Tire & Rubber Co. v. Chiles Power Supply,               13 The email, dated 8/18/2010, is from Charlaine Dacres of Travelers
Inc., 332 F.3d 976, 980 (6th Cir. 2003) ("There exists a strong public       to Marty Peterson of Guy Carpenter & Company, and simply
interest in favor of secrecy of matters discussed by parties during          transmits the attachments by requesting that the recipient "accept this
settlement negotiations. This is true whether settlement negotiations        email and attachments" in response to "a request regarding [a
are done under the auspices of the court or informally between the           certain] insured." Doc. 50-1.
parties. . . . In order for settlement talks to be effective, parties must
feel uninhibited in their communications. ").                                14 In   its prior Ruling, this Court sealed "the broker's identity in view
              Case 3:14-cv-00956-JBA Document 530 Filed 10/16/19 Page 101 of 135
                                                                                                                           Page 7 of 17
                                                 2013 U.S. Dist. LEXIS 110400, *25

"(a) the identity of a non-party reinsurance broker whose               settlement with the broker" and thus contains details of that
reputational interests would be affected by the public                  settlement. Id., p. 5. Lastly, Exhibit 7 is a letter Aloisio
disclosure of its identity; (b) details of confidential settlement      allegedly reviewed in May 2010, containing what Travelers
negotiations between Travelers and the broker; and (c) the              describes as "verbatim recitals of two provisions of the
broker's privileged attorney-client communications." Id. As             confidential settlement agreement" as well as "a term from an
the Court has previously held, each of these kinds of                   earlier, similarly confidential [*28] agreement between
information invoke "clear and compelling" grounds to seal.              Travelers and the broker." Id.
Because Travelers has narrowly tailored its sealing request to
serve those particular purposes through careful redactions,             Upon close review of the documents, the Court concludes that
this motion will be granted.                                            the redacted material is the kind the Court has previously
                                                                        sealed in this matter due to "clear and compelling" reasons —
                                                                        namely,      protection     of    privileged     attorney-client
c. Doc. 58 & Doc. 61                                                    communications; confidential settlement negotiations; and
                                                                        documents implicating the privacy, reputational interest, and
In Doc. 58 and Doc. 61, Excalibur and Travelers each move,              proprietary information of the non-party broker. See, e.g.,
respectively, to seal Exhibits 1, 3, 4 and 7 to the Declaration         Lugosch, 435 F.3d at 123 (recognizing attorney-client
of Angela Aloisio, filed by Excalibur in support of its                 privilege as sufficiently compelling reason to seal); Gambale,
Memorandum in Opposition [Doc. 57] to Travelers' Motion                 377 F.3d at 143 (no established presumption of access to
for Leave to Amend Complaint [Doc. 56]. See Doc. 59-1, 59-              confidential settlement discussions and documents); In re
3 to -4, & 59-7. Excalibur filed its motion [Doc. 58] "because          Savitt/Adler Litig,, 1997 U.S. Dist. LEXIS 23671, 1997 WL
Plaintiff has designated these [Exhibits] as confidential               797511, at *3 (non-parties' privacy interests comprise "strong
documents and has requested Defendant to file them under                factor weighing against disclosure of their identities").
seal." Doc. 58, p. 2. Travelers then filed its own
corresponding motion [Doc. 61] and, as agreed upon with                 With respect to the tailored scope of the sealing request , the
Excalibur, the memorandum in support of both parties'                   Court concurs with Travelers that the four documents contain
motions to seal [Doc. 62]. See Doc. 24-1 (SPO) at ¶ 11.                 such a quantity of confidential information that redaction "is
                                                                        not a practical alternative" to sealing them in their entirety.
The Exhibits at issue are attachments to the Declaration of             Doc. 62, p. 5 n. 2. Accordingly, these documents give rise to
Angela Aloisio, the "Assistant Vice President of Armour Risk            the rare situation in which the Court will authorize
Management, Inc.," which is the "entity that manages the                 [*29] sealing in total. The motions set forth in Doc. 58 and
business of Excalibur." Doc. 59, ¶ 1. These Exhibits include:           Doc. 61 will be granted.
Exhibits 1 and 3, two related documents which Travelers
indicates are "an internal [*27] Travelers report initially
created in 2008 and updated over time" and "an update from              d. Doc. 77
Travelers to Excalibur that incorporates large portions of the
internal report verbatim." Doc. 62, p. 4. Travelers asserts that        In Doc. 77, Travelers requests the Court to seal portions of
both documents recount "the advice and impressions that the             Excalibur's Supporting Memorandum [Doc. 75-17] with
broker received from its counsel, Slaughter and May,                    respect to Excalibur's second Motion to Compel [Doc. 75], as
regarding the claims that had been asserted against the broker          well as designated Exhibits to the accompanying declaration
by its insurance company clients" and "the advice that the              of Raymond S. Mastrangelo [Doc. 75-3 to -5 and Doc. 75-8 to
Affiliates and Underwriters received from their counsel,                -16]. 15 Once again, these documents contain: privileged
Mayer Brown, respecting the applicable policy year." Id., p.            communications between Travelers and its counsel; privileged
4-5. Each document also includes details of settlement                  communications between nonparties and their counsel; and
negotiations between the brokers and its clients, amounts               information implicating the reputational interests of third
claimed by the clients, and the identities of said broker and its       parties who are not before the Court. Some of the documents
clients.                                                                also contain details about confidential settlement discussions

Exhibit 4 is a "report that Travelers submitted to Excalibur
shortly after it and the Affiliates concluded their confidential        15 Pursuant to the SPO, Travelers designated materials within
                                                                        Excalibur's intended filings as "Confidential Discovery Material."
of the broker's non-party status [*26] with respect to the present      Doc. 24-1, ¶ 11. Excalibur then filed these papers in conjunction
litigation and the fact that the documents were shared with Travelers   with its motion to compel in redacted form; and Travelers filed the
in the context of confidential settlement negotiations." Doc. 48, p.    corresponding motion to seal and supporting memorandum. Doc. 77,
19.                                                                     p. 1-2.
              Case 3:14-cv-00956-JBA Document 530 Filed 10/16/19 Page 102 of 135
                                                                                                                            Page 8 of 17
                                                2013 U.S. Dist. LEXIS 110400, *29

between Travelers and its insured, and a few were previously           SPO. Doc. 24-1, ¶11 . The documents addressed in Travelers'
filed under seal as a result of earlier motions in this case. 16       two motions to seal (Doc. 84 and 91) may therefore be
                                                                       provisionally sealed to preserve their confidentiality pending
This sealing request is based on reasons the Court has                 the outcome of Excalibur's motion to designate the deposition
previously held to be "clear and compelling." See D. Conn. L.          transcripts of witnesses Diane Ferro and Angela Aloisio as
Civ. R. 5(e) (3). Moreover, the redactions sought are                  "Confidential Discovery Material" and Excalibur's possible
"narrowly tailored to serve those reasons." Id. But for two            filing of a motion to seal the transcripts thereafter. 17 Doc. 74.
documents, Travelers requests to seal only designated                  The motion regarding Excalibur's designation of the
portions of the documents at issue; and the totality of the            transcripts as "confidential" will be resolved below.
contents of the two Exhibits to be sealed in their entirety
make redaction impracticable. In sum, the Court will grant the
motion pursuant to Local Rule of Civil Procedure 5(e)(3).              f. Doc. 101

                                                                       Pursuant to Doc. 101, Travelers seeks to seal designated
e. Doc. 84 and 91                                                      portions of the transcript of the hearing before this Court on
                                                                       February 26, 2013 [Doc. 95]. In particular, Travelers moves
Travelers has moved in Doc. 84 and Doc. 91 to seal two sets            to seal the lines and pages of the transcript identified [*33] in
of its own papers provisionally due to Excalibur's designation         Schedule A, which include materials this Court has previously
of the attached Exhibits as "Confidential Discovery Material"          held warrant sealing, both in this ruling and in prior opinions.
 [*31] under the SPO [Doc. 24-1]. The exhibits include                 Such materials reveal: (a) privileged communications between
excerpts of the deposition transcripts of witnesses Diane Ferro        Travelers and its lawyers; 18 (b) terms of Travelers'
and Angela Aloisio; and Excalibur has designated the entire            confidential settlement agreement with its insured; 19 and (c)
deposition transcripts of these two witnesses as "Confidential         information implicating the reputational interests of the non-
Discovery Material." Travelers explains that it objected to            parties — i.e., the non-party broker and the claimants in the
Excalibur's "confidential" designation of the transcripts, but,
in accordance with the operative SOP [Doc. 24-1, ¶ 11], filed
this motion to afford Excalibur "the opportunity to submit a
memorandum in support of sealing." Doc. 84, p. 1; Doc. 91,
p. 2.

In particular, pursuant to Doc. 84, Travelers requests that the        17 The Court clarifies that even if it upholds Excalibur's designation
Court seal provisionally its Unredacted Memorandum of Law              of the deposition transcripts as "confidential," the transcripts will
in Support of Travelers' Motion for Pre-Pleading Security;             only remain sealed if Excalibur requests sealing by "demonstrating
and the attached Exhibit 1 (an excerpt from the deposition             that sealing is supported by clear and compelling reasons and is
transcript of Dianne Ferro's deposition). Pursuant to Doc. 91,         narrowly tailored to serve those reasons." D. Conn. L. Civ. R.
Travelers seeks to provisionally seal its Unredacted                   5(e)(3).
Memorandum of Law in Opposition to Defendant's Motion to               18 According  to Travelers, "[d]uring and after its settlement
Designate Discovery Material as "Confidential Discovery                discussions with the broker, Travelers received advice from counsel"
Material" Pursuant to the Stipulated Protective Order, and the         and "Travelers shared some of these communication with Excalibur
accompanying Exhibits 1 & 2 to the Memorandum (excerpts                (under a confidentiality agreement) at a time when the parties still
from the revised deposition transcripts of Angela Aloisio and          shared a common interest with respect to the broker's claims." Doc.
Diane [*32] Ferro, respectively).                                      102, p. 2-3.

Travelers has acted in accordance with the provisions of the           Although "it is vital to a claim of privilege that the communications
                                                                       between client and attorney were made in confidence and have been
                                                                       maintained in confidence," In re Horowitz, 482 F.2d 72, 81-82 (2d
                                                                       Cir. 1973), disclosing "attorney-client" privileged documents to a
16 For [*30] purposes of clarity, the Court acknowledges that a few    party with a "common interest" does not destroy their confidentiality
of the documents at issue are the subject of other motions to seal     provided that the party with the privilege exercises a degree of care
which are also addressed in this Ruling. See Doc. 44-9 & 75- 5; Doc.   to preserve said confidentiality, United States v. Schwimmer, 892
44-5 & 75-10; Doc. 44-6 & 75-11; and Doc. 44-10 & 75-12.               F.2d 237, 243 (2d Cir. 1989). The "common interest rule, as it is
Moreover, the Court has previously granted a motion to seal the        called, "serves to protect the confidentiality of communications
designated portions of two particular documents. See Doc. 75-8 &        [*35] passing from one party to the attorney for another party where
75-9 (redacted material previously sealed in Doc. 35-4 & 35-5 by       a joint defense effort or strategy has been decided upon and
Doc. 48 (Ruling, dated 5/10/2012)).                                    undertaken by the parties and their respective counsel." Schwimmer,
               Case 3:14-cv-00956-JBA Document 530 Filed 10/16/19 Page 103 of 135
                                                                                                                            Page 9 of 17
                                                   2013 U.S. Dist. LEXIS 110400, *35

underlying suit against it. 20 The Court has previously held               set forth supra, Travelers and Excalibur entered into the SPO
that information protected by the attorney-client privilege,               [Doc. 24-1], and the Court adopted and entered that order on
confidential settlement negotiations and terms, and                        March 1, 2012 [Doc. 35]. Pursuant to the SPO, "Confidential
information infringing the privacy interest of a non-party may             Discovery Material" is defined as material that "a [*37] party
all be properly subject to sealing. See, e.g., Lugosch, 435 F.3d           believes, in good faith, includes personal information or
at 123 (parties have significant interest in protecting                    confidential, commercial, proprietary business information or
documents subject to attorney-client privilege and that interest           non-public financial data, or implicates the commercial,
is sufficient to defeat presumption of public access);                     proprietary or reputational interests of third parties." Doc. 24-
Gambale, 377 F.3d at 143 (no established presumption of                    1, ¶ 1. If a party decides to file "Confidential Discovery
public access with respect to confidential settlement                      Material" with the Court, that party must give advance notice
discussions and documents); In re Savitt/Adler Litigation, No.             to the other party and, if said other party so requests, make the
95-CV-1842 (RSP/DRH), 1997 U.S. Dist. LEXIS 23671,                         filing "under seal in accordance with the procedure set forth
1997 WL 797511, at *3 (N.D.N.Y. Dec. 23, 1997) (non-                       in the District of Connecticut Local Rule 5(e) and
parties' privacy interests may comprise "a [*34] strong factor             accompanied by a motion to seal from the requesting party."
weighing against disclosure of their identities"). Such material           Id., ¶ 11.
presents the kind of "substantial interests" that the Second
Circuit has recognized as overcoming the presumption of                    At the outset, the Court notes that in general transcripts of
public access to judicial documents. Lugosch, 435 F.3d at                  deposition testimony — that is, documents "passed between
123.                                                                       the parties in discovery" — are not judicial documents to
                                                                           which the public has a presumptive right of access. United
The Court has carefully [*36] reviewed Travelers' designated               States v. Amodeo, 71 F.3d 1044, 1050 (2d Cir.1995)
portions of the transcript to be redacted and determined that              ("Amodeo II"). Such documents, prior to admission into the
the designations have in fact been made for the specified                  record in support of a motion or as evidence at trial, "play no
"clear and compelling reasons" discussed supra. Moreover,                  role in the performance of Article III functions" of a federal
these designations have been "narrowly tailored" to serve                  judge. Id.; accord SEC v. TheStreet.com, 273 F.3d 222, 233
those reasons, often redacting items by word, phrase, and line             (2d Cir.2001) (holding that deposition transcripts [*38] were
as opposed to entire pages. Accordingly, pursuant to Local                 not "judicial documents" that carried presumption of public
Rule of Civil Procedure 5(e)(3), Traveler's motion to seal the             access); Stern v. Cosby, 529 F. Supp. 2d 417, 421 (S.D.N.Y.
portions of the February 26, 2013 transcript that are listed in            2007) (deposition transcript and videotape held not to
Schedule A will be granted.                                                comprise "judicial documents" because they were "merely
                                                                           materials generated in discovery" and not currently relevant to
                                                                           court's performance of a judicial function).
B. Motions to Designate Material as "Confidential
Discovery Material"                                                        As the Supreme Court held in Seattle Times Co. v. Rhinehart,
                                                                           "pretrial depositions and interrogatories are not public
Finally, the Court will address two motions to designate                   components of a civil trial." 467 U.S. 20, 33, 104 S. Ct. 2199,
discovery material as "confidential" pursuant to the SPO. As               81 L. Ed. 2d 17 (1984). The Supreme Court reasoned as
                                                                           follows:
892 F.2d at 243. Furthermore, "it is . . . unnecessary that there be
                                                                                Such proceedings were not open to the public at common
actual litigation in progress for the common interest rule of the
                                                                                law, Gannett Co. v. DePasquale, 443 U.S. 368, 389, 99
attorney-client privilege to apply." Id. at 244 (citation omitted).
                                                                                S.Ct. 2898, 2910, 61 L.Ed.2d 608 (1979), and, in
19 As  Travelers has represented in its supporting brief, "Travelers            general, they are conducted in private as a matter of
(and certain of its affiliates) entered into settlement agreements to           modern practice. See id., at 396, 99 S.Ct., at 2913-2914
resolve the broker's coverage claims under the Gulf policies. The               (BURGER, C.J., concurring); Marcus, Myth and Reality
final agreement was a confidential settlement agreement between the
                                                                                in Protective Order Litigation, 69 Cornell L. Rev. 1
broker on the one hand, and Travelers and its affiliates on the other
                                                                                (1983). Much of the information that surfaces during
hand, dated February 17, 2010." Doc. 102, p. 2.
                                                                                pretrial discovery may be unrelated, or only tangentially
20 Forexample, as Travelers asserts, the materials describe claims              related, to the underlying cause of action. Therefore,
against the non-party broker by its clients, including "allegations that        restraints placed on discovered, but not yet admitted,
the broker engaged in fraud and a number of other types of                      information are not a restriction on a traditionally
wrongdoing." Doc. 102, p. 2. Travelers explains that "[r]evealing the            [*39] public source of information.
claimants' identities or the identity of the underlying disputes is
tantamount to revealing the broker's identity." Id., p. 4.
             Case 3:14-cv-00956-JBA Document 530 Filed 10/16/19 Page 104 of 135
                                                                                                                        Page 10 of 17
                                              2013 U.S. Dist. LEXIS 110400, *39

Id. Put simply, the public has no constitutional, statutory, or     documents be sealed. Rather, in its supporting memorandum,
common-law right of access to unfiled discovery.                    "Excalibur notes that Travelers has not given notice under the
                                                                    [SPO] that it intends to file any of the transcripts with the
As in this case, a party may deem material "confidential"           Court, nor is there presently before the Court any motion to
under a stipulated protective order — thereby ensuring, for         seal the depositions." Doc. 74-10.
example, that it may be disclosed only to certain people (e.g.,
counsel and their staffs, parties, deposition or trial witnesses,   Since the date the motion was filed, Travelers filed excerpts
experts, etc.) and used only for purposes of the particular         from the deposition transcripts of two witnesses at issue (
litigation. The issue of sealing then only arises when the          Diane Ferro and Angela Aloisio) in support of Travelers'
documents are filed with the Court as "judicial documents" to       Motion for Pre-Pleading Security. See Doc. 81 & 84. While
assist the Court in its Article III function. At that point, the    disputing Excalibur's "confidential" designation of the
Court must make a determination as to whether such materials        transcripts, Travelers filed the excerpts provisionally under
warrant sealing.                                                    seal, providing the Court with the opportunity to determine
                                                                    whether their status should remain "confidential." If the Court
In deciding whether to seal depositions pursuant to a request       determines that these transcripts may remain "confidential,"
under the SPO, the Court may view the terms of the SPO              pursuant to the SPO, any party intending to file such material
itself as a factor in its analysis. Although not binding, the       with the Court must do so "under seal in accordance with the
Court may consider the terms to determine the parties'              procedure set forth in the District of Connecticut Local Rule
intentions regarding what should be "confidential." See             5(d) [*42] and accompanied by a motion to seal from the
Gambale, 377 F.3d at 143-44 (material in hearing transcript         requesting party." Doc. 24-1, ¶ 11. Although Travelers filed
redacted to remove settlement amount because parties                the materials under seal with its Motion to Seal [Doc. 83],
previously agreed to preserve such information as                   Excalibur has filed no corresponding memorandum in support
confidential). However, under Local Rule 5(e)(3), [*40] "[n]o       of said sealing. The documents will thus only be sealed
document shall be sealed merely by stipulation of the parties."     provisionally. 21
Even if the parties were able to agree as to which materials
should be deemed "confidential," in order to seal, it remains       In brief, Excalibur claims that it "has a good faith basis for
incumbent on the Court to make "particularized findings             designating each of the depositions as confidential because
demonstrating that sealing is supported by clear and                each 'includes personal information, or confidential,
compelling reasons and is narrowly tailored to serve those          commercial, proprietary business information or non-public
reasons." D. Conn. L. Civ. R. 5(e)(3). Cf. id., 5(e)(3) ("A         financial data . . . ' " Doc. 74-10, p. 5 (quoting Doc. 24-1 at ¶
confidentiality order or protective order entered by the Court      1). 22 Excalibur states that not only is such designation all that
to govern discovery shall not qualify as an order to seal           is required under the SPO, but Travelers itself "does not
documents for purposes of this rule.")(emphasis added).             seriously contend that the depositions do not include such
                                                                    information." Doc. 74-10, p. 5. 23 Rather, Travelers
                                                                     [*43] objects only to the designation of each "deposition as a
1. Pending Motions - Doc. 74 & Doc. 80

                                                                    21 IfExcalibur thereafter requests that the Court seal any portion of
a. Doc. 74                                                          the excerpted testimony filed by Travelers in support of its motion
                                                                    for pre-pleading security, Excalibur must designate the particular
In Doc. 74, Excalibur has moved to designate six deposition         testimony it would like redacted and file the requisite supporting
transcripts as "confidential" in their entirety. The transcripts    memorandum, demonstrating "clear and compelling reasons" to seal.
include the testimony of the following witnesses: Carol             D. Conn. L. Civ. R. 5 (e)(3)-(4).
Barnhardt, Steve Ranalli, Ann Brandt, Kathy Barker, Diane           22 Excaliburexplains that "[e]ach of these witnesses were questioned
Ferro, and Angela Aloisio. Doc. 74, p. 1. As Attorney               extensively about policies and procedures at Excalibur regarding
Raymond S. Mastrangelo, counsel for Excalibur, stated in his        claims handling and payment" and "[i]n many instances, such
affidavit [Doc. 74-1], Travelers has objected to the                questioning went far beyond claims at issue and delved into
designation of these entire deposition transcripts as               company policy and strategy which is confidential and proprietary in
confidential; and the parties have been unable to reach an          nature." Doc. 74-10, p. 6.
agreement on this issue without the [*41] Court's assistance.       23 For example, Excalibur points to the fact that the transcripts at
Doc. 74-1, ¶ 3. Whether Excalibur's designation of the              issue reveal the broker's identity. Excalibur thus states, "Travelers
transcripts as confidential may stand is the sole issue before      does not seriously contend that the depositions do not include such
the Court. Excalibur does not, at this time, request that the       [confidential] information nor could it in light of the exposure of the
                                                                    identity of the Broker in each of the depositions." Doc. 74-10, p. 5.
              Case 3:14-cv-00956-JBA Document 530 Filed 10/16/19 Page 105 of 135
                                                                                                                     Page 11 of 17
                                               2013 U.S. Dist. LEXIS 110400, *43

whole." Id., p. 5-6.                                                 protective order). Such courts have been "disinclined to
                                                                     undertake the type of document-by-document weighing
Excalibur quotes the SPO to show that a party may "designate         process endorsed by plaintiffs, at least in the context of
depositions by written notice," interpreting that language to        discovery materials, where the public right of access is at a
mean that a party may designate entire depositions, as               minimum." 2006 U.S. Dist. LEXIS 35606, at *5 (citing
opposed to only portions, as confidential. Doc. 74-10, p. 2 (        Amodeo II, 71 F.3d at 1050).
quoting Doc. 24-1) at ¶ 7) (emphasis in original). With
respect to the six depositions at issue, Excalibur maintains         Sealing, on the other hand, prevents the public from viewing
that it "did not, nor was it required to specifically delineate by   documents used by the court in its judicial function.
page [*44] and line which portions of the deposition[s] [are]        Accordingly, material to be sealed is subject to the strict
confidential." Id., p. 3. Excalibur maintains that "[s]uch a         standards of Local Rule 5(e)(3). Blanket sealing of documents
requirement was not contemplated in the [SPO] and would be           is disfavored in all but the rarest circumstances; and the
expensive, onerous and unnecessary at this stage." Id.               sealing of designated portions must be"narrowly tailored" and
                                                                     supported by "clear and compelling reasons." D. Conn. L.
Travelers, on the other hand, reads the language of the SPO to       Civ. R. 5(e)(3).
suggest that "[a] party may not designate an entire transcript
as 'confidential' merely because some of the testimony               In reviewing Excalibur's designation of six deposition
contains confidential information." Doc. 90, p. 2. Rather, the       transcripts as "confidential," the Court notes that the SPO fails
SPO specifies that "discovery material" is defined to include        to provide an explicit standard to assist the Court in judging
"deposition testimony." Id. (quoting Doc. 24-1, ¶ 1) (emphasis       challenges to confidentiality designations. The SPO simply
in original). Moreover, Travelers contends that Excalibur            states that under its terms, if the parties are unable to resolve
bears the burden of demonstrating that said testimony                an objection to the designation of any discovery material as
qualifies as "confidential" and Excalibur has failed to make         confidential, "the designating party may move the Court to
such a showing. Id. In other words, Excalibur "has identified        designate the Discovery [*47] Material as Confidential
no basis under which an entire deposition transcript may be          Discovery Material and the burden will be on the designating
designated as confidential." Doc. 90, p. 2-3.                        party to show that the Discovery Material falls within the
                                                                     scope of Paragraph 1." Doc. 24-1, ¶8. Paragraph one lists the
The Court stresses to the parties the distinction between            range of materials to be governed by the SPO, "including but
material designated as confidential during discovery and             not limited to documents, deposition testimony, deposition
material that the Court orders to be sealed from the public. In      exhibits, answers to interrogatories, responses to requests to
general documents exchanged between parties are not subject          admit and other written, recorded or graphic matter
to public disclosure unless [*45] also filed with the Court.         ('Discovery Material') produced by or obtained from any party
There is no presumptive right of access to said discovery            or non-party respondent from whom Discovery Material may
materials. The label of "confidential" pursuant to a protective      be sought (the 'Producing Party') during this litigation." Id., p.
order, such as the SPO, then provides protection from public         1.
dissemination by specifying the proper recipients and use of
said materials. Whether particular material is "confidential"        Travelers makes much of the fact that included in the list of
pursuant to a governing agreement may require the Court to           materials in the SPO's preamble are "documents" and
interpret the language of that agreement. Furthermore, under         "deposition testimony" — but not deposition transcripts. "
such agreements, Courts of this Circuit have upheld as               Doc. 90, p. 2-3. Travelers argues that "depositions and
confidential not only entire documents, but entire sets of           documents are entirely different creatures" because, for
documents containing material which is "confidential." See,          instance, a party "can require the admission of a document in
e.g., Brookdale Univ. Hosp. and Med. Center, Inc. v. Health          its entirety on submission of a portion under Federal Rule of
Ins. Plan of Greater New York, No. 07-cv-1471 (RRM)(LB),             Evidence 106;" but "deposition testimony [must be]
2008 U.S. Dist. LEXIS 78933, 2008 WL 4541014, at *2                  designated by page and line." Id., p. 3. Travelers thus asserts
(E.D.N.Y. Oct. 7, 2008) (upholding confidentiality                   that "[a] deposition is not a single document" [*48] but rather
designations regarding categories of documents (including            a "compilation of testimony that can cover a broad swath of
"Business Documents," protecting " trade secrets, confidential       topics." Id. at p. 3 (emphasis added). Travelers concludes that
research, development, or other commercial information"));           under the SPO, an entire deposition transcript may not be
Haus v. New York, No. 03 Civ. 4915 (RWS) (MHD), 2006                 deemed "confidential," only particular "testimony" contained
U.S. Dist. LEXIS 35606, at *4-5 (S.D.N.Y. May 24, 2006)              therein. Id.
(upholding designation of document as "confidential" where
"critique reports as a whole" were [*46] governed by                 Excalibur, however, focuses on the SPO's language in ¶ 7
               Case 3:14-cv-00956-JBA Document 530 Filed 10/16/19 Page 106 of 135
                                                                                                                            Page 12 of 17
                                                 2013 U.S. Dist. LEXIS 110400, *48

with respect to the manner of designating materials as                   Confidential Discovery Material . . . and respond to any
confidential, which states, in part, "[t]he parties shall                motions to seal if it opposes such motions." Doc. 90, p. 6-7 n.
designate depositions or other pretrial testimony confidential           7 (citing Doc. 24-1, ¶ 11). Travelers, however, agreed to the
by written notice." Doc. 24-1, ¶ 7 (emphasis added).                     terms of the SPO and cannot now simply avoid those terms
Excalibur surmises that the SPO contemplates and actually                after jointly and successfully presenting the agreement to the
encompasses entire "depositions" being designated as                     Court for approval.
confidential.
                                                                         The language of the SPO regarding the standard for
I find that, absent clear language barring the designation of an         designating discovery materials as "confidential" is plainly
entire deposition transcript as confidential, such designation is         [*51] "good faith." Doc. 24-1, p. 1. The party making the
allowed. Nowhere in the SPO is there a proscription against              designation must believe "in good faith" that the material
designating an entire document as "confidential." Moreover,              contains "personal information or confidential, commercial,
the SPO expressly governs the handling of "documents" and,               proprietary business information or non-public financial data,
despite Travelers' contentions otherwise, a deposition                   or implicates the commercial, proprietary or reputational
transcript is a form of "document." Granted, a transcript may            interests of third parties." Id., ¶1. "Good faith," is generally a
contain testimony on several topics and be comprised of                  subjective standard, "[a] state of mind consisting in (1)
various lines and pages; but many documents, [*49] such as               honesty in belief or purpose, (2) faithfulness to one's duty or
business reports, contain sections, headings, and topics.                obligation, (3) observance of reasonable commercial
Furthermore, it is not outside the realm of possibility that             standards of fair dealing in a given trade or business, or (4)
some documents, including certain transcripts, may be so rife            absence of intent to defraud or to seek unconscionable
with confidential material as to necessitate a confidential label        advantage." Black's Law Dictionary (9th ed. 2009). It is an
for their entire contents under the SPO. Lastly, as Excalibur            "an elusive idea, taking on different meanings and emphases
notes, the parties contemplated designation of "depositions"             as [one moves] from one context to another — whether the
as confidential by written notice. Doc. 24-1, ¶ 7. Such                  particular context is supplied by the type of legal system (e.g.,
language suggests that, unlike in sealing requests, depositions          common law, civilian, or hybrid), the type of contract (e.g.,
may be labeled as "confidential" in their entirety under the             commercial or consumer), or the nature of the subject matter
agreement.                                                               of the contract (e.g., insurance, employment, sale of goods,
                                                                         financial services, and so on)." Roger Brownsword, et al.,
As to the substance of the six transcripts at issue, Excalibur           "Good Faith in Contract," in Good Faith in Contract: Concept
has represented that the questioning "went far beyond claims             and [*52] Context 1, 3 (Roger Brownsword ed., 1999).
at issue and delved into company policy and strategy which is
confidential and proprietary in nature." Doc. 74-10, p. 6.               In the present action, there is no evidence that Excalibur
"Additionally, several of the witnesses deposed are at the               failed to act in subjective "good faith" by designating the six
most senior levels of management, who thereby are privy to               deposition transcripts as "confidential." 25 Rather, Excalibur
much more confidential information of the company than                   contends that there are numerous passages contained in the
lower lever employees." 24 Doc. 100, p. 5.                               depositions which should be designated as "confidential" and
                                                                         that instead of spending the time and money required to parse
Travelers counters by arguing that the company policies at               each passage, they have requested to designate the transcripts
issue are either known to the public or moot because                     in full for discovery purposes. Doc. 74-10, p. 4.
Excalibur "is effectively no longer in business and has no
competitors." Doc. 90, p. 4-5. Travelers thus suggests that              Based on the language of the SPO and the parties' factual
"one might legitimately ask whether Excalibur could possibly             representations, I uphold Excalibur's "good faith" designation
have any 'Confidential Discovery Information' whatsoever."               of the deposition transcripts as "Confidential Discovery
Id., p. 5.                                                               Materials" in light of their contents. There is no indication
                                                                          [*53] that designation of an entire document, or in this case
Traveler's main objection, however, remains the designation
of the entire transcripts as "confidential." In particular,
Travelers objects to the "significant burden" arising under the          25 Granted, there unfortunately remains a certain level of animosity
SPO of having to "give advance notice if it seeks to file                between the parties' counsel that has pervaded the proceedings and
                                                                         papers in this action. Ad hominems and general accusations, absent
                                                                         factual proof, do not, however, equate with establishing "bad faith."
24 Accordingto Excalibur, "Ms. [*50] Barker is the president of the      See, e.g., Doc. 80-1, p. 2 (Travelers accuses Excalibur of
company; Ms. Ferro and Mr. Ranalli are vice-presidents and Ms.           "ostensibly" believing it "can cloak obviously non-confidential
Brandt and Ms. Aloisio are assistant vice-presidents." Doc. 100, p. 5.   deposition testimony" as confidential under the SPO).
              Case 3:14-cv-00956-JBA Document 530 Filed 10/16/19 Page 107 of 135
                                                                                                                        Page 13 of 17
                                                 2013 U.S. Dist. LEXIS 110400, *53

transcript, violates the terms of the parties' SPO. Excalibur's              With the exception of the deposition excerpts, Travelers
motion will be granted.                                                      designated all of the materials as "Confidential
                                                                             Discovery Material" almost a year ago. Travelers'
To be clear, Travelers may nonetheless rest assured that by                  designations are discrete and precise. Defendant
allowing the designation of said discovery materials as                      Excalibur . . . did not object to these designations. Only
"confidential," the Court does not mean to suggest that it will              after Travelers objected to Excalibur's blanket
then seal those materials in their entirety if Excalibur later               confidentiality designation as to every page and every
presents them for sealing. In the context of sealing judicial                word of the six deposition transcripts of Excalibur's
documents, all requests must not only be supported by "clear                 witnesses (all of which cannot possibly be legitimately
and compelling reasons," they must be "narrowly tailored" to                 confidential) did Excalibur object to Travelers'
serve those reasons. D. Conn. L. Civ. R. 5(e)(3). As to the                  designations. Inconsistently, while Excalibur ostensibly
deposition transcripts at issue, if Excalibur ultimately requests            believes that the Stipulated Protective Order can cloak
sealing by the Court, Excalibur must designate the particular                obviously non-confidential deposition testimony,
lines and/or passages to be sealed and establish the particular              Excalibur quibbles with Travelers' pointed page and line-
basis for each sealing. 26 No general description of the                     specific deposition confidentiality designations. We
passages or bases for sealing will be sufficient. That should                 [*56] respectfully submit that Excalibur cannot have it
limit Traveler's burden in responding to any motion to seal.                 both ways.
Put simply, Travelers will be able to contest specific
redactions, as opposed to entire transcripts. Then, if the Court        Id., p. 2 (emphasis added). Needless to say, courts of
grants a sealing motion, only the properly designated passages          jurisprudence afford considerably less credibility to objections
will be sealed. [*54] As always, redaction will continue as             made mainly for strategic purposes, as opposed to those
the preferred method for sealing in that blanket sealing is             supported by law. Bearing in mind the contentious climate
overly broad in all but rare circumstances.                             between opposing counsel, the Court will examine and
                                                                        address both the grounds for "confidentiality" designations
                                                                        and the bases for objection.
b. Doc. 80

Finally, with respect to Doc. 80, Travelers has moved to                1. Designated Materials
designate certain discovery materials as "Confidential
Discovery Materials" on the basis that they "include                    First, Travelers has designated various documents relating to
deposition excerpts and documents [*55] produced by                     the business and financial interests of Travelers and the
Travelers concerning negotiation and settlement of claims               reputational and financial interests of the broker. Doc. 80-1, p.
brought against its insured, [and thus] contain confidential            6. These documents include such material as correspondence,
business information and other information implicating the              business papers, summary sheets, and status updates,
reputational interests of non-parties." Doc. 80-1, p. 1.                discussing and detailing confidential settlement discussions
                                                                        between Travelers and the broker and/or the broker and its
According to Travelers, Excalibur originally accepted these             claimants. Travelers summarized the documents, describing
designations but thereafter, objected in an exercise of                 five categories of confidential information:
gamesmanship. Travelers informs the Court:                                    (1) material revealing the identity of the Broker or the
                                                                              underlying claimants;

                                                                             (2) material revealing details about the claims brought
26 Under the SPO, if Travelers anticipates filing any "confidential          against [the] Broker or commercially sensitive
discovery materials" with the Court, Excalibur must review those
                                                                             information      about     the     Broker's     business
materials in advance and convey to Travelers whether Excalibur
                                                                              [*57] operations;
intends to request any portions be sealed. Doc. 24-1, ¶ 11. Such a
                                                                             (3) material discussing Travelers' exposure to the
measure will obviate the need for Travelers to file "confidential"
documents under seal if the specific portions presented contain no           Broker's claims, Travelers' reserves, and confidential
material that Excalibur wishes sealed. Excalibur has acknowledged            reinsurance allocation matters;
such protocol in its brief. Doc. 90, p. 3 ("[A]s Excalibur made clear        (4) material revealing confidential or commercially-
to Travelers, if and when such notice [of anticipated filing] is             sensitive settlement terms and/or settlement discussions
provided, Excalibur will respond to any request as to whether the            between Travelers and the Broker, or between the Broker
portions of the transcript should be filed under seal."). Such               and one or more of the claimants; and
communication between the parties will conserve judicial resources           (5) policy and placement material issued by various
and streamline the proceedings in this complex reinsurance matter.
                Case 3:14-cv-00956-JBA Document 530 Filed 10/16/19 Page 108 of 135
                                                                                                                           Page 14 of 17
                                                   2013 U.S. Dist. LEXIS 110400, *57

      insurers to the Broker.                                              commercially sensitive information are both valid grounds for
                                                                           maintaining confidentiality. See, e.g., Amodeo II, 71 F.3d at
Id.                                                                        1050-51 (""[t]he privacy interests of innocent third parties . . .
                                                                           should weigh heavily in a court's balancing equation.")
Second, pursuant to the SPO, Travelers designated portions of
                                                                           (quoting Gardner v. Newsday, Inc. (In re Newsday, Inc.), 895
the deposition of Travelers employee Rosemarie D. Robles as
                                                                           F.2d 74, 79-80 (2d Cir.)) ; In re Savitt/Adler Litigation, 1997
confidential discovery materials. 27 These excerpts include
                                                                           U.S. Dist. LEXIS 23671, 1997 WL 797511, at *3 (non-
"testimony concerning confidential and privileged documents
                                                                           parties' privacy interests comprise "strong factor weighing
that, if released to the public, could damage the Broker's
                                                                           against disclosure of their identities"); Crossman, 714 F.Supp.
reputational interests." Doc. 80-1, p. 15. Travelers contends
                                                                           2d at 287 ("there can be (and often are) considerations of
that none of these designations "could . . . have come as a
                                                                           personal [*60] privacy, public safety, or a business's
surprise to Excalibur" in that the documents were shared
                                                                           proprietary information, such as trade secrets or confidential
during pre-litigation dealings, subject to the provisions of two
                                                                           research, that can trump the right of the public to access court
confidentiality agreements. 28 See Doc. 80-1,p. 4 (citing Doc.             records"); United States v. Ferguson, No. 3:06CR137 (CFD),
29, 29-1, & 29-2).                                                         2008 U.S. Dist. LEXIS 745, 2008 WL 113654, at *1
                                                                           (D.Conn. Jan. 5, 2008) (granting motions to seal documents
                                                                           "on the ground that the accompanying documents contain
2. Analysis                                                                detailed, confidential business information" that was unrelated
                                                                           to legal issues in the case, and "because the disclosure of this
Excalibur objects to Travelers' designation of the materials as
                                                                           confidential information would cause undue harm to the
"confidential" on the grounds that such designations are either
                                                                           businesses involved").
an intentional contrivance or simply baseless. In particular,
Excalibur argues that "[t]he primary basis for Travelers'[]                Furthermore, the fact that the broker's name may have
confidentiality designations [is] its purported concern for the            appeared in the press in relation to a reinsurance spiral does
reputational interests of non-parties, i.e., the Broker," but              not necessarily negate the broker's right to privacy as to the
these "concerns are baseless because the identity of the                   specifics of its settlement negotiations with its clients.
Broker and its involvement in [*59] the underlying PA                      Granted, a protective order is designed to protect information
[Personal Accident] LMX Spiral Claims is long and well-                    that is not publically available. See, e.g, Drape v. UPS, Inc.,
known publicly disseminated information." Doc. 98, p. 2. In                No. 12-2172 KHV/DJW, 2012 U.S. Dist. LEXIS 148256,
fact, according to Excalibur, the broker has revealed the                  2012 WL 4933319, at *6 (D.Kan. Oct. 16, 2012). Difficulties,
identities of the claims and its settlement with its clients in its        however, arise when publicly available information is related
publicly available 2009 Annual Report. Id., p. 3.                          to preserved confidential information, as in the present case.
                                                                           Here the broker was involved in a business matter covered
This Court has previously held that the broker's identity will
                                                                            [*61] by the press, but in such a case, the Court may look at
be protected in this case in light of its non-party status and the
                                                                           the intentions of the parties to preserve particular information
potential for harm to its reputation and business from the
                                                                           as confidential (e.g., the substance of settlement negotiations).
release of its commercially sensitive business information.
                                                                           See, e.g., United States v. Mahaffy, 693 F.3d 113, (2d Cir.
The privacy interest of non-parties and the protection of
                                                                           2012)("a business's information may be confidential if the
                                                                           business exclusively possesses the information and considers
                                                                           it to be, and treats it as, confidential") (citing Carpenter v.
27 "Discovery     Material" is defined as "documents, deposition           United States, 484 U.S. 19, 26-27, 108 S. Ct. 316, 98 L. Ed.
testimony, deposition exhibits, answers to interrogatories, responses      2d 275 (1987)). Courts also favor redactions of personal
to requests to admit [*58] and other written, recorded or graphic          identifiers — as implemented by Travelers — rather than
matter . . . produced by or obtained from any party or non-party
                                                                           designations of entire documents.
respondent from whom Discovery Material may be sought . . . during
this litigation." Doc. 24 (preamble).                                      Travelers represents that the terms of its settlement with the
28 The  confidentiality contracts mandated that "any materials or          broker require[d] that Travelers keep all matters relating to
information provided in the course of placement of this reinsurance        the negotiation of the settlement confidential." Doc. 104, p. 6.
or inspection . . . shall be kept confidential" by Excalibur. Doc. 29-1,   The broker thus actively attempted to shield the substance of
p. 25 (Article 30). In the second confidentiality agreement, Excalibur     its settlement negotiations from public access.
explicitly promised to maintain the confidentiality of "all data,
reports, interpretations, forecasts, agreements and records and all        Absent additional evidence, the Court lacks sufficient
other information" made available to it in connection with the review      information to make a final determination as to what, if any,
of Travelers' records. Doc. 80-3, p. 3.
               Case 3:14-cv-00956-JBA Document 530 Filed 10/16/19 Page 109 of 135
                                                                                                                                  Page 15 of 17
                                                    2013 U.S. Dist. LEXIS 110400, *61

information relating to the broker in the "Confidential                     confidential materials without fear that the information will
Discovery Material" has actually been made available to the                 end up in the public domain." Doc. 80-1, p. 12. It follows that
public. For example, although press articles may include the                the settlement negotiations should also be shielded. 31 See,
name [*62] of the broker with respect to the spiral claims,                 e.g., Palmieri, 779 F.2d at 865.
those articles may also identify other brokers involved in the
same crises. Therefore, the articles may not, on their own,                 Surprisingly, Excalibur also objects to Travelers' designations
identify this particular broker as the one discussed in the                 because they pertain to certain entire documents. Excalibur
present litigation. In addition, the alleged articles likely do not         states that "Travelers improperly designated every page of
include the underlying confidential discussions that occurred               every attachment as confidential." Doc. 98, p. 5 (emphasis
prior to the broker's settlement with Travelers and/or its other            added). 32 Yet, conversely, with respect to Travelers'
claimants.                                                                  designation of particular passages of documents as
                                                                            confidential, Excalibur complains that "[i]f Travelers had
Similarly, the broker's annual report, although distributed to              chosen to [*65] designate the entire transcript as confidential,
the broker's investors, may not divulge all of the pertinent                Excalibur would have accepted such designation;" but
facts underlying settlement (e.g., the broker's settlement                  because Travelers has made "a line by line designation, the
discussions and private communications with Travelers and                   confidentiality of those designations must be supportable."
other claimants). Such a report, by its very design, details                Id., p. 6-7. Taken in totality, such inconsistent arguments are
outcomes — final settlement agreements and the existence of                 less than persuasive, especially when viewed in relation to
lawsuits — as opposed to private discussions, factual                       Excalibur's prior motion to designate entire deposition
investigations, and analyses leading to such resolutions. The               transcripts, Doc. 74, as discussed supra.
broker's privacy as to the types of materials Travelers seeks to
protect is not therefore obliterated by the publication of its              Ultimately, Excalibur [*66] withdraws its objections to
name by the press nor by the issuance of its annual report to               Travelers' designation of excerpts of the Robles deposition
investors.                                                                  transcript, choosing instead to preserve only its objection to
                                                                            "the blanket designation of "any reference to the Broker's
At this time, the Court cannot find that all information with               name or the name of the underlying claimants." Doc. 98, p. 7-
respect to the broker in [*63] Travelers' designated                        8. This objection, however, directly contradicts one of the
confidential materials has in fact been "revealed to the                    bases upon which Excalibur itself has suggested that six
public." 29 In the absence of any demonstration by Excalibur                deposition transcripts should be considered "confidential" —
of a need to reveal the broker's identity, or to delve into the             the identity of the broker. See Doc. 74-10, p. 5 (Excalibur has
specifics of the broker's settlement negotiations, the                      "a good faith basis for designating each of the depositions as
designated materials fall within the terms of the SPO. 30                   confidential as each 'includes personal information, or
These materials include "confidential, commercial,                          confidential, commercial, proprietary business information or
proprietary business information or non-public financial
data." Doc. 24-1, p. As Travelers suggests, to facilitate
settlement negotiations, cedants must be allowed to "share                  31 Asto the insurance policy and placement materials issued by other
                                                                            insurers to the broker, such materials contain third-party commercial
                                                                            and proprietary business information that need not be disclosed.
29 Taken
                                                                            These confidential materials clearly relate to non-parties whose
          to its logical conclusion, Excalibur's arguments would
                                                                            privacy need not be pierced for this action to proceed.
suggest that no company that had ever had its dealings covered in the
press or had ever released an annual report to its investors could          32 Travelersclarified that Excalibur incorrectly accused Travelers of
maintain privacy in its sensitive business information or settlement        designating every page of documents at issue:
discussions.
                                                                                    Excalibur claims that Travelers designated "every page" of a
Also, as Travelers points out, "Excalibur cannot credibly maintain                  185-page document. . . as confidential. In reality, Travelers
that it may designate six entire deposition transcripts as 'Confidential'           only designated portions of this document as confidential — a
irrespective of their [*64] contents while at the same time                         fact that Travelers plainly indicated in its Motion. Excalibur
contending that information in the public domain does not qualify as                also claims that "Travelers improperly designated every page
'Confidential' under the SPO." Doc. 104, p. 5 n.5.                                  of every attachment as confidential," but fails to cite a single
30 At
                                                                                    document in support of this bald assertion. See Opp. at 5. Had
     this time, Excalibur has made no showing that revelation of the
                                                                                    Excalibur bothered to review the documents subject to
broker's sensitive business information and/or settlement
                                                                                    Travelers' Motion, it would have discovered that attachments to
negotiations is relevant and necessary for Excalibur to prepare its
                                                                                    many of those documents were not designated confidential.
case for trial. Excalibur has demonstrated no resulting unfairness
from maintaining the broker's confidentiality.                              Doc. 104, p. 3.
                  Case 3:14-cv-00956-JBA Document 530 Filed 10/16/19 Page 110 of 135
                                                                                                                         Page 16 of 17
                                                     2013 U.S. Dist. LEXIS 110400, *66

non-public financial data," including the very "identity of the             Based on the foregoing analysis, the Court will uphold
Broker in each of the depositions."). 33                                    Travelers' designated passages of documents and the Robles
                                                                            deposition transcript as "confidential" over Excalibur's
In sum, the remaining controversy over the identity of the                  objections. [*69] The motion [Doc. 80] will be granted.
broker seems more an arguing point between the parties than
a pressing concern of Excalibur to reveal the broker's identity.
Excalibur [*67] has offered no compelling reason to override                IV. CONCLUSION
the privacy interest of the broker in its settlement negotiations
with Travelers and other claimants. Excalibur obviously                     For all of the foregoing reason, the Court hereby GRANTS
knows the broker's identity so the information has only been                the following eight motions to seal: Doc. 45 (Travelers'
shielded from the public during discovery. There is no                      Motion to Seal Portions of Excalibur's Motion to Compel
apparent prejudice to Excalibur from protecting the privacy of              [Doc. 42 & 43] and supporting exhibits [Doc. 44]); Doc. 52
the non-party broker in the designated discovery materials.                 (Travelers' Motion to Seal Portions of Exhibit 1 to Travelers'
See, e.g., John Does I-VI v. Yogi, 110 F.R.D. 629, 633                      Opposition to Excalibur's Motion to Compel [Doc. 51-1]);
(D.D.C. 1986) ("Since discovery is had for the purposes of                  Doc. 58 (Excalibur's Motion to Seal Exhibits 1, 3, 4, & 7 to
preparing for trial, a court may issue an order to protect                  Declaration of Angela Aloisio); Doc. 61 (Travelers' Motion to
potentially embarrassing information about third parties from               Seal Exhibits 1, 3, 4 & 7 to Declaration of Angela Aloisio);
being released before it is deemed necessary for use at trial.")            Doc. 77 (Travelers' Motion to Seal Portions of Excalibur's
(citing Seattle Times Co. v. Rhinehart, 467 U.S. 20, 34-35,                 Memorandum in Support of its Motion to Compel [Doc. 75]
104 S. Ct. 2199, 81 L. Ed. 2d 17 (1984)).                                   and exhibits attached to Declaration of Raymond S.
                                                                            Mastrangelo); Doc. 84 (Travelers' Motion to Seal Unredacted
Finally, perhaps in an effort to argue waiver, Excalibur                    Memorandum of Law in Support of Motion for Pre-Pleading
criticizes Travelers for its lack consistency in its treatment of           Security and Exhibit 1 to that Memorandum, an excerpt from
the documents at issue, first designating them as                           Diane Ferro's deposition); Doc. 91 (Travelers' Motion to Seal
"confidential" and then producing them "without designating                 Unredacted Memorandum of Law in Opposition to
them as confidential." Doc. 98, p. 6. Travelers contends that               Excalibur's Motion to Designate Discovery Material as
such disclosures were inadvertent. Excalibur insists that such              Confidential and Exhibits 1 & 2 to that Memorandum); and
inconsistency has been by "deliberate decision," id., despite               Doc. 101 (Travelers' Motion to Seal Portions of February
Travelers' [*68] notice of inadvertent omissions to Excalibur,               [*70] 26, 2013 Hearing Transcript).
including by letter, Doc. 104, p.7. 34 Although charging both
parties to make their "confidential" designations consistently,             In addition, the Court upholds the "confidential" designation
the Court accepts Travelers' representation that, in the process            of discovery materials in: Doc. 74 ( Excalibur's motion to
of producing many documents, it inadvertently failed to stamp               designate as "confidential" the deposition transcripts of six
all designated pages as "confidential."                                     witnesses: Carol Barnhardt, Steve Ranalli, Ann Brandt, Kathy
                                                                            Barker, Diane Ferro, and Angela Aloisio) and Doc. 80
                                                                            (Travelers' motion to designate as confidential certain
                                                                            discovery materials, including documents and deposition
33 It
    would seem that, as Travelers contends, "the appearance of the          excerpts of the testimony of Rosemarie Robles). These two
broker's name in Excalibur's documents makes those documents                motions are GRANTED.
confidential, but its appearance in Travelers' documents does not."
Doc. 104, p. 6.                                                             Lastly, having upheld Excalibur's designation of six
34 Travelers'                                                               deposition transcripts as "confidential," the Court reminds
                counsel, Mitchell R. Harris, included in his Declaration:
                                                                            Excalibur that it has neither filed a motion to seal nor a
        By letter dated March 12, 2012, Travelers designated a number       memorandum in support of sealing the deposition transcript
        of documents it produced to Excalibur through discovery as          excerpts that Travelers has filed with the Court [Doc. 84 &
        "Confidential Discovery Material" under the parties' Stipulated     90]. The Court herein has provisionally sealed the excerpts
        Protective Order (ECF No. 24). To denote these designations,        based on Excalibur's designation of them as "confidential."
        Travelers affixed a "Confidential" stamp to the bottom of each      However, unless Excalibur files and serves its own motion to
        document and advised that it was designating 'each and every        seal and supporting memorandum by August 27, 2013, the
        copy of that document as 'Confidential Discovery Material'; if
                                                                            excerpts will be unsealed. Excalibur is reminded that
        any such copy lacks a 'Confidential' stamp, the omission is
                                                                            "compelling reasons" are required for sealing and redaction is
        inadvertent and the copy should be accorded confidential
                                                                            favored as the appropriate means of tailoring [*71] such a
        treatment."
                                                                            sealing request. D. Conn. L. Civ. R. 5(e)(3).
Doc. 80-2 (Harris Declaration), at ¶ 3 (emphasis added).
             Case 3:14-cv-00956-JBA Document 530 Filed 10/16/19 Page 111 of 135
                                                                             Page 17 of 17
                                      2013 U.S. Dist. LEXIS 110400, *71

It is SO ORDERED.

Dated: New Haven, Connecticut

August 5, 2013

/s/ Charles S. Haight, Jr.

CHARLES S. HAIGHT, JR.

Senior United States District Judge


  End of Document
            Case 3:14-cv-00956-JBA Document 530 Filed 10/16/19 Page 112 of 135




                       Travelers Indem. Co. v. Excalibur Reinsurance Corp.
                                 United States District Court for the District of Connecticut
                                        May 10, 2012, Decided; May 10, 2012, Filed
                                                   3:11 - CV- 1209 (CSH)

Reporter
2012 U.S. Dist. LEXIS 200282 *; 2012 WL 13029602
                                                                Day Pitney LLP-Trmbl St Htfd-CT, Hartford, CT USA;
THE TRAVELERS INDEMNITY COMPANY as successor
                                                                Thomas O. Farrish, LEAD ATTORNEY, Day Pitney LLP-
in interest to GULF INSURANCE COMPANY, Plaintiff, v.
                                                                Htfd-CT, Hartford, CT USA.
EXCALIBUR REINSURANCE CORPORATION f/k/a PMA
CAPITAL INSURANCE COMPANY, Defendant.
                                                                Judges: Charles S. Haight, Jr., Senior United States District
                                                                Judge.
Subsequent History: Motion granted by Travelers Indem.
Co. v. Excalibur Reinsurance Corp., 2013 U.S. Dist. LEXIS
                                                                Opinion by: Charles S. Haight, Jr.
13716 (D. Conn., Feb. 1, 2013)

Counsel: [*1] For Travelers Indemnity Company, Successor        Opinion
Gulf Ins Co, Plaintiff: Meredith A Long, Mitchell R. Harris,
LEAD ATTORNEYS, Day Pitney LLP-Trmbl St Htfd-CT,
Hartford, CT USA; Thomas O. Farrish, LEAD ATTORNEY,
Day Pitney LLP-Htfd-CT, Hartford, CT USA.                       RULING ON PLAINTIFF'S MOTION TO SEAL

For Excalibur Reinsurance Corporation, formerly known as        HAIGHT, Senior District Judge:
PMA Capital Ins Co, Defendant: Ann E Halden, Michael H
Goldstein, LEAD ATTORNEYS, Mound, Cotton, Wollan &
Greengrass, New York, NY USA; Joshua Laurence Milrad,           I. INTRODUCTION
LEAD ATTORNEY, Goldberg Segalla LLP - CT, Hartford,
CT USA; Raymond S. Mastrangelo, LEAD ATTORNEY,                  Plaintiff, the Travelers Indemnity Company ("Travelers")
Mound Cotton Wollan & Greengrass -GC NY, Garden City,           commenced the present action for breach of contract as
NY USA.                                                         successor in interest to Gulf Insurance Company("Gulf"),
                                                                which entered into a reinsurance contract with defendant
For Excalibur Reinsurance Corporation, Counter Claimant:        Excalibur Reinsurance Company ("Excalibur"), formerly
Joshua Laurence Milrad, LEAD ATTORNEY, Goldberg                 known as PMA Capital Insurance Company. Travelers has
Segalla LLP - CT, Hartford, CT USA.                             alleged that "Excalibur failed and refused to pay
For Travelers Indemnity Company, Counter Defendant:             $1,573,189.58 worth of valid reinsurance claims under the
Meredith A Long, LEAD ATTORNEY, Mitchell R. Harris,             contract, thereby breaching it." Doc. #1, p. 1.
Day Pitney LLP-Trmbl St Htfd-CT, Hartford, CT USA;
                                                                In its prayer for relief, Travelers requests compensatory
Thomas O. Farrish, LEAD ATTORNEY, Day Pitney LLP-
                                                                damages arising out of Excalibur's breach of contract and both
Htfd-CT, Hartford, CT USA.
                                                                pre-judgment and post-judgment interest. Id., ¶ 47 (ii).
For Excalibur Reinsurance Corporation, Counter Claimant:        In [*3] an effort to secure such damages, Travelers filed with
Ann E Halden, Michael H Goldstein, LEAD ATTORNEYS,              this Court an application for prejudgment remedy ("PJR
Mound, Cotton, Wollan & Greengrass, New York, NY USA;           Application"). Doc. #26. In support of the application,
Joshua Laurence Milrad, LEAD ATTORNEY, Goldberg [*2]            Travelers contends that "there is probable cause that a
Segalla LLP - CT, Hartford, CT USA; Raymond S.                  judgment in the amount sought, or in an amount greater than
Mastrangelo, LEAD ATTORNEY, Mound Cotton Wollan &               the amount of the prejudgment remedy sought, taking into
Greengrass -GC NY, Garden City, NY USA.                         account all recoveries made to date, any known defenses,
For Travelers Indemnity Company, Counter Defendant:             counterclaims or set-offs, will be rendered in this matter in
Meredith A Long, Mitchell R. Harris, LEAD ATTORNEYS,            favor of Travelers." Id., ¶ 3. Therefore, Travelers seeks an
             Case 3:14-cv-00956-JBA Document 530 Filed 10/16/19 Page 113 of 135
                                                                                                                         Page 2 of 9
                                              2012 U.S. Dist. LEXIS 200282, *3

order to secure the sum of $1,573,189.58 by attaching the real     with which is assumed, the Court denied without prejudice
or personal property of Excalibur within the state of              defendant's Motion to File Documents Under Seal (Doc. #34)
Connecticut and/or garnishing the real or personal property of     on the grounds that defendant failed to make the requisite
Excalibur in the custody or control of third persons, including    particularized showing of clear and compelling reasons to seal
debts owed to Excalibur by natural persons and corporations,       the documents or, as is most often appropriate, to seal
within the state of Connecticut. Id., ¶ 4 (a), (b).                specific, denoted portions thereof. See D. Conn. L. Civ. R.
                                                                   5(e)(3). To allow defendant sufficient time to amend its
On February 29, 2012, the parties jointly moved the Court to       motion - to make the requisite detailed and narrowly tailored
approve their proffered "Stipulated Protective Order." Doc.        request - to seal the documents at issue, the Court temporarily
#24. Upon review, the Court entered the parties' protective        sealed Exhibits 2, 3, 4, 5, and 7 for fourteen (14) days
order, as written, on March 1, 2012. Doc. #35. Within that         following the entry of the Order.
order, "confidential discovery material" is defined as material
that "a party believes, [*4] in good faith, includes personal
information or confidential, commercial, proprietary business      II. PENDING MOTION
information or non-public financial data, or implicates the
commercial, proprietary or reputational interests of third         Pending before [*6] the Court is Plaintiff's Motion to Seal the
parties." Doc. #24-1, ¶ 1. Moreover, if any party decides to       five documents specified in defendant's previously filed
file "confidential discovery material" with the Court, pursuant    Motion to Seal (Doc. #34). Doc. #40. As set forth supra, these
to the protective order, that party shall make the filing "under   documents are comprised of Exhibits 2, 3, 4, 5, and 7 to the
seal in accordance with the procedure set forth in the District    declaration of Raymond S. Mastrangelo, which was filed by
of Connecticut Local Rule 5(e) and accompanied by a motion         defendant in support of its opposition to Traveler's PJR
to seal from the requesting party." Id., ¶ 11.                     Application. Doc. #35-3. Plaintiff brings this motion pursuant
                                                                   to Federal Rule of Civil Procedure 5.2(d) and Local Rule of
On April 3, 2012, in conjunction with Excalibur's opposition       Civil Procedure5(e) and has included a supporting
memorandum to Travelers's PJR Application. (Doc. 35), and          memorandum.
under Local Rule of Civil Procedure 5(e)(3) and (e)(4),
Excalibur moved the Court to seal various exhibits appended        Plaintiff explained that under the parties' "Stipulated
to the Declaration of Raymond S. Mastrangelo, "an attorney         Protective Order, the parties agreed that if one of them wished
with Mound Cotton Wollan and Greengrass, attorneys for             to file any document that the other party deemed to be
defendant Excalibur."1 Doc. #35-3, ¶ 1; see also Doc. #34.         'Confidential Discovery Material,' the filing party would file
The exhibits Excalibur sought to seal included the following:      the document provisionally under seal, and the party that
     (1) Exhibit 2, letter dated July 29, 2011;                    deemed the document to be 'Confidential Discovery Material'
     (2) Exhibit 3, a December 22, 2006 report by a law firm;      would file a memorandum of law explaining why the
     (3) Exhibit 4, language contained in a 1997 insurance         document should remain under seal." Doc. #40, p. 1 (citing
     policy;                                                       Doc. #24, ¶ 11). Because Travelers designated the documents
                                                                   as "confidential," Excalibur filed the original motion to seal
       (4) Exhibit 5, [*5] language contained in a 1998            on April 3, 2012, and contemplated that Travelers would file
       insurance policy;                                           the supporting memorandum of law. Doc. #40, p. 2. On April
       (5) Exhibit 7, letter dated April 1, 2009.                  2, 2012, [*7] Travelers was notified by Excalibur of its
                                                                   impending motion to seal. Id. Travelers asserts that it was in
Doc. #34, p. 1; Doc. #35-3, Doc. #36. As the basis for the
                                                                   the process of preparing the supporting memorandum, but had
motion, defendant simply stated that plaintiff designated these
                                                                   not yet completed or filed it, when the Court ruled on
documents as "confidential documents" and requested that
                                                                   defendant's motion to seal on April 13, 2012.2 Doc. #40, p. 2.
defendant file them under seal. Doc. #34, p. 2. Defendant
filed no memorandum of law or supporting documents in
conjunction with its motion and delineated no particular
portions of the documents to be sealed (i.e., no proposed          2 The  Court acknowledges that plaintiff regards the Exhibits at issue
redactions).
                                                                   as "confidential" under the Stipulated Protective Order and
                                                                   commends the parties in cooperating to preserve their confidentiality
In its Ruling (Doc. #38) filed on April 13, 2012, familiarity
                                                                   pursuant to that order. However, as stated in the Court's previous
                                                                   Ruling, the fact that the parties stipulated to a court-approved
                                                                   protective order is not dispositive on the issue of whether
1 OnApril 11, 2012, Attorney Raymond S. Mastrangelo entered an     "confidential materials" should be sealed. See Doc. #38 (Ruling,
appearance on behalf of defendant in this action. Doc. #37.        filed 4/13/2012), p. 5-6.
             Case 3:14-cv-00956-JBA Document 530 Filed 10/16/19 Page 114 of 135
                                                                                                                            Page 3 of 9
                                               2012 U.S. Dist. LEXIS 200282, *7

Travelers presently moves the Court to seal the documents at        R. 5(e)(3).3 With this legal framework regarding sealing in
issue on the basis that they include "(a) privileged                mind, the Court turns to the various documents at issue and
communications between non-parties and their lawyers; (b)           plaintiff's proffered reasons for sealing.
details of confidential settlement discussions in matters that
may not yet be fully resolved; and (c) information that
implicates the reputational interests of third parties who are      B. Documents at Issue
not before the court." Id., p. 2. In sum, Travelers maintains
that "[t]he protection of non-parties' attorney-client privileges   Plaintiff contends that the five documents at issue contain
and reputational interests, and the protection of confidential      attorney-client privileged communications, attorney work
settlement communications, constitute clear and compelling          product, sensitive business information, and descriptions of
reasons to seal the documents." Id. For the reasons set forth       highly-confidential settlement [*10] negotiations. Doc. #41,
below, the Court shall grant the motion in part and deny it in      p. 2. By way of factual background, all of these documents
part.                                                               "relate to a series of claims made under four insurance
                                                                    policies that Travelers's predecessor, Gulf, issued to an
                                                                    insurance and reinsurance broker." Id. The claims allegedly
III. DISCUSSION                                                     "arose after several of the broker's insurance company clients
                                                                    lodged claims against it for losses that they allegedly
                                                                    sustained as a result of so-called "reinsurance spirals." Id.
A. Sealing in General                                               According to Travelers, the claims included "allegations of
                                                                    fraud" and other "wrongdoing" and thus "implicated the
In its previous Ruling on defendant's motion to seal, the Court     broker's reputational interests." Id.
set forth the relevant law with respect to sealing. In sum, there
is a strong presumption [*8] of public access to judicial           In addition to the four excess insurance policies Gulf issued to
documents and proceedings that is rooted in both the common         the broker, other members of the Travelers family of
law and the First Amendment. Nixon v. Warner                        companies (the "Affiliates") issued primary policies to the
Communications, Inc., 435 U.S. 589, 597-98, 98 S. Ct. 1306,         broker, as did a group of London-based entities (the
55 L. Ed. 2d 570 (1978). The public's right of access to court      "Underwriters"). Id. The broker put Gulf (now Travelers) on
documents may, however, be surmounted by a party's                  notice of its insurance company clients' claims and similarly
showing that sealing the documents will further other               notified the Affiliates and Underwriters. Id.
substantial interests, such as to preserve higher values.
Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110, 123 (2d
Cir.2006)); In re New York Times Co., 828 F.2d 110, 114-16
                                                                    3 Local
                                                                          Rule of Civil Procedure 5(e), captioned "Sealed Proceedings
(2d Cir.1987), cert. denied, 485 U.S. 977, 108 S. Ct. 1272, 99
L. Ed. 2d 483 (1988).                                               and Documents," provides at subsection 3, in relevant part:

                                                                         Every document used by parties moving for or opposing an
Consequently, court documents may only be sealed if
                                                                         adjudication by the Court, other than trial or hearing exhibits,
"specific, on the record findings are made demonstrating that
                                                                         shall be filed with the Court. No [*9] judicial document shall
'closure is essential to preserve higher values and is narrowly          be filed under seal, except upon entry of an order of the Court
tailored to serve that interest.'" Press-Enterprise Co. v.               either acting sua sponte or specifically granting a request to
Superior Court, 478 U.S. 1, 13-14, 106 S. Ct. 2735, 92 L. Ed.            seal that document. Any such order sealing a judicial document
2d 1 (1986) ("Press Enterprise II ") (quoting Press-Enterprise           shall include particularized findings demonstrating that sealing
Co. v. Superior Court, 464 U.S. 501, 510, 104 S. Ct. 819, 78             is supported by clear and compelling reasons and is narrowly
L. Ed. 2d 629 (1984) ("Press-Enterprise I ")). See also, e.g.,           tailored to serve those reasons. A statute mandating or
In re Orion Pictures Corp., 21 F.3d 24, 27 (2d Cir. 1994);               permitting the non-disclosure of a class of documents (e.g.,
Sec. & Exch. Comm'n v. The Street.com, 273 F.3d 222, 232                 personnel files, health care records, or records of administrative
(2d Cir.2001).                                                           proceedings) provides sufficient authority to support an order
                                                                         sealing such documents. . . . No document shall be sealed
In this District, Local Rule of Civil Procedure 5(e)(3)                  merely by stipulation of the parties. A confidentiality order or
conforms with the common law on sealing, dictating that a                protective order entered by the Court to govern discovery shall
court may only grant a request to seal documents when said               not qualify as an order to seal documents for purposes of this
                                                                         rule. Any document filed under seal in the absence of a Court
request is supported by "clear and compelling reasons" and
                                                                         order to seal it is subject to unsealing without prior notice to the
"narrowly tailored to serve those reasons." D. Conn. L. Civ.
                                                                         parties.

                                                                    D. Conn. L. Civ. R. 5(e)(3) (emphasis added).
               Case 3:14-cv-00956-JBA Document 530 Filed 10/16/19 Page 115 of 135
                                                                                                                              Page 4 of 9
                                               2012 U.S. Dist. LEXIS 200282, *9

The Affiliates and Underwriters then hired the law firm of           negotiations with the broker, and refers to legal advice by
Mayer, Brown, Rowe and Maw ("Mayer Brown") to protect                various Queen's Counsel to Travelers regarding the broker's
the interests of the primary layer insurers. Id., p. 3. Mayer        claim.
Brown provided legal advice to the Affiliates [*11] and
Underwriters regarding the broker's coverage claims and              The attorney-client privilege is "the oldest of the privileges
participated in settlement negotiations with the broker. Id. As      for confidential [*13] communications known to the common
primary insurers, the Affiliates and Underwriters updated the        law." United States v. Jacobs, 117 F.3d 82, 87 (2d Cir. 1997)
excess insurers on the status of the underlying claims and thus      (quoting Upjohn Co. v. United States, 449 U.S. 383, 389, 101
Travelers received a copy of a Mayer Brown status report,            S. Ct. 677, 66 L. Ed. 2d 584 (1981)). The privilege protects
dated December 22, 2006 (referenced herein as Exhibit 3). Id.        "[c]onfidential disclosures by a client to an attorney made in
                                                                     order to obtain legal assistance," Fisher v. United States, 425
Travelers and the Affiliates ultimately entered into several         U.S. 391, 403, 96 S. Ct. 1569, 48 L. Ed. 2d 39 (1976 ), and
settlement agreements to resolve the broker's coverage claims.       "attaches not to the information but to the communication of
Id. The final agreement was a confidential settlement                the information," United States v. Cunningham, 672 F.2d
agreement between the broker on one side and Travelers and           1064, 1073 n. 8 (2d Cir.1982).5 The purpose of the attorney-
the Affiliates on the other side, entered on February 17, 2010.      client privilege is to foster open communication between
Id. Travelers is unaware whether all of the Underwriters have        attorneys and their clients, so that fully informed legal advice
reached similar agreements. Id.                                      may be obtained. Jacobs, 117 F.3d at 87.

Travelers notified Excalibur of the claims against the broker        Furthermore, it is well-settled within the Second Circuit that
in early 2007 and attached to the claim notice a copy of             the attorney-client privilege may be a sufficiently compelling
Mayer Brown's December 22, 2006, status report. Id.                  reason to defeat the public's right of access to judicial
Travelers thereafter provided Excalibur with a number of             documents. See, e.g., Lugosch, 435 F.3d at 125 (recognizing
status reports throughout 2008 and 2009. Id. After the 2010          attorney-client privilege as potential "compelling reason" to
settlement with the broker, Travelers sought reimbursement           seal documents, especially where party asserting the privilege
from its reinsurers, including Excalibur. Id., p. 3-4. Travelers     is not the party who seeks [*14] to admit such documents
states that Excalibur refused to pay [*12] the vast majority of      into the record). See also Diversified Group, Inc. v.
the amounts and asked for an opportunity to review                   Daugerdas, 217 F.R.D. 152, 160 (S.D.N.Y. 2003) ("It is
documents in Travelers's possession regarding the settlement         undeniable that the public has a significant interest in
and the underlying claims. Id., p. 4. In response, Travelers         preserving     the     confidentiality    of    attorney-client
agreed to turn over said documents to Excalibur on two               communications. 'Indeed, this is precisely the kind of
occasions, provided that Excalibur agreed to sign a                  countervailing concern that is capable of overriding the
confidentiality agreement pledging to keep the documents             general preference for public access to judicial records.'")
confidential.4 Id. Later, Travelers again provided documents         (quoting Siedle v. Putnam Invs., 147 F.3d 7[, 11] (1st
to Excalibur through discovery in this litigation. Id.               Cir.1998)).

                                                                     Upon review of Exhibit 2, the Court finds that the attorney-
1. Exhibit 2                                                         client privilege attaches to various portions of the letter.
                                                                     Although authored by the business manager of Excalibur,
Plaintiff notes that "Exhibit 2 is a copy of a letter dated July     rather than attorneys Mayer Brown, the letter recounts
29, 2011, addressed to Travelers from Excalibur's business           confidential legal advice given to Travelers's Affiliates and
manager, Armour Risk Management, Inc., regarding
Excalibur's review of [confidential] files maintained by
Travelers in connection with the broker's claims." Doc. #41,         5 The Second Circuit has established that the attorney-client privilege
p. 4; Doc. #36, p. 2-5. The letter describes the legal advice        attaches:
that the law firm of Mayer Brown provided to the Affiliates
                                                                             (1) where legal advice of any kind is sought (2) from a
and Underwriters regarding applicable policies' years,
                                                                             professional legal advisor in his capacity as such, (3) the
contains details of Travelers's confidential settlement                      communications relating to that purpose, (4) made in
                                                                             confidence (5) by the client, (6) are at his instance permanently
                                                                             protected (7) from disclosure by himself or by the legal
4 Travelers explains that "the concern for the confidentiality of            advisor, (8) except the protection be waived . . . .
Travelers' documents that is reflected in Excalibur's motion [Doc.
#34] is simply a discharge of Excalibur's obligations under this     In re Grand Jury Subpoena Duces Tecum Dated Sept. 15, 1983, 731
[confidentiality] agreement." Doc. #41, p. 4 n.4.                    F.2d 1032, 1036 (2d Cir. 1984) (citations omitted).
                 Case 3:14-cv-00956-JBA Document 530 Filed 10/16/19 Page 116 of 135
                                                                                                                                 Page 5 of 9
                                                   2012 U.S. Dist. LEXIS 200282, *14

the Underwriters. Doc. #36 (sealed), p. 3. Most importantly,              compelling [*16] reason to seal passages which discuss legal
from that legal advice, the clients' confidential                         advice and thereby reveal confidential client communications.
communications to counsel are either revealed and/or may be               See Doc. #36, p. 2, para.2 to p. 3, para. 1.
inferred.6 Lastly, paragraph one on page two includes both
discussion of Travelers's confidential settlement negotiations            Furthermore, the substance of the letter contains references to
with the broker and references to legal advice Travelers                  underlying facts of settlement negotiations between Travelers
requested from Queen's Counsel regarding the broker's claim.              and the broker. The Second Circuit has held that there exists
Id.                                                                       no established presumption of access to confidential
                                                                          settlement discussions and documents. Gambale v. Deutsche
Travelers avers that it provided Excalibur's business manager             Bank AG, 377 F.3d 133, 143 (2d Cir. 2004) (citing United
with access to the information set forth in Exhibit 2 pursuant            States v. Glens Falls Newspapers, Inc., 160 F.3d 853, 857 (2d
to Excalibur's [*15] agreement to, and signature upon, a                  Cir. 1998)) (no presumptive right to access settlement
confidentiality agreement in which Excalibur pledged to                   discussions and documents). Rather, where the parties to the
maintain the documents it received from Travelers as                      agreement maintain its confidentiality, absent a "showing of
"confidential." See Geer v. Gilman Corp., No. 3:06 CV                     public interest in the disclosure" of the agreement's terms, the
889(JBA), 2007 WL 1423752, at *2 (D.Conn. Feb. 12, 2007)                  parties' "reasons for maintaining the confidentiality [may]
("a disclosure [of attorney-client communications] to a third             easily overcome the markedly weak presumption of access."
party does not waive the privilege unless such disclosure is              Gambale, 377 F.3d at 144.
inconsistent with the 'maintenance of secrecy.'") (quoting
Trudeau v. N.Y. State Consumer Prot. Bd., 237 F.R.D. 325,                  [*17] Here, Travelers avers that the settlement agreement it
338-39 (N.D.N.Y.2006)). Given Travelers's requirement that                entered with the broker was "confidential" and that such
Excalibur maintain secrecy as to these documents, the Court               confidentiality protected not only the reputational and
finds that confidentiality was not waived when Travelers                  financial interests of the parties to the settlement, but
shared them with Excalibur.                                               prevented "a chilling effect on future settlement negotiations"
                                                                          between Travelers and its insureds. Doc. #41, p. 7. Moreover,
Furthermore, the Affiliates' disclosure of their discussions              Travelers argues that "[p]ublic disclosure [of such
with and legal advice from Mayer Brown to Travelers did not               negotiations] . . . would reveal highly-sensitive information
waive the Affiliates's attorney-client privilege with respect to          about the strategies used by Travelers, the Affiliates, the
such communications because the Affiliates and Travelers                  Underwriters and the broker to assess and resolve high dollar
shared a "common interest" with respect to the broker's                   claims brought against them." Id., p. 8. Travelers maintains
claims. See Ryan v. Nat'l Union Fire Ins. Co., No. 3:03-cv-               that such strategies may be viewed, in and of themselves, as
644 (CFD), 2006 Dist. LEXIS 7366, at *16 n.5 (D. Conn.                    "sensitive business information" or "business propriety
Feb. 28, 2006) ("common interest doctrine states that the                 information." Id., p. 10. The Court need not, however, address
parties with a shared interest in actual or potential litigation          the sensitive nature of such strategies separately because
against a common adversary may share privileged                           confidential settlement negotiations are, under such
information without impliedly waiving the attorney-client                 circumstances, properly subject to sealing.
privilege").7 The attorney-client privilege comprises a
                                                                          As the Second Circuit stated in Glens Falls, courts have the
                                                                          "power to prevent access to settlement negotiations when
                                                                          necessary to encourage the amicable resolution of disputes[,]"
6 See Six Grand Jury Witnesses, 979 F.2d 939, 944 (2d Cir.1992)           particularly "[w]here a case is complex and expensive, and
(attorney-client privilege protects "only legal advice that discloses
                                                                          resolution of the case will benefit the public." 160 F.3d at 858
confidential information given to the lawyer by the client").
                                                                          (quoting City of Hartford v. Chase, 942 F.2d 130, 135 (2d Cir.
7 As Judge Droney of this District explained in Ryan v. Nat'l Union       1991)).8 Portions of Exhibit 2 that discuss settlement
Fire Ins. Co.:

        The common interest doctrine states that "parties with a shared   8 As   the Second Circuit explained in Glens Falls:
        interest in actual or potential litigation against a common
                                                                                 Few cases would ever be settled if the press or public were in
        adversary may share privileged information" without impliedly
                                                                                 attendance at a settlement conference or privy to settlement
        waiving the attorney-client privilege. 6 Moore's Federal
                                                                                 proposals. A settlement conference is an opportunity for the
        Practice 3d § 26.49[5](Matthew Bender 3d ed.). This is an
                                                                                 parties . . . to have a frank discussion about the value of
        exception to the general rule that the privilege is waived when
                                                                                 avoiding a trial. During these colloquies the parties are often
        privileged information is disclosed to a third party. Id.
                                                                                 called upon to evaluate both the strengths and weaknesses of
2006 Dist. LEXIS 7366, at *16 n.5                                                their respective cases.
                 Case 3:14-cv-00956-JBA Document 530 Filed 10/16/19 Page 117 of 135
                                                                                                                               Page 6 of 9
                                                   2012 U.S. Dist. LEXIS 200282, *17

negotiations may thus be protected from public [*18] access               remainder of the letter (page two, paragraph two through the
as "confidential."9                                                       end of page three) is a list of documents Excalibur requested
                                                                          to review in regard to the confidential settlement negotiations.
Despite finding that compelling reasons exist for sealing                 The Court hereby redacts all proper names from that
various language in Exhibit 2, the Court finds that such                  document list, thereby protecting the identities of the
reasons do not compel sealing the entire letter. Put simply,              negotiating parties, and their employees and attorneys, from
plaintiff's request to seal the entire letter is overly broad - i.e.,     general disclosure. The remainder of the document, including
not narrowly tailored - to achieve the necessary ends of                  the last entire sentence, is hereby unsealed.
protecting privileged and/or confidential information. Not
every paragraph of the letter references attorney-client
communications or settlement negotiations. For example,                   2. Exhibit 3
most of the introductory paragraph and all of the closing
paragraph are general in nature and not subject to protection.            As described supra, Exhibit 3 is a status report dated
Moreover, the second half of the letter is comprised of a list            December 22, 2006 from the law firm of Mayer Brown to the
of documents of which Excalibur's business manager requests               Affiliates and Underwriters. Doc. #36-1, p. 2-32; see also
copies. Although the titles and dates of the documents [*19]              Doc. #41, p. 5. Travelers informs the Court that the status
are given, the actual contents are not revealed. Absent a                 report evaluates the claims against the broker by its insurance
compelling reason to seal the mere existence of such                      company clients and the viability of corresponding claims for
documents on the list, the Court declines to seal them in their           coverage made by the broker under policies issued by
entirety. Rather, in recognition of the Court's duty to "make             Travelers and other insurers. Doc. #41, p. 5. The report also
its own redactions, supported by specific findings, after a               contains legal advice the Affiliates and Underwriters
careful review of all claims for and against access," In re New           requested on various related topics. Id. [*21] Travelers
York Times Co., 834 F.2d 1152, 1154 (2d Cir.1987), cert.                  further indicates that "[a] separate document attached to the
denied, 485 U.S. 977, 108 S. Ct. 1272, 99 L. Ed. 2d 483                   report contains a detailed analysis of the claims lodged
(1988), the Court hereby grants in part and denies in part                against the broker" prepared by the broker's counsel,
plaintiff's motion to seal Exhibit 2.10 The Court thus orders             Slaughter & May. Id. According to Travelers, that document
redaction of the following portions, thereby unsealing the                "was shared with the Affiliates and Underwriters under
remainder, of the letter.                                                 circumstances that preserved its privileged character." Id.
                                                                          Travelers then conveyed the report to Excalibur in early 2007
Material to be redacted includes: On page one, paragraph one,             as an attachment to its claim notice to Excalibur.11
line two of the letter, the court seals the name preceding the
words "claim file," on the grounds that the identity of the non-          Reviewing the nature and substance of Exhibit 3, the Court
party broker whose claim file is at the core of the settlement            finds that it indeed contains advice, including evaluations of
negotiations should be preserved in the interest of privacy and           the broker's claims, by legal counsel Mayer Brown to the
as part of said confidential negotiations. See also, infra, Part          Affiliates and Underwriters. From that advice, one can easily
III.B.3. Page one, paragraph two is sealed in its entirety as it          infer the clients' confidential communications. Moreover, the
references numerous dates, background facts, and particular               document possesses a heading of "Privileged and Confidential
negotiations between Travelers and the broker. Page two,                  - Report to Underwriters," evidencing the intent of counsel,
paragraph one is sealed as discussing the legal advice of                 on behalf of their clients, to preserve the confidentiality of
Mayer [*20] Brown to the Affiliates and of two Queen's                    such communications. The attached document, which is a
Counsel to Travelers, both of which either imply or outright              separate report and appears to be the work product of
reveal their clients' confidential communications. The                    attorneys Slaughter and May, similarly contains a "Privileged
                                                                          and Confidential" designation, which appears [*22] at the top
                                                                          of each page. Doc. #36-1, p. 25-32 ("Appendix"). The
                                                                          substance and language of that document also provides legal
160 F.3d at 858. The court thus "conclude[d] that the presumption of      evaluation of the broker's clients' claims and was produced
access to settlement negotiations, draft agreements, and conference
statements is negligible to nonexistent." Id.
9 Travelers                                                               11 Travelers argues that it did not waive the privileged character of
             has indicated that disclosure of the settlement
negotiations described in Exhibit 2 might be of particular harm to the    the December 22, 2006 status report by disclosing it to Excalibur in
Underwriters, who "may have yet to settle with the broker." Doc.          early 2007 because at that time, Travelers and Excalibur shared a
#41, p. 8-9.                                                              "common interest" in the defense of the broker's claims. Doc. #41, p.
                                                                          3 n.3. (citing Ryan v. Nat'l Union Fire Ins. Co., No. 3:03-cv-644
10 See   also United States v. Amodeo, 44 F.3d 141, 147 (2d Cir. 1995).   (CFD), 2006 LEXIS 7366, at *16 n.5 (D. Conn. Feb. 28, 2006)).
               Case 3:14-cv-00956-JBA Document 530 Filed 10/16/19 Page 118 of 135
                                                                                                                              Page 7 of 9
                                                   2012 U.S. Dist. LEXIS 200282, *22

"under circumstances that preserved its privileged character."             Travelers's possession as part of the settlement negotiations
Doc. #41, p. 5.                                                            referenced above. Travelers maintains that the policies should
                                                                           be sealed as containing sensitive business information in that
Given the nature of Exhibit 3, describing confidential                     they identify the broker by name. Doc. #41, p. 10 (citing
communications between the Affiliates and Underwriters and                 Crossman v. Astrue, 714 F. Supp. 2d 284, 287 (D. Conn.
their attorneys Mayer Brown, legal analysis by said attorneys              2009) ("[T]here can be (and often are) considerations of
in preparation for potential litigation, and Travelers' averment           personal privacy, public safety, or a business's proprietary
that these documents, including the Slaughter and May                      information, [*24] such as trade secrets or confidential
attachment, have been conveyed solely in a manner to                       research, that can trump the right of the public to access court
preserve their confidentiality, the Court finds that the entire            records.").
Exhibit 3 shall be sealed.
                                                                           Travelers maintains that the identity of the broker should be
Both the attorney-client privilege and the attorney work                   shielded "[o]ut of respect for the broker and its reputational
product doctrine, when proven to be present and intact, are                interests." Doc. #41, p. 11. Specifically, "[p]ublic disclosure
sufficient and appropriate compelling reasons to shield                    of information concerning the disputes that arose between the
documents from public access. See, e.g., Lugosch, 435 F.3d at              broker and its insurance company clients could cause
125 (attorney-client privilege); see In re Grand Jury                      reputational and financial damage to those parties," especially
Subpoenas Dated Oct. 22, 1991, and Nov. 1, 1991, 959 F.2d                  where the disputes "involved millions of dollars in claimed
1158, 1166 (2d Cir. 1992) (work-product privilege protects                 liability and allegations that implicated the broker's
"work product of the lawyer" by prohibiting "unwarranted                   reputational interests." Id. Travelers further argues that the
inquiries into the files and the mental impressions of an                  identity of the broker "is not required to adjudicate any of the
attorney") (quoting Hickman v. Taylor, 329 U.S. 495, 510-11,               claims or defenses raised in this lawsuit." Id. Hence, a
67 S. Ct. 385, 91 L. Ed. 451 (1947)); United States v. Adlman,             balancing of the broker's interest in maintaining its reputation
134 F.3d 1194, 1197 (2d Cir. 1998) (special treatment [*23]                and keeping its settlement negotiations confidential outweighs
for opinion work product justified because, "[a]t its core, the            the public's interest in access to the broker's identity.
work-product doctrine shelters the mental processes of the
attorney, providing a privileged area within which he can                  The Court notes that, in general, insurance policies are not
analyze and prepare his client's case") (quoting United States             documents shielded from public disclosure. Moreover, where
v. Nobles, 422 U.S. 225, 238, 95 S. Ct. 2160, 45 L. Ed. 2d 141             the terms of said policies are at issue in litigation, courts must
(1975)).12                                                                 routinely analyze and interpret them. However, [*25] the
                                                                           identity of the broker, who is not a party to the litigation and,
Because Exhibit 3 is clearly work product of attorneys, which              according to Travelers, "not required to adjudicate any of the
is also rife with discussion of confidential attorney-client               claims or defenses raised in this lawsuit," Doc. #41, p. 11, is a
communications and settlement negotiations, the Court finds                separate consideration. Non-parties' privacy interests may
it impracticable to seal specific portions via redactions. Thus,           comprise "a strong factor weighing against disclosure of their
plaintiff's motion to seal Exhibit 3 is granted and the entire             identities." In re Savitt/Adler Litigation, No. 95-CV-1842
document shall remain sealed.                                              (RSP/DRH), 1997 U.S. Dist. LEXIS 23671, 1997 WL
                                                                           797511, at *3 (N.D.N.Y. Dec. 23, 1997). See also In re New
                                                                           York Times, 828 F.2d at 116 ("The job of protecting [privacy]
3. Exhibits 4 and 5                                                        interests rests heavily upon the shoulders of the trial judge,
                                                                           since all the parties who may be harmed by disclosure are
Exhibits 4 and 5 are copies of insurance policies issued by
                                                                           typically not before the court.").
Underwriters to the broker, covering, respectively the periods
of July 1, 1997 to June 30, 1998 and from July 1, 1998 to                  Specifically with respect to privacy interests, the Second
June 30, 1999. These policies were documents that came into                Circuit has "held that the privacy interests of innocent third
                                                                           parties should weigh heavily in a court's balancing equation.
                                                                           Such interests, while not always fitting comfortably under the
12 In a civil case, materials prepared by a party's attorney in            rubric 'privacy,' are a venerable common law exception to the
anticipation of litigation or for trial are not discoverable except on a   presumption of access." United States v. Amodeo ("Amodeo
showing that the party seeking production has "substantial need" for       II"), 71 F.3d 1044, 1050-51 (2d Cir. 1995) (internal citations,
the materials for preparation of its case and "is unable without undue     quotations and alterations omitted); accord Sec. & Exch.
hardship to obtain the substantial equivalent of the materials by other    Comm'n v. The Street.Com, 273 F.3d 222, 232 (2d Cir. 2001).
means." Fed. R. Civ. P. 26(b)(3); see also In re Grand Jury                In Amodeo II, the Second Circuit established the steps a court
Subpoenas, 959 F.2d at 1166.
              Case 3:14-cv-00956-JBA Document 530 Filed 10/16/19 Page 119 of 135
                                                                                                                                Page 8 of 9
                                                 2012 U.S. Dist. LEXIS 200282, *25

must follow to determine the weight to be accorded to such               and 5, the Court shall [*28] seal only the references in those
privacy interests. First, a court should "consider the degree to         insurance policies to the identity of the broker.14 Such
which the subject matter is traditionally [*26] considered               redactions are both feasible and sufficiently "narrowly
private rather than public. Financial records of a wholly                tailored" to achieve the ends of protecting a non-party to the
owned business, family affairs, illnesses, embarrassing                  case at bar yet leaving the language of the policies subject to
conduct with no public ramifications, and similar matters will           public access. See D. Conn. L. Civ. R. 5(e)(3) (any order
weigh more heavily against access than conduct affecting a               sealing judicial document "shall include particularized
substantial portion of the public." Id. at 1051. Second, a court         findings demonstrating that sealing is supported by clear and
should consider "[t]he nature and degree of injury. . . . This           compelling reasons and is narrowly tailored to serve those
will entail consideration not only of the sensitivity of the             reasons") (emphasis added) ; Hartford Courant Co. v.
information and the subject but also of how the person                   Pellegrino, 380 F.3d 83, 95-96 (2d Cir.2004) (judicial records
seeking access intends to use the information." Id.; see also            may be sealed only when and to the extent necessary to
Joy [v. North], 692 F.2d [880,] at 893 [(2d Cir.1982), cert.             preserve higher values). Accordingly, Travelers's motion to
denied sub nom. Citytrust v. Joy, 460 U.S. 1051, 103 S. Ct.              seal Exhibits 4 and 5 shall be granted in part and denied in
1498, 75 L. Ed. 2d 930 (1983)] ("The importance of the                   part.15 Plaintiff is hereby ordered to redact all references to
material to the adjudication, the damage disclosure might                the broker's identity and resubmit the documents to the Court
cause, and the public interest in such materials should be               within fourteen (14) days of the entry of this Ruling. The
taken into account before a seal is imposed."). Lastly, a court          remainder of Exhibits 4 and 5 shall be unsealed.
must consider the reliability of the information. Id.

Applying the Amodeo II factors to Exhibits 4 and 5, the Court            4. Exhibit 7
initially notes that an insurance policy is not a traditionally
private document, especially when its terms are the subject of           According to Travelers, Exhibit 7 is one of several status
dispute in litigation. Here, however, the insurance documents            reports Travelers provided to Excalibur between Excalibur's
were conveyed to Travelers as part of confidential settlement            first notice of claim in early 2007 and first reinsurance billing
negotiations. Second, and more importantly, Travelers [*27]              in April of 2010. Doc. #41, p. 5. The status report is
avers that the nature and degree of injury to the broker, should         captioned [*29] as "Privileged and Confidential" and
its identity be revealed in this litigation, could be costly to its      contains "privileged and confidential legal advice the
reputation and finances. As a non-party, whose identity is of            Affiliates and Underwriters had received from Mayer
no known relevance in this matter, the Court must consider               Brown." Id. Moreover, the report contains Travelers's
whether it serves a higher value to prevent such harm. Third,            descriptions of the "then-existing status of confidential
the reliability of the insurance documents is not in issue.              settlement discussions between the broker and its various
                                                                         insurers (including Travelers)." Id. Said status update thus
Based on Travelers argument that publicity of the broker's               describes instructions from the clients and details discussed as
identity, and thus its clients' claims against it, would lead to         part of the confidential settlement negotiations, including "the
damage to its business reputation and finances, the Court                amount of money the broker was willing to offer in order to
shall, at this time, grant Travelers' sealing request to the             settle the client[s'] claims against it" and "the broker's
extent that it seeks protection solely of the broker's identity.         allocation strategy" for such claims. Id., p. 10.
Specifically, the Court seals the broker's identity in view of
the broker's non-party status with respect to the present
litigation and the fact that the documents were shared with
Travelers in the context of confidential settlement
                                                                         14 Those references to be sealed shall, by implication, include any
negotiations. Moreover, according to Travelers, both the size
                                                                         information that might identify the broker, such as its address and the
of the claims and allegations of fraud against the broker
                                                                         names of shareholders and/or partners. See, e.g., Doc. #36-2, p. 2
suggest that revealing its identity could result in substantial
                                                                         ("Address(es) of the Firm"); Doc. #36-3, p. 7-8 (listing "fellow
financial loss.13                                                        shareholders or partners" of broker).

In sum, rather than sealing the entire documents of Exhibits 4           15 The  Court notes that although Travelers requested the sealing of
                                                                         the entire documents of Exhibits 4 and 5 in the text of its motion to
                                                                         seal and supporting memorandum, Travelers conceded at footnote 7
13 Should  the Court later determine that the broker's actual identity   of it supporting memorandum that "Travelers would be willing . . . to
bears on its decision regarding the PJR Application and/or any other     withdraw any objection to the public filing of Exhibits 4 and 5 if
later-filed motion, the Court will reassess its decision to shield the   each appearance of the broker's name were redacted." See Doc. #41,
broker's identity from public access.                                    p. 13 n. 7.
                Case 3:14-cv-00956-JBA Document 530 Filed 10/16/19 Page 120 of 135
                                                                                                                          Page 9 of 9
                                                  2012 U.S. Dist. LEXIS 200282, *29

The Court hereby finds that privileged communications                        designated by the Court, shall be sealed to protect
between the Affiliates and the Underwriters and their                        material subject to the attorney-client privilege and
attorneys and confidential settlement negotiations both                      confidential settlement negotiations.
comprise compelling reasons to seal language in this "Status                 (2) Exhibit 3 (report by law firm dated December 22,
Update." Narrowly tailoring its redactions to maximize the                   2006) shall be sealed in its entirety because it is
public's access to this judicial document, the Court hereby                  composed of confidential legal advice - resulting from
seals only the following:                                                    and revealing confidential client communications,
     (1) the contents of the "Re:" heading, including the                    attorney work product, and discussion of confidential
     identity of the "Insured," the "Claimant," the "DOL,"                   settlement negotiations.
     "Policy," "Policy Term," and "Treaty No;"                               (3) All references to the identity of the broker in Exhibits
                                                                             4 and 5 (sections of 1997 and 1998 insurance policies
     (2) the third paragraph, [*30] starting with "We" and                   issued by the Underwriters to the broker) shall be sealed
     concluding with " policy;"                                              to protect the broker's privacy interest as a non-party to
     (3) and the fourth paragraph, starting with "As" and                    this litigation in danger of substantial reputational and
     ending with "allocation."                                               financial harm. The remainder of Exhibits 4 and 5 shall
Doc. #36-4, p. 2. The "Re" information reveals the identity of               be unsealed.
the broker and its claim, which the Court has sealed in order
to protect the broker's privacy as a non-party likely to incur               (4) With respect to Exhibit 7 (letter dated April 1, 2009),
both reputational and financial harm, if revealed. The third                 the particular language designated by the Court shall be
and fourth paragraphs summarize information regarding the                    redacted to protect the privacy interest of the named non-
substance of confidential settlement negotiations, including                 party broker, material subject to the attorney-client
clients' confidential queries and instructions and counsel's                 privilege, and the substance of confidential
resulting legal advice as to facts pertaining to settlement. The             settlement [*32] negotiations.
remainder of Exhibit 7 shall be unsealed.
                                                                        Accordingly, Plaintiff is hereby ORDERED to resubmit
                                                                        Exhibits 2, 4, 5, and 7 with the redactions directed by the
IV. CONCLUSION                                                          Court within fourteen (14) days following the entry of this
                                                                        Ruling. Exhibit 3 shall remain sealed in its entirety.
For the foregoing reasons, Plaintiff's Motion to Seal Exhibits
(Doc. #40) is GRANTED IN PART and DENIED IN PART.                       It is SO ORDERED.
In recognition of the general presumption in favor of public
                                                                        Dated: New Haven, Connecticut
access to judicial documents, and pursuant to Local Rule of
Civil Procedure 5(e)(3), the Court has thoroughly reviewed              May 10, 2012
the plaintiff's sealing request to determine whether sealing is
supported by "clear and compelling reasons" and "narrowly               /s/ Charles S. Haight, Jr.
tailored to serve those reasons."16See, e.g., Lugosch, 435 F.3d
at 123 (2d Cir.2006)); In re New York Times Co., 828 F.2d at            Charles S. Haight, Jr.
114-16; and D. Conn. L. Civ. R. 5(e)(3). The Court thus holds
                                                                        Senior United States District Judge
that sealing is granted with respect [*31] to specific
language, due to "clear and compelling reasons," as follows:
      (1) Portions of Exhibit 2 (letter dated July 29, 2011), as
                                                                          End of Document


16 Asset forth supra, the Court designates particular language within
the Exhibits for sealing, thereby protecting only those portions for
which there are clear and compelling reasons to seal. Federal Rule of
Civil Procedure 5.2(d), captioned "Filings Made Under Seal,"
contemplates that the court may order limited redactions as follows:

        The court may order that a filing be made under seal without
        redaction. The court may later unseal the filing or order the
        person who made the filing to file a redacted version for the
        public record.
Fed. R. Civ. P. 5.2(d) (emphasis added).
             Case 3:14-cv-00956-JBA Document 530 Filed 10/16/19 Page 121 of 135




                                           United States SEC v. Ahmed
                                   United States District Court for the District of Connecticut
                                    September 19, 2017, Decided; September 19, 2017, Filed
                                                   Civil No. 3:15cv675 (JBA)

Reporter
2017 U.S. Dist. LEXIS 213773 *
                                                                  Lewis & Bockius LLP - Htfd, CT, Hartford, CT.
UNITED STATES SECURITIES AND EXCHANGE
COMMISSION, Plaintiff, v. IFTIKAR AHMED, Defendant,               For Oak Management Corporation, Movant: David T.
and IFTIKAR ALI AHMED SOLE PROP; I-CUBED                          Grudberg, Carmody Torrance Sandak & Hennessey, LLP -
DOMAINS, LLC; SHALINI AHMED; SHALINI AHMED                        NH, New Haven, CT.
2014 GRANTOR RETAINED ANNUNITY TRUST; DIYA
HOLDINGS LLC; DIYA REAL HOLDINGS, LLC; I.I. 1, a                  Judges: Janet Bond Arterton, United States District Judge.
minor child, by and through his next friends IFTIKAR and
SHALINI AHMED, his parents; I.I. 2, a minor child, by and         Opinion by: Janet Bond Arterton
through his next friends IFTIKAR and SHALINI AHMED,
his parents; and I.I. 3, a minor child, by and through his next   Opinion
friends IFTIKAR and SHALINI AHMED, his parents, Relief
Defendants.

Prior History: SEC v. Ahmed, 123 F. Supp. 3d 301, 2015            ORDER DENYING OAK MANAGEMENT
U.S. Dist. LEXIS 106314 (D. Conn., Aug. 12, 2015)                 CORPORATION'S MOTION TO SEAL

Counsel: [*1] For United States Securities and Exchange           Non-party Oak Management Corporation ("Oak") asks [Doc.
Commission, Plaintiff: John B. Hughes, LEAD ATTORNEY,             # 454] that this Court seal Exhibit 8 [Doc. # 453-10] to the
U.S. Attorney's Office-NH, New Haven, CT; Nicholas Peter          Declaration of David K. Momborquette, which Oak filed in
Heinke, LEAD ATTORNEY, PRO HAC VICE, Jeffrey E.                   support of its Motion [Doc. # 453] to Quash Rule 30(b)(6)
Oraker, Mark Lander Williams, Terry R. Miller, U.S.               Subpoena. Oak notes that "[t]he deposition transcript excerpts
Securities and Exchange Commission - CO, Denver, CO.              that comprise Exhibit 8 were designated 'Confidential' by the
                                                                  parties pursuant to the protective order currently in place" and
Iftikar Ahmed, Defendant, Pro se, Kolkatta, West Bengal.
                                                                  asks that Exhibit 8 be filed under seal, "in accord with the
Iftikar Ali Ahmed Sole Prop, Defendant, Pro se.                   parties' designation." (Oak's Mot. to Seal [Doc. # 454] at 2.)
For I-Cubed Domains, LLC, Shalini Ahmed, Shalini Ahmed            However, the Court's Protective Order [Doc. # 62]
2014 Grantor Retained Annunity Trust, DIYA Holdings LLC,          specifically notes:
DIYA Real Holdings, LLC, I.I. 1, A minor child, by and
through his next friends Iftikar and Shalini Ahmed, his                [A]ny documents which become part of an official
parents, I.I. 2, A minor child, by and through his next friends        judicial proceeding or which are filed with the Court are
Iftikar and Shalini Ahmed, his parents, I.I. 3, A minor child,         public documents, and such documents will be sealed by
by and through his next friends Iftikar and Shalini Ahmed, his         the Court only upon motion and in accordance with
parents, Defendants: Alexander Sakin, Jonathan Harris, L.              applicable law, including Rule 5(e) of the Local Rules of
Reid Skibell, Priya Chaudhry, Steven Gabriel Hayes-                    this Court. This Protective [*3] Order does not provide
Williams, LEAD ATTORNEYS, PRO HAC VICE, Harris, St.                    for the automatic sealing of any documents.
Laurent & Chaudhry LLP, New York, NY; David B. Deitch,
LEAD ATTORNEY, PRO HAC VICE, Harris, St. Laurent &                (Protective Order [Doc. 62] at 3 (emphasis added).) Any order
Chaudhry LLP - VA, Reston, VA; Kristen Luise Zaehringer,          to seal the Court issues must include "particularized findings
Paul E. Knag, Murtha Cullina, LLP-Stmfd, Stamford, CT.            demonstrating that sealing is supported by clear and
                                                                  compelling reasons and is narrowly tailored to support those
For [*2] Nonparty, Movant: Michael D. Blanchard, Morgan,          reasons." D. Conn. L. Civ. R. 5(e)(3). In order for a document
              Case 3:14-cv-00956-JBA Document 530 Filed 10/16/19 Page 122 of 135
                                                                                                                       Page 2 of 2
                                                  2017 U.S. Dist. LEXIS 213773, *3

to be properly sealed, the Court must determine the weight of            operations," the Court is unpersuaded Exhibit 8 must be
the presumption of public access to that document and                    sealed absent any explanation of why this information
balance against it any competing considerations, such as the             must [*5] be kept from the public despite the presumption of
privacy interests of those resisting disclosure. See United              access.
States v. Amodeo, 71 F.3d 1044, 1050 (2d Cir. 1995). In
evaluating a motion to seal, "a judge must carefully and                 For the foregoing reasons, Oak's Motion to Seal is DENIED.
skeptically review sealing requests to insure that there really
                                                                         IT IS SO ORDERED.
is an extraordinary circumstance or compelling need." Video
Software Dealers Assoc. v. Orion Pictures, Corp. (In re Orion            Janet Bond Arterton, U.S.D.J.
Pictures Corp.), 21 F.3d 24, 27 (2d Cir. 1994).
                                                                         Dated at New Haven, Connecticut this 19th day of September
Thus, the Court will not seal Exhibit 8 simply because the               2017.
parties have designated it as confidential, but rather must
balance the public's presumptive right of access and any
competing considerations. Because the document in question                 End of Document
was filed as part of a motion made by Oak seeking action by
the court, the presumption of public access is strong. See
Amodeo, 71 F.3d at 1050 (2d Cir. 1995). The only
countervailing factor Oak asserts is its vague contention that
"[s]ealing is appropriate where materials constitute [*4]
confidential . . . commercial information, which includes,
among other things, information about a business's
operations." (Oak's Mot. to Seal at 2.)1

Oak does not identify what in particular about the information
contained in Exhibit 8 is confidential and why protection of
this confidentiality outweighs the public's right of access to
judicial documents. The testimony excerpted in Exhibit 8
includes (but is not limited to) the following topics: Mr.
Ahmed's role as a member and in managing different funds,
carried interest, whether employees of Oak invested in the
funds, eligibility for and receipt of bonuses, what interests and
accounts Mr. Ahmed has forfeited, the balances of Mr.
Ahmed's accounts at the time he was terminated, the decision-
making process for determining what to do with the forfeited
accounts, factors Oak considered when concluding an
investment was likely to be profitable, and the values of
different stock shares. Although relating to Oak's "business's



1 Oak   cites Louis Vuitton Malletier S.A. v. Sunny Merchandise
Corporation, 97 F. Supp. 3d 485 (S.D.N.Y. 2015) for the proposition
that "redactions of 'confidential business information,' including
'internal business documents, investigative reports, and information
about business operations,' were proper." (Oak's Mot. to Seal at 2
(quoting Louis Vuitton, 97 F. Supp. 3d at 510-12).) Here, Oak has
not asked the Court to redact specific information but rather requests
that the document be sealed in its entirety, which has been viewed
with disfavor in this district. See Jadwalean Int'l Co. for Operations
& Mgmt. v. United Tech Corp, 3:09-cv-18(JCH), 2009 U.S. Dist.
LEXIS 33520, 2009 WL 1064495 at *1 (D. Conn. April 17, 2009);
Doctor's Assoc. Inc. v. QIP Holders LLC, No. 3:06-cv-1710(VLB),
2007 U.S. Dist. LEXIS 70029, 2007 WL 2782516, at * 1 (D. Conn.
Sept. 24, 2007).
             Case 3:14-cv-00956-JBA Document 530 Filed 10/16/19 Page 123 of 135




                                         United States v. Chevron Corp.
                                United States District Court for the Northern District of California
                                       March 12, 1996, DATED ; March 13, 1996, FILED
                                                       No. C-94-1885 SBA

Reporter
1996 U.S. Dist. LEXIS 4154 *; 96-1 U.S. Tax Cas. (CCH) P50,201; 77 A.F.T.R.2d (RIA) 96-1548
                                                                   recommendations with respect to the application of the
UNITED STATES OF AMERICA, Petitioner, vs.
                                                                   attorney-client privilege to documents withheld by respondent
CHEVRON CORPORATION and JOHN ROSS,
                                                                   corporation during an audit. The court held that the magistrate
Respondents.
                                                                   applied the wrong legal standard and burden of proof when he
                                                                   determined that the documents were privileged. The court did
Case Summary                                                       not address the "crime or fraud" exception because it was not
                                                                   fully raised before the magistrate.

Procedural Posture                                                 Counsel: [*1] For UNITED STATES OF AMERICA,
Petitioner United States appealed from the magistrate's            Plaintiff: Jay R. Weill, [COR LD NTC], U S Attorney's
findings and recommendations to the court on the                   Office, San Francisco, CA. Michael J. Yamaguchi, USAtty,
applicability of the attorney-client privilege to documents        [COR LD NTC], U.S. Attorney's Office, San Francisco, CA.
withheld by respondent corporation in an Internal Revenue
Service audit of respondent corporation's income tax returns.      For CHEVRON CORPORATION, defendant: Richard E.
Respondents, corporation and individual, also challenged the       Nielsen, [COR LD NTC], Alson R. Kemp, Jr., [COR NTC],
magistrate's application of the "crime or fraud" exception to      Pillsbury Madison & Sutro LLP, San Francisco, CA. Michael
some of the documents.                                             F. Kelleher, [COR NTC], John P. McAllister, [COR NTC],
                                                                   Washington, DC.
Overview
During the Internal Revenue Service's audit of its income tax      Judges: SAUNDRA BROWN ARMSTRONG, United States
returns, respondent corporation withheld 648 documents on          District Judge
the grounds of attorney-client privilege. Petitioner United
States filed this action seeking judicial enforcement of its       Opinion by: SAUNDRA BROWN ARMSTRONG
summons. A magistrate found that most of the documents
were protected by the attorney-client privilege, and the court     Opinion
rejected those findings and recommendations. The
magistrate's statement of the law that only "purely business
advice" fell outside of the attorney-client privilege was
incorrect and substantially reduced respondent corporation's       ORDER REJECTING FINDINGS AND
burden of demonstrating that the primary purpose of each           RECOMMENDATIONS AND REMANDING MATTER TO
document was the production of legal advice. The magistrate        MAGISTRATE
also presumed that each of the documents was protected
rather than requiring respondent corporation to prove that it      This matter comes before the Court on petitioner's and
had not waived the attorney-client privilege with respect to       respondents' respective objections to the Magistrate's Findings
each document. The court also held that redaction was              and Recommendations. Having read and considered the
appropriate, and the magistrate had to make specific findings      papers submitted in connection with these objections, and
of fact with respect to each document although he could group      being fully informed, the Court REJECTS the Magistrate's
the documents into categories and address each group as a          Findings and Recommendations and REMANDS this matter
whole. The court did not address "crime or fraud" exception.       to Chief Magistrate Judge Langford for further findings and
                                                                   recommendations consistent with this order.
Outcome
The court      rejected   the    magistrate's    findings   and
             Case 3:14-cv-00956-JBA Document 530 Filed 10/16/19 Page 124 of 135
                                                                                                                    Page 2 of 5
                                               1996 U.S. Dist. LEXIS 4154, *1

BACKGROUND                                                        Each party opposes the other's objections.

This matter arises out of the Internal Revenue Service's
("IRS") audit of Chevron Corporation's ("Chevron") income         DISCUSSION
tax returns for the years 1985 through 1987. During the
course of the audit, the IRS requested information on the issue
of whether Chevron was entitled to a tax credit on its United     I. Purpose of the Disputed Communications
States income tax return for certain taxes paid to the
Indonesian government by a company in which Chevron is a          The government asserts that the Magistrate improperly
50-percent shareholder.                                           presumed that all of the documents in question are privileged,
                                                                  thereby shifting the burden of proof to the government.
On September 1, 1993 and November 3, 1993, the IRS issued         Chevron contests this assertion, and argues that the Magistrate
extensive document requests to Chevron. After conducting          applied the proper legal standard and found that each of the
various reviews of [*2] its documents, Chevron produced (1)       documents was primarily made for the purpose [*4] of
documents and (2) a privilege log regarding documents it          obtaining or providing legal advice. Chevron is incorrect. A
decided to withhold on the ground of attorney-client privilege.   review of the Magistrate's Findings reveals that the wrong
On March 29, 1994, the IRS issued a designated summons            legal standard was applied, and that the Magistrate improperly
requiring Chevron to appear on April 12, 1994 and to produce      presumed that all of the documents in question are privileged.
the withheld documents. On April 12, 1994, Chevron
appeared, but objected to the summons on the basis of             A. Magistrate's Findings
attorney-client privilege.
                                                                  The Magistrate begins his Findings by correctly stating that
On May 26, 1994, the government filed this action seeking         the party asserting the privilege has the burden of proof, and
judicial enforcement of the summons. On November 8, 1994,         that the attorney-client privilege is strictly construed.
this Court referred the matter to Chief Magistrate Judge          (Findings at 9:18-21.) However, it is clear from the rest of the
Langford for findings and recommendations on the following        Findings that the Magistrate did not properly apply these
issue:                                                            principles.
     Whether and to what extent the documents sought by the
                                                                       The third element of the Wigmore test requires that
     IRS through its March 29, 1994 summons are protected
                                                                       communications between the client and the attorney be
     by the attorney-client privilege?
                                                                       information directly related to the legal advice sought.
On January 25, 1996, Chief Magistrate Judge Langford issued
                                                                       More simply put, the attorney-client privilege is
his Findings and Recommendations ("Findings"). The
                                                                       triggered only by the exchange of some measure of legal
Magistrate found that most of the disputed documents are
                                                                       advice, as contrasted with purely business advice.
protected under the attorney-client privilege, but that 129
                                                                       ***
documents are not protected under the "crime or fraud"
exception to the attorney-client privilege. Both parties filed         Considering the unique position of counsel for
timely objections.                                                     corporations like Chevron, information is necessarily
                                                                       made available to counsel which would otherwise be
The government contends that the [*3] Magistrate applied the
                                                                       confidential. Corporate counsel generally have to know
wrong legal test in determining whether the documents are
                                                                       everything     about    the    corporation's   business
privileged, and impermissibly shifted the burden of proof to
                                                                       decisions, [*5] to safely guide a corporation through
the government. The government also contends that the
                                                                       potentially dangerous legal waters.
Magistrate erred: (1) by not finding that Chevron has waived
the attorney-client privilege with respect to these documents,         In this case, the attorney-client privilege is being invoked
(2) by not requiring Chevron to provide redacted versions of           by Chevron to protect documents which largely reflect
the documents, and (3) by not making specific findings with            an amalgamation of tax and business strategy. This
respect to each document.                                              strategy involves both business people and their
                                                                       business-related decisions, as well as attorneys and their
Chevron contends that the Magistrate properly found that all
                                                                       legal advice regarding past decisions made and future
the documents are privileged, but then improperly found that
                                                                       decisions considered. It is therefore extremely difficult to
the "crime or fraud" exception applies to some of those
                                                                       determine exactly where the business advice starts and
documents. Chevron contends that the "crime or fraud"
                                                                       the legal advice ends -- this precludes a neat separation
exception does not apply to any of the documents.
                                                                       between the two.
             Case 3:14-cv-00956-JBA Document 530 Filed 10/16/19 Page 125 of 135
                                                                                                                     Page 3 of 5
                                               1996 U.S. Dist. LEXIS 4154, *5

     While it may seem unusual that information carbon             Membership Corp. v. Carolina Power & Light Co., 110
     copied to attorneys (or sent to attorneys on a distribution   F.R.D. 511, 514 (M.D.N.C. 1986) ("Corporate documents
     list) could fall within the attorney-client privilege, it     prepared for simultaneous review by legal and nonlegal
     logically follows that a business organization, especially    personnel are often held not to be privileged because they are
     a corporation as large as Chevron, would proceed in this      not shown to be communications made for the primary
     manner . . .                                                  purpose of seeking legal advice.").

     Moreover, it seems reasonable to make attorneys aware         The [*8] Magistrate's finding that only "purely business
     of all information regarding pending or ongoing               advice" fell outside of the privilege was thus incorrect, and
     business decisions so they may accurately identify and        substantially reduced Chevron's burden of demonstrating that
     rectify legal indiscretions. . . .                            the primary purpose of each document was the production of
                                                                   legal advice.
     The corporate attorney's primary responsibility is to
     ensure the legal health of the corporation. [*6] As such,     C. Chevron Must Prove That The Privilege Applies
     all facts provided to the attorney would be considered
                                                                   The presumption which was applied by the Magistrate was
     communications which relate to that purpose (protecting
                                                                   also incorrect. The Court first rejects Chevron's argument that
     the legal interests of the corporation).
                                                                   the Magistrate did not apply a presumption, but instead made
     ***
                                                                   a finding with respect to each document. This argument is
     Therefore, the best course in this case, and indeed in all    wholly inconsistent with the Magistrate's finding that
     cases involving corporations which legitimately involve       "therefore, the best course in this case, and indeed in all cases
     counsel in making business decisions, is to allow any         involving corporations which legitimately involve counsel in
     controverted documents presumptively to fall within the       making business decisions, is to allow any controverted
     protection of attorney-client privilege. . . .                documents presumptively to fall within the protection of
(Findings at 10-14 (emphasis added).)                              attorney-client privilege. . . ." (Findings at 13-14 (emphasis
                                                                   added).) The language of the Findings clearly demonstrates
B. Business v. Legal Advice                                        that the Magistrate presumed that each of the controverted
                                                                   documents was protected.
The first legal error which the Magistrate made relates to the
distinction between legal advice, which can be protected, and      Some courts have applied a presumption that all
non-legal, or business advice, which can not. The Magistrate       communications to outside counsel are primarily related to
stated that "the attorney-client privilege is triggered only by    legal advice. See Diversified Indus., [*9] Inc. v. Meredith,
the exchange of some measure of legal advice, as contrasted        572 F.2d 596, 610 (8th Cir. 1977). In this context, the
with purely business advice." (Findings at 10:16-17 (emphasis      presumption is logical since outside counsel would not
added).) This is simply incorrect. It is not sufficient that       ordinarily be involved in the business decisions of a
"some measure" of legal advice be exchanged. "A party              corporation. However, the Diversified presumption cannot be
seeking to withhold discovery based upon the attorney-client       applied to in-house counsel because in-house counsel are
privilege must prove that all of the communications it seeks to    frequently involved in the business decisions of a company.
protect were made 'primarily for the purpose of [*7]               While an attorney's status as in-house counsel does not dilute
generating legal advice.'" Griffith v. Davis, 161 F.R.D. 687,      the attorney-client privilege, Upjohn Co. v. United States, 449
697 (C.D. Cal. 1995) (quoting McCaugherty v. Siffermann,           U.S. 383, 395, 66 L. Ed. 2d 584, 101 S. Ct. 677 (1981), a
132 F.R.D. 234, 238 (N.D. Cal. 1990)) (emphasis in original).      corporation must make a clear showing that in-house
"No privilege can attach to any communication as to which a        counsel's advice was given in a professional legal capacity. In
business purpose would have served as a sufficient cause, i.e.,    re Sealed Case, 237 U.S. App. D.C. 312, 737 F.2d 94, 99
any communication that would have been made because of a           (D.C. Cir. 1984) ("The Company can shelter [in-house
business purpose, even if there had been no perceived              counsel's] advice only upon a clear showing that [in-house
additional interest in securing legal advice." McCaugherty,        counsel] gave it in a professional legal capacity.").
132 F.R.D. at 238 (citing Fisher v. United States, 425 U.S.
391, 403, 48 L. Ed. 2d 39, 96 S. Ct. 1569 (1975)) (emphasis        The Magistrate presumed that all of the disputed documents
in original). "If the document was prepared for purposes of        were privileged because Chevron was legitimately involving
simultaneous review by legal and nonlegal personnel, it            its in-house counsel in its business decisions. By doing so, the
cannot be said that the primary purpose of the document is to      Magistrate failed to apply the burden of proof which was
secure legal advice." United States v. IBM Corp., 66 F.R.D.        accurately stated at the beginning of the Findings. "The party
206, 213 (S.D.N.Y. 1974); see also North Carolina Elec.            asserting the privilege has the burden [*10] to prove that the
              Case 3:14-cv-00956-JBA Document 530 Filed 10/16/19 Page 126 of 135
                                                                                                                   Page 4 of 5
                                              1996 U.S. Dist. LEXIS 4154, *10

privilege applies." (Findings at 9:18-19.) In addition to         party must prove that it has not waived the privilege", Weil,
demonstrating the elements required to initially establish the    647 F.2d at 25, Chevron has the burden of proving that the
privilege, "the asserting party must prove that it has not        matched documents cited by the government were not
waived the privilege." Weil v. Investment/Indicators, 647 F.2d    privileged. If Chevron meets this burden, then it will not have
18, 25 (9th Cir. 1991). As the documents in question are an       waived the privilege simply by disclosing non-privileged
amalgamation of business and legal advice, Chevron bears          documents which are related to the same subject matter as the
this burden with respect to each document which it asserts is     controverted documents.
privileged. See Clarke v. American Commerce National Bank,
974 F.2d 127, 129 (9th Cir. 1992) ("We have noted that            The Magistrate also found that Chevron had not impliedly
blanket assertions of the [attorney-client] privilege are         waived its privilege by claiming the tax credits at issue, and
'extremely disfavored.' The privilege must ordinarily be raised   that Chevron had not asserted the advice of counsel in support
as to each record sought to allow the court to rule with          of a claim or defense. The Court concurs in the Magistrate's
specificity."); McCaugherty, 132 F.R.D. at 238 ("Where there      Findings with respect to these two issues.
is a clear business purpose in the environment in which the
communications occurred[], the court should sustain an
assertion of privilege only where there is a clear evidentiary    IV. Redaction
predicate for concluding that each communication in question
                                                                  The Magistrate concluded in one sentence that "providing
was made primarily for the purpose of generating legal
                                                                  redacted documents would also seem out of the question,
advice."). The Magistrate clearly did not require Chevron to
                                                                  since it would only take a clever IRS agent [*13] or opposing
meet this burden of proof.
                                                                  attorney to deduce the substance of the general
 [*11] The Magistrate applied the wrong standard and burden       correspondence between the corporate client and the
of proof in determining that the controverted documents were      attorney." (Findings at 14:2-4.) The Magistrate cited no
privileged. The Court will therefore remand this matter to the    authority for this finding.
Magistrate for findings which are consistent with this order.
                                                                  Since the Magistrate did not put Chevron to its burden of
                                                                  proof with respect to each document, it is unclear whether the
                                                                  Magistrate reviewed each document to determine whether a
III. Waiver
                                                                  meaningful redaction is possible. If non-privileged material is
After presuming that all of the documents were made for the       contained in a document which the Magistrate finds to be
primary purpose of generating legal advice, the Magistrate        privileged, then that material should be disclosed. See
found that Chevron had not waived the attorney-client             Resolution Trust Corp. v. Diamond, 773 F. Supp. 597, 601
privilege with respect to those documents. The government         (S.D.N.Y. 1991) The fact that a clever opposing attorney may
argues that the Magistrate erred in this regard as well.          be able to guess as to what advice was given is not sufficient
                                                                  to withhold non-privileged material. See Matter of Fischel,
The Magistrate found that Chevron had not waived the              557 F.2d 209, 212 (9th Cir. 1977) ("An attorney's
privilege by producing "non-privileged" documents on the          involvement in, or recommendation of, a transaction does not
same subject matter as the "privileged" documents in              place a cloak of secrecy around all the incidents of such a
question. The Magistrate noted that "the produced documents       transaction."). Instead, Chevron may only refuse to provide
that the government has matched by subject matter to listed       redacted materials where, with respect to each document, the
documents are all 'non-privileged.' This does not meet the        privileged material is "so inextricably intertwined with the
requirement . . . that disclosed documents on the same subject    rest of the text that they cannot be separated." [*14]
matter also be privileged, in order to result in waiver of the    Resolution Trust Corp., 773 F. Supp. at 601.
attorney-client privilege." (Findings at 17:11-17.) The
government argues that many of the "non-privileged"               Furthermore, the Court rejects Chevron's suggestion that it
documents which were disclosed would be privileged under          would be unreasonably burdensome to require Chevron to
the same theory [*12] as the documents that Chevron               review for redaction 648 documents. The only case which
contends are privileged.                                          Chevron cites for this proposition is Rhone-Poulenc Rorer
                                                                  Inc. v. Home Indem. Co., 32 F.3d 851 (3d Cir. 1994). Rhone-
The Magistrate's statement of law is correct. However, it is      Poulenc merely states that "because some documents may
unclear from the Findings whether the Magistrate has made         contain both discoverable and privileged information it would
an independent determination that the matched documents are       be appropriate, if not too burdensome, to redact them
not privileged, or whether he simply accepted Chevron's           accordingly." Id. at 864.
characterization of those documents. Since "the asserting
             Case 3:14-cv-00956-JBA Document 530 Filed 10/16/19 Page 127 of 135
                                                                                                                    Page 5 of 5
                                              1996 U.S. Dist. LEXIS 4154, *14

The Court finds that it is not unduly burdensome to require       REJECTED, except as provided herein.
Chevron to review and redact the documents which are found
to be privileged. Chevron cannot avoid disclosure of non-         IT IS FURTHER ORDERED THAT:
privileged material simply because that material is
                                                                  (1) Pursuant to Civil Local Rule 72-1, the Court refers this
intermingled with privileged material. This is a case which
                                                                  matter to Chief Magistrate Judge Langford for further
involves an enormous amount of documents. Chevron has
                                                                  findings and recommendations consistent with this order.
produced approximately 15,000 pages of documents in
response to the IRS Subpoena. Furthermore, assuming that the      (2) The Chief Magistrate Judge shall file the findings and
privileged and non-privileged material is intermingled,           recommendations with the Clerk of Court and serve a copy on
Chevron is responsible for that fact. In the context of this      the parties in this action.
case, it is not unduly burdensome to require Chevron to redact
all 2,000 pages [*15] of the 648 documents if the Magistrate      (3) Pursuant to Civil Local Rule 72-3, unless otherwise
ultimately determines that they all contain both privileged and   provided, within 15 days of the service of the findings and
non-privileged material.                                          recommendations, any party may serve and file objections
                                                                  thereto, together with notice setting the objections for hearing
                                                                  before this Court. The objecting party shall note each
V. Crime/Fraud Exception                                          particular finding and recommendation to which [*17] an
                                                                  objection is made, shall note the legal authority for the
Chevron contends that the Magistrate erroneously applied the      objection, and shall propose alternative findings or
crime or fraud exception to the attorney-client privilege. The    recommendations.
government disagrees. Resolution of this issue will require
examination of each document which is alleged to fall within      (4) Unless otherwise provided, within 10 days of the service
the exception. Moreover, it is apparent from the briefing filed   of the objections, any party may serve and file a response
in connection with the parties' objections that this issue was    thereto. Within 5 days of the service of the response, the
not fully raised before the Magistrate. As the Court is           objecting party may file a reply thereto.
remanding this action to the Magistrate, the Court need not
address this issue at this time. Instead, the parties should      (5) The memoranda and other papers filed in support of the
present their respective positions on this issue to the           objections, in opposition thereto, and reply shall conform with
Magistrate.                                                       Civil Local Rules 7-2 to 7-12.

                                                                  IT IS SO ORDERED.
VI. Specific Findings
                                                                  DATED: March 12, 1996
The government contends that the Magistrate erred by not
                                                                  SAUNDRA BROWN ARMSTRONG
making a specific finding of fact with respect to each
controverted document. The Court agrees. As Chevron must          United States District Judge
meet its burden of proof with respect to each document, the
Magistrate must make a specific finding accordingly. This,
however, does not mean that the Magistrate must provide a           End of Document
separate analysis for each of the over six [*16] hundred
documents. After each document has been reviewed, and
Chevron has met its burden with respect to that document, it
is entirely appropriate for the Magistrate to group the
documents into categories of documents which raise similar
legal issues, and to address each group as a whole. See
McCaugherty, 132 F.R.D. at 237-245.


CONCLUSION

For the foregoing reasons,

IT IS HEREBY ORDERED THAT the Findings and
Recommendations of Chief Magistrate Judge Langford are
             Case 3:14-cv-00956-JBA Document 530 Filed 10/16/19 Page 128 of 135




                                         United States v. Chevron Corp.
                               United States District Court for the Northern District of California
                                         May 29, 1996, Decided ; May 30, 1996, FILED
                                                       No. C 94-1885 SBA

Reporter
1996 U.S. Dist. LEXIS 8646 *; 96-2 U.S. Tax Cas. (CCH) P50,569; 78 A.F.T.R.2d (RIA) 96-5146

UNITED STATES OF AMERICA, Petitioner, vs.
                                                                   Counsel: [*1] For UNITED STATES OF AMERICA,
CHEVRON CORPORATION and JOHN ROSS,
                                                                   Plaintiff: Jay R. Weill, U S Attorney's Office, San Francisco,
Respondents.
                                                                   CA. Michael J. Yamaguchi, USAtty, U.S. Attorney's Office,
                                                                   San Francisco, CA.
Case Summary
                                                                   For CHEVRON CORPORATION, defendant: Richard E.
                                                                   Nielson, Alson R. Kemp, Jr., Pillsbury Madison & Sutro LLP,
Procedural Posture                                                 San Francisco, CA. Michael F. Kelleher, John P. McAllister,
Respondents, corporation and associated individual, filed a        Groom & Nordberg, Washington, DC.
motion for clarification of the court's order rejecting the
findings and recommendations of a magistrate judge                 Judges: SAUNDRA BROWN ARMSTRONG, United States
concerning the application of the attorney-client privilege to     District Judge. Chief Mag. Judge F. S. Langford
documents sought by petitioner United States.
                                                                   Opinion by: SAUNDRA BROWN ARMSTRONG
Overview
As part of an audit of the corporation's tax returns, the United   Opinion
States sought certain documents that the corporation and the
associated individual claimed were protected by the attorney-
client privilege. The court issued an order rejecting the
magistrate judge's recommendation concerning application of        ORDER GRANTING RESPONDENTS' MOTION FOR
the privilege to those documents. The corporation and the          CLARIFICATION
associated individual sought clarification of that order. The
court clarified its order, ruling that (1) the "primary purpose"   This matter is before the Court on Respondents' motion for
test applied to segregable portions of communications              clarification of this Court's March 13, 1996 Order rejecting
between attorney and client; and (2) the parties shared the        Chief Magistrate Judge Langford's Findings and
burden of proving waiver of the privilege. The court found         Recommendations ("Findings") concerning the application of
that the corporation was permitted to assert the attorney-client   attorney-client privilege to documents withheld by
privilege as to segregable portions of the withheld documents      Respondents. In order to provide further guidance to the
unless those documents were prepared for simultaneous              parties in pursuing this matter before the Magistrate Judge
review by both legal and nonlegal personnel or were                upon remand, the Court provides the following clarification of
otherwise non-privileged. Further, the corporation bore the        its March 13, 1996 Order.
initial burden of proving the privilege applied, while the
United States bore the burden of production that the privilege
had been waived. The ultimate burden of proving the                Background
privilege had not been waived remained with the corporation.
                                                                   This matter arises out of the Internal Revenue Service's
                                                                   ("IRS") audit of Chevron corporation's ("Chevron") tax
Outcome
                                                                   returns for the years 1985 through [*2] 1987. On November
The court granted the motion for clarification and held that
                                                                   8, 1994 this Court instructed the Magistrate Judge to provide
the parties should have shared the burden of establishing
                                                                   findings and recommendations on the issue of whether and to
waiver of the attorney-client privilege.
                                                                   what extent documents sought by the IRS from Chevron are
             Case 3:14-cv-00956-JBA Document 530 Filed 10/16/19 Page 129 of 135
                                                                                                                     Page 2 of 4
                                               1996 U.S. Dist. LEXIS 8646, *2

protected by the attorney-client privilege. On January 25,         March 13, 1996 Order was not a rejection of the long
1996, Chief Magistrate Judge Langford issued his Findings          recognized rule that the attorney-client privilege applies to
and Recommendations ("Findings") on this issue. The                discrete communications contained within a document.
Magistrate Judge found that most of the documents withheld
by Chevron are protected by the attorney-client privilege.              "Such parts of [the attorney's letters] are privileged as
Both parties filed objections to the Findings with this Court.          contain, or have opinions based on, information
                                                                        furnished by an officer or employee of the defendant in
On March 13, 1996, this Court issued an Order rejecting the             confidence without the presence of third persons."
Findings of Chief Magistrate Judge Langford on several
grounds. This Court found inter alia that the Magistrate Judge      United States v. United Shoe Machinery Corp., 89 F. Supp.
had applied the wrong legal standard in determining that the       357, 359 (D. Mass. 1950); see also, Merrin Jewelry Co. v. St.
withheld documents are protected from discovery by attorney-       Paul Fire and Marine Ins. Co., 49 F.R.D. 54, 57 (S.D.N.Y.
client privilege, and remanded the matter for further findings     1970) ("With the exception of the last [*5] two paragraphs on
and recommendations. Chevron now seeks clarification of            page four of the report - which are in the nature of advice - the
two legal issues addressed in that Order: (1) whether the          report of [the attorney] is found to be outside the scope of the
"primary purpose" test for establishing attorney-client            attorney-client privilege.")
privilege, applies to each communication within a document
                                                                   That the document as a whole addresses predominantly
or applies to each document as a whole; and (2) the
                                                                   business matters does not negate the privilege as to the
allocation [*3] of burdens of proof between the parties on
                                                                   portion containing requests for legal advice.
remand to determine whether Chevron has waived the
                                                                        "With the exception of three sentences recording legal
attorney-client privilege based on prior disclosure of allegedly
                                                                        department advice not directly related to the
non-privileged documents.
                                                                        conversation with a third party, the memorandum refers
I. The "Primary Purpose Test Applies to Segregable                      entirely to business matters. As such it is not a
Portions of Communications Between Attorney and Client                  communication between client and attorney and
                                                                        therefore the document is not privileged, with the
Chevron seeks clarification concerning its burden of proof in           exception of the three sentences referred to above, which
showing that the withheld documents are protected by the                should be excised."
attorney-client privilege. In the March 13, 1996 Order, the
Court held that, to the extent that the withheld documents         Barr Marine Products Co., Inc. v. Borg-Warner Corp., 84
relate to a combination of both legal and business advice, the     F.R.D. 631, 640 (E.D. Pa. 1979).
applicable legal test requires Chevron to "prove that all of the
                                                                   Thus, despite the overall nature of the document, the client
communications it seeks to protect were made 'primarily for
                                                                   may assert the attorney-client privilege over isolated
the purpose of generating legal advice.'" (Order at 5:14-17
                                                                   sentences or paragraphs within a document. Sequa Corp. v.
(citing Griffith v. Davis, 161 F.R.D. 687, 697 (C.D. Cal.
                                                                   Gelmin, 1994 U.S. Dist. LEXIS 14005, *12 (S.D.N.Y. Sept.
1995) (emphasis in original).)
                                                                   30, 1994) (recognizing application of privilege to discrete
Chevron does not dispute that the "primary purpose" test           sentences within document); Great Plains Mut. Ins. Co. v.
represents the appropriate standard of inquiry into the            Mutual Reinsurance [*6] Bureau, 150 F.R.D. 193 (D. Kan.
privileged nature of the withheld documents. (Mot. for             1993) (portions of board meeting during which legal issues
Reconsideration at 2:12-15.) Chevron's request for                 were discussed were held privileged). Welch v. Board of
clarification arises from an ambiguity interjected by the use of   Directors of Wildwood Golf Club, 146 F.R.D. 131, 139 (W.D.
the word "document" in this Court's [*4] conclusion that           Pa. 1993) (privilege successfully asserted for portions of
Chevron bears the "burden of demonstrating that the primary        board minutes in which legal advice regarding potential
purpose of each document was the production of legal               litigation was discussed); In re Grand Jury Subpoenas Dated
advice." (Order at 6:11-13 (emphasis in bold added).)              Dec. 18, 1981, 561 F. Supp. 1247, 1258-59 (E.D.N.Y. 1982)
Chevron contends that the "primary purpose" test must be           (applying attorney-client privilege to separate sentences and
applied to distinct communications within each document and        sections of attorney's draft letters.).
not to the document as a whole. (Id. at 2:17-19.) The IRS
                                                                   The attorney-client privilege does not attach, however, to
argues that the court must look at the primary purpose of the
                                                                   documents which were prepared for simultaneous review by
entire document rather than its component paragraphs or
                                                                   both legal and nonlegal personnel within the corporation.
sentences. (Opp'n. at 2:19-21.)
                                                                   F.T.C. v. TRW, Inc., 479 F. Supp. 160, 163 (D.D.C. 1979),
Chevron is correct. The use of the word "document" in the          aff'd, 628 F.2d 207 (D.C. Cir. 1980). This rule applies to the
             Case 3:14-cv-00956-JBA Document 530 Filed 10/16/19 Page 130 of 135
                                                                                                                      Page 3 of 4
                                                 1996 U.S. Dist. LEXIS 8646, *6

document as a whole because each communication within that           Magistrate Judge had made an independent determination on
document was provided to nonlegal personnel for their                this issue or merely accepted Chevron's characterization of
review. Thus, those communications cannot be said to have            the non-privileged nature of the previously produced
been made for the primary purpose of seeking legal advice.           documents. On remand, the Court held that Chevron would
(See Order at 5-6.)                                                  have "the burden of proving that the matched documents cited
                                                                     by the government were not privileged." (Order at 9:16-17).
The court may conduct an in camera review of withheld
documents to allow the client to [*7] demonstrate to the court       The problem posed by Chevron is a classic one - - if the
that the attorney-client privilege applies to segregable             government bears no burden whatsoever, then the only way
portions of the withheld documents. Eastern Technologies,            that Chevron can prove "non-waiver" is by disproving the
Inc. v. Chem-Solv, Inc., 128 F.R.D. 74 (ED. Pa. 1989). Once          entire universe of possible bases for waiver. This burden
the client has satisfied the court that the privilege applies, the   would obviously be unsustainable.
court must excise privileged portions of the document prior to
allowing discovery by the opposing party. United States v.           A solution to this conundrum has been suggested by Paul Rice
(Under Seal), 748 F.2d 871, 878 (4th Cir. 1984) ("privileged         in his book, Attorney-Client Privilege in the United States.
communications within each document must be removed by
                                                                          The prevalent, albeit unstated, practice appears to be to
the district court before the document is turned over to the
                                                                          impose the initial burden of establishing the basic
government"); In re Air Crash Disaster at Sioux City, Iowa on
                                                                          elements on the privilege proponent. Once the proponent
July 19, 1989, 133 F.R.D. 515, 522 (N.D. Ill. 1990), (applying
                                                                          does so, the burden of going forward with the evidence
the privilege to a document that contained both legal and
                                                                          shifts to the opponent to establish a prima facie case of
nonlegal communications, the court ordered that the legal
                                                                          waiver - facts upon which a reasonable person could find
portions of the document be redacted and the rest turned over
                                                                          that the privilege has been relinquished. [*10] If the
to the opposing party); Cuno, Inc. v. Pall Corp., 121 F.R.D.
                                                                          privilege opponent succeeds in making such a showing,
198, 203 (E.D.N.Y. 1988) (nonprivileged portions of
                                                                          the burden of going forward with evidence shifts back to
documents ordered produced.); Research Inst. for Medicine
                                                                          the proponent to rebut the prima facie case by
and Chemistry, Inc. v. Wisconsin Alumni Res. Found., 114
                                                                          demonstrating that the privilege is still viable. For
F.R.D. 672, 676 n.4 (W.D. Wis. 1987) (nonprivileged
                                                                          example, once it is established that third parties were
portions of multiple-subject document [*8] not exempt from
                                                                          either present at an attorney-client meeting or permitted
production); Barr Marine Products, 84 F.R.D. at 640
                                                                          to examine confidential attorney-client communications,
(excising paragraph prior to allowing discovery of document).
                                                                          the proponent must prove that those third parties were
In light of the foregoing, this Court finds that Chevron may              acting as agents of either the attorney or the client in
assert the attorney-client privilege as to discrete and                   order to avoid a finding that confidentiality was missing.
segregable portions of the withheld documents unless those
                                                                     P. Rice, Attorney-Client Privilege in the United States, § 9:20
documents were prepared for simultaneous review by both
                                                                     at 9-42, 43 (LCP 1993) (footnotes omitted).
legal and nonlegal personnel, or are otherwise non-privileged.
The privilege will apply to such portions of the documents as        The Court finds that this "shared burden" approach to
were communicated by Chevron to its counsel for the primary          establishing waiver of the attorney-client privilege alleviates
purpose of obtaining legal advice. The Magistrate Judge may          the onerous burden on, a client asserting attorney-client
then supervise redaction of the privileged portions of the           privilege to prove a negative, i.e. that the privilege has not
withheld documents prior to their production to the IRS.             been waived, while still placing the ultimate burden of proof
                                                                     on the client.
II. The Parties Share the Burden of Proof With Respect to
the Issue of Subject Matter Waiver of Attorney-Client                Thus, the party asserting the attorney-client privilege bears
Privilege                                                            the initial burden of proving that the communication in
                                                                     question is privileged. If the party seeking discovery asserts
Chevron seeks clarification from this Court on the respective
                                                                     that the privilege which [*11] initially attached to the
burdens of the parties on the issue of waiver. In his Findings,
                                                                     communication in question was subsequently waived, that
the Magistrate Judge found that Chevron had not waived the
                                                                     party must bear the burden of production on the issue of
attorney-client privilege by producing "non-privileged"
                                                                     waiver. See e.g., GTE Directories Service Corp. v. Pacific
documents on the same subject matter as those it withheld
                                                                     Bell Directory, 135 F.R.D. 187, 192 n.2 (N.D. Cal. 1991)
from the IRS. In its March [*9] 13, 1996 Order, this Court
                                                                     (Brazil, Mag.) (opponent shares the burden of demonstrating
held that it could not determine from the Findings whether the
                                                                     elements of privilege attached to the documents which were
             Case 3:14-cv-00956-JBA Document 530 Filed 10/16/19 Page 131 of 135
                                                                                Page 4 of 4
                                              1996 U.S. Dist. LEXIS 8646, *11

disclosed in order to demonstrate waiver). Once the opponent
has proffered evidence that the claimed privilege has been
waived, the party asserting attorney-client privilege bears the
ultimate burden of proving that the privilege was not waived.
In other words, the party asserting the privilege must prove
that the acts proffered by the other side do not constitute a
waiver with respect to the withheld documents. See Weil v.
Investment/Indicators, Research & Management, 647 F.2d 18,
25 (9th Cir. 1981) (party asserting attorney-client privilege
bears ultimate burden of establishing all elements of the
privilege including non-waiver.); In re Grand Jury
Proceedings, 73 F.R.D. 647, 652 (M.D. Fla. 1977) (burden is
on proponent of privilege to rebut prima facie case of waiver).

This Court does not express [*12] any opinion as to whether
the IRS has already satisfied its burden of production on the
issue of waiver.

For the foregoing reasons,
     IT IS HEREBY ORDERED THAT:

The Order issued on March 13, 1996 is amended to include
the foregoing clarification on the proper application of the
"primary purpose" test to the documents withheld by
Chevron, and the allocation of the respective burdens of the
parties on the issue of subject-matter waiver.

IT IS SO ORDERED.

DATED: May 29, 1996

SAUNDRA BROWN ARMSTRONG

United States District Judge


  End of Document
            Case 3:14-cv-00956-JBA Document 530 Filed 10/16/19 Page 132 of 135




                                 United States v. Wells Fargo Bank N.A.
                              United States District Court for the Southern District of New York
                                        June 30, 2015, Decided; June 30, 2015, Filed
                                                     12-CV-7527 (JMF)

Reporter
2015 U.S. Dist. LEXIS 84602 *; 2015 WL 3999074
                                                                millions of dollars in damages and civil penalties. In his
UNITED STATES, Plaintiff, -v- WELLS FARGO BANK
                                                                answer, Lofrano asserted as a defense that he relied on the
N.A., et al., Defendants.
                                                                advice of counsel and, consistent with that assertion, he
                                                                testified at his deposition that he consulted counsel. (Answer
Prior History: United States v. Wells Fargo Bank, N.A., 972
                                                                & Aff. Defenses Def. Kurt Lofrano (Docket No. 94)
F. Supp. 2d 593, 2013 U.S. Dist. LEXIS 136539 (S.D.N.Y.,
                                                                ("Answer") 36; Decl. Rebecca S. Tinio ("Tinio Decl."), Ex. B.
2013)
                                                                at 120). In light of Lofrano's defense, the Government seeks
Counsel: [*1] For United States of America, Plaintiff:          to obtain discovery with respect to the advice that Lofrano
Jeffrey Stuart Oestericher, U.S. Attorney's Office, SDNY (86    received from counsel, relying on the well-established
Chambers St.), New York, NY; Rebecca Sol Tinio, U.S.            principle that where a party asserts an advice-of-counsel
Attorney's Office, SDNY, New York, NY; Sarah Jean North,        defense, that party impliedly waives any privilege that would
United States Attorney's Office, SDNY, New York, NY.            otherwise attach to communications between him and his
                                                                counsel. (Mem. Law. U.S. Supp. Mot. To Reopen Fact.
For Wells Fargo Bank, N.A., Defendant: Amy Pritchard            Discovery Limited Purpose & To Compel Prod. Document
Williams, LEAD ATTORNEY, PRO HAC VICE, K&L Gates                Def. Wells Fargo ("Gov't's Mem.") 7 (citing United States v.
LLP, Charlotte, NC; Jennifer M Wollenberg, LEAD                 Bilzerian, 926 F.2d 1285, 1292 (2d Cir. 1991)). More
ATTORNEY, PRO HAC VICE, Fried, Frank, Harris, Shriver           specifically, the Government moves to reopen fact discovery
& Jacobson LLP, Washington, DC; William Farnham                 — which closed on May 15, 2015 — for the limited purpose
Johnson, LEAD ATTORNEY, Fried, Frank, Harris, Shriver &         of taking discovery concerning Lofrano's advice-of-counsel
Jacobson, New York, NY; Douglas W. Baruch, PRO HAC              defense or, in the alternative, for an order barring Lofrano
VICE, Fried, Frank, Harris, Shriver & Jacobson, LLP (DC),       from asserting the defense. (Docket No. 196; Gov't's Mem. 2).
Washington, DC; Michael J. Missal, PRO HAC VICE, K&L
Gates LLP, Washington, DC.                                      The wrinkle in this case [*3] is that the attorney-client
                                                                privilege at issue indisputably belongs to Wells Fargo — not
Judges: JESSE M. FURMAN, United States District Judge.          to Lofrano — and Wells Fargo has (to all appearances)
                                                                consistently invoked its privilege to protect the
Opinion by: JESSE M. FURMAN                                     communications at issue, including, most recently, by
                                                                objecting to questions at Lofrano's deposition that would have
Opinion                                                         called for him to reveal any such communications. (See, e.g.,
                                                                Tinio Decl., Ex. B at 122). Thus, the Government's motion
                                                                presents a complicated — and, it turns out, unresolved —
                                                                question of law: Whether an employee's intention to pursue an
MEMORANDUM OPINION AND ORDER                                    advice-of-counsel defense, without more, constitutes an
                                                                implied waiver of the corporation's attorney-client privilege,
JESSE M. FURMAN, United States District Judge:                  even if the employee lacks authority to waive the privilege on
                                                                behalf of the corporation, where the corporation has
The United States brings this civil fraud action against
                                                                consistently asserted the privilege and where almost no
Defendant Wells Fargo Bank, N.A. ("Wells Fargo" or the
                                                                privileged information has yet been revealed. For the reasons
"Bank") and a Bank employee, Kurt Lofrano (together with
                                                                stated below, the Court holds that Lofrano may not impliedly
the Bank, "Defendants"), alleging that Wells Fargo and
                                                                waive Wells Fargo's privilege by asserting an advice-of-
Lofrano engaged in misconduct with respect to government-
                                                                counsel defense and that nothing Wells Fargo has done — yet
insured home mortgage loans [*2] and seeking tens of
                                                                — constitutes a waiver of the privilege. Accordingly, it denies
              Case 3:14-cv-00956-JBA Document 530 Filed 10/16/19 Page 133 of 135
                                                                                                                             Page 2 of 4
                                                   2015 U.S. Dist. LEXIS 84602, *3

the Government's motion            to reopen discovery, but              failure to raise the issue earlier than the present motion and
without [*4] prejudice to          renewal based on further              will address the merits of the motion.
developments.
                                                                         Turning to the merits, the Government argues that Lofrano's
As an initial matter, Defendants argue that the Court should             assertion of the advice-of-counsel defense waives the
deny the Government's request to reopen discovery solely on              attorney-client privilege. (Mem. Law U.S. Supp. Mot. Reopen
the grounds that it is untimely. (Mem. Law Kurt Lofrano                  Fact Discovery Limited Purpose & To Compel Production
Opp'n U.S.'s Mot. To Reopen Fact Discovery & Compel Prod.                Documents Def. Wells Fargo ("Gov't's Mem.") 7). The
Documents Def. Wells Fargo ("Lofrano's Mem.") 14-16;                     principal cases upon which the Government relies, however,
Wells Fargo Bank, N.A.'s Mem. Law Opp'n U.S.'s Mot. To                   do not involve the wrinkle that is presented here; instead, they
Reopen Fact Discovery & Compel Prod. Documents ("Wells                   all involve the more usual situation where the party asserting
Fargo's Mem.") 9-13). That argument is not without some                  the defense is the holder of the privilege. See, e.g., In re Sims,
force, as the Government has been on notice since Lofrano                534 F.3d 117, 132 (2d Cir. 2008) (stating that the
filed his answer (if not before) that he was asserting an                "quintessential example" of a situation in which a waiver is
advice-of-counsel defense. However, as the Government                    implied "in the interests of fairness" is that "the defendant
notes (see Reply Mem. Law U.S. Further Supp. Mot. To                     who asserts an advice-of-counsel defense . . . is thereby
Reopen Fact Discovery & To Compel Prod. Documents Def.                   deemed to have waived his attorney-client privilege with
Wells Fargo ("Gov't's Reply") 1, 4), courts had held that, at            respect [*7] to the advice that he received" (internal
least where a party asserting an advice-of-counsel defense is            quotation marks omitted)); Bilzerian, 926 F.2d at 1292 ("A
the holder of the relevant privilege, the opposing party need            defendant may not use the privilege to prejudice his
not move to compel; instead, the burden is on the "party who             opponent's case or to disclose some selected communications
intends to rely at trial on a good faith defense" to "make a full        for self-serving purposes."). Those cases apply the well-
disclosure during discovery" and the "failure to do so                   established principle that a party may not "use the attorney-
constitutes a waiver of that defense." Arista Records LLC v.             client privilege as both sword and shield," Computer Assocs.
Lime Grp. LLC, No. 06-CV-5936 (KMW), 2011 U.S. Dist.                     Int'l, Inc. v. Simple.com, Inc., No. 02-CV-2748 (DRH)
LEXIS 42881, 2011 WL 1642434, at *2 (S.D.N.Y. Apr. 20,                   (MLO), 2006 U.S. Dist. LEXIS 77077, 2006 WL 3050883, at
2011) (internal [*5] quotation marks omitted).1 Given those              *4 (E.D.N.Y. Oct. 23, 2006), but that principle has no
holdings, and the relative novelty of the issue presented, the           application here, as it is Lofrano who seeks to pursue an
Court finds that there is good cause for the Government's                advice-of-counsel defense, but it is Wells Fargo (which is not
                                                                         asserting the defense (Wells Fargo's Mem. 13)) that seeks to
                                                                         protect the privilege. Put simply, here, unlike in those other
1 That is not to say, although the Government does say it (Gov't's       cases, "the sword and the shield are wielded by different
Mem. 14; Gov't's Reply 2), that Lofrano forfeited his right to present   parties." United States v. W.R. Grace, 439 F. Supp. 2d 1125,
an advice-of-counsel defense because he did not seek to compel           1144 (D. Mont. 2006).
Wells Fargo to disclose privileged information. The mandate for a
party asserting an advice-of-counsel defense to provide full             The question, then, is whether principles of fairness compel a
disclosure during discovery simply means that the party may not          finding that Lofrano's assertion of his intent to pursue the
"block[] his adversary from conducting discovery on th[e] issue" by      defense waives Wells Fargo's privilege. That is an unresolved
asserting the privilege. E.G.L. Gem Lab Ltd. v. Gem Quality Inst.,       issue, and the few courts to have reached it appear to be
Inc., 90 F. Supp. 2d 277, 296 n.133 (S.D.N.Y. 2000). In this case,       divided. Compare Moskowitz v. Lopp, 128 F.R.D. 624, 637-
Lofrano has not blocked the Government from pursuing anything;
                                                                         38 (E.D. Pa. 1989) ("Although in theory the privilege belongs
Wells Fargo has. Indeed, until Lofrano's deposition, the Government
                                                                         to the corporation, fairness dictates that it be waived where a
did not request any information from Lofrano about the advice-of-
                                                                         corporate officer asserts the reliance on counsel defense."),
counsel defense. (Lofrano's Mem. 4-5). Nor did Lofrano withhold
any information on privilege grounds until that point, and, even at      with Ross v. City of Memphis, 423 F.3d 596, 597-98 (6th Cir.
the deposition, he refused to answer questions only because Wells        2005) (holding [*8] that a municipal officer's assertion of the
Fargo objected. If the Government believed that [*6] Wells Fargo's       advice of counsel defense does not constitute a waiver of the
assertion of the privilege was improper, it was the Government's         city's privilege). In the Court's view, the better view is that, at
responsibility to bring the issue to the Court's attention, not          least where — as here — the relevant employee does not have
Lofrano's. See Vicinanzo v. Brunschwig & Fils, Inc., 739 F. Supp.        authority to waive the privilege on behalf of the corporation,
891, (S.D.N.Y. 1990) (noting that "[f]actual matters reasonably          see, e.g., Commodity Futures Trading Com. v. Weintraub, 471
likely to lead to the discovery of admissible evidence must be           U.S. 343, 348, 105 S. Ct. 1986, 85 L. Ed. 2d 372 (1985) ("The
produced upon request" and that "[w]here a party intends to rely . . .   parties in this case agree that, for solvent corporations, the
on the advice of counsel as a defense . . . that advice becomes a
                                                                         power to waive the corporate attorney-client privilege rests
factual issue" (emphasis added)).
             Case 3:14-cv-00956-JBA Document 530 Filed 10/16/19 Page 134 of 135
                                                                                                                        Page 3 of 4
                                                2015 U.S. Dist. LEXIS 84602, *8

with the corporation's management and is normally exercised          advice as a sword, that would not mean that the corporation
by its officers and directors."); United States v. Ghavami, 882      was also doing so; (3) the corporation had made its assertion
F.Supp.2d 532, 544 (S.D.N.Y. 2012) ("[A] corporate                   of privilege "unmistakably clear"; and (4) there was no
employee without authority cannot effect waiver of a                 prejudice to the opposing party in deeming the privilege
privilege that belongs to the corporation."), the privilege is not   intact. Id. at 189-90. All of those factors also counsel against a
waived by the employee's mere invocation of an advice-of-            finding of waiver here: (1) Lofrano is being sued in his
counsel defense during discovery. Holding otherwise would            individual [*11] capacity; (2) Wells Fargo has not pursued an
mean that almost any employee could waive the privilege,             advice-of-counsel defense; (3) Wells Fargo has made its
which would — in turn — "render[] the privilege intolerably          assertion of privilege "unmistakably clear" by asserting
uncertain." Ross, 423 F.3d at 604. And as the Supreme Court          privilege in response to the Government's discovery requests
has cautioned, "[a]n uncertain privilege, or one which               and objecting to Lofrano's discussion of communications with
purports to be certain but results in widely varying                 counsel during his deposition; and (4) because no evidence
applications by the courts, is little better than no privilege at    has been introduced at trial or in a motion for summary
all." Upjohn Co. v. United States, 449 U.S. 383, 393, 101 S.         judgment, and Lofrano has disclosed almost no privileged
Ct. 677, 66 L. Ed. 2d 584 (1981). Allowing any employee to           information — either that would help him or that would harm
waive the privilege by asserting an advice-of-counsel                him — there is, as of yet, no real prejudice to the
defense [*9] could also create an incentive for plaintiffs to        Government.
pursue claims against individual employees in the hopes of
forcing a waiver of the corporation's privilege.                     That said, and as the Government notes in its reply, it is not
                                                                     yet clear whether Wells Fargo intends to object to Lofrano's
In arguing otherwise, the Government relies on the Second            assertion of an advice-of-counsel defense. (See Gov't's Reply
Circuit's decision in In re Grand Jury Proceedings, 219 F.3d         5 (noting that "Defendants studiously avoid any explanation
175 (2d Cir. 2000), but that decision actually cuts against the      of what Wells Fargo intends to do when Lofrano makes this
Government here. In that case, the Second Circuit vacated a          anticipated defense")). Although Lofrano's mere statement
district court's finding that the grand jury testimony of a          that he intends to pursue such a defense—which is essentially
corporation's chairman, chief executive officer, and founder         all that has occurred thus far — does not waive Wells Fargo's
waived the corporation's attorney-client privilege even though       privilege, Wells Fargo's failure to object to Lofrano's
the corporation itself had consistently asserted its privilege.      disclosure of privileged information in support of that defense
See id. at 181, 184, 192. The Court held that there are              at trial very well [*12] might. Relatedly — although the
circumstances in which a corporate officer may waive the             Court need not, and does not, resolve the question now —
corporation's privilege, even if the corporation objects, but its    Lofrano's right to present a defense could conceivably
reasoning does not support a finding of waiver here. First, the      overcome Wells Fargo's right to maintain its privilege. Cf.
officer in that case was a much higher-ranking employee than         W.R. Grace, 439 F. Supp. 2d at 1137-45 (holding that a
Lofrano is. (See Lofrano's Mem. 1-2 & n.1 (noting that               company's attorney-client privilege must "yield where its
Lofrano "is several levels removed from Wells Fargo's                invocation is incompatible with a criminal defendants' Sixth
executive management, and has no ability to force Wells              Amendment right[]" to present a defense). Regardless, if
Fargo to disclose privileged documents"). Second, in In re           Lofrano is ultimately allowed to disclose some otherwise
Grand Jury Proceedings, the Second Circuit cautioned that, in        privileged information in order to pursue his defense, the
deciding whether the officer's testimony [*10] constituted a         Court will have to decide both the scope of the privileged
waiver, the district court should ask "not whether the               information that he is entitled to disclose, as well as the scope
reference to the attorney's advice was a deliberate attempt at       of what the Government would, in fairness, be entitled to
exculpation, but rather whether it was a deliberate attempt on       pursue, either through questioning at trial or through limited
the part of the corporation to exculpate itself, as opposed to       additional discovery. Wells Fargo urges the Court to delay
[the officer's] effort to exculpate himself personally." 219         deciding those issues until "some later point in this case as
F.3d at 188. Here, there is no suggestion that Lofrano is            trial approaches." (Wells Fargo's Mem. 20). But, given the
attempting to use privileged communications to exculpate             impact that the Court's decisions are likely to have on the
Wells Fargo; instead, he seeks to defend himself individually.       litigation, including potentially the need for further discovery,
Further, although the Second Circuit did not decide the              the Court believes the better course is to resolve the issue as
question, it instructed the district court that the appellate        soon as possible. The Court will address these issues further
record suggested that "it would be unfair to impute a waiver         at the conference to be [*13] held today. Additionally, no
to [the corporation]" based on the officer's discussion of           later than July 10, 2015, the parties shall meet and confer, and
counsel's advice because (1) the officer was subpoenaed in his       submit a joint letter to the Court proposing both a procedure
individual capacity; (2) even if the officer was using counsel's     and a schedule for resolving these issues.
             Case 3:14-cv-00956-JBA Document 530 Filed 10/16/19 Page 135 of 135
                                                                                                    Page 4 of 4
                                               2015 U.S. Dist. LEXIS 84602, *13

One final matter remains. All parties filed their memoranda of       Date: June 30, 2015
law and associated papers under seal, but the only
explanations that they have given are (1) the fact that the          New York, New York
material has been marked confidential and (2) isolated
                                                                     /s/ Jesse M. Furman
statements that the documents contain confidential business
information. (See Docket Nos. 218, 220). There is plainly,           JESSE M. FURMAN
however, no basis to keep the papers, including legal analysis,
under seal in their entirety. See, e.g., MacroMavens, LLC v.         United States District Judge
Deutsche Bank Secs., No. 09-CV-7819 (PKC), 2011 U.S.
Dist. LEXIS 46316, 2011 WL 1796138, at *2 (S.D.N.Y. Apr.
27, 2011) ("[P]laintiff has no discernable basis to contend that       End of Document
portions of the memoranda outlining the legal standard for
excluding expert testimony ought to be sealed."); see also
Broadspring, Inc. v. Congoo, LLC, No. 13-CV-1866 (JMF),
2014 U.S. Dist. LEXIS 116070, 2014 WL 4100615, at *23
(S.D.N.Y. Aug. 20, 2014) ("[A]lthough the Court recognizes
that the documents at issue are confidential . . . , it sees no
reason why the memoranda of law the parties filed in support
of and in opposition to the instant re-designation motion
should remain under seal, as the memoranda appear to contain
only general descriptions of the documents rather than the
confidential information itself."). Moreover, the mere
fact [*14] that information is subject to a confidentiality
agreement between litigants is not a valid basis to overcome
the presumption in favor of public access to judicial
documents. See, e.g., Dandong v. Pinnacle Performance Ltd.,
10-CV-8086 (JMF), 2012 U.S. Dist. LEXIS 177525, 2012
WL 6217646, at *2 (S.D.N.Y. Dec. 3, 2012) ("The consent of
the parties is not a valid basis to justify sealing, as the rights
involved are the rights of the public." (internal quotation
marks omitted)); Vasquez v. City of N.Y., No. 10-CV-6277
(LBS), 2012 U.S. Dist. LEXIS 138444, 2012 WL 4377774, at
*3 (S.D.N.Y. Sept. 24, 2012) (similar). And furthermore,
conclusory statements that documents contain confidential
business information are a far cry from the "particular and
specific demonstration of fact showing that disclosure would
result in an injury sufficiently serious to warrant protection"
that is required to justify keeping the information under seal.
Lytle v. JPMorgan Chase, 810 F. Supp. 2d 616, 630
(S.D.N.Y.2011). Accordingly, any party who believes that the
papers should remain under seal or be filed publicly only in
redacted form shall file a letter brief, not to exceed five pages
and no later than July 10, 2015, addressing the propriety of
doing so. See, e.g., Lugosch v. Pyramid Co. of Onondaga, 435
F.3d 110, 119-20 (2d Cir. 2006) (discussing the presumption
in favor of public access). If no party files a brief justifying
the maintenance of a particular document under seal or in
redacted form, the relevant party shall publicly file an un-
redacted [*15] version of the document within two business
days.

SO ORDERED.
